Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of March 7, 2015

by and between

RECRO PHARMA LLC

as the Borrower,

and

ORBIMED ROYALTY OPPORTUNITIES II, LP

as the Lender

 

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2   

SECTION 1.1

  Defined Terms      2   

SECTION 1.2

  Use of Defined Terms      21   

SECTION 1.3

  Cross-References      21   

SECTION 1.4

  Financial Determinations      21   

SECTION 1.5

  Interpretation      22   

ARTICLE II COMMITMENT AND BORROWING PROCEDURES

     22   

SECTION 2.1

  Commitment      22   

SECTION 2.2

  Borrowing Procedure      22   

SECTION 2.3

  Funding      23   

SECTION 2.4

  Reduction of the Commitment Amounts      23   

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     23   

SECTION 3.1

  Repayments and Prepayments; Application      23   

SECTION 3.2

  Repayments and Prepayments      23   

SECTION 3.3

  Interest Rate      24   

SECTION 3.4

  Default Rate      24   

SECTION 3.5

  Payment Dates      24   

SECTION 3.6

  Buy-Out Premium      24   

SECTION 3.7

  Exit Fee      24   

SECTION 3.8

  Commitment Fee      25   

ARTICLE IV LIBO RATE AND OTHER PROVISIONS

     25   

SECTION 4.1

  Increased Costs, Etc.      25   

SECTION 4.2

  Increased Capital Costs      25   

SECTION 4.3

  Taxes      25   

SECTION 4.4

  Payments, Computations; Proceeds of Collateral, Etc.      29   

SECTION 4.5

  Setoff      30   

SECTION 4.6

  LIBO Rate Not Determinable      30   

ARTICLE V CONDITIONS TO MAKING THE LOANS

     30   

SECTION 5.1

  Credit Extensions      30   

SECTION 5.2

  Secretary’s Certificate, Etc.      30   

SECTION 5.3

  Closing Certificate      31   

SECTION 5.4

  Payment of Outstanding Indebtedness, Etc.      31   

SECTION 5.5

  Delivery of Note      31   

SECTION 5.6

  Financial Information, Etc.      32   

SECTION 5.7

  Compliance Certificate      32   

SECTION 5.8

  Solvency, Etc.      32   

SECTION 5.9

  Guarantee      32   

 

i



--------------------------------------------------------------------------------

SECTION 5.10

Security Agreement   32   

SECTION 5.11

Intellectual Property Security Agreements   33   

SECTION 5.12

Opinions of Counsel   33   

SECTION 5.13

Mortgaged Property   33   

SECTION 5.14

Flood Determinations; Flood Insurance   34   

SECTION 5.15

Insurance   34   

SECTION 5.16

Closing Fees, Expenses, Etc.   34   

SECTION 5.17

Anti-Terrorism Laws   34   

SECTION 5.18

Satisfactory Legal Form   34   

SECTION 5.19

Commitment Fee, Expenses, Etc.   34   

SECTION 5.20

Corporate Structure and Capitalization   34   

SECTION 5.21

[Intentionally Omitted.]   35   

SECTION 5.22

Governmental and Third Party Approvals   35   

SECTION 5.23

Acquisition   35   

SECTION 5.24

Merger   35   

SECTION 5.25

Perfection Certificates   35   

SECTION 5.26

Warrant   36   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

  36   

SECTION 6.1

Organization, Etc.   36   

SECTION 6.2

Due Authorization, Non-Contravention, Etc.   36   

SECTION 6.3

Government Approval, Regulation, Etc.   36   

SECTION 6.4

Validity, Etc.   36   

SECTION 6.5

Financial Information   37   

SECTION 6.6

No Material Adverse Change   37   

SECTION 6.7

Litigation, Labor Matters and Environmental Matters   37   

SECTION 6.8

Subsidiaries   37   

SECTION 6.9

Ownership of Properties   38   

SECTION 6.10

Taxes   38   

SECTION 6.11

Benefit Plans, Etc.   38   

SECTION 6.12

Accuracy of Information   38   

SECTION 6.13

Regulations U and X   39   

SECTION 6.14

Solvency   39   

SECTION 6.15

Intellectual Property   39   

SECTION 6.16

Material Agreements   40   

SECTION 6.17

Permits   41   

SECTION 6.18

Regulatory Matters   41   

SECTION 6.19

Transactions with Affiliates   44   

SECTION 6.20

Investment Company Act   44   

SECTION 6.21

OFAC   44   

SECTION 6.22

Deposit and Disbursement Accounts   45   

SECTION 6.23

Customer and Trade Relations   45   

SECTION 6.24

Meloxicam Assets and Liabilities   45   

ARTICLE VII AFFIRMATIVE COVENANTS

  45   

SECTION 7.1

Financial Information, Reports, Notices, Etc.   45   

 

ii



--------------------------------------------------------------------------------

SECTION 7.2

Maintenance of Existence; Compliance with Contracts, Laws, Etc.   48   

SECTION 7.3

Maintenance of Properties   48   

SECTION 7.4

Insurance   48   

SECTION 7.5

Books and Records   49   

SECTION 7.6

Environmental Law Covenant   49   

SECTION 7.7

Use of Proceeds   49   

SECTION 7.8

Future Guarantors, Security, Etc.   49   

SECTION 7.9

Obtaining of Permits, Etc.   50   

SECTION 7.10

Product Licenses   50   

SECTION 7.11

Maintenance of Regulatory Authorizations, Contracts, Intellectual Property, Etc.
  51   

SECTION 7.12

Inbound Licenses   52   

SECTION 7.13

Cash Management   52   

SECTION 7.14

Board Observation Rights   53   

SECTION 7.15

Post-Closing Items   53   

ARTICLE VIII NEGATIVE COVENANTS

  54   

SECTION 8.1

Business Activities   54   

SECTION 8.2

Indebtedness   54   

SECTION 8.3

Liens   55   

SECTION 8.4

Financial Covenants   56   

SECTION 8.5

Investments   58   

SECTION 8.6

Restricted Payments, Etc.   58   

SECTION 8.7

Consolidation, Merger; Permitted Acquisitions, Etc.   58   

SECTION 8.8

Permitted Dispositions   59   

SECTION 8.9

Modification of Certain Agreements   59   

SECTION 8.10

Transactions with Affiliates   59   

SECTION 8.11

Restrictive Agreements, Etc.   59   

SECTION 8.12

Sale and Leaseback   60   

SECTION 8.13

Product Agreements   60   

SECTION 8.14

Change in Name, Location or Executive Office or Executive Management; Change in
Fiscal Year   60   

SECTION 8.15

Benefit Plans and Agreements   60   

SECTION 8.16

Restricted Senior Payments   61   

ARTICLE IX EVENTS OF DEFAULT

  61   

SECTION 9.1

Listing of Events of Default   61   

SECTION 9.2

Action if Bankruptcy   64   

SECTION 9.3

Action if Other Event of Default   64   

ARTICLE X MISCELLANEOUS PROVISIONS

  64   

SECTION 10.1

Waivers, Amendments, Etc.   64   

SECTION 10.2

Notices; Time   64   

SECTION 10.3

Payment of Costs and Expenses   65   

SECTION 10.4

Indemnification   65   

 

iii



--------------------------------------------------------------------------------

SECTION 10.5

Survival   66   

SECTION 10.6

Severability   66   

SECTION 10.7

Headings   66   

SECTION 10.8

Execution in Counterparts, Effectiveness, Etc.   66   

SECTION 10.9

Governing Law; Entire Agreement   66   

SECTION 10.10

Successors and Assigns   67   

SECTION 10.11

Other Transactions   67   

SECTION 10.12

Forum Selection and Consent to Jurisdiction   67   

SECTION 10.13

Waiver of Jury Trial   67   

SECTION 10.14

Confidentiality   68   

SECTION 10.15

Exceptions to Confidentiality   68   

ARTICLE XI CERTAIN MATTERS PENDING CLOSING

  69   

SECTION 11.1

Certain Conduct Pending Closing   69   

SCHEDULES:

 

Schedule 1.01(a) Georgia Real Property Schedule 6.7(a) Litigation Schedule 6.8
Existing Subsidiaries Schedule 6.11 Benefit Plans Schedule 6.15(a) Intellectual
Property Schedule 6.15(b)(iii) Intellectual Property Proceedings Schedule
6.15(c) Infringement of Intellectual Property Schedule 6.15(e) Infringement
Notices Schedule 6.16 Material Agreements Schedule 6.18(c) Clinical Trials
Schedule 6.19 Transactions with Affiliates Schedule 6.22 Deposit and
Disbursement Accounts Schedule 7.7 Use of Proceeds Schedule 7.16(a) Meloxicam
Assets and Liabilities Schedule 8.2(b) Indebtedness to be Paid Schedule 8.2(c)
Existing Indebtedness Schedule 8.3(c) Existing Liens Schedule 8.5(a) Investments
Schedule 8.9 Intracompany License Agreements Section 8.15(b) Agreements Outside
of Ordinary Course of Business Schedule 10.2 Notice Information

EXHIBITS:

 

Exhibit A     -     Form of Promissory Note Exhibit B -     Form of Loan Request
Exhibit C -     Form of Compliance Certificate Exhibit D -     Form of Guarantee
Exhibit E -     Form of Security Agreement

 

iv



--------------------------------------------------------------------------------

Exhibit F     -     Form of Assumption Agreement Exhibit G -     Form of
Mortgage Exhibit H -     Form of Warrant Exhibit I -     Form of Perfection
Certificate for Recro Exhibit J -     Form of Perfection Certificate for Recro
Pharma LLC Exhibit K -     Form of Perfection Certificate for the Surviving
Entity Exhibit L -     Form of Perfection Certificate for Newco Exhibit M -    
Forms of Tax Certificates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of March 7, 2015 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), is by and between RECRO
PHARMA LLC, a Delaware limited liability company (the “Borrower”) and ORBIMED
ROYALTY OPPORTUNITIES II, LP, a Delaware limited partnership (together with its
Affiliates, successors, transferees and assignees, the “Lender”).

W I T N E S S E T H:

WHEREAS, Recro Pharma, Inc., a Pennsylvania corporation (“Recro”), the Borrower,
Alkermes Pharma Ireland Limited, a private limited company incorporated in
Ireland (“APIL”), Daravita Limited, a private limited company incorporated in
Ireland (“Daravita”), and Eagle Holdings USA, Inc., a Delaware corporation
(“Eagle Holdings”), have entered into a Purchase and Sale Agreement dated as of
March 7, 2015 (the “Acquisition Agreement”);

WHEREAS, Alkermes Ireland Holdings Limited, a private limited company
incorporated in Ireland, holds 100% of the Capital Securities of Daravita, and
Eagle Holdings holds 100% of the Capital Securities of Alkermes Gainesville LLC,
a Massachusetts limited liability company (“Alkermes Gainesville,” and together
with Daravita, each individually a “Company” and collectively, the “Companies”);

WHEREAS, pursuant to the Acquisition Agreement, APIL will form a new Delaware
limited liability company (“Newco”) which, prior to the closing of the
transactions contemplated by the Acquisition Agreement, will acquire
substantially all of the assets and liabilities of Daravita through a
reorganization (the “Asset and Liability Transfer”);

WHEREAS, pursuant to the Acquisition Agreement, Recro has agreed to acquire,
through Borrower, 100% of the Capital Securities of (i) Alkermes Gainesville and
(ii) Newco (the “Acquisition”);

WHEREAS, immediately following the Acquisition, Recro will cause the Borrower to
merge (the “Merger”) with and into Alkermes Gainesville with Alkermes
Gainesville being the surviving entity following the Merger, immediately after
which Alkermes Gainesville will change its name to Recro Gainesville LLC (the
“Surviving Entity”), and all references to Borrower in this Agreement for any
period from and after consummation of the Acquisition and the Merger shall
include the Surviving Entity;

WHEREAS, the Borrower has requested that the Lender provide a senior secured
term loan facility to the Borrower in an aggregate principal amount of
$50,000,000;

WHEREAS, the proceeds of the Loan (as defined below) are to be used to pay the
cash consideration for the Acquisition and, to the extent permitted by this
Agreement, provide funding for other general corporate purposes of the Borrower
and its Subsidiaries;

WHEREAS, in order to induce the Lender to enter into this Agreement and make the
Loan hereunder, Recro has, concurrently with the signing of this Agreement on
the date hereof, executed and delivered the Guarantee to the Lender;



--------------------------------------------------------------------------------

WHEREAS, as a result of the Merger, Newco will become a wholly-owned subsidiary
of the Borrower and a Loan Party hereunder, and will be required to execute and
deliver on the Closing Date a supplement to the Guarantee and a supplement to
the Security Agreement (in addition to taking any other actions as may be
required in accordance with Section 7.8 hereof); and

WHEREAS, the Lender is willing, on the terms and subject to the conditions
hereinafter set forth, to extend the Commitment and make the Loan to the
Borrower;

NOW, THEREFORE, the parties hereto agree as follows.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Acquisition” shall have the meaning assigned to such term in the preamble
hereof.

“Acquisition Agreement” shall have the meaning assigned to such term in the
preamble hereof.

“Affiliate” of any Person means any other Person which, directly or indirectly,
Controls, is Controlled by or is under common Control with such Person.
“Control” (and its correlatives) by any Person means (a) the power of such
Person, directly or indirectly, (i) to vote 15% or more of the Voting Securities
(determined on a fully diluted basis) of another Person, or (ii) to direct or
cause the direction of the management and policies of such other Person (whether
by contract or otherwise), or (b) ownership by such Person of 10% or more of the
Capital Securities of another Person. Notwithstanding anything contained in the
foregoing to the contrary, Malvern Consulting Group, Inc. shall be an Affiliate
of the Borrower.

“Agreement” is defined in the preamble.

“Applicable Margin” means 14.00%.

“Applicable Percent” means the applicable percent set forth in the table below
opposite the applicable Consolidated Total Leverage Ratio:

 

Consolidated Total Leverage Ratio

   Applicable Percent  

> 1.33:1.00

     100 % 

> 1.00:1.00 but £ 1.33:1.00

     50 % 

£ 1.00:1.00

     0 % 

 

2



--------------------------------------------------------------------------------

“Assumption Agreement” shall mean the Assumption Agreement executed by the
Surviving Entity upon consummation of the Merger, in substantially the form of
Exhibit F hereto.

“Authorized Officer” means, relative to any Loan Party or any of its respective
Subsidiaries, those of its officers, general partners or managing members (as
applicable) whose signatures and incumbency shall have been certified to the
Lender pursuant to Section 5.2.

“Benefit Plan” means any employee benefit plan, within the meaning of section
3(3) of ERISA, that either: (i) is a “multiemployer plan,” as defined in section
3(37) of ERISA, (ii) is subject to section 412 of the Code, section 302 of ERISA
or Title IV of ERISA, or (iii) provides welfare benefits to terminated
employees, other than to the extent required by section 4980B(f) of the Code and
the corresponding provisions of ERISA.

“Borrower” shall have the meaning assigned to such term in the opening paragraph
hereof, it being understood that (i) the Borrower shall be the Surviving Entity
from and after the Merger and (ii) for purposes of Article VI, all references
therein to the Borrower and the Loan Parties shall include (A) the Companies and
(B) Newco (assuming for such purpose that Newco was formed and the Asset and
Liability Transfer occurred immediately prior to the execution of this
Agreement).

“Borrower Loan Party” means the Borrower and its Subsidiaries that are Loan
Parties.

“Business” shall have the meaning ascribed thereto in the Acquisition Agreement.

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York.

“Buy-Out Premium Amount” means an amount, payable by the Borrower to the Lender
in U.S. Dollars, equal to (i) in the event that the Loan is, or is required to
be, repaid or prepaid in whole, the difference between (a) $75,000,000, less
(b) the Recovered Amount and (ii) in the event that the Loan is repaid or
prepaid in part, the difference between (x) the amount of principal of the Loan
so repaid or prepaid multiplied by 1.5, less (y) the Recovered Amount. The
Buy-Out Premium Amount shall not be less than zero.

“Capital Securities” means, with respect to any Person, all shares of, interests
or participations in, or other equivalents in respect of (in each case however
designated, whether voting or non-voting), of such Person’s equity interests,
whether now outstanding or issued after the date hereof.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

 

3



--------------------------------------------------------------------------------

“Cash Equivalent Investment” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States (or any agency or political subdivision thereof, to the extent such
obligations are supported by the full faith and credit of the United States)
maturing not more than one year after such time;

(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by a corporation (other than an Affiliate of any Loan Party or
any of its respective Subsidiaries) organized under the laws of any state of the
United States or of the District of Columbia and rated A-1 or higher by S&P or
P-1 or higher by Moody’s; or

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than 180 days after its date of issuance, which is issued by any bank
organized under the laws of the United States (or any state thereof) and which
has (x) a credit rating of A2 or higher from Moody’s or A or higher from S&P and
(y) a combined capital and surplus greater than $500,000,000.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“cGCP” means the then current Good Clinical Practices that establish the
international ethical and scientific quality standards for designing,
conducting, recording and reporting clinical trials that are promulgated or
endorsed for the United States by the FDA (including through ICH E6 and 21 CFR
Parts 50, 54, 56 and 312) and for outside the United States by comparable
Governmental Authorities.

“cGLP” means the then current Good Laboratory Practice Standards (or similar
standards) for the performance of non-clinical laboratory studies and activities
for pharmaceutical or biological products that are promulgated or endorsed for
the United States by the FDA (including through 21 CFR Part 58) and for outside
the United States by comparable Governmental Authorities.

“cGMP” means the then current good manufacturing practices and regulatory
requirements for or concerning manufacturing practices for pharmaceutical or
biological products (and components thereof) that are promulgated or endorsed
for the United States by the FDA (including through 21 CFR Parts 210 and 211)
and for outside the United States by comparable Governmental Authorities.

“Change in Control” means and shall be deemed to have occurred if (i)(a) any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act of 1934 as in effect on the date hereof), other than SCP Vitalife, shall
own, directly or indirectly, beneficially or of record, determined on a fully
diluted basis, more than 40% of the Voting Securities of Recro or (b) SCP
Vitalife shall own, directly or indirectly, beneficially or of record,
determined on a fully diluted basis, more than 50% of the Voting Securities of
Recro; (ii) a majority of the seats (other than vacant seats) on the board of
directors (or equivalent) of Recro shall at any time be occupied by persons who
were neither (x) nominated by the board of directors of Recro nor (y) appointed
by directors so nominated, or (iii) Recro shall cease to directly or indirectly
own, beneficially and of record, 100% of the issued and outstanding Capital
Securities of the Borrower and Recro’s other Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Certificate” means a closing certificate executed and delivered by an
Authorized Officer of the Borrower in form and substance reasonably satisfactory
to the Lender.

“Closing Date” means the date of the making of the Loan hereunder, which in no
event shall be later than April 21, 2015.

“CMS” means the U.S. Center for Medicare and Medicaid Services.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means the Lender’s obligations (if any) to make Loan hereunder.

“Commitment Amount” means $50,000,000.

“Company” and “Companies” shall have the meanings assigned to such terms in the
recitals hereof.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit C
hereto, together with such changes thereto as the Lender may from time to time
request for the purpose of monitoring the Borrower’s compliance with the
financial covenants contained herein.

“Confidential Information” means any and all information or material (whether
written or oral, or in electronic or other form) that, at any time before, on or
after the Closing Date, has been or is provided or communicated to the Receiving
Party by or on behalf of the Disclosing Party pursuant to this Agreement or in
connection with the transactions contemplated hereby, and shall include the
existence and terms of this Agreement.

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures of the Borrower and its Subsidiaries during such period
determined on a consolidated basis that are capital expenditures as determined
in accordance with GAAP, whether such expenditures are paid in cash or financed.

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries, for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) solely to the extent deducted in determining Consolidated Net
Income for such period, and without duplication, (A) Consolidated Interest
Expense, (B) income tax expense determined on a consolidated basis in accordance
with GAAP, (C) depreciation and amortization determined on a consolidated basis
in accordance with GAAP, (D) compensation paid solely in Capital Securities of
Recro that are not Disqualified Capital Securities, (E) corporate allocations
paid by Non-Borrower Parties (that are not reimbursed or repaid in cash by
Borrower Parties) up to $5,000,000 in the aggregate per Fiscal Year, and (F) all
other non-cash charges approved by the Lender in its sole discretion, determined
on a consolidated basis in accordance with GAAP, in each case for such period.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries, for any period, the consolidated total interest expense (including
that portion attributable to Capital Leases in accordance with GAAP and
capitalized interest), in each case whether or not paid in cash during such
period.

“Consolidated Net Income” shall mean, for Borrower and its Subsidiaries for any
period, the net income (or loss) of the Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (i) extraordinary or
non-recurring gains, losses or charges (such losses or charges to be approved by
the Lender in its sole discretion, and in any event not to exceed $500,000 in
any Fiscal Year in respect of litigation expenses), (ii) any non-cash gains or
losses attributable to write-ups or write-downs of assets, (iii) any Capital
Securities of the Borrower or any of its Subsidiaries in the unremitted earnings
of any Person that is not a Subsidiary, to the extent received by the Borrower
or any Subsidiary in cash, (iv) any income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary or is merged into or consolidated with
Borrower or any Subsidiary on the date that such Person’s assets are acquired by
Borrower or any Subsidiary and (v) the income (but not loss) of any Subsidiary
to the extent there is a legal or contractual restriction which limits
distributions from such Subsidiary to the Borrower.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date.

“Consolidated Total Leverage Ratio” shall mean the ratio of (a) Consolidated
Total Debt to (b) Consolidated EBITDA for the most recently ended Fiscal Quarter
for which financial statements are required to have been delivered (or for which
financial statements are not yet required to be delivered but have already been
delivered) pursuant to this Agreement.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

 

6



--------------------------------------------------------------------------------

“Control” is defined within the definition of “Affiliate”.

“Controlled Account” is defined in Section 7.13(a).

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Loan Party in substantially the form of Exhibit C to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Copyrights” means all copyrights, whether statutory or common law, and all
exclusive and nonexclusive licenses from third parties or rights to use
copyrights owned by such third parties, along with any and all (i) renewals,
revisions, extensions, derivative works, enhancements, modifications, updates
and new releases thereof, (ii) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iii) rights to sue for past, present and future infringements thereof,
and (iv) foreign copyrights and any other rights corresponding thereto
throughout the world.

“Covered Agreements” means the Focalin Agreements, the Paladin Agreement, the
Ritalin Agreement, the Verapamil Agreement, the Verelan Agreement, and the
Zohydro Agreements.

“Current Assets” shall mean, as at any date of determination, the total assets
of the Borrower and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding cash and cash
equivalents.

“Current Liabilities” shall mean, as at any date of determination, the total
liabilities of the Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Daravita” means Daravita Limited (f/k/a Alkermes Science One Limited).

“DEA” means the United States Drug Enforcement Administration and any successor
administration thereto.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disclosing Party” means the Party disclosing Confidential Information.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, license, contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any Loan Party’s or
any Loan Party’s Subsidiary’s assets

 

7



--------------------------------------------------------------------------------

(including any accounts receivable and including Capital Securities of
Subsidiaries) to any other Person (other than by a Borrower Loan Party to a
Borrower Loan Party or by a Non-Borrower Loan Party to a Non-Borrower Loan
Party) in a single transaction or series of transactions.

“Disqualified Capital Securities” shall mean any Capital Securities that, by
their terms (or by the terms of any security or other Capital Securities into
which they are convertible or for which they are exchangeable) or upon the
happening of any event or condition, (a) mature or are mandatorily redeemable
(other than solely for Qualified Capital Securities), pursuant to a sinking fund
obligation or otherwise (except as a result of a Change in Control or asset sale
so long as any rights of the holders thereof upon the occurrence of a Change in
Control or asset sale event shall be subject to the prior repayment in full of
the Loan and all other Obligations that are accrued and payable and the
termination of the Commitment), (b) are redeemable at the option of the holder
thereof (other than solely for Qualified Capital Securities) (except as a result
of a Change in Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change in Control or asset sale event shall be
subject to the prior repayment in full of the Loan and all other Obligations
that are accrued and payable and the termination of the Commitment), in whole or
in part, (c) provide for the scheduled payment of dividends in cash or (d) are
or become convertible into or exchangeable for Indebtedness or any other Capital
Securities that would constitute Disqualified Capital Securities, in each case,
prior to the date that is one hundred and eighty-one (181) days after the
Maturity Date; provided that if such Capital Securities are issued pursuant to a
plan for the benefit of employees of any Loan Party or any of its respective
Subsidiaries, or by any such plan to such employees, such Capital Securities
shall not constitute Disqualified Capital Securities solely because they may be
required to be repurchased by such Loan Party or such Loan Party’s applicable
Subsidiary in order to satisfy applicable statutory or regulatory obligations.

“EMA” means the European Medicines Agency or any successor entity.

“Environmental Laws” means all federal, state, local or international laws,
statutes, rules, regulations, codes, directives, treaties, requirements,
ordinances, orders, decrees, judgments, injunctions, binding notices or
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, natural resources, Hazardous Material or
health and safety matters.

“Environmental Liability” means any liability, loss, claim, suit, action,
investigation, proceeding, damage, commitment or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of or affecting any Loan Party or
any of its respective Subsidiaries directly or indirectly arising from, in
connection with or based upon (i) any Environmental Law or Environmental Permit,
(ii) the generation, use, handling, transportation, storage, treatment,
recycling, presence, disposal, Release or threatened Release of, or exposure to,
any Hazardous Materials, or (iii) any contract, agreement, penalty, order,
decree, settlement, injunction or other arrangement (including operation of law)
pursuant to which liability is assumed, entered into, inherited or imposed with
respect to any of the foregoing.

“Environmental Permit” is defined in Section 6.7(c).

 

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a
member of a controlled group of corporations within the meaning of section
414(b) of the Code of which that Person is a member, (ii) any trade or business
(whether or not incorporated) that is a member of a group of trades or
businesses under common control within the meaning of section 414(c) of the Code
of which that Person is a member, and (iii) any member of an affiliated service
group within the meaning of section 414(m) or 414(o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.

“Event of Default” is defined in Section 9.1.

“Excess Cash Flow” shall mean, for any period, an amount (if positive)
determined for the Borrower and its Subsidiaries equal to: (i) the sum, without
duplication, of the amounts for such period of Consolidated EBITDA, plus
extraordinary gains, inclusive of gains from asset sales, to the extent received
in cash during such period plus decreases or minus increases (as the case may
be) in Working Capital, minus (ii) the sum of, without duplication, (a) the
Consolidated Interest Expense paid in cash during such period, (b) the cash
portion of income taxes paid during such period, (c) the cash portion of
Consolidated Capital Expenditures paid during such period, (d) all payments made
in respect of the principal amount of Indebtedness permitted pursuant to
Section 8.2(a), (c), (e) or (f) during such period and (f) extraordinary or
non-recurring charges made or incurred in cash during such period that were
added back in the calculation of Consolidated EBITDA. For purposes of this
definition, “Working Capital” means Current Assets minus Current Liabilities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” means deposit accounts that are zero balance accounts and
are used exclusively for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of the Loan Parties’ employees.

“Exit Fee Amount” means an amount equal to (10%) of the principal amount of any
prepayment or repayment of the Loan, other than a repayment of all or any
portion of the Loan on the Maturity Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements with respect thereto, any current or future regulations or official
interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“FDA” means the U.S. Food and Drug Administration and any successor entity.

“FDA Approval” means, with respect to a Product, approval of a new drug
application (NDA) (as defined in the FD&C Act) by the FDA for use of such
Product in the United States.

 

9



--------------------------------------------------------------------------------

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act (or any successor
thereto), as amended from time to time, and the rules, regulations, guidelines,
guidance documents and compliance policy guides issued or promulgated
thereunder.

“Focalin Agreements” means the License and Supply Agreement by and between
Novartis Pharmaceutical Corporation and Daravita, dated as of December 17, 1997,
as amended, and the Preliminary Development Agreement by and between Novartis
Pharmaceutical Corporation and Daravita, dated as of September 21, 2001, as
amended.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2014 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“FTC Act” means the Federal Trade Commission Act.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any national, supranational, federal, state,
county, provincial, local, municipal or other government or political
subdivision thereof (including any Regulatory Agency), whether domestic or
foreign, and any agency, authority, commission, ministry, instrumentality,
regulatory body, court, tribunal, arbitrator, central bank or other Person
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to any such government.

“Guarantee” means the guarantee executed and delivered by each Guarantor,
substantially in the form of Exhibit D hereto, as amended, supplemented, amended
and restated or otherwise modified from time to time.

“Guarantors” means Recro and each of its Subsidiaries, and each future
Subsidiary required to execute a Guarantee pursuant to Section 7.8. For the
avoidance of doubt, following the consummation of the Merger on the Closing
Date, “Guarantors” shall include Newco.

“Hazardous Material” means any material, substance, chemical, mixture or waste
which is capable of damaging or causing harm to any living organism, the
environment or natural resources, including all explosive, special, hazardous,
polluting, toxic, industrial, dangerous, biohazardous, medical, infectious or
radioactive substances, materials or wastes, noise, odor, electricity or heat,
and including petroleum or petroleum products, byproducts or distillates,
asbestos or asbestos-containing materials, urea formaldehyde, polychlorinated
biphenyls, radon gas, ozone-depleting substances, greenhouse gases, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law or as to which any Governmental Authority requires investigation, reporting
or remedial action.

 

10



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower (i) which is of a “going concern” or similar
nature, (ii) which relates to the limited scope of examination of matters
relevant to such financial statement, or (iii) which relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would be to cause the Borrower to be in Default.

“IND” means (a) (i) an investigational new drug application (as defined in the
FD&C Act) that is required to be filed with the FDA before beginning clinical
testing in human subjects, or any successor application or procedure; and
(ii) any similar application or functional equivalent relating to any
investigational new drug application applicable to or required by any country,
jurisdiction or Governmental Authority other than the U.S.; and (b) all
supplements and amendments that may be filed with respect to the foregoing.

“Indebtedness” of any Person means:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person and all obligations of such
Person arising under Synthetic Leases;

(d) net Hedging Obligations of such Person;

(e) all obligations of such Person in respect of Disqualified Capital
Securities;

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; and

(g) all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

11



--------------------------------------------------------------------------------

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Infringement” and “Infringes” mean the misappropriation or other violation of
know-how, trade secrets, confidential information, and/or Intellectual Property.

“Intellectual Property” means all (i) Patents; (ii) Trademarks and all
applications, registrations and renewals thereof; (iii) Copyrights and other
works of authorship (registered or unregistered), and all applications,
registrations and renewals thereof; (iv) Product Authorizations; (v) Product
Agreements; (vi) computer software, databases, data and documentation;
(vii) trade secrets and confidential business information, whether patentable or
unpatentable and whether or not reduced to practice, know-how, inventions,
manufacturing processes and techniques, research and development information,
data and other information included in or supporting Regulatory Authorizations;
(viii) financial, marketing and business data, pricing and cost information,
business, finance and marketing plans, customer and prospective customer lists
and information, and supplier and prospective supplier lists and information;
(ix) other intellectual property or similar proprietary rights; (x) copies and
tangible embodiments of any of the foregoing (in whatever form or medium); and
(xi) any and all improvements to any of the foregoing.

“Interest Period” means, (a) initially, the period beginning on (and including)
the date on which the Loan is made hereunder pursuant to Section 2.3 and ending
on (and including) the last day of the Fiscal Quarter in which the Loan was
made, and (b) thereafter, the period beginning on (and including) the first day
of each succeeding Fiscal Quarter and ending on the earlier of (and including)
(x) the last day of such Fiscal Quarter and (y) the Maturity Date.

“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, (ii) Contingent Liabilities in favor of any other Person, and
(iii) any Capital Securities held by such Person in any other Person. The amount
of any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such Investment.

“Key Permits” means all Permits relating to the Products, including all
Regulatory Authorizations.

 

12



--------------------------------------------------------------------------------

“Key Persons” means:

 

Name

  

Office

(a) Gerri Henwood    Chief Executive Officer; (b) Joseph Zoghbi    Director of
Engineering / Facilities; (c) Kevin Duggan    Director of Manufacturing; and (d)
Diane Myers    Senior Vice President of Regulatory Affairs & Quality Assurance

“knowledge” of the Borrower means the knowledge of any officer of any Loan Party
or any of its respective Subsidiaries, after due inquiry.

“Lender” is defined in the preamble.

“LIBO Rate” means the three-month London Interbank Offered Rate for deposits in
U.S. Dollars at approximately 11:00 a.m. (London, England time), quoted by the
Lender from the appropriate Bloomberg or Telerate page selected by the Lender
(or any successor thereto or similar source determined by the Lender from time
to time), which shall be that three-month London Interbank Offered Rate for
deposits in U.S. Dollars in effect two Business Days prior to the last Business
Day of the relevant Fiscal Quarter, adjusted for any reserve requirement and any
subsequent costs arising from a change in governmental regulation, such rate to
be rounded up to the nearest 1/16 of 1% and such rate to be reset quarterly as
of the first Business Day of each Fiscal Quarter. If the Loan is advanced other
than on the first Business Day of a Fiscal Quarter, the initial LIBO Rate shall
be that three-month London Interbank Offered Rate for deposits in U.S. Dollars
in effect two Business Days prior to the date of the Loan, which rate shall be
in effect until (and including) the last Business Day of the Fiscal Quarter next
ending. The Lender’s internal records of applicable interest rates shall be
determinative in the absence of manifest error.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

“Liquidity” means, at any time, an amount determined for Recro and its
Subsidiaries on a consolidated basis equal to the sum of unrestricted
cash-on-hand and Cash Equivalent Investments of Recro and its Subsidiaries on a
consolidated basis, to the extent held in a Controlled Account located in the
United States.

“Loan” is defined in Section 2.1.

“Loan Documents” means, collectively, this Agreement, the Note, the Security
Agreement, the Mortgage, the Warrant, each other agreement, pursuant to which
the Lender is granted a Lien to secure the Obligations (including any agreements
entered into pursuant to Section 7.8), the Guarantee, and each other agreement,
certificate, document or instrument delivered in connection with any Loan
Document, whether or not specifically mentioned herein or therein.

 

13



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and the Guarantors, it being
understood that (i) the Surviving Entity shall become a Loan Party and execute
the Assumption Agreement immediately upon consummation of the Merger and
(ii) for purposes of Article VI, all references therein to the Loan Parties
shall include (A) the Companies and (B) Newco (assuming for such purpose that
Newco was formed and the Asset and Liability Transfer occurred immediately prior
to the execution of this Agreement).

“Loan Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto.

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of Recro or the Borrower, or the Loan Parties, taken as a whole,
(ii) the rights and remedies of the Lender under any Loan Document or (iii) the
ability of any Loan Party to perform its Obligations under any Loan Document.

“Material Agreements” means (i) each contract or agreement to which any Loan
Party or any of its respective Subsidiaries is a party involving aggregate
payments of more than $375,000, whether such payments are being made by or to
such Loan Party or its applicable Subsidiary, (ii) the Covered Agreements and
(iii) all other contracts or agreements, individually or in the aggregate,
material to the business, operations, assets, prospects, conditions (financial
or otherwise), performance or liabilities of the Loan Parties and their
applicable Subsidiaries.

“Maturity Date” means the date that is the five (5) year anniversary of the
Closing Date.

“Meloxicam Assets and Liabilities” is defined in Section 7.16(a).

“Merger” shall have the meaning assigned to such term in the preamble hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means the Deed to Secure Debt, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the Closing Date, between
Borrower and the Lender, substantially in the form of Exhibit G hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“Mortgaged Property” means the real property in Georgia to be owned by the
Borrower upon the Merger, described more fully on Schedule 1.01(a) hereto.

“NDA” means a new drug application filed with the FDA pursuant to section 505(b)
of the FD&C Act, along with all supplements and amendments thereto, and any
similar application for marketing authorization required by any country,
jurisdiction or Governmental Authority other than the U.S.

“Net Asset Sales Proceeds” means, with respect to the Disposition (other than
Dispositions of inventory permitted by Section 8.8(i)) after the Closing Date by
any Loan Party or any of its respective Subsidiaries to any Person of any assets
of any Loan Party or any of its respective Subsidiaries, the excess of gross
cash proceeds received by any Loan Party or its

 

14



--------------------------------------------------------------------------------

respective Subsidiaries from such Disposition over all reasonable and customary
costs and expenses incurred in connection with such Disposition in excess of
$500,000, individually or in the aggregate through the Termination Date, which
have not been paid to Affiliates of the Borrower in connection therewith.

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by any Loan Party or any
of its respective Subsidiaries in connection with such Casualty Event in excess
of $500,000, individually or in the aggregate through the Termination Date (net
of all reasonable and customary collection expenses thereof), including any
legal or professional fees, but excluding any proceeds or awards required to be
paid to a creditor (other than the Lender) which holds a first priority Lien
permitted by Section 8.3(e) on the property which is the subject of such
Casualty Event.

“Net Sales” means net sales, distribution income, service payments, royalty
payments, license income, and other forms of consideration made to the Borrower
and its Subsidiaries related to all products and services (including all
Products) determined in accordance with GAAP. Net Sales shall be determined in a
manner consistent with the methodologies, practices and procedures used in
developing Recro’s audited financial statements.

“Non-Borrower Loan Party” means each Loan Party that is not a Borrower Loan
Party.

“Non-Excluded Taxes” means any Taxes other than the following Taxes imposed on
or with respect to a recipient of any payment to be made to or for the account
of any Lender or required to be withheld or deducted from a payment to or for
the account of any Lender (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender being organized under the laws of or
having its principal office or applicable lending office located in the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) Taxes imposed as a result of a present or former connection between such
Lender and the jurisdiction imposing such Tax (other than connections arising
from a Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transactions pursuant to or enforced any
Loan Document, except any such Taxes imposed with respect to an assignment of
the Loans), (b) in the case of a Lender, U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 4.3, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to a Lender’s failure to comply with Section 4.3(e) or to the
extent that such documentation fails to establish a complete exemption from
applicable withholding Taxes, other than, in either case, due to a Change in Law
after the date of this Agreement, and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Note” means a promissory note of the Borrower payable to the Lender, in the
form of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrower to the Lender resulting from the outstanding amount of the Loan,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

 

15



--------------------------------------------------------------------------------

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Loan Parties arising under or in
connection with a Loan Document and the principal of and premium, if any, and
interest (including interest accruing during the pendency of any proceeding of
the type described in Section 9.1(i) or Section 9.1(j), whether or not allowed
in such proceeding) on the Loan.

“Observer” is defined in Section 7.14.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organic Document” means, relative to any Loan Party or any of its Subsidiaries,
its certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of formation, limited liability agreement,
operating agreement and all shareholder agreements, voting trusts and similar
arrangements applicable to such Person’s Capital Securities.

“Other Administrative Proceeding” means any administrative proceeding relating
to a dispute involving a patent office or other relevant intellectual property
registry which relates to validity, opposition, revocation, ownership or
enforceability of the relevant Intellectual Property.

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

“Paladin Agreement” means the License and Distribution Agreement, by and between
Paladin and Daravita, dated as of May 12, 2011, as amended.

“Party” means each of the Loan Parties and the Lender, individually.

“Patent” means any patent rights of any kind, patent, patent application or
invention disclosure, including all divisions, continuations, continuations
in-part, provisionals, continued prosecution applications, substitutions,
reissues, reexaminations, inter partes review, renewals, extensions,
adjustments, restorations, supplemental protection certificates and other
additions in connection therewith, whether in or related to the United States or
any foreign country or other jurisdiction.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Loan Party in substantially the form of Exhibit A to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Permits” means all Regulatory Authorizations, permits, licenses, registrations,
certificates, orders, approvals, authorizations, consents, waivers, franchises,
variances and similar rights issued by or obtained from any Governmental
Authority or any other Person, including, without limitation, those relating to
Environmental Laws (including Environmental Permits).

 

16



--------------------------------------------------------------------------------

“Permitted Subordinated Indebtedness” means Indebtedness incurred after the
Closing Date by any Loan Party or any of its respective Subsidiaries that is
(i) subordinated to the Obligations and all other Indebtedness owing from the
Loan Parties and their respective Subsidiaries to the Lender pursuant to a
written subordination agreement satisfactory to the Lender in its sole
discretion and (ii) in an amount and on terms approved by the Lender in its sole
discretion.

“Permitted Tax Distributions” means any dividends and distributions made by any
Loan Party (other than Recro) to its shareholders that are Loan Parties in an
amount sufficient to pay such shareholders’ estimated federal, state and local
income tax liability associated with ownership of equity interests in such Loan
Party.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“PHSA” means the Public Health Service Act (or any successor thereto), as
amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or promulgated thereunder.

“Privacy Laws” means all applicable security and privacy standards regarding
protected health information under (i) the Health Insurance Portability and
Accountability Act of 1996, as amended by the Health Information Technology for
Economic and Clinical Health Act of 2009, including the regulations promulgated
thereunder (collectively “HIPAA”) and (ii) any applicable state privacy laws.

“Product” means any current or future service or product researched, designed,
developed, manufactured, licensed, marketed, sold, performed, distributed or
otherwise commercialized by the Borrower or any of its Affiliates, including any
such product in development or which may be developed.

“Product Agreement” means each agreement, license, document, instrument,
interest (equity or otherwise) or the like under which one or more parties
grants or receives any right, title or interest with respect to any Product
Development and Commercialization Activities in respect of one or more Products
specified therein or to exclude third parties from engaging in, or otherwise
restricting any right, title or interest as to any Product Development and
Commercialization Activities with respect thereto, including each contract or
agreement with suppliers, manufacturers, pharmaceutical companies, distributors,
clinical research organizations, hospitals, group purchasing organizations,
wholesalers, pharmacies or any other Person related to any such entity.

“Product Authorizations” means any and all approvals, licenses, notifications,
registrations or authorizations of any Governmental Authority necessary for the
testing, manufacture, development, distribution, use, storage, import, export,
transport, promotion, marketing, sale or other commercialization of a Product in
any country or jurisdiction, including without limitation registration and
listing, INDs, NDAs and similar applications.

 

17



--------------------------------------------------------------------------------

“Product Development and Commercialization Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, importation, storage, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing, or like
activities the purpose of which is to commercially exploit such Product

“Purchase Money Indebtedness” means Indebtedness (1) consisting of the deferred
purchase price for equipment incurred in connection with the acquisition of such
equipment, where the amount of such Indebtedness does not exceed the greater of
(a) the cost of the equipment being financed and (b) the fair market value of
such equipment; and (2) incurred to finance such acquisition by any Loan Party
or any of its respective Subsidiaries of such equipment.

“Qualified Capital Securities” shall mean any Capital Securities that are not
Disqualified Capital Securities.

“Receiving Party” means the Party receiving Confidential Information.

“Recipients” is defined in Section 10.14.

“Recovered Amount” means, as of the time any Buy-Out Premium Amount is paid
pursuant to Section 3.6 hereof, (i) in the event that the Loan is, or is
required to be, repaid or prepaid in whole, the aggregate amount of all
principal and interest payments previously paid to the Lender by the Borrower as
of the Fiscal Quarter last ended and all Buy-Out Premium Amounts (if any)
previously paid to the Lender by the Borrower, and (ii) in the event that the
Loan is repaid or prepaid in part, the aggregate principal amount of the Loan so
repaid or prepaid and any interest payments previously paid to the Lender by the
Borrower in respect of such principal amount of the Loan.

“Regulatory Agencies” means any Governmental Authority that is concerned with
the use, control, safety, efficacy, reliability, manufacturing, marketing,
distribution, sale or other Product Development and Commercialization Activities
relating to any Product, including CMS, FDA, DEA, and all similar agencies in
other jurisdictions, and includes Standard Bodies.

“Regulatory Authorizations” means all approvals, clearances, notifications,
authorizations, orders, exemptions, registrations, certifications, licenses and
permits granted by, submitted to or filed with any Regulatory Agencies,
including all Product Authorizations.

“Related Parties” means the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of the Loan
Parties and their respective Subsidiaries.

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, pouring, dumping, depositing, emitting, escaping,
emptying, seeping, dispersal, migrating or placing, including movement through,
into or upon the environment or any natural or man-made structure.

 

18



--------------------------------------------------------------------------------

“Restricted Assignee” means (i) any Person who competes with any Loan Party or
any of its Subsidiaries in the field of drug development and manufacture or any
similar business, and (ii) any pharmaceutical company that is a customer of the
Borrower or its Subsidiaries or could reasonably be expected to become a
customer of the Borrower or its Subsidiaries.

“Restricted Payment” means (i) the declaration or payment of any dividend on, or
the making of any payment or distribution on account of, or setting apart assets
for a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any class of Capital Securities of any Loan
Party or any of its Subsidiaries or any warrants, options or other right or
obligation to purchase or acquire any such Capital Securities, whether now or
hereafter outstanding, or (ii) the making of any other distribution in respect
of such Capital Securities, in each case either directly or indirectly, whether
in cash, property or obligations of any Loan Party or any of its Subsidiaries or
otherwise.

“Revenue Base” means, with respect to any period, the Net Sales for such period.

“Ritalin Agreement” means the Development, License and Supply Agreement by and
between Novartis Pharmaceutical Corporation and Daravita, dated as of
December 17, 1997, as amended.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“SCP Vitalife” means, collectively, SCP Vitalife Partners, II, L.P., and SCP
Vitalife Partners (Israel) II, L.P.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Pledge and Security Agreement executed and
delivered by each of the parties thereto, substantially in the form of Exhibit E
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person,
(ii) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, (iv) such Person
is not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which the property of such Person would
constitute an unreasonably small capital and (v) such Person has not executed
this Agreement or

 

19



--------------------------------------------------------------------------------

any other Loan Document, or made any transfer or incurred any obligations
hereunder or thereunder, with actual intent to hinder, delay or defraud either
present or future creditors. The amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become an
actual or matured liability.

“Standard Bodies” means any of the organizations that create, sponsor or
maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of Recro.

“Surviving Entity” shall have the meaning set forth in the preamble hereof.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Termination Date” means the earlier of (i) April 21, 2015, if the Closing Date
has not occurred on or prior to such date, and (ii) the date on which all
Obligations have been paid in full in cash and the Commitment shall have
terminated.

“Third Party” means any Person other than any Loan Party or any Subsidiary
thereof.

“Trademark” means any trademark, service mark, trade name, logo, symbol, trade
dress, domain name, corporate name or other indicator of source or origin or
identifies the goods and services of one provider from another, and all
applications and registrations therefor, together with all of the goodwill
associated therewith.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Loan Party substantially in the form of Exhibit B to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any

 

20



--------------------------------------------------------------------------------

provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests granted to the Lender pursuant to the applicable Loan
Document is governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States other than New York, then “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Verapamil Agreement” means the Amended and Restated License and Supply
Agreement by and between Watson Laboratories and Daravita, dated as of June 26,
2003, as amended.

“Verelan Agreement” means the License and Supply Agreement by and between
Kremers Urban Pharmaceuticals, Inc. and Daravita, dated as of January 1, 2014,
as amended

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Warrant” means the Warrant, dated as of the Closing Date, and issued by Recro
to the Lender in the form attached hereto as Exhibit H.

“Zohydro Agreements” means the License Agreement by and between Zogenix, Inc.
and Daravita, dated as of November 27, 2012, as amended, and the Commercial
Manufacture and Supply Agreement by and between Zogenix, Inc. and Daravita,
dated as of November 2, 2012, as amended.

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the schedules
attached hereto.

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

SECTION 1.4 Financial Determinations. Unless otherwise specified, all accounting
terms used in each Loan Document shall be interpreted, and all accounting
determinations and computations thereunder (including under Section 8.4 and the
definitions used in such calculations) shall be made, in accordance with GAAP,
as in effect from time to time; provided that if either the Borrower or the
Lender requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or the application thereof, then such
provision shall be interpreted on the basis of GAAP in effect and applied
immediately before such change shall have become effective until such request
shall have been withdrawn or such provision amended in accordance

 

21



--------------------------------------------------------------------------------

herewith. Unless otherwise expressly provided, all financial covenants and
defined financial terms shall be computed on a consolidated basis for the Loan
Parties and their respective Subsidiaries, in each case without duplication.

SECTION 1.5 Interpretation. The parties have participated jointly in the
negotiation and drafting of the Loan Documents. In the event an ambiguity or
question of intent or interpretation arises, the Loan Documents shall be
construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Except as otherwise expressly
provided, the following rules of interpretation shall apply to the Loan
Documents: (a) the definitions of terms shall apply equally to the singular and
plural forms of the terms defined; (b) wherever the context may require, any
pronoun shall include the corresponding masculine, feminine, and neuter forms;
(c) “including” and “include” means including without limiting the generality of
any description preceding such term, and, for purposes of each Loan Document,
the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned; (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (e) unless the context requires otherwise, any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, restated, supplemented, or otherwise
modified (subject to any restrictions on such amendments, supplements, or
modifications set forth herein or therein) and shall include any appendices,
schedules, exhibits, clarification letters, side letters, and disclosure letters
executed in connection therewith; (f) any reference to any Person shall be
construed to include such Person’s successors and assigns to the extent
permitted under the applicable documentation; (g) any reference to any
applicable law shall be construed as referring to such applicable law as amended
from time to time; (h) “herein”, “hereof”, “hereto”, “hereunder” and similar
terms contained in any Loan Document refer to such Loan Document as a whole and
not to any particular Section, paragraph or provision of such Loan Document; and
(i) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. All
references in this Agreement to the schedules to this Agreement shall be deemed
to refer to the schedules set forth in the disclosure letter delivered to the
Lender by the Borrower on the date hereof.

ARTICLE II

COMMITMENT AND BORROWING PROCEDURES

SECTION 2.1 Commitment. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make a term loan (the “Loan”) to the Borrower on
the Closing Date in an amount equal to (but not less than) the Commitment
Amount; provided that the Lender shall not be obligated to make the Loan after
the Termination Date. No amounts paid or prepaid with respect to the Loan may be
reborrowed.

SECTION 2.2 Borrowing Procedure. The Borrower shall irrevocably request that the
Loan be made by delivering to the Lender a Loan Request on or before 10:00 a.m.
on a Business Day at least three Business Days prior to the proposed Closing
Date.

 

22



--------------------------------------------------------------------------------

SECTION 2.3 Funding. After receipt of the Loan Request for the Loan, the Lender
shall, on the Closing Date and subject to the terms and conditions hereof, make
the requested proceeds of the Loan available to the Borrower by wire transfer to
the account the Borrower shall have specified in its Loan Request.

SECTION 2.4 Reduction of the Commitment Amounts. The Commitment Amount shall
automatically and permanently be reduced to zero on the earlier of the Closing
Date (after the funding of the Loan) and the Termination Date.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1 Repayments and Prepayments; Application. The Borrower agrees that
the Loan, and any fees or interest accrued or accruing thereon, shall be repaid
and prepaid solely in U.S. dollars pursuant to the terms of this Article III.

SECTION 3.2 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of the Loan on the Maturity Date. Prior thereto,
payments and prepayments of the Loan shall be made as set forth below.

(a) Subject to the terms of Section 3.6 and Section 3.7, the Borrower shall have
the right, with at least three Business Days’ prior written notice to the
Lender, at any time and from time to time to prepay any unpaid principal amount
of the Loan, in whole or in part.

(b) Within five Business Days of receipt by any Loan Party or any Subsidiary
thereof of any (i) Net Casualty Proceeds or (ii) Net Asset Sales Proceeds, the
Borrower shall notify the Lender thereof. If requested by the Lender, the
Borrower shall within five Business Days of such request make a mandatory
prepayment of the Loan, in an amount equal to 100% of such proceeds (or such
lesser amount as the Lender may specify on the date of such request), to be
applied to the outstanding principal amount of the Loan and the Borrower shall
concurrently pay the accrued and unpaid interest on such amount; provided,
however, that no such payment shall be required on account of Net Casualty
Proceeds that are intended to be reinvested in the ordinary course of the Loan
Parties’ business within 180 days in replacement equipment or real property used
or useful in their business, so long as such proceeds are held in a deposit
account subject to a perfected security interest of Lender; provided, further,
that if such Net Casualty Proceeds have not in fact been so re-invested at the
expiration of such 180 day period than any such Net Casualty Proceeds shall be
paid to Lender as provided herein at such time.

(c) In the event that there shall be Excess Cash Flow for any Fiscal Quarter
(commencing with Fiscal Quarter ending June 30, 2015), Borrower shall, if
requested by the Lender, no later than forty-five (45) days plus five
(5) Business Days after the end of such Fiscal Quarter, prepay the unpaid
principal amount of the Loan in an aggregate principal amount equal to the
Applicable Percent of such Excess Cash Flow (or any lesser amount requested by
the Lender); provided that no payments under this Section 3.2(c) shall be
subject to the premiums or exit fees due under Section 3.6 and Section 3.7.

 

23



--------------------------------------------------------------------------------

(d) The Borrower shall repay the Loan in full immediately upon any acceleration
of the Maturity Date thereof pursuant to Section 9.2 or Section 9.3, unless,
pursuant to Section 9.3, only a portion of the Loan is so accelerated (in which
case the portion so accelerated shall be so repaid).

SECTION 3.3 Interest Rate. During any applicable Interest Period, the
outstanding balance on the Loan shall accrue interest during such Interest
Period at a rate per annum equal to the sum of (i) the Applicable Margin plus
(ii) the higher of (x) the LIBO Rate for such Interest Period and (y) 1.00%. The
interest rate shall be recalculated and, if necessary, adjusted for each
Interest Period, in each case pursuant to the terms hereof.

SECTION 3.4 Default Rate. At all times commencing upon the date any Event of
Default occurs, and continuing until such Event of Default is no longer
continuing, the Applicable Margin shall be increased by 5% per annum.

SECTION 3.5 Payment Dates. Interest accrued on the Loan shall be payable in
cash, without duplication:

(a) on the Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) on the last day of each Fiscal Quarter; provided that if such day is not a
Business Day, then such payment shall be made on the next succeeding Business
Day; and

(d) on that portion of the Loan that is accelerated pursuant to Section 9.2 or
Section 9.3, immediately upon such acceleration.

Interest accrued on the Loan or other monetary Obligations after the date such
amount is due and payable (whether on the Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.

SECTION 3.6 Buy-Out Premium. Any prepayment or repayment of the Loan in whole or
in part on or prior to, or as a result of any acceleration thereof pursuant to
Article IX, on or prior to, the thirty-six (36) month anniversary of the Closing
Date shall be accompanied by the payment of the Buy-Out Premium Amount.

SECTION 3.7 Exit Fee. Any repayment or prepayment of the Loan, in whole or in
part, after the thirty-six (36) month anniversary of the Closing Date and
(i) prior to the Maturity Date or (ii) as a result of any acceleration thereof
pursuant to Article IX, shall in each case be accompanied by the payment of the
Exit Fee Amount.

 

24



--------------------------------------------------------------------------------

SECTION 3.8 Commitment Fee. The Borrower shall pay to the Lender a fully earned,
non-refundable commitment fee of $1,000,000 on the Closing Date.

ARTICLE IV

LIBO RATE AND OTHER PROVISIONS

SECTION 4.1 Increased Costs, Etc. The Borrower agrees to reimburse the Lender
for any increase in the cost to the Lender of, or any reduction in the amount of
any sum receivable by the Lender in respect of, the Lender’s Commitment and the
making, continuation or maintaining of the Loan hereunder that may arise in
connection with any Change in Law, except for such changes with respect to
increased capital costs and Taxes which are governed by Section 4.2 and
Section 4.3, respectively. The Lender shall notify the Borrower in writing of
the occurrence of any such event, stating the reasons therefor and the
additional amount required fully to compensate the Lender for such increased
cost or reduced amount. Such additional amounts shall be payable by the Borrower
directly to the Lender within five days of its receipt of such notice, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrower; provided that the Borrower shall not be required to compensate Lender
pursuant to this Section 4.1 for any increased costs incurred or reductions
suffered more than six months prior to the date that Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and to Lender’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six month period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 4.2 Increased Capital Costs. If any Change in Law affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any Person controlling the Lender, and the Lender determines (in good faith
but in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of the Commitment or the Loan made
by it hereunder is reduced to a level below that which the Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by the Lender to the Borrower,
the Borrower shall within five days following receipt of such notice pay
directly to the Lender additional amounts sufficient to compensate the Lender or
such controlling Person for such reduction in rate of return; provided that the
Borrower shall not be required to compensate Lender pursuant to this Section 4.2
for any reductions suffered more than six months prior to the date that Lender
notifies the Borrower of the Change in Law giving rise to such reduction and of
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such reduction is retroactive, then the six month
period referred to above shall be extended to include the period of retroactive
effect thereof. A statement of the Lender as to any such additional amount or
amounts shall, in the absence of manifest error, be conclusive and binding on
the Borrower. In determining such amount, the Lender may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.

SECTION 4.3 Taxes. The Borrower covenants and agrees as follows with respect to
Taxes.

 

25



--------------------------------------------------------------------------------

(a) Any and all payments by the Borrower or any Guarantor under each Loan
Document shall be made without setoff, counterclaim or other defense, and free
and clear of, and without deduction or withholding for or on account of, any
Taxes, except as required by applicable law. In the event that any Taxes are
imposed and required to be deducted or withheld from any payment required to be
made by the Borrower or any Guarantor to or on behalf of the Lender under any
Loan Document, then:

(i) if such Taxes are Non-Excluded Taxes, the amount of such payment shall be
increased as may be necessary so that such payment is made, after withholding or
deduction for or on account of such Taxes, in an amount that is not less than
the amount provided for in such Loan Document; and

(ii) the Borrower or such Guarantor shall withhold the full amount of such Taxes
from such payment (as increased pursuant to clause (a)(i)) and shall pay such
amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.

(b) In addition, the Borrower shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

(c) As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within 45 days of any such payment being due, the Borrower
shall furnish to the Lender a copy of an official receipt (or a certified copy
thereof) evidencing the payment of such Taxes or Other Taxes.

(d) The Borrower shall indemnify the Lender for any Non-Excluded Taxes and Other
Taxes levied, imposed or assessed on the Lender whether or not such Non-Excluded
Taxes or Other Taxes are correctly or legally asserted by the relevant
Governmental Authority. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by the Lender, the Borrower shall pay such
Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided that the Lender shall not be under any obligation to provide
any such notice to the Borrower). With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by the Lender or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date the Lender makes
written demand therefor. In addition, the Borrower shall indemnify the Lender
for any incremental Taxes that may become payable by the Lender as a result of
any failure of the Borrower to pay any Taxes when due to the appropriate
Governmental Authority or to deliver to the Lender, pursuant to clause (c),
documentation evidencing the payment of Non-Excluded Taxes or Other Taxes. The
Borrower acknowledges that any payment made to the Lender or to any Governmental
Authority in respect of the indemnification obligations of the Borrower provided
in this clause shall constitute a payment in respect of which the provisions of
clause (a) and this clause shall apply.

 

26



--------------------------------------------------------------------------------

(e) If the Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, it shall
deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. Additionally, the Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements.

Without limiting the generality of the foregoing:

(i) If the Lender is a U.S. Person it shall deliver to the Borrower on or prior
to the date on which the Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 certifying that the Lender is exempt from U.S. federal
backup withholding tax;

(ii) If the Lender is not a U.S. Person it shall, to the extent it is legally
entitled to do so, deliver to the Borrower (in such number of copies as shall be
requested by the Borrower) on or prior to the date on which the Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), whichever of the following is applicable:

(1) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, substantially in
the form of Exhibit M-1 to the effect that such Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E; or

 

27



--------------------------------------------------------------------------------

(4) to the extent a Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-2 or Exhibit M-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Lender is a partnership
and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit M-4 on behalf of
each such direct and indirect partner;

(iii) If the Lender is not a U.S. Person it shall, to the extent it is legally
entitled to do so, deliver to the Borrower (in such number of copies as shall be
requested by the Borrower) on or prior to the date on which the Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made; and

(iv) If a payment made to the Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that the Lender has complied with the Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(f) If the Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.3 (including by the payment of additional amounts
pursuant to Section 4.3(a)(1), it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Lender

 

28



--------------------------------------------------------------------------------

and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). The Borrower, upon the request of the
Lender, shall repay to the Lender the amount paid over pursuant to this
Section 4.3(f) (plus any penalties, interest or other charges imposed by the
relevant taxation authority) in the event that the Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 4.3(f), in no event will the Lender be required to pay
any amount to the Borrower pursuant to this Section 4.3(f) the payment of which
would place the Lender in a less favorable net after-Tax position than the
Lender would have been if the Tax subject to indemnification had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(g) Each party’s obligations under this Section 4.3 shall survive any assignment
of rights by, or the replacement of the Lender, termination of this Agreement
and the payment in full of the Obligations.

SECTION 4.4 Payments, Computations; Proceeds of Collateral, Etc.

(a) Unless otherwise expressly provided in a Loan Document, all payments by the
Borrower pursuant to each Loan Document shall be made without setoff, deduction
or counterclaim not later than 11:00 a.m. on the date due in same day or
immediately available funds to such account as the Lender shall specify from
time to time by notice to the Borrower. Funds received after 11:00 a.m. on any
day shall be deemed to have been received by the Lender on the next succeeding
Business Day. All interest and fees shall be computed on the basis of the actual
number of days (including the first day but excluding the last day) occurring
during the period for which such interest or fee is payable over a year
comprised of 360 days. Payments due on other than a Business Day shall be made
on the next succeeding Business Day and such extension of time shall be included
in computing interest and fees in connection with that payment.

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the payment in full in cash of all interest (including
interest accruing after the commencement of a proceeding in bankruptcy,
insolvency or similar law, whether or not permitted as a claim under such law)
and fees owing under the Loan Documents, and all costs and expenses owing to the
Lender pursuant to the terms of the Loan Documents, until paid in full in cash,
(ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the payment of the principal amount of the Loan then
outstanding, (iii) third, after payment in full in cash of the amounts specified
in clauses (b)(i) and (b)(ii), to the payment of all other Obligations owing to
the Lender, and (iv) fourth, after payment in full in cash of the amounts
specified in clauses (b)(i) through (b)(iii), and following the Termination
Date, to the Borrower or any other Person lawfully entitled to receive such
surplus.

 

29



--------------------------------------------------------------------------------

SECTION 4.5 Setoff. The Lender shall, upon the occurrence and during the
continuance of any Default described in clauses (i) through (iv) of
Section 9.1(i) or Section 9.1(j) or, upon the occurrence and during the
continuance of any other Event of Default, have the right to appropriate and
apply to the payment of the Obligations owing to it (whether or not then due),
and (as security for such Obligations) the Borrower hereby grants to the Lender
a continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of the Borrower then or thereafter maintained with or on
behalf of the Lender. The Lender agrees promptly to notify the Borrower after
any such appropriation and application made by the Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Lender under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which the Lender may have.

SECTION 4.6 LIBO Rate Not Determinable. If prior to the commencement of any
Interest Period, adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Interest Period, then the Lender shall give notice thereof to
the Borrower as promptly as practicable. In the event of any such determination,
the Loan shall, until the Lender has advised the Borrower that the circumstances
giving rise to such notice no longer exist, bear interest at the interest rate
in effect for the immediately preceding Interest Period.

ARTICLE V

CONDITIONS TO MAKING THE LOANS

Notwithstanding anything to the contrary contained herein, (i) all references to
the Loan Parties in this Article V shall be deemed to include the Surviving
Entity and its Subsidiaries (including, without limitation, Newco) and (ii) all
references to the Borrower in this Article V shall be deemed to include the
Surviving Entity.

SECTION 5.1 Credit Extensions. The obligation of the Lender to make the Loan
shall be subject to the execution and delivery of this Agreement by the parties
hereto prior to the Closing Date, the delivery of a Loan Request as required
pursuant to Section 2.3, and the satisfaction on the Closing Date of each of the
conditions precedent set forth below in this Article V.

SECTION 5.2 Secretary’s Certificate, Etc. The Lender shall have received from
each Loan Party, (i) a copy of a good standing certificate, dated a date
reasonably close to the Closing Date from its jurisdiction of formation, for
each such Person and (ii) a certificate, dated as of the Closing Date, duly
executed and delivered by such Person’s Secretary or Assistant Secretary,
managing member or general partner, as applicable, as to:

(a) resolutions of each such Person’s Board of Directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(c) the full force and validity of each Organic Document of such Person and
copies thereof;

 

30



--------------------------------------------------------------------------------

upon which certificates the Lender may conclusively rely until it shall have
received a further certificate of the Secretary, Assistant Secretary, managing
member or general partner, as applicable, of any such Person canceling or
amending the prior certificate of such Person.

SECTION 5.3 Closing Certificate. The Lender shall have received a Closing
Certificate, dated as of the Closing Date and duly executed and delivered by an
Authorized Officer of the Borrower, in which certificate the Borrower shall
agree and acknowledge that the statements made therein shall be deemed to be
true and correct representations and warranties of the Borrower as of such date,
and, at the time such certificate is delivered, such statements shall in fact be
true and correct, and such statements shall include that (i) the representations
and warranties set forth in each Loan Document (A) were true and correct in all
respects as of the date when made and are true and correct in all respects at
and as of the Closing Date as if made at and as of the Closing Date (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect), or (B) were true and correct in all material respects as of the date
when made and are true and correct in all material respects at and as of the
Closing Date as if made at and as of the Closing Date (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect), in each case of clauses (A) and (B) above, before and after giving
effect to the making of the Loan, the application of the proceeds thereof, and
the consummation of the Acquisition and the Merger, (ii) to Borrower’s
knowledge, and in reliance upon the representations and warranties provided to
Recro in the Acquisition Agreement (but other than such representations and
warranties that the Borrower has knowledge of being false or inaccurate), the
representations and warranties set forth in the Acquisition Agreement were true
and correct in all material respects as of the date when made and are true and
correct in all material respects as of the Closing Date, (iii) no Default shall
have then occurred and be continuing, or would result from the Loan to be
advanced on the Closing Date or the consummation of the Acquisition and the
Merger on the Closing Date, and (iv) all of the conditions set forth in this
Article V have been satisfied. All documents and agreements required to be
appended to the Closing Certificate, if any, shall be in form and substance
reasonably satisfactory to the Lender, shall have been executed and delivered by
the requisite parties, and shall be in full force and effect.

SECTION 5.4 Payment of Outstanding Indebtedness, Etc. All Indebtedness
identified in Schedule 8.2(b), together with all interest, all prepayment
premiums and all other amounts due and payable with respect thereto, shall have
been paid in full from the proceeds of the Loan and the commitments in respect
of such Indebtedness shall have been terminated, and all Liens securing payment
of any such Indebtedness shall have been released and the Lender shall have
received all Uniform Commercial Code Form UCC-3 termination statements or other
instruments (including customary payoff letters) as may be suitable or
appropriate in connection therewith.

SECTION 5.5 Delivery of Note. The Lender shall have received a Note, dated the
Closing Date, duly executed and delivered by an Authorized Officer of the
Borrower.

 

31



--------------------------------------------------------------------------------

SECTION 5.6 Financial Information, Etc. The Lender shall have received:

(a) prior to the date hereof, management prepared consolidated financial
statements of the Business for each of: (i) the nine month period ending
December 31, 2013, reviewed by PricewaterhouseCoopers LLP and (ii) the twelve
month period ending December 31, 2014;

(b) prior to the date hereof, audited financial statements of Recro for each of
the fiscal years ended December 31, 2011, December 31, 2012 and December 31,
2013;

(c) prior to the date hereof, unaudited consolidated balance sheets of the
Business for December 31, 2013 and December 31, 2014 for the twelve months then
ended, together with the related consolidated statements of operations, and
Recro and its Subsidiaries for each fiscal quarter ended after December 31,
2013, together with the related consolidated statement of operations,
shareholder’s equity and cash flows for the twelve months then ended; and

(d) such other financial information as to the Companies and their Subsidiaries,
Recro and its Subsidiaries and the Borrower and its Subsidiaries and the
respective businesses, assets and liabilities of any of the foregoing as the
Lender may reasonably request.

SECTION 5.7 Compliance Certificate. The Lender shall have received an initial
Compliance Certificate on a pro forma basis as if the Loan had been made as of
December 31, 2014 (and after giving effect to the consummation of the
Acquisition and the Merger) and as to such items therein as the Lender
reasonably requests, dated the Closing Date, duly executed (and with all
schedules thereto duly completed) and delivered by the chief financial or
accounting Authorized Officer of the Borrower.

SECTION 5.8 Solvency, Etc. The Lender shall have received a solvency certificate
duly executed and delivered by the chief financial or accounting Authorized
Officer of each Loan Party, dated as of the Closing Date, in form and substance
satisfactory to the Lender.

SECTION 5.9 Guarantee and Supplement to Guarantee. (i) The Lender shall have
received on the date hereof an executed counterpart of the Guarantee, dated as
of the date hereof, duly executed and delivered by Recro; and (ii) following the
consummation of the Merger on the Closing Date, the Lender shall have received
on the Closing Date an executed supplement to the Guarantee (in substantially
the form of Annex I to the Guarantee), dated as of the Closing Date, duly
executed and delivered by each Loan Party other than Recro.

SECTION 5.10 Security Agreement and Supplement to Security Agreement. The Lender
shall have received (i) executed counterparts of the Security Agreement, dated
as of the Closing Date, duly executed and delivered by each Loan Party other
than the Surviving Entity and Newco and (ii) following the consummation of the
Merger on the Closing Date, an executed supplement to the Security Agreement (in
substantially the form of Annex I to the Security Agreement), dated as of the
Closing Date, duly executed and delivered by the Surviving Entity and Newco,
together with (in each case of clauses (i) and (ii)):

(a) certificates (in the case of Capital Securities that are certificated
securities (as defined in the UCC)) evidencing all of the issued and outstanding
Capital Securities

 

32



--------------------------------------------------------------------------------

owned by any Loan Party, which certificates in each case shall be accompanied by
undated instruments of transfer duly executed in blank, or, in the case of
Capital Securities that are uncertificated securities (as defined in the UCC),
confirmation and evidence satisfactory to the Lender that the security interest
therein has been transferred to and perfected by the Lender in accordance with
Articles 8 and 9 of the UCC and all laws otherwise applicable to the perfection
of the pledge of such Capital Securities;

(b) financing statements suitable in form for naming each Loan Party (including,
following consummation of the Merger on the Closing Date, Newco) as a debtor and
the Lender as the secured party, or other similar instruments or documents to be
filed under the UCC of all jurisdictions as may be necessary or, in the opinion
of the Lender, desirable to perfect the security interests of the Lender
pursuant to the Security Agreement;

(c) UCC Form UCC-3 termination statements necessary to release all Liens and
other rights of any Person (i) in any assets of any Loan Party, and
(ii) securing any of the Indebtedness identified in Schedule 8.2(b), in each
case, other than the Liens described in Section 8.3(c), together with such other
UCC Form UCC-3 termination statements as the Lender may reasonably request from
each Loan Party; and

(d) landlord access agreements and bailee letters in form and substance
satisfactory to the Lender from such landlords to any Loan Party as may be
reasonably requested by the Lender and each other Person that has possession of
any Collateral (as defined in the Security Agreement).

SECTION 5.11 Intellectual Property Security Agreements. The Lender shall have
received a Patent Security Agreement, a Copyright Security Agreement and a
Trademark Security Agreement, as applicable, each dated as of the Closing Date,
duly executed and delivered by each Loan Party that, pursuant to the Security
Agreement, is required to provide such intellectual property security agreements
to the Lender.

SECTION 5.12 Opinions of Counsel. The Lender shall have received opinions, dated
the Closing Date and addressed to the Lender, from

(a) Pepper Hamilton LLP, counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Lender; and

(b) local counsel to the Loan Parties in the state of Georgia in form and
substance, and from counsel, reasonably satisfactory to the Lender.

SECTION 5.13 Mortgaged Property. The Lender shall have received, in respect of
the Mortgaged Property, a Mortgage, dated as of the Closing Date, and duly
executed and delivered by an Authorized Officer of Borrower, which Mortgage
shall be substantially in the form of Exhibit G hereto, and (i)a mortgagee’s
title insurance policy or marked up unconditional binder for such insurance,
effective as of the Closing Date, together with a current ALTA survey thereof
and a surveyor’s certificate, in form reasonably satisfactory to the Lender,
provided that such policy shall (A) be in an amount reasonably satisfactory to
the Lender with respect to the Mortgaged Property covered thereby but not less
than the fair market value of the Mortgaged

 

33



--------------------------------------------------------------------------------

Property covered thereby; (B) insure that, as of the Closing Date, the Mortgage
insured thereby creates a valid first Lien on such Mortgaged Property free and
clear of all defects and encumbrances, except as disclosed in the Mortgage or as
permitted by Section 8.3; (C) name the Lender as the insured thereunder; (D) be
in form reasonably satisfactory to the Lender; (E) contain such endorsements,
coinsurance, reinsurance and affirmative coverage as the Lender may reasonably
request; and (F) be issued by First American Title Insurance Company or such
other national title company or companies reasonably satisfactory to the Lender
(including any such title companies acting as co-insurers or reinsurers, at the
option of the Lender); (ii) evidence satisfactory to it that all premiums in
respect of such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid or duly provided for; and (iii) legal opinions
from local counsel in the jurisdiction where the Mortgaged Property is situated
and from counsel in the jurisdiction where the owner of the Mortgaged Property
is organized relating to the matters described above, which opinions shall be in
form and substance reasonably satisfactory to the Lender.

SECTION 5.14 Flood Determinations; Flood Insurance. The Lender shall have
received a completed Federal Emergency Management Agency Standard Flood Hazard
Determination certified to the Lender in respect of the Mortgaged Property and,
if such Mortgaged Property is located in an area identified as an area having
special flood hazards, a policy of flood insurance in amounts reasonably
acceptable to the Lender.

SECTION 5.15 Insurance. The Lender shall have received certified copies of the
insurance policies (or binders in respect thereof), from one or more insurance
companies satisfactory to the Lender, evidencing coverage required to be
maintained pursuant to each Loan Document, with the Lender named as loss payee
or additional insured, as applicable.

SECTION 5.16 Closing Fees, Expenses, Etc. The Lender shall have received for its
own account all fees, costs and expenses due and payable pursuant to
Section 10.3.

SECTION 5.17 Anti-Terrorism Laws. The Lender shall have received, as applicable,
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act.

SECTION 5.18 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party or any of its respective
Subsidiaries shall be satisfactory in form and substance to the Lender and its
counsel.

SECTION 5.19 Commitment Fee, Expenses, Etc. The Lender shall have received for
its own account all fees, costs and expenses due and payable pursuant to
Sections 3.8 and 10.3.

SECTION 5.20 Corporate Structure and Capitalization. From the date hereof until
the Closing Date, the capital and ownership structure and the equity holder
arrangements of Recro and the Borrower, before and after giving effect to the
transactions contemplated by the Acquisition Agreement and the Merger, shall not
have changed in any material respect (other than changes contemplated by this
Agreement and changes that are not adverse to the interests of the Lender, as
determined by the Lender in its sole discretion).

 

34



--------------------------------------------------------------------------------

SECTION 5.21 [Intentionally Omitted.]

SECTION 5.22 Governmental and Third Party Approvals. The Loan Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the Merger, the transactions contemplated
by this Agreement, the Acquisition Agreement and the other transactions
contemplated hereby and thereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on the
Loan Parties or such other transactions or that could seek to threaten any of
the foregoing, and no law or regulation shall be applicable which could
reasonably be expected to have such effect.

SECTION 5.23 Acquisition. The Acquisition Agreement shall have been duly
executed and delivered by the respective parties thereto on the date hereof and
shall be in full force and effect on the date hereof and on the Closing Date,
all conditions precedent to the consummation of the Acquisition shall have been
satisfied and not waived (except such waivers as are not adverse to the
interests of the Lender, as determined by the Lender in its sole discretion) on
the Closing Date, neither Recro nor the Borrower shall have consented to any
action that requires their consent under the Acquisition Agreement (except such
consents as are not adverse to the interests of the Lender, as determined by the
Lender in its sole discretion) and the Acquisition shall be consummated
concurrently with the funding of the Loan. The Lender shall have received a copy
of the Acquisition Agreement, the terms of which shall not have not been
amended, supplemented, modified or waived after the date hereof in any respect
that is adverse to the interests of the Lender, as determined by the Lender in
its sole discretion.

SECTION 5.24 Merger. All documentation and all pre-filings reasonably required
by the Lender in connection with the Merger shall be complete and in form and
substance reasonably satisfactory to the Lender.

SECTION 5.25 Perfection Certificates. (i) The Lender shall have received on the
date hereof perfection certificates to the Lender, each dated the date hereof,
duly executed and delivered by an Authorized Officer of each of Recro and Recro
Pharma LLC, and (A) in the case of Recro, in the form of Exhibit I attached
hereto, and (B) in the case of Recro Pharma LLC, in the form of Exhibit J
attached hereto; and (ii) the Lender shall have received on the Closing Date
perfection certificates, each dated the Closing Date, duly executed and
delivered by an Authorized Officer of each Loan Party, and (A) in the case of
Recro, in the form of Exhibit I attached hereto, (B) in the case of Recro Pharma
LLC, in the form of Exhibit J attached hereto, (C) in the case of the Surviving
Entity, in the form of Exhibit K attached hereto (which form is incomplete as of
the date hereof) but completed in form and substance reasonably satisfactory to
the Lender (the “Completed Surviving Entity Perfection Certificate”), and (D) in
the case of Newco, in the form of Exhibit L attached hereto (which form is
incomplete as of the date hereof) but completed in form and substance reasonably
satisfactory to the Lender (the “Completed Newco Perfection Certificate,” and
together with the Completed Surviving Entity Perfection Certificate, the
“Completed Perfection Certificates”). The Loan Parties will agree to any changes
to the Loan Documents reasonably requested by the Lender in light of any
information provided on the Completed Perfection Certificates that was not on
the forms set forth in Exhibit K and Exhibit L attached hereto.

 

35



--------------------------------------------------------------------------------

SECTION 5.26 Warrant. The Lender shall have received the Warrant, dated as of
the Closing Date, duly executed and delivered by Recro.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement and to make the Loan
hereunder, the Borrower represents and warrants to the Lender, as of the date of
this Agreement and as of the Closing Date, as set forth in this Article VI (it
being understood and agreed that (i) the representations and warranties made on
the Closing Date are deemed to be made concurrently with and after giving effect
to the consummation of the Acquisition and the Merger and (ii) references to the
Borrower and the Loan Parties in this Article VI include (A) the Companies and
(B) Newco (assuming for such purpose that Newco was formed and the Asset and
Liability Transfer occurred immediately prior to the execution of this
Agreement)).

SECTION 6.1 Organization, Etc. Each of the Loan Parties and its respective
Subsidiaries (a) is validly organized or registered and existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, and (b) is duly qualified to do business and is in good standing
as a foreign entity in each jurisdiction where the nature of its business
requires such qualification, except, in the case of clause (b), where failure to
do so would not reasonably be expected to have a Material Adverse Effect, and
has full power and authority and holds all material requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.

SECTION 6.2 Due Authorization, Non-Contravention, Etc. The execution, delivery
and performance by each Loan Party of each Loan Document executed or to be
executed by it are in each case within such Person’s corporate or other powers,
have been duly authorized by all necessary corporate or other action, and do
not:

(a) contravene (i) such Loan Party’s Organic Documents, (ii) any court decree or
order binding on or affecting such Loan Party or (iii) any law or governmental
regulation binding on or affecting such Loan Party; or

(b) result in (i) or require the creation or imposition of any Lien on such Loan
Party’s properties (except as permitted by this Agreement) or (ii) a default
under any Material Agreement.

SECTION 6.3 Government Approval, Regulation, Etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those that have been, or on the Closing Date will
be, duly obtained or made and which are, or on the Closing Date will be, in full
force and effect is required for the due execution, delivery or performance by
any Loan Party of any Loan Document to which it is a party.

SECTION 6.4 Validity, Etc. Each Loan Document to which a Loan Party is a party
constitutes the legal, valid and binding obligations of such Person enforceable
against such

 

36



--------------------------------------------------------------------------------

Person in accordance with its respective terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

SECTION 6.5 Financial Information. The financial statements furnished to the
Lender pursuant to Sections 5.6 and 7.1 have been prepared in accordance with
GAAP, consistently applied, except that the unaudited financial statements may
not contain all footnotes required by GAAP, and present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended.

SECTION 6.6 No Material Adverse Change. There has been no material adverse
change in the business, financial performance or condition, operations
(including the results thereof), assets or properties of Recro, the Borrower or
any Loan Party or any of its Subsidiaries since December 31, 2014.

SECTION 6.7 Litigation, Labor Matters and Environmental Matters.

(a) Except as described on Schedule 6.7(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
any Loan Party or any of its respective Subsidiaries (i) as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in liabilities in excess of $200,000 or (ii) that would reasonably be
likely to adversely affect this Agreement or the transactions contemplated
hereby.

(b) There are no labor controversies pending against or, to the knowledge of the
Borrower, threatened against or affecting any Loan Party or any of its
respective Subsidiaries (i) that would reasonably be expected, individually or
in the aggregate, to result in liabilities in excess of $200,000 or (ii) that
would reasonably be likely to adversely affect this Agreement or the transaction
contemplated hereby.

(c) No Loan Party nor any of its respective Subsidiaries (i) has failed to
comply in all material respects with any Environmental Law or to obtain,
maintain or comply in all material respects with any Permit under or in
connection with any Environmental Law (“Environmental Permit”), (ii) is or has
been subject to any material claim under any Environmental Liability, (iii) has
received notice of any material claim under any Environmental Liability, or
(iv) knows of any basis for any material claim under any Environmental Liability
in each case, which has resulted or would be reasonably expected, individually
or in the aggregate, to result in the liabilities in excess of $500,000.

SECTION 6.8 Subsidiaries. Recro has no Subsidiaries except those Subsidiaries
which are identified in Schedule 6.8 (which schedule also identifies the direct
and indirect owners of the Capital Securities of such Subsidiaries) or which are
permitted to have been organized or acquired after the Closing Date in
accordance with Section 8.5 or Section 8.7.

 

37



--------------------------------------------------------------------------------

SECTION 6.9 Ownership of Properties. Each of the Loan Parties and its respective
Subsidiaries owns (i) in the case of owned real property, good and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, adversely
interfere in any material respect with the value or use of such property, and
(ii) in the case of owned personal property, good and valid title to, or, in the
case of leased real or personal property, valid and enforceable leasehold
interests (as the case may be) in, all of its properties and assets, tangible
and intangible, of any nature whatsoever; in each case, free and clear in each
case of all Liens or claims, except for Liens permitted pursuant to Section 8.3.

SECTION 6.10 Taxes. Each of the Loan Parties and its respective Subsidiaries has
filed all material Tax returns and reports required by law to have been filed by
it and has paid all material Taxes due and owing, except any such Taxes which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.

SECTION 6.11 Benefit Plans, Etc. Except as set forth on Schedule 6.11, none of
the Loan Parties, nor any of their respective Subsidiaries, nor any of their
respective ERISA Affiliates, sponsors, maintains, contributes to, is required to
contribute to, or has any actual or potential liability with respect to, any
Benefit Plan. None of the Loan Parties nor any of their respective Subsidiaries
is a party to any collective bargaining agreement, and none of the employees of
any Loan Party or its respective Subsidiaries are subject to any collective
bargaining agreement. Each “employee benefit plan” as defined in section 3(3) of
ERISA that provides retirement benefits and that is sponsored by any Loan Party
or any of its respective Subsidiaries, or any of their ERISA Affiliates (or
under which any of these entities has any actual or potential liability), and is
intended to be tax qualified under section 401 of the Code has a determination
letter or opinion letter from the Internal Revenue Service on which it is
entitled to rely, and no assets of any such plan are invested in Capital
Securities of Recro or the Borrower. Each employee benefit plan, program or
arrangement sponsored, maintained, contributed to or required to be contributed
to by any Loan Party or any of its respective Subsidiaries (or under which any
of these entities has any actual or potential liability) has complied in all
material respects with its terms and applicable law except for non compliance
that would not reasonably (i) be expected, individually or in the aggregate, to
result in liabilities in excess of $200,000 or (ii) be likely to adversely
affect this Agreement or the transaction contemplated hereby. Each employee
benefit plan as defined in section 3(3) of ERISA that provides medical, dental,
vision, or long-term disability benefits and that is sponsored by any Loan Party
or any of its respective Subsidiaries or any of their ERISA Affiliates (or under
which any of these entities has any actual or potential liability), is fully
insured.

SECTION 6.12 Accuracy of Information. None of the information heretofore or
contemporaneously furnished in writing to the Lender by or on behalf of any Loan
Party or its respective Subsidiaries in connection with any Loan Document or any
transaction contemplated hereby contains any untrue statement of a material
fact, or omits to state any material fact necessary to make any information
therein, in light of the circumstances under which they were made, not
misleading (after giving effect to all modifications and supplements to such
written information and written data, in each case, furnished after the date on
which such written information or such written data was originally delivered and
prior to the date hereof); it being

 

38



--------------------------------------------------------------------------------

understood that for purposes of this Section 6.12, such written information and
written data shall not include projections, and Borrower represents only that
such projections were prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 6.13 Regulations U and X. None of the Loan Parties nor any of their
respective Subsidiaries is engaged in the business of extending credit for the
purpose of buying or carrying margin stock, and no proceeds of the Loan will be
used to purchase or carry margin stock or otherwise for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation U or Regulation
X. Terms for which meanings are provided in F.R.S. Board Regulation U or
Regulation X or any regulations substituted therefor, as from time to time in
effect, are used in this Section with such meanings.

SECTION 6.14 Solvency. Each of the Loan Parties and its respective Subsidiaries
is Solvent.

SECTION 6.15 Intellectual Property.

(a) Schedule 6.15(a) sets forth a complete and accurate list of all (i) Patents
including any Patent applications and other material defined herein as Patents,
(ii) registered Trademarks (including domain names) and any pending
registrations for Trademarks, and (iii) any other registered Intellectual
Property, in each case owned or licensed by any Loan Party or any of its
Subsidiaries. For each item of Intellectual Property listed on Schedule 6.15(a),
the Borrower has, where relevant, indicated on such schedule the owner of
record, jurisdiction of application and/or registration, the application
numbers, the registration or patent numbers or patent application numbers, and
the date of application and/or registration.

(b) With respect to all Intellectual Property listed on Schedule 6.15(a):

(i) each Loan Party and its respective Subsidiaries, as applicable, owns or has
a valid license to such Intellectual Property free and clear of any and all
Liens other than Liens permitted pursuant to Section 8.3;

(ii) each Loan Party and its respective Subsidiaries, as applicable, has taken
commercially reasonable actions to maintain and protect such Intellectual
Property;

(iii) except as set forth on Schedule 6.15(b)(iii), there is no proceeding that
the Borrower has knowledge of challenging the validity or enforceability of any
such Intellectual Property, none of the Loan Parties nor any of their respective
Subsidiaries is involved in any such proceeding with any Person and, to the
knowledge of the Borrower, none of the Intellectual Property is the subject of
any Other Administrative Proceeding;

(iv) (A) such Intellectual Property is valid, enforceable and subsisting and
(B) no event has occurred, and nothing has been done or omitted to have been
done, that would affect the validity or enforceability of such Intellectual
Property and all such Intellectual Property is in full force and effect and have
not lapsed, or

 

39



--------------------------------------------------------------------------------

been forfeited or cancelled or abandoned and there are no unpaid maintenance,
renewal or other fees payable or owing by such Loan Party or Subsidiary for any
such Intellectual Property; and

(v) each Loan Party and its respective Subsidiaries, as applicable, is the sole
and exclusive owner of all right, title and interest in and to all such
Intellectual Property that is owned by it.

(c) Except as otherwise disclosed on Schedule 6.15(c), to the knowledge of the
Borrower, no Third Party is committing any act of Infringement of any
Intellectual Property listed on Schedule 6.15(a).

(d) With respect to each license agreement listed on Schedule 6.15(a), such
license agreement (i) is in full force and effect and is binding upon and
enforceable against each Loan Party (or each Loan Party’s respective
Subsidiaries, as applicable) party thereto and all other parties thereto in
accordance with its terms, (ii) has not been amended or otherwise modified and
(iii) has not suffered a default or breach thereunder. None of the Loan Parties
nor any of their respective Subsidiaries has taken or omitted to take any action
that would permit any other Person party to any such license agreement to have,
and to the knowledge of the Borrower, no such Person otherwise has, any
defenses, counterclaims or rights of setoff thereunder.

(e) Except as set forth on Schedule 6.15(e), none of the Loan Parties nor any of
their respective Subsidiaries has received since January 1, 2012 written notice
from any Third Party alleging that the conduct of its business (including the
development, manufacture, use, sale or other commercialization of any Product)
Infringes any Intellectual Property of that Third Party and, to the knowledge of
the Borrower, the conduct of its business and the business of the Loan Parties
(including the development, manufacture, use, sale or other commercialization of
any Product) does not Infringe any Intellectual Property of any Third Party.

(f) The Loan Parties and their respective Subsidiaries have used commercially
reasonable efforts and precautions to protect their respective commercially
significant unregistered Intellectual Property.

SECTION 6.16 Material Agreements. Set forth on Schedule 6.16 is a complete and
accurate list of all Material Agreements of the Loan Parties and their
respective Subsidiaries, with an adequate description of the parties thereto,
and amendments and modifications thereto. Each such Material Agreement (i) is in
full force and effect and is binding upon and enforceable against the Loan
Parties and their respective Subsidiaries party thereto and, to the knowledge of
the Borrower, all other parties thereto in accordance with its terms, and
(ii) is not currently subject to any material breach or default by any Loan
Party, any of its respective Subsidiaries or, to the knowledge of the Borrower,
any other party thereto. None of the Loan Parties nor any of its respective
Subsidiaries has taken or failed to take any action that would permit any other
Person party to any Material Agreement to have, and, to the knowledge of the
Borrower, no such Person otherwise has, any defenses, counterclaims or rights of
setoff thereunder.

 

40



--------------------------------------------------------------------------------

SECTION 6.17 Permits. The Loan Parties and their respective Subsidiaries have
all material Permits, including material Environmental Permits, necessary or
required for the ownership, operation and conduct of their business and the
distribution of the Products. All such Permits are validly held and there are no
defaults thereunder.

SECTION 6.18 Regulatory Matters. With respect to: (i) Recro and Recro Pharma,
and (ii) since January 1, 2012, the Companies, Newco and Surviving Entity:

(a) All material Regulatory Authorizations held by the Loan Parties and their
respective Subsidiaries are (i) legally and beneficially owned exclusively by
one of the Loan Parties or their respective Subsidiaries, free and clear of all
Liens other than Liens permitted pursuant to Section 8.3, and (ii) validly
registered and on file with the applicable Governmental Authority, in compliance
with all filing and maintenance requirements (including any fee requirements)
thereof, and are in good standing, valid and enforceable with the applicable
Governmental Authority. All required notices, registrations and listings,
supplemental applications or notifications, reports (including reports of
adverse experiences) and other required filings with respect to the Products
have been filed with the FDA, the DEA, and all other applicable Governmental
Authorities.

(b) The Products, as well as the business of the Loan Parties and their
respective Subsidiaries, materially comply with (i)(A) all applicable laws,
rules, regulations, orders, injunctions and decrees of the FDA, the DEA, and
other applicable Governmental Authority, including, without limitation, all
applicable requirements of the FD&C Act, the PHSA, the Controlled Substances
Act, and similar state laws, and (B) all Product Authorizations and other
Regulatory Authorizations; (ii) none of the Loan Parties, their respective
Subsidiaries nor their respective suppliers have received any inspection
reports, warning letters, untitled letters or similar documents with respect to
any Product, as well as the business of the Loan Parties and their respective
Subsidiaries, from any Governmental Authority that assert lack of compliance
with any applicable material laws, rules, regulations, orders, injunctions, or
decrees; (iii) the Borrower has not received any written notice of, and does not
otherwise have knowledge of, any pending regulatory enforcement action,
investigation or inquiry (other than non-material routine or periodic
inspections or reviews) against the Loan Parties, any of their respective
Subsidiaries or any of their respective suppliers with respect to the Products,
and, to the knowledge of the Borrower, there is no basis for any adverse
regulatory action against the Loan Parties or their respective Subsidiaries or,
to the knowledge of the Borrower, their respective suppliers with respect to the
Products; and (iv) without limiting the foregoing, (A) to the knowledge of
Borrower (1) there have been no product recalls, safety alerts, withdrawals,
clinical holds, marketing suspensions, removals or the like conducted,
undertaken or issued by any Person, whether or not at the request, demand or
order of any Governmental Authority or otherwise, with respect to any Product,
(2) no such product recalls, safety alerts, corrections, withdrawals, marketing
suspensions, removals or the like have been requested, demanded or ordered by
any Governmental Authority, and, to the knowledge of the Borrower, there is no
basis for the issuance of any such product recalls, safety alerts, corrections,
withdrawals, marketing suspensions, removals or the like by any Person with
respect to any Products, and (B) the Borrower has not received

 

41



--------------------------------------------------------------------------------

any written notice of, and does not otherwise have knowledge of, any criminal,
injunctive, seizure, detention or civil penalty actions that have at any time
been commenced or threatened in writing by any Governmental Authority with
respect to or in connection with any Products, or any consent decrees (including
plea agreements) which relate to any Products, and, to the knowledge of the
Borrower, there is no basis for the commencement for any criminal injunctive,
seizure, detention or civil penalty actions by any Governmental Authority
relating to the Products or for the issuance of any consent decrees. None of the
Loan Parties or their respective Subsidiaries nor, to the knowledge of the
Borrower, any of their respective suppliers is employing or utilizing the
services of any individual who has been debarred or temporarily suspended under
any applicable law, rule or regulation.

(c) All clinical trials conducted by or on behalf of any Loan Party or any of
its respective Subsidiaries with respect to any Product have been conducted in
material compliance with cGCPs. Except as set forth in Schedule 6.18(c), no Loan
Party nor any of its respective Subsidiaries has received any notice from FDA or
any other Governmental Authority alleging any material non-compliance with cGCPs
or otherwise terminating or suspending any clinical trial conducted by or on
behalf of such Loan Party or Subsidiary with respect to any Product.

(d) In all material respects with respect to Products, (i) all design,
manufacturing, storage, distribution, packaging, labeling, sale, recordkeeping
and other activities by the Loan Parties, their respective Subsidiaries and
their respective suppliers relating to the Products have been conducted, and are
currently being conducted, in compliance with the applicable requirements of the
FD&C Act, the PHSA, the Controlled Substances Act, and other requirements of the
FDA, the DEA, and all other Governmental Authorities, including, without
limitation, cGMPs, adverse event reporting requirements, and state and federal
requirements relating to the handling of controlled substances and (ii) none of
the Loan Parties or their respective Subsidiaries, or, to the knowledge of the
Borrower, any of their respective suppliers has received written notice or
threat of commencement of action by any Governmental Authority to withdraw its
approval of or to enjoin production of the Products at any facility. No Product
in the inventory of the Loan Parties or their respective Subsidiaries is
adulterated or misbranded. All labels and labeling (including package inserts)
and product information are in material compliance with applicable FDA and other
Governmental Authority requirements, and the Products are in material compliance
with all classification, registration, listing, marking, tracking, reporting,
recordkeeping and audit requirements of the FDA, the DEA, and any other
Governmental Authority.

(e) All manufacturing facilities owned or operated by the Loan Parties and their
respective Subsidiaries are and have been operated in material compliance with
cGMPs and all other applicable laws. The FDA has not issued any Form 483,
Warning Letter, or untitled letter with respect to any such facility, or
otherwise alleged any material non-compliance with cGMPs. All such facilities
are operated in material compliance with the Controlled Substances Act,
applicable DEA regulations, and other applicable federal and state laws.

 

42



--------------------------------------------------------------------------------

(f) The Borrower has made available to the Lender all material adverse event
reports and communications to or from FDA (if any) and other relevant
Governmental Authorities, including inspection reports, warning letters,
untitled letters, and material reports, studies and other correspondence, other
than opinions of counsel that are attorney-client privileged, with respect to
regulatory matters relating to the Loan Parties and their respective
Subsidiaries, the conduct of their business, the operation of any manufacturing
facilities owned or operated by the Loan Parties and their respective
Subsidiaries, and the Products.

(g) All studies, tests and preclinical and clinical trials conducted relating to
the Products, in all material respects, by or on behalf of the Loan Parties,
their respective Subsidiaries and, to the knowledge of the Borrower, their
respective licensees, licensors and third party services providers and
consultants, have been conducted, and are currently being conducted, in full
compliance with all material applicable laws, including, but not limited to, the
FD&C Act, the PHSA, current good clinical practices and, to the extent required
by FDA guidances and regulations, current good laboratory practices, the
Controlled Substances Act, and all similar applicable laws, rules and
regulations. All results of such studies, tests and trials, and all other
material information related to such studies, tests and trials, have been made
available to the Lender. The summaries and descriptions of any of the foregoing
provided to the Lender are accurate and contain no material omissions. None of
the Loan Parties, their respective Subsidiaries, or, to the knowledge of the
Borrower, any of their respective licensees, licensors or third party services
providers or consultants, has received from the FDA or other applicable
Governmental Authority any notices or correspondence requiring the termination,
suspension, material modification or clinical hold of any studies, tests or
clinical trials in any material respect with respect to or in connection with
the Products.

(h) There has been no material untrue statement of fact and no fraudulent
statement made by the Loan Parties or their respective Subsidiaries, or any of
their respective agents or representatives to the FDA, the DEA, or any other
Governmental Authority, and there has been no failure to disclose any material
fact required to be disclosed to the FDA, the DEA, or any other Regulatory
Agency.

(i) No Loan Party nor any of its respective Subsidiaries has received any notice
from the United States Department of Justice, any U.S. Attorney, any State
Attorney General, or other similar federal, state, or foreign Governmental
Authority alleging any violation of the Federal Anti-kickback Statute, the
Federal False Claims Act, the Foreign Corrupt Practices Act, any federal law, or
similar state or foreign law. No Loan Party nor any of its respective
Subsidiaries is aware of any conduct that reasonably could be interpreted as a
violation of any such law.

(j) The transactions contemplated by the Loan Documents (or contemplated by the
conditions to effectiveness of any Loan Document) will not impair the Loan
Parties’ ownership of or rights under (or the license or other right to use, as
the case may be) any Regulatory Authorizations relating to the Products in any
material manner.

 

43



--------------------------------------------------------------------------------

(k) No right of any Loan Party or any of its respective Subsidiaries to receive
reimbursements pursuant to any government program or private program has ever
been terminated or otherwise adversely affected as a result of any investigation
or enforcement action, whether by any Governmental Authority or other Third
Party, and none of the Loan Parties nor any of their respective Subsidiaries has
been the subject of any inspection, investigation or audit by any Governmental
Authority in connection with any alleged improper activity.

(l) None of the Loan Parties nor any of their respective Subsidiaries nor, to
the Borrower’s knowledge, any individual who is an officer, director, manager,
employee, stockholder, agent or managing agent of any Loan Party or any of its
respective Subsidiaries, has been convicted of, charged with or, to the
Borrower’s knowledge, investigated for any federal or state health
program-related offense or any other offense related to healthcare or been
excluded or suspended from participation in any such program; or, to the
Borrower’s knowledge, within the past five (5) years, has been convicted of,
charged with or, to the Borrower’s knowledge, investigated for a violation of
laws related to fraud, theft, embezzlement, breach of fiduciary responsibility,
financial misconduct, obstruction of an investigation or controlled substances,
or has been subject to any judgment, stipulation, order or decree of, or
criminal or civil fine or penalty imposed by, any Governmental Authority related
to fraud, theft, embezzlement, breach of fiduciary responsibility, financial
misconduct, obstruction of an investigation or controlled substances. None of
the Loan Parties nor any of their respective Subsidiaries nor, to the Borrower’s
knowledge, any individual who is an officer, director, employee, stockholder,
agent or managing agent of any Loan Party or any of its respective Subsidiaries
has been convicted of any crime or engaged in any conduct that has resulted or
would reasonably be expected to result in a debarment or exclusion (i) under 21
U.S.C. Section 335a, or (ii) any similar applicable law. No debarment
proceedings or investigations in respect of the business of any Loan Party or
any of its respective Subsidiaries are pending or, to the Borrower’s knowledge,
threatened against any Loan Party or any of its respective Subsidiaries or any
individual who is an officer, director, manager, employee, stockholder, agent or
managing agent of any Loan Party or any of its respective Subsidiaries.

SECTION 6.19 Transactions with Affiliates. Except as set forth on Schedule 6.19,
none of the Loan Parties nor any of their respective Subsidiaries is a party to
any transaction or agreement (including the purchase, sale, lease, transfer or
exchange of property or assets of any kind or the rendering of services of any
kind) with any of its Affiliates as of the date hereof and as of the Closing
Date.

SECTION 6.20 Investment Company Act. None of the Loan Parties nor any of their
respective Subsidiaries is an “investment company” or is “controlled” by an
“investment company,” as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 6.21 OFAC. None of the Loan Parties nor any of their respective
Subsidiaries nor, to the knowledge of the Borrower, any Related Party (a) is
currently the subject of any Sanctions, (b) is located, organized or residing in
any Designated Jurisdiction, or (c) is or has

 

44



--------------------------------------------------------------------------------

been (within the previous five (5) years) engaged in any transaction with any
Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been or will be used, directly or indirectly, to lend,
contribute or provide to, or has been or will be otherwise made available to
fund, any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including the Lender and
its Affiliates) of Sanctions.

SECTION 6.22 Deposit and Disbursement Accounts. Set forth on Schedule 6.22 is a
complete and accurate list of all banks and other financial institutions at
which the Loan Parties maintain deposit accounts, lockboxes, disbursement
accounts, investment accounts or other similar accounts, such schedule correctly
identifies the name, address and telephone number of each bank or financial
institution, the name in which each such account is held, the type of each such
account, and the complete account number for each such account.

SECTION 6.23 Customer and Trade Relations. There exists no actual or, to the
knowledge of the Borrower, overtly threatened termination or cancellation of, or
any material adverse modification or change in (a) the business relationship of
any Loan Party or any of its respective Subsidiaries with any customer or group
of customers whose purchases during the preceding 12 calendar months caused such
customer or group of customers to be ranked among the five (5) largest customers
of any Loan Party or its respective Subsidiaries, as applicable, or (b) the
business relationship of any Loan Party or any of its respective Subsidiaries
with any supplier essential to its operations.

SECTION 6.24 Meloxicam Assets and Liabilities. Schedule 7.16(a) sets forth the
assets of the Loan Parties solely related to Meloxicam IV/IM, an aqueous
extended-release formulation of the selective COX-2 inhibitor non-steroidal
anti-inflammatory drug meloxicam developed by APIL using nanocrystal technology,
in intravenous or intramuscular form, and no other assets of the Loan Parties,
and all liabilities related thereto.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with the Lender that on and after the Closing
Date and until the Termination Date has occurred, the Loan Parties will perform
or cause to be performed the obligations set forth below.

SECTION 7.1 Financial Information, Reports, Notices, Etc. The Borrower will
furnish the Lender copies of the following financial statements, reports,
notices and information:

(a) as soon as available and in any event within 30 days after the end of each
calendar month, in each case with supporting detail and certified as complete
and correct by the chief financial or accounting Authorized Officer of Recro
(subject to normal year-end audit adjustments), (i) unaudited reports of the
Liquidity of the Borrower and (ii) beginning with the calendar month of April
2015, unaudited reports of the Liquidity of Recro and its Subsidiaries on a
consolidated basis for the corresponding calendar month in the preceding Fiscal
Year, in comparative form;

 

45



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated and consolidating balance sheet of Recro and its Subsidiaries as of
the end of such Fiscal Quarter and consolidated and consolidating statements of
income and cash flow of Recro and its Subsidiaries for such Fiscal Quarter
(including separate carve out financials for the Borrower and its Subsidiaries)
and the Revenue Base for such Fiscal Quarter and for the period commencing at
the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter and including in comparative form the figures for the corresponding
Fiscal Quarter in, and the year to date portion of, the immediately preceding
Fiscal Year, and including (in each case) in comparative form the figures for
the corresponding Fiscal Quarter in, and the year to date portion of, the
immediately preceding Fiscal Year, certified as complete and correct by the
chief financial or accounting Authorized Officer of the Borrower (subject to
normal year-end audit adjustments);

(c) as soon as available and in any event within 90 days after the end of each
Fiscal Year, (i) a copy of the consolidated and consolidating balance sheet of
Recro and its Subsidiaries, and the related consolidated and consolidating
statements of income and cash flow of Recro and its Subsidiaries for such Fiscal
Year (including separate carve out financials for the Borrower and its
Subsidiaries), setting forth in comparative form the figures for the immediately
preceding Fiscal Year, audited (without any Impermissible Qualification) by
independent public accountants acceptable to the Lender, which shall include a
calculation of the financial covenants set forth in Section 8.4 and stating
that, in performing the examination necessary to deliver the audited financial
statements of the Borrower, no knowledge was obtained of any Event of Default,
and (ii) the Revenue Base for the Fiscal Quarter then ending and such Fiscal
Year and including in comparative form the figures for the corresponding Fiscal
Quarter in the immediately preceding Fiscal Year and the immediately preceding
Fiscal Year;

(d) concurrently with the delivery of the financial information pursuant to
clauses (a), (b) and (c), a Compliance Certificate, executed by the chief
financial or accounting Authorized Officer of the Borrower, (i) showing
compliance with the financial covenants set forth in Section 8.4 and stating
that no Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that the applicable Loan
Parties have taken or proposes to take with respect thereto), (ii) stating that
no Subsidiary of any Loan Party has been formed or acquired since the delivery
of the last Compliance Certificate (or, if such a Subsidiary has been formed or
acquired since the delivery of the last Compliance Certificate, a statement that
such Subsidiary has complied with Section 7.8) and (iii) stating that no real
property has been acquired by any Loan Party or any of its respective
Subsidiaries since the delivery of the last Compliance Certificate (or, if any
real property has been acquired since the delivery of the last Compliance
Certificate, a statement that the Borrower has complied with Section 7.8 with
respect to such real property);

 

46



--------------------------------------------------------------------------------

(e) as soon as available and in any event within 30 days after the end of each
Fiscal Year, annual operating plans for the Borrower and its Subsidiaries and
Recro and its Subsidiaries for the following Fiscal Year, in form reasonably
satisfactory to the Lender, which (i) includes a statement of all material
assumptions on which such plan is based, (ii) includes an annual budget (by
month) for the following Fiscal Year, and (iii) integrates sales, gross profits,
operating expenses, operating profit and cash flow projections, all prepared on
the same basis and in similar detail as that on which the operating results are
reported (and in the case of cash flow projections, representing management’s
good faith estimates of future financial performance based on historical
performance), and including plans for personnel, capital expenditures and
facilities;

(f) as soon as possible and in any event within five Business Days after the
Borrower obtains knowledge of the occurrence of a Default, a statement of an
Authorized Officer of the Borrower setting forth details of such Default and the
action which the applicable Loan Party or its applicable Subsidiary has taken or
proposes to take with respect thereto;

(g) as soon as possible and in any event within five Business Days after the
Borrower obtains knowledge of (i) the occurrence of any material adverse
development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 6.7(a) or (ii) the commencement of any
litigation, action, proceeding or labor controversy of the type and materiality
described in Section 6.7, notice thereof and, to the extent the Lender requests,
copies of all documentation relating thereto;

(h) as soon as possible and in any event within five Business Days after the
Borrower obtains knowledge of any return, recovery, dispute or claim related to
Product or inventory that involves more than $100,000.

(i) as soon as possible and in any event within three days after the Borrower
obtains knowledge of (i) any claim that any Loan Party or any of its respective
Subsidiaries, or one of their ERISA Affiliates, has actual or potential
liability under a Benefit Plan, (ii) any effort to unionize the employees of any
Loan Party or any of its respective Subsidiaries, (iii) correspondence with the
Internal Revenue Service regarding the qualification of a retirement plan under
Section 401(a) of the Code (other than correspondence made in connection with a
routine application for a determination from the Internal Revenue Service with
respect to the qualification of such a retirement plan), or (iv) any employee
benefit plan as defined in section 3(3) of ERISA that provides medical, dental,
vision, or long-term disability benefits and that is sponsored by any Loan
Party, any of its respective Subsidiaries or any of their ERISA Affiliates (or
under which any of these entities has any actual or potential liability)
becoming self-insured.

(j) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Loan Party or any of
its respective Subsidiaries files with the SEC or any national securities
exchange;

(k) promptly upon receipt thereof, copies of all “management letters” (or
equivalent) submitted to any Loan Party or any of its respective Subsidiaries by
the independent public accountants referred to in clause (b) in connection with
each audit made by such accountants;

 

47



--------------------------------------------------------------------------------

(l) promptly upon receipt thereof, copies of any notices delivered by any Person
under or pursuant to the Acquisition Agreement;

(m) promptly upon receipt thereof, copies of all subpoenas, requests for
information and other notices regarding any active or potential investigation
of, or claim or litigation against, any Loan Party or any of its respective
Subsidiaries by any Governmental Authority, and the findings of any inspections
of any manufacturing facilities of any Loan Party, any of its respective
Subsidiaries or any Third Party suppliers of any Loan Party or any of its
respective Subsidiaries by any Governmental Authority (including any Form 483s
and warning letters);

(n) as soon as practicable and in any event within five Business Days after
(i) the Borrower enters into a new Material Agreement and (ii) an existing
Material Agreement is amended or terminated; and

(o) such other financial and other information as the Lender may from time to
time reasonably request (including copies of any documents requested and
information and reports in such detail as the Lender may request with respect to
the terms of and information provided pursuant to the Compliance Certificate).

SECTION 7.2 Maintenance of Existence; Compliance with Contracts, Laws, Etc. Each
Loan Party and its respective Subsidiaries will preserve and maintain its legal
existence (except as otherwise permitted by Section 8.7), perform in all
material respects its obligations under Material Agreements to which such Loan
Party or its applicable Subsidiary is a party, take all actions to ensure that
all Material Agreements remain in full force and effect, and comply in all
material respects with all applicable laws, rules, regulations and orders,
including the payment (before the same become delinquent), of all Taxes, imposed
upon it or upon its property except to the extent being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP have been set aside on the books of the Loan Parties or its
respective Subsidiaries, as applicable.

SECTION 7.3 Maintenance of Properties. Each of the Loan Parties and its
respective Subsidiaries will maintain, preserve, protect and keep its and their
respective properties in good repair, working order and condition (ordinary wear
and tear excepted), and make necessary repairs, renewals and replacements (or,
with respect to any leased real property, cause landlord to do so) so that the
business carried on by such Loan Party or its applicable Subsidiary may be
properly conducted at all times, unless such Loan Party or its applicable
Subsidiary determines in good faith that the continued maintenance of such
property is no longer economically desirable, necessary or useful to the
business of such Loan Party or its applicable Subsidiary or the Disposition of
such property is otherwise permitted by Section 8.7 or Section 8.8.

SECTION 7.4 Insurance. Each Loan Party and its respective Subsidiaries will
maintain:

(a) insurance on its property with financially sound and reputable insurance
companies against business interruption, loss and damage in at least the amounts
(and

 

48



--------------------------------------------------------------------------------

with only those deductibles) customarily maintained, and against such risks as
are typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as the Loan Parties and their
respective Subsidiaries; and

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall on and after the Closing Date: (i) name the Lender as mortgagee
and loss payee (in the case of property insurance) and additional insured (in
the case of liability insurance), as applicable, and provide that no
cancellation of the policies will be made without 30 days’ prior written notice,
except 10 days for non payment of premium, to the Lender and (ii) be in addition
to any requirements to maintain specific types of insurance contained in the
other Loan Documents.

SECTION 7.5 Books and Records. Each Loan Party and its respective Subsidiaries
will keep books and records in accordance with GAAP which accurately reflect all
of its business affairs and transactions and permit the Lender or any of its
representatives, at reasonable times and intervals upon reasonable notice to the
Borrower, to visit any Loan Party’s or any Loan Party’s Subsidiary’s offices, to
discuss such Loan Party’s or its applicable Subsidiary’s financial or other
matters with its officers and employees, and its independent public accountants
(and the Borrower hereby authorizes such independent public accountants to
discuss such Loan Party’s and its applicable Subsidiary’s financial and other
matters with the Lender or its representatives whether or not any representative
of such Loan Party or its applicable Subsidiary is present) and to examine (and
photocopy extracts from) any of its books and records all at Borrower’s expense;
provided that, only one such visit and inspection in each calendar year shall be
at the Borrower’s expense, other than and visits and inspections during the time
that an Event of Default has occurred and is continuing.

SECTION 7.6 Environmental Law Covenant. Each Loan Party and its respective
Subsidiaries will (i) use and operate all of its and their businesses,
facilities and properties in material compliance with all Environmental Laws,
and keep and maintain all Environmental Permits and remain in material
compliance therewith, and (ii) promptly notify the Lender of, and provide the
Lender with copies of all material claims, complaints, notices or inquiries
relating to, any actual or alleged non-compliance with any Environmental Laws or
Environmental Permits or any actual or alleged Environmental Liabilities. Each
of the Loan Parties and its respective Subsidiaries will promptly resolve,
remedy and mitigate any such non-compliance or Environmental Liabilities to the
extent required by Environmental Law, and shall keep the Lender informed as to
the progress of same.

SECTION 7.7 Use of Proceeds. The Borrower will apply the proceeds of the Loan
according to the sources and uses table in Schedule 7.7.

SECTION 7.8 Future Guarantors, Security, Etc. Each of the Loan Parties and its
respective Subsidiaries will execute any documents, financing statements,
agreements and instruments, and take all further action that may be required
under applicable law, or that the Lender may reasonably request, in order to
effectuate the transactions contemplated by the Loan

 

49



--------------------------------------------------------------------------------

Documents and in order to grant, preserve, protect and perfect the validity and
first priority (subject to Liens permitted by Section 8.3) of the Liens created
or intended to be created by the Loan Documents, subject to any limitations,
terms and requirements set forth in the Security Agreement (including provisions
that only require certain actions to be taken on a quarterly basis). Prior to or
upon acquiring, incorporating or organizing any new Subsidiary, the Borrower
will cause such Subsidiary to execute a supplement (in form and substance
satisfactory to the Lender) to the Guarantee, the Security Agreement and each
other applicable Loan Document in favor of the Lender and shall enter into such
other security agreements and take such other actions as may be required or
reasonably requested for the Lender to have a valid Lien with the priority
intended to be created on and security interest in all of the assets of such
Subsidiary, subject to no other Liens (other than Liens permitted by
Section 8.3) subject to any limitations and requirements set forth in the
Security Agreement (including provisions that only require certain actions to be
taken on a quarterly basis). The Borrower will promptly notify the Lender of any
subsequently acquired real property and will provide the Lender with a
description of such real property, the acquisition date thereof and the purchase
price therefor. In addition, from time to time, each of the Loan Parties and its
respective Subsidiaries will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected Liens with respect to such of its assets and properties as the Lender
shall designate, it being agreed that it is the intent of the parties that the
Obligations shall be secured by, among other things, substantially all the
assets of the Loan Parties and their respective Subsidiaries (including real
property and personal property acquired subsequent to the Closing Date). Such
Liens will be created under the Loan Documents in form and substance
satisfactory to the Lender, and each of the Loan Parties and its respective
Subsidiaries shall deliver or cause to be delivered to the Lender all such
instruments and documents (including mortgages, legal opinions, title insurance
policies and lien searches) as the Lender shall reasonably request to evidence
compliance with this Section subject to any limitations and requirements set
forth in the Security Agreement (including provisions that only require certain
actions to be taken on a quarterly basis).

SECTION 7.9 Obtaining of Permits, Etc. With respect to Products, each Loan Party
and its respective Subsidiaries will obtain, maintain and preserve, and take all
necessary action to timely renew all Permits and accreditations which are
necessary and material to the proper conduct of its business.

SECTION 7.10 Product Licenses. Each of the Loan Parties and its respective
Subsidiaries shall (i) maintain each Permit, including each Key Permit, from, or
file any notice or registration in, each jurisdiction in which such Loan Party
or its applicable Subsidiary is required to obtain any Permit or Regulatory
Authorization or to file any notice or registration that are necessary and
material for the sale and distribution of the Products, it being understood that
this Section 7.10 does not concern Permits required to be maintained by
customers of Borrower or any of its Affiliates for any research, development,
design, investigation, manufacture, marketing or distribution conducted or
sponsored by such customer of the Borrower or any of its Affiliates of any
finished product that is a combination of any Product with any drugs of such
customers, and (ii) promptly provide evidence of same to the Lender.

 

50



--------------------------------------------------------------------------------

SECTION 7.11 Maintenance of Regulatory Authorizations, Contracts, Intellectual
Property, Etc.

(a) With respect to the Products, each of the Loan Parties and their respective
Subsidiaries will (i) maintain in full force and effect all Regulatory
Authorizations, contract rights, authorizations or other rights necessary and
material for the operations of its business, and comply with the terms and
conditions applicable to the foregoing excluding the maintenance of the
Regulatory Authorizations that in the commercially reasonable business judgment
of the Loan Parties are not necessary or material for the conduct of the
business of the Loan Parties; (ii) notify the Lender, promptly after learning
thereof, of any product recalls, safety alerts, corrections, withdrawals,
marketing suspensions, removals or the like conducted, to be undertaken or
issued, by such Loan Party, its respective Subsidiaries or its respective
suppliers whether or not at the request, demand or order of any Governmental
Authority or otherwise with respect to any Product or manufacturing facility
owned or operated by any Loan Party or its respective Subsidiaries, or any basis
for undertaking or issuing any such action or item; (iii) design, manufacture,
store, label, sell, and distribute all Products in compliance with cGMPs, the
FD&C Act, the PHSA, the Controlled Substances Act, and other applicable laws,
rules and regulations; (iv) conduct all studies, tests and preclinical and
clinical trials relating to the Products in accordance with all cGCPs, and other
applicable laws, rules and regulations; (v) operate all manufacturing facilities
in material compliance with cGMPs, the Controlled Substances Act, and all other
applicable laws, rules and regulations; (vi) maintain in full force and effect
or pursue the prosecution of, as the case may be, and pay all costs and expenses
relating to, all Intellectual Property owned or controlled by such Loan Party
and its respective Subsidiaries and all Material Agreements excluding the
maintenance of Intellectual Property that in the commercially reasonable
business judgment of the Borrower is not necessary or material for the conduct
of the business of any Loan Party or its Subsidiaries as would be commercially
reasonable; (vii) notify the Lender, promptly after learning thereof, of any
Infringement or other violation by any Person of its Intellectual Property;
(viii) use commercially reasonable efforts to pursue and maintain in full force
and effect legal protection for all Intellectual Property, including Patents,
developed or controlled by such Loan Party or any of its respective
Subsidiaries; and (ix) notify the Lender, promptly after learning thereof, of
any claim by any Person that the conduct of such Loan Party’s or any such Loan
Party’s Subsidiary’s business (including the development, manufacture, use, sale
or other commercialization of any Product) Infringes any Intellectual Property
of that Person and, if requested by the Lender, use commercially reasonable
efforts to resolve such claim.

(b) Each of the Loan Parties and its respective Subsidiaries will furnish to the
Lender prompt written notice of the following:

(i) any notice that the FDA or other Governmental Authority is limiting,
suspending or revoking any Regulatory Authorization, changing the market
classification or labeling of or otherwise materially restricting the products
of any Loan Party or any of its Subsidiaries, or considering any of the
foregoing;

(ii) any Loan Party or any of its respective Subsidiaries becoming subject to
any administrative or regulatory action, any FDA or EMA inspection or any
non-routine inspection by any other Person, receipt of inspectional observations
(e.g., on FDA Form 483), warning letter, or notice of violation letter,

 

51



--------------------------------------------------------------------------------

or any product of any Loan Party or any of its respective Subsidiaries being
seized, withdrawn, recalled, detained, or subject to a suspension of
manufacturing, or the commencement of any proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall, suspension, import
detention, or seizure of any product are pending or threatened against any Loan
Party or any of its respective Subsidiaries; or

(iii) copies of any written recommendation from any Governmental Authority or
other regulatory body that any Loan Party or any of its respective Subsidiaries,
or any obligor to which any Loan Party or any of its respective Subsidiaries
provides services, should have its licensure, provider or supplier number, or
accreditation suspended, revoked, or limited in any way, or any penalties or
sanctions imposed.

SECTION 7.12 Inbound Licenses. Each of the Loan Parties and its respective
Subsidiaries will, promptly after entering into or becoming bound by any inbound
license or agreement (other than over-the-counter software that is commercially
available to the public): (i) provide written notice to the Lender of the
material terms of such license or agreement with a description of its
anticipated and projected impact on such Person’s business and financial
condition; and (ii) take such commercially reasonable actions as the Lender may
reasonably request to obtain the consent of, or waiver by, any Person whose
consent or waiver is necessary for the Lender to be granted and perfect a valid
security interest in such license or agreement and to fully exercise its rights
under any of the Loan Documents in the event of a disposition or liquidation of
the rights, assets or property that is the subject of such license or agreement.

SECTION 7.13 Cash Management. Each of the Loan Parties will:

(a) maintain a current and complete list of all accounts (of the type initially
set forth on Schedule 6.22) and promptly deliver any updates to such list to the
Lender; execute and maintain an account control agreement for each such account
(other than the Excluded Accounts), in form and substance reasonably acceptable
to the Lender (each such account, a “Controlled Account”); and maintain each
such account as a cash collateral account, with all cash, checks and other
similar items of payment in such account securing payment of the Obligations
(and in which such Loan Party shall have granted a Lien to the Lender);

(b) deposit promptly, and in any event no later than five Business Days after
the date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other rights and interests into Controlled Accounts; and

(c) at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Lender, promptly cause all payments constituting
proceeds of accounts to be directed into lockbox accounts under agreements in
form and substance satisfactory to the Lender.

 

52



--------------------------------------------------------------------------------

SECTION 7.14 Board Observation Rights.

(a) The Borrower shall permit one (1) person representing the Lender (the
“Observer”) to attend and observe (but not vote) at all meetings of Recro’s (or
the Borrower’s or the Subsidiaries’, as applicable) board of directors and any
committee thereof, whether in person, by telephone or otherwise. The Borrower
shall notify the Observer in writing at least two (2) Business Days in advance
of (i) the date and time for each general or special meeting of such boards of
directors or any committee thereof and (ii) the adoption of any resolutions or
actions by written consent (describing, in reasonable detail, the nature and
substance of such action). The general meetings shall take place on no less than
a quarterly basis. The Borrower shall concurrently deliver to the Observer all
notices and any materials delivered to the boards of directors or any committees
thereof in connection with a board meeting or action to be taken by written
consent, including a draft of any material resolutions or actions proposed to be
adopted by written consent. Any such materials delivered to the Observer shall
also be delivered by the Borrower to the Lender. The Observer shall be free
prior to such meeting or adoption by consent to contact the board of directors
and discuss the pending actions to be taken.

(b) The Borrower shall pay the Observer’s reasonable out-of-pocket expenses
(including the cost of travel, meals and lodging) in connection with the
attendance of such meetings.

(c) If an issue is to be discussed or otherwise arises at any meeting of the
board of directors of the Borrower or committee thereof which, in the reasonable
good faith judgment of the board of directors, is not appropriate to be
discussed in the presence of the Observer in order to avoid a conflict of
interest on the part of such Observer or to preserve an attorney-client
privilege, then such issue may be discussed without the Observer being present
and any materials delivered to the board of directors pertaining to such issue
need not be delivered to the Observer, so long as the Observer is given notice
of the occurrence of such judgment by the board of directors, that the Observer
is being excused, and that certain materials will not be delivered to the
Observer, and the Observer is provided a general description, which shall be
true and correct in all material respects, of such withheld materials and
matters discussed without the Observer present.

SECTION 7.15 Post-Closing Items.

(a) On or before ninety (90) days following the Closing Date, each of the assets
and liabilities set forth on Schedule 7.16(a) and any liabilities related
thereto (the “Meloxicam Assets and Liabilities”) shall be transferred to and
assumed by a direct or indirect, wholly owned Subsidiary of Recro, pursuant to
documentation reasonably acceptable to the Lender.

(b) On or before sixty (60) days following the Closing Date, the Lender shall
have received evidence that all deposit accounts, lockboxes, disbursement
accounts, investment accounts or other similar accounts of each Borrower Loan
Party are Controlled Accounts.

(c) On the Closing Date, (i) the Merger shall be completed and (ii) the
Surviving Entity shall execute and deliver the Assumption Agreement.

 

53



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower covenants and agrees with the Lender that on and after the Closing
Date until the Termination Date has occurred, the Loan Parties will perform or
cause to be performed the obligations set forth below.

SECTION 8.1 Business Activities. None of the Loan Parties nor any of their
respective Subsidiaries will engage in any line of business or activity except
those business lines and activities engaged in on the date of this Agreement and
businesses or activities substantially similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
thereto.

SECTION 8.2 Indebtedness. None of the Loan Parties nor any of their respective
Subsidiaries will create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of the Obligations;

(b) until the Closing Date, Indebtedness that is to be repaid in full or for
which the obligors therefor are to be released as further identified in Schedule
8.2(b);

(c) Indebtedness existing as of the Closing Date which is identified in Schedule
8.2(c) (after giving effect to the consummation of the Acquisition and the
Merger), and refinancing of such Indebtedness in a principal amount not in
excess of that which is outstanding on the Closing Date (as such amount has been
reduced following the Closing Date);

(d) unsecured Indebtedness in respect of performance, surety or appeal bonds
provided in the ordinary course of business in an aggregate amount at any time
outstanding not to exceed $500,000;

(e) Purchase Money Indebtedness and Capitalized Lease Liabilities not to exceed
$500,000 in the aggregate, including of any outstanding Purchase Money
Indebtedness and Capitalized Lease Liabilities permitted by Section 8.2(c);

(f) Permitted Subordinated Indebtedness; and

(g) Indebtedness of any Borrower Loan Party to any other Borrower Loan Party and
Indebtedness of any Non-Borrower Loan Party to any other Non-Borrower Loan
Party;

provided that no Indebtedness otherwise permitted by clauses (c), (e), (f),
(g) or (h) shall be assumed, created or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom.

 

54



--------------------------------------------------------------------------------

SECTION 8.3 Liens. None of the Loan Parties nor any of their respective
Subsidiaries will create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations;

(b) until the Closing Date, Liens securing payment of Indebtedness of the type
described in Section 8.2(b);

(c) Liens existing as of the Closing Date and disclosed in Schedule 8.3(c)
(after giving effect to the consummation of the Acquisition and the Merger)
securing Indebtedness described in Section 8.2(c), and refinancings of such
Indebtedness; provided that no such Lien shall encumber any additional property
and the amount of Indebtedness secured by such Lien is not increased from that
existing on the Closing Date (as such Indebtedness may have been permanently
reduced subsequent to the Closing Date);

(d) Liens securing Indebtedness of the Loan Parties and their respective
Subsidiaries permitted pursuant to Section 8.2(e) (provided that (i) such Liens
shall be created within 180 days of the acquisition of the assets financed with
such Indebtedness and (ii) such Liens do not at any time encumber any property
other than the property so financed);

(e) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords (including security deposits) granted in the ordinary course of
business for amounts not overdue for a period of more than thirty (30) days or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

(f) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety, stay, customs and appeal bonds or performance bonds;

(g) judgment Liens in existence for less than 60 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 9.1(g);

(h) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached; and with respect to the real property leased by any Loan Party or its
Subsidiaries pursuant to any capital lease or other real estate lease, such
Liens existing or of record of which shall be hereinafter placed on the fee
interest of such real property by parties other than Holdings, the Loan Parties
and its Subsidiaries, including mortgages, deeds of trust, UCC security interest
filings and similar encumbrances;

 

55



--------------------------------------------------------------------------------

(i) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;

(j) Liens disclosed in the Mortgage;

(k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, in each
case incurred in the ordinary course of business;

(l) the interest of lessors under operating leases and non-exclusive licensors
under license agreements; and

(m) non-exclusive licenses or covenants not to sue of patents, trademarks,
copyrights and other intellectual property rights in the ordinary course of
business.

Notwithstanding anything in the foregoing to the contrary, none of the Loan
Parties nor any of their respective Subsidiaries will create, incur, assume or
permit to exist any Lien upon the Meloxicam Assets and Liabilities (other than
the reversion right of APIL to the Assigned Reversion IP Assets (as defined in
Exhibit E to the Acquisition Agreement).

SECTION 8.4 Financial Covenants.

(a) Minimum Revenue Base. The Revenue Base for any Fiscal Quarter shall not be
less than the amount set forth below for such Fiscal Quarter:

 

Fiscal Quarter Ended

   Minimum Revenue Base  

June 30, 2015

   $ 10,000,000   

September 30, 2015

   $ 10,000,000   

December 31, 2015

   $ 10,000,000   

March 31, 2016

   $ 9,000,000   

June 30, 2016

   $ 9,000,000   

September 30, 2016

   $ 9,000,000   

December 31, 2016

   $ 9,000,000   

March 31, 2017

   $ 9,000,000   

June 30, 2017

   $ 9,000,000   

September 30, 2017

   $ 9,000,000   

December 31, 2017

   $ 9,000,000   

March 31, 2018

   $ 10,000,000   

June 30, 2018

   $ 10,000,000   

September 30, 2018

   $ 10,000,000   

 

56



--------------------------------------------------------------------------------

December 31, 2018

   $ 10,000,000   

March 31, 2019

   $ 10,000,000   

June 30, 2019

   $ 10,000,000   

September 30, 2019

   $ 10,000,000   

December 31, 2019

   $ 10,000,000   

March 31, 2020

   $ 10,000,000   

(b) Minimum Liquidity. The Liquidity of Recro and its Subsidiaries on a
consolidated basis shall not at any time be less than $5,000,000. Recro and its
Subsidiaries on a consolidated basis shall maintain an amount equal to the
amount required under this Section 8.4(b), along with its other cash and Cash
Equivalent Investments, in a Controlled Account.

(c) Consolidated Total Leverage Ratio. The Consolidated Total Leverage Ratio for
any Fiscal Quarter shall not be greater than the amount set forth below for such
Fiscal Quarter:

 

Fiscal Quarter Ended

   Consolidated Total Leverage Ratio  

June 30, 2015

     4.00:1.00   

September 30, 2015

     4.00:1.00   

December 31, 2015

     4.00:1.00   

March 31, 2016

     4.00:1.00   

June 30, 2016

     4.00:1.00   

September 30, 2016

     4.00:1.00   

December 31, 2016

     4.00:1.00   

March 31, 2017

     4.00:1.00   

June 30, 2017

     4.00:1.00   

September 30, 2017

     4.00:1.00   

December 31, 2017

     4.00:1.00   

March 31, 2018

     3.75:1.00   

June 30, 2018

     3.50:1.00   

September 30, 2018

     3.25:1.00   

December 31, 2018

     3.00:1.00   

March 31, 2019

     2.75:1.00   

June 30, 2019

     2.50:1.00   

September 30, 2019

     2.25:1.00   

December 31, 2019

     2.00:1.00   

March 31, 2020

     2.00:1.00   

(d) Maximum Capital Expenditures. The Borrower shall not permit Consolidated
Capital Expenditures (i) during any Fiscal Quarter, beginning with the Fiscal
Quarter ending June 30, 2015, to exceed $2,000,000, or (ii) during any period of
four consecutive Fiscal Quarters, beginning with the four Fiscal Quarter period
ending March 31, 2016, to exceed $4,000,000.

 

57



--------------------------------------------------------------------------------

SECTION 8.5 Investments. None of the Loan Parties nor any of their respective
Subsidiaries will purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

(a) Investments existing on the Closing Date and identified in Schedule 8.5(a)
(after giving effect to the consummation of the Acquisition and the Merger);

(b) Cash Equivalent Investments; provided that any Investment which when made
complies with the requirements of the definition of the term “Cash Equivalent
Investment” may continue to be held notwithstanding that such Investment if made
thereafter would not comply with such requirements;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments consisting of any deferred portion of the sales price received
by any Loan Party or any of its respective Subsidiaries in connection with any
Disposition permitted under Section 8.8;

(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(f) other Investments in an amount not to exceed $100,000 over the term of this
Agreement, provided that no Investment otherwise permitted by this clause
(f) shall be permitted to be made if any Default has occurred and is continuing
or would result therefrom;

(g) Investments in the form of capital contributions and the ownership of
Capital Securities that are not Disqualified Capital Securities made by one Loan
Party in another Loan Party that is its direct Subsidiary (other than any
Investment by a Borrower Loan Party in a Non-Borrower Loan Party);

(h) Loans permitted under Section 8.2(g); and

(i) the Acquisition and the Merger.

SECTION 8.6 Restricted Payments, Etc. None of the Loan Parties nor any of their
respective Subsidiaries will declare or make a Restricted Payment, or make any
deposit for any Restricted Payment, other than (i) Restricted Payments made by a
Borrower Loan Party to any other Borrower Loan Party or (ii) Restricted Payments
made by any Non-Borrower Loan Party to any other Non-Borrower Loan Party, other
than Permitted Tax Distributions.

SECTION 8.7 Consolidation, Merger; Permitted Acquisitions, Etc. Except for the
Acquisition and the Merger, none of the Loan Parties nor any of their respective
Subsidiaries will liquidate or dissolve, consolidate with, or merge into or
with, any other Person, or purchase or otherwise acquire all or substantially
all of the assets of any Person (or any division thereof),

 

58



--------------------------------------------------------------------------------

except that, so long as no Event of Default has occurred and is continuing (or
would occur as a result), any Subsidiary may liquidate or dissolve voluntarily
into, and may merge with and into, the Borrower or any Subsidiary that is
organized or incorporated in the same jurisdiction as such Subsidiary (provided
that Persons organized in different states of the United States shall be deemed
to be organized in the same jurisdiction for purposes of this Section 8.7).

SECTION 8.8 Permitted Dispositions. None of the Loan Parties nor any of their
respective Subsidiaries will Dispose of any of its assets (including accounts
receivable and Capital Securities of the Borrower and any other Loan Party) to
any Person in one transaction or a series of transactions unless such
Disposition (i) is inventory or obsolete, damaged, worn out or surplus property
Disposed of in the ordinary course of its business or (ii) is permitted by
Section 8.7.

SECTION 8.9 Modification of Certain Agreements. None of the Loan Parties nor any
of their respective Subsidiaries will consent to any amendment, supplement,
waiver or other modification of, or enter into any forbearance from exercising
any rights with respect to, the terms or provisions contained in (i) any Organic
Documents of such Person, if the result would have an adverse effect on the
rights or remedies of the Lender (provided that Surviving Entity may change its
name immediately after the Merger to Recro Gainesville LLC), (ii) any agreement
governing any Permitted Subordinated Indebtedness, if the result would shorten
the maturity date thereof or advance the date on which any cash payment is
required to be made thereon or would otherwise change any terms thereof in a
manner adverse to the Lender, or (iii) any intracompany license agreement
between or among the Loan Parties and their respective Subsidiaries, including
those agreements listed on Schedule 8.9.

SECTION 8.10 Transactions with Affiliates. None of the Loan Parties nor any of
their respective Subsidiaries will enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with, or make any payment to,
any of its Affiliates, unless such arrangement, transaction, contract or payment
(i) is between or among the Loan Parties or any of their respective Subsidiaries
or with Malvern Consulting Group, Inc., (ii) is on fair and reasonable terms no
less favorable to the applicable Loan Party or its applicable Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not one of its
Affiliates and (iii) is of the kind which would be entered into by a prudent
Person in its position with a Person that is not one of its Affiliates. No
Borrower Loan Party will enter into or cause or permit to exist any arrangement,
transaction or contract (including for the purchase, lease or exchange of
property or the rendering of services) with, or make any payment to, any
Non-Borrower Loan Party, unless such arrangement, transaction, contract or
payment is for the provision of corporate overhead services by Recro to any
Borrower Loan Party which services shall not involve any payment of cash by any
Borrower Loan Party to Recro on a date earlier than the date that is 91 days
after the Maturity Date.

SECTION 8.11 Restrictive Agreements, Etc. None of the Loan Parties nor any of
their respective Subsidiaries will enter into any agreement prohibiting (i) the
creation or assumption of any Lien upon its properties, revenues or assets,
whether now owned or hereafter acquired, (ii) the ability of any Loan Party to
amend or otherwise modify any Loan Document, or (iii) the ability of the
Borrower or any other Loan Party or its respective Subsidiaries to make any

 

59



--------------------------------------------------------------------------------

payments, directly or indirectly, to the Borrower or any Guarantor, including by
way of dividends, advances, repayments of loans, reimbursements of management
and other intercompany charges, expenses and accruals or other returns on
investments. The foregoing prohibitions shall not apply to restrictions
contained (x) in any Loan Document, or (y) in the case of clause (i), any
agreement governing any Indebtedness permitted by Section 8.2(e) as to the
assets financed with the proceeds of such Indebtedness.

SECTION 8.12 Sale and Leaseback. None of the Loan Parties nor any of their
respective Subsidiaries will directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person.

SECTION 8.13 Product Agreements. None of the Loan Parties nor any of their
respective Subsidiaries will enter into any amendment with respect to any
existing Product Agreement or enter into any new Product Agreement that contains
(a) any provision that permits any counterparty other than a Loan Party or its
respective Subsidiaries to terminate such Product Agreement for any reasons
related to the insolvency or change of control of any Loan Party or its
respective Subsidiaries or assignment of such Product Agreement by any Loan
Party or its respective Subsidiaries, (b) any provision which restricts or
penalizes a security interest in, or the assignment of, any Product Agreements,
upon the sale, merger or other disposition of all or a material portion of a
Product to which such Product Agreement relates, or (c) any other provision that
has or is likely to adversely effect, in any material respect, any Product to
which such agreement relates or to the Lender’s rights hereunder.

SECTION 8.14 Change in Name, Location or Executive Office or Executive
Management; Change in Fiscal Year. None of the Loan Parties nor any of their
respective Subsidiaries will (i) change its legal name or any trade name used to
identify it in the conduct of its business or ownership of its properties
(provided that Surviving Entity may change its name immediately after the Merger
to Recro Gainesville LLC), (ii) change its jurisdiction of organization or
registration or legal structure, (iii) relocate its chief executive office,
principal place of business or any office in which it maintains books or records
relating to its business (including the establishment of any new office or
facility after the Closing Date) without the prior written consent of the
Lender, which consent shall not be unreasonably withheld, (iv) change its
federal taxpayer identification number or organizational number (or equivalent)
without 10 days’ prior written notice to the Lender, (v) replace its chief
executive officer or chief financial officer without written notification to the
Lender within 30 days thereafter, or (vi) change its Fiscal Year or any of its
Fiscal Quarters.

SECTION 8.15 Benefit Plans and Agreements.

(a) None of the Loan Parties nor any of their respective Subsidiaries will
(i) become the sponsor of, incur any responsibility to contribute to or
otherwise incur actual or potential liability with respect to, any Benefit Plan,
(ii) allow any “employee benefit plan” as defined in section 3(3) of ERISA that
provides retirement benefits and that is sponsored by any Loan Party or any of
its respective Subsidiaries, or any of their ERISA Affiliates (or under which
any of these entities has any actual or potential liability), and is

 

60



--------------------------------------------------------------------------------

intended to be tax qualified under section 401 of the Code to cease to be tax
qualified, (iii) allow the assets of any tax qualified retirement plan to become
invested in Capital Securities of any Loan Party or any of its respective
Subsidiaries or (iv) allow any employee benefit plan, program or arrangement
sponsored, maintained, contributed to or required to be contributed to by any
Loan Party or any of its respective Subsidiaries (or under which any of these
entities has any actual or potential liability) to fail to comply in all
material respects with its terms and applicable law or to become self-insured.

(b) Except as set forth on Schedule 8.15(b), none of the Loan Parties nor any of
their respective Subsidiaries will enter into any employment, severance,
independent contractor, consulting agreements or tax gross-up agreement or grant
any equity awards other than in the course of ordinary business or consistent
with past practice of the Loan Parties.

SECTION 8.16 Non-Consolidation. Each of the Loan Parties and each of its
Subsidiaries will (i) maintain entity records and books of account (including
payroll accounts) separate from those of any other Subsidiary; (ii) not
commingle its funds or assets with those of any other Subsidiary; and (iii) take
any such other actions to prevent the commingling of operations and/or assets
among the Loan Parties and their Subsidiaries as may be reasonably requested by
the Lender.

ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article IX shall constitute an “Event of Default”.

(a) Non-Payment of Obligations. The Borrower shall default in the payment or
prepayment when due of (i) any principal of or interest on the Loan, or (ii) any
fee described in Article III or any other monetary Obligation, and in the case
of clause (ii) such default shall continue unremedied for a period of two
Business Days after such amount was due.

(b) Breach of Warranty. Any representation or warranty made or deemed to be made
by any Loan Party or any of its respective Subsidiaries in any Loan Document
(including any certificates delivered pursuant to Article V) is or shall be
incorrect when made or deemed to have been made in any material respect.

(c) Non-Performance of Certain Covenants and Obligations. Any Loan Party or any
of its respective Subsidiaries shall default in the due performance or
observance of any of its obligations under Section 7.1, Section 7.7,
Section 7.13, Section 7.15, Article VIII or Article XI.

(d) Non-Performance of Other Covenants and Obligations. Any Loan Party or any of
its respective Subsidiaries shall default in the due performance and observance
of any other covenant, obligation or agreement contained in any Loan Document
executed by it, and such default shall continue unremedied for a period of
30 days after the earlier to occur of (i) notice thereof given to the Borrower
by the Lender or (ii) the date on which such Loan Party or Subsidiary has
knowledge of such default.

 

61



--------------------------------------------------------------------------------

(e) Default on Other Indebtedness. Any Loan Party or any of its respective
Subsidiaries shall fail to pay any amount when due (subject to any applicable
grace period), whether by acceleration or otherwise, of any principal or stated
amount of, or interest or fees on, any Indebtedness of any Loan Party or
Subsidiary having a principal or stated amount, individually or in the
aggregate, in excess of $500,000, or a default shall occur in the performance or
observance of any obligation or condition with respect to such Indebtedness if
the effect of such default is to accelerate the maturity of any such
Indebtedness or such default shall continue unremedied for any applicable period
of time sufficient to permit the holder or holders of such Indebtedness, or any
trustee or agent for such holders, to cause or declare such Indebtedness to
become due and payable or to require such Indebtedness to be prepaid, redeemed,
purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity.

(f) Judgments. Any judgment or order for the payment of money individually or in
the aggregate in excess of $500,000 (exclusive of any amounts fully covered by
insurance (less any applicable deductible) and as to which the insurer has
acknowledged its responsibility to cover such judgment or order) shall be
rendered against any Loan Party or any of its Subsidiaries and such judgment
shall not have been vacated or discharged or stayed or bonded pending appeal
within 30 days after the entry thereof or enforcement proceedings shall have
been commenced by any creditor upon such judgment or order.

(g) Change in Control. Any Change in Control shall occur.

(h) Bankruptcy, Insolvency, Etc. Any Loan Party or any of its respective
Subsidiaries shall

(i) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(iii) in the absence of such application, consent or acquiescence in or permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that each Loan Party and its respective Subsidiaries
hereby expressly authorizes the Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
its rights under the Loan Documents;

 

62



--------------------------------------------------------------------------------

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by such Loan Party or any of its respective Subsidiaries, such case or
proceeding shall be consented to or acquiesced in by such Loan Party or its
applicable respective Subsidiary or shall result in the entry of an order for
relief or shall remain for 60 days undismissed; provided that each Loan Party
and its respective Subsidiaries hereby expressly authorizes the Lender to appear
in any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend its rights under the Loan Documents; or

(v) take any action authorizing, or in furtherance of, any of the foregoing.

(i) Impairment of Security, Etc. Any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Loan Party thereto; any Loan Party or any other
party shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability; or, except as permitted under any
Loan Document, any Lien securing any Obligation shall, in whole or in part,
cease to be a perfected first priority Lien.

(j) Key Permit Events. Any Key Permit or any Loan Party’s or any Loan Party’s
Subsidiary’s material rights or interests thereunder is terminated or amended in
any manner adverse to such Loan Party or its applicable Subsidiary in any
material respect.

(k) Material Adverse Change. Any circumstance occurs that could reasonably be
expected to have a Material Adverse Effect.

(l) Key Person Event. If any or all of the Key Persons (or any replacement
therefor appointed in accordance with this Section 9.1(l)) ceases to be employed
full time by Recro and actively working in his or her respective office set
forth opposite his or her name in the definition of “Key Persons” in Section 1.1
hereof, unless within 180 days after such individual ceases to be employed full
time and actively working, Recro hires a replacement acceptable to the Lender
(such acceptance not to be unreasonably withheld).

(m) Regulatory Matters. If any of the following occurs: (i) the FDA, CMS, EMA,
DEA, or any other Governmental Authority (A) issues a letter or other
communication asserting that any Product lacks a required Regulatory
Authorization or (B) initiates an enforcement action against, or issues a
warning letter or takes any other action with respect to, any Loan Party or any
of its respective Subsidiaries, or any of its Products or the manufacturing
facilities therefor, that causes such Loan Party or its applicable Subsidiary to
discontinue or suspend marketing or withdraw any of its Products, or causes a
delay in the manufacture or offering of any of its Products, which
discontinuance, withdrawal or delay could reasonably be expected to last for
more than

 

63



--------------------------------------------------------------------------------

45 days; (ii) a recall which could reasonably be expected to result in liability
to any Loan Party or any of its respective Subsidiaries in excess of $500,000;
or (iii) any Loan Party or any of its respective Subsidiaries enters into a
settlement agreement with the FDA, CMS, EMA, DEA, or any other Governmental
Authority that results in aggregate liability as to any single or related series
of transactions, incidents or conditions in excess of $500,000.

(n) Material Agreements. (i) Any Loan Party or any of its respective
Subsidiaries breaches any Covered Agreement, which breach permits (or could be
reasonably expected to permit) the counterparty to terminate such Covered
Agreement if such breach is not cured within the applicable cure period, and
such breach continues uncured for more than the applicable cure period specified
in the relevant agreement.

SECTION 9.2 Action if Bankruptcy. If any Event of Default described in clauses
(i) through (iv) of Section 9.1(h) or Section 9.1(i) with respect to the
Borrower shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of the Loan and all
other Obligations shall automatically be and become immediately due and payable,
without notice or demand to any Person.

SECTION 9.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (i) through (iv) of
Section 9.1(h) or Section 9.1(i)) shall occur for any reason, whether voluntary
or involuntary, and be continuing, the Lender may, by notice to the Borrower
declare all or any portion of the outstanding principal amount of the Loan and
other Obligations to be due and payable and/or the Commitment (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
the Loan and other Obligations which shall be so declared due and payable shall
be and become immediately due and payable, without further notice, demand or
presentment, and the Commitment shall terminate.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1 Waivers, Amendments, Etc. The provisions of each Loan Document may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Lender and the
Borrower. No failure or delay on the part of the Lender in exercising any power
or right under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Loan Party or any of its respective Subsidiaries in any case
shall entitle it or any of them to any notice or demand in similar or other
circumstances. No waiver or approval by the Lender under any Loan Document
shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 10.2 Notices; Time. All notices and other communications provided under
any Loan Document shall be in writing or by facsimile and addressed, delivered
or transmitted, if to the Borrower or the Lender, to the applicable Person at
its address or facsimile number set

 

64



--------------------------------------------------------------------------------

forth on Schedule 10.2 hereto, or at such other address or facsimile number as
may be designated by such party in a notice to the other parties, and a copy of
all notices shall be given by email at the email address for a party set forth
therein, if any, or at such other email address as designated by such party to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter. Unless otherwise indicated, all references to the time of a day in
a Loan Document shall refer to New York City time.

SECTION 10.3 Payment of Costs and Expenses. The Borrower agrees to pay on demand
all expenses of the Lender (including the reasonable fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Lender, and of local
counsel, if any, who may be retained by or on behalf of the Lender) in
connection with:

(a) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated;

(b) the filing or recording of any Loan Document (including any financing
statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where financing statements (or other documents evidencing Liens in
favor of the Lender) have been recorded and any and all other documents or
instruments of further assurance required to be filed or recorded by the terms
of any Loan Document; and

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

The Borrower further agrees to pay, and to hold the Lender harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of each Loan Document, the Loan or the issuance of the
Note. The Borrower also agrees to reimburse the Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses of counsel to the Lender) incurred by the Lender in connection
with (x) the negotiation of any restructuring or “work-out” with the Borrower,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations.

SECTION 10.4 Indemnification. In consideration of the execution and delivery of
this Agreement by the Lender, the Borrower hereby indemnifies, agrees to defend,
exonerates and holds the Lender and each of its officers, directors, employees
and agents (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs,
liabilities, obligations and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ and professionals’ fees and disbursements, whether incurred in
connection with actions between the parties hereto or the parties hereto and
third parties (collectively, the “Indemnified Liabilities”), including, without

 

65



--------------------------------------------------------------------------------

limitation, Indemnified Liabilities arising out of or relating to (i) the
entering into and performance of any Loan Document by any of the Indemnified
Parties (including any action brought by or on behalf of the Borrower as the
result of any determination by the Lender pursuant to Article V not to fund any
Loan), (ii) any Environmental Liability, but excluding any Indemnified
Liabilities for any Indemnified Party to the extent that they arise from such
Indemnified Party’s gross negligence or willful misconduct. If and to the extent
that the foregoing indemnification may be unenforceable for any reason, the
Borrower agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. This Section 10.4 shall not apply with respect to Taxes other than any
Taxes that represent actions, causes of action, suits, losses, costs,
liabilities, obligations and damages and expenses arising from any third party
claim or other non-Tax claim.

SECTION 10.5 Survival. The obligations of the Borrower under Section 4.1,
Section 4.2, Section 4.3, Section 10.3 and Section 10.4, shall in each case
survive any assignment by the Lender and the occurrence of the Termination Date.
The representations and warranties made by the Borrower in each Loan Document
shall survive the execution and delivery of such Loan Document.

SECTION 10.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 10.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

SECTION 10.8 Execution in Counterparts, Effectiveness, Etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower and the Lender, shall have been received by
the Lender. Delivery of an executed counterpart of a signature page to this
Agreement by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). The Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

 

66



--------------------------------------------------------------------------------

SECTION 10.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that the Borrower may not assign or transfer its rights or
obligations hereunder without the consent of the Lender; provided, further, that
the Lender may not, directly or indirectly, assign or transfer its rights or
obligations hereunder or under the other Loan Documents to a Restricted Assignee
or any Person that controls a Restricted Assignee without the prior written
consent of the Borrower, not to be unreasonably withheld or delayed, except such
consent shall not be required in the case that an Event of Default has occurred
and is continuing.

SECTION 10.11 Other Transactions. Nothing contained herein shall preclude the
Lender, from engaging in any transaction, in addition to those contemplated by
the Loan Documents, with the Borrower or any of its Affiliates in which the
Borrower or such Affiliate is not restricted hereby from engaging with any other
Person.

SECTION 10.12 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE LENDER OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH
SHALL BE BROUGHT AND MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE
CITY OF NEW YORK IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION
10.2. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

SECTION 10.13 Waiver of Jury Trial. THE LENDER AND THE BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN
DOCUMENT, OR ANY COURSE OF

 

67



--------------------------------------------------------------------------------

CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE LENDER OR THE BORROWER IN CONNECTION THEREWITH. THE BORROWER ACKNOWLEDGES
AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER ENTERING
INTO THE LOAN DOCUMENTS.

SECTION 10.14 Confidential Information. Subject to the provisions of
Section 10.15, at all times prior to the Termination Date, the Receiving Party
shall keep confidential and shall not publish or otherwise disclose any
Confidential Information furnished to it by the Disclosing Party, except to
those of the Receiving Party’s employees, advisors or consultants’ who have a
need to know such information to assist such Party in the performance of such
Party s obligations or in the exercise of such Party’s rights hereunder and who
are subject to reasonable obligations of confidentiality (collectively,
“Recipients”). Notwithstanding anything to the contrary set forth herein,
(a) the Lender may disclose this Agreement and the terms and conditions hereof
and any information related hereto, to (i) its Affiliates, (ii) potential and
actual assignees of any of the Lender’s rights hereunder and (iii) potential and
actual investors in, or lenders to, the Lender (including, in each of the
foregoing cases, such Person’s employees, advisors or consultants); provided
that in each case, unless an Event of Default has occurred and is continuing,
each such Recipient shall be subject to reasonable obligations of
confidentiality; and (b) the Borrower may disclose this Agreement and the terms
and conditions hereof and information related hereto to the extent that this
Agreement, such terms, condition or information, as applicable, are publicly
available on the U.S. Securities and Exchange Commission EDGAR website, to
potential or actual permitted acquirers or assignees, collaborators and other
(sub)licensees, permitted subcontractors, investment bankers, investors, lenders
(including, in each of the foregoing cases, such Person’s employees, advisors or
consultants who have a need to receive and review such information); provided
that in each case, each such Recipient shall be subject to reasonable
obligations of confidentiality. In addition to the foregoing, the Receiving
Party may disclose Confidential Information belonging to the Disclosing Party to
the extent (and only to the extent) such disclosure is reasonably necessary in
order to comply with applicable laws (including any securities law or regulation
or the rules of a securities exchange) and with judicial process, if in the
reasonable opinion of the Receiving Party’s counsel, such disclosure is
necessary for such compliance, provided that the Receiving Party (x) will only
disclose those portions of the Confidential Information that are necessary or
required to be so disclosed, and (y) will notify the Disclosing Party of the
Receiving Party’s intent to make any disclosure pursuant thereto sufficiently
prior to making such disclosure so as to allow the Disclosing Party time to take
whatever action it may deem appropriate to protect the confidentiality of the
information to be disclosed.

SECTION 10.15 Exceptions to Confidentiality. The Receiving Party’s obligations
set forth in this Agreement shall not extend to any Confidential Information of
the Disclosing Party:

(a) that is or hereafter becomes part of the public domain (other than as a
result of a disclosure by the Receiving Party or its Recipients in violation of
this Agreement);

 

68



--------------------------------------------------------------------------------

(b) that is received from a Third Party without restriction on disclosure and
without, to the knowledge of the Receiving Party, breach of any agreement
between such Third Party and the Disclosing Party;

(c) that the Receiving Party can demonstrate by competent evidence was already
in its possession without any limitation on disclosure prior to its receipt from
the Disclosing Party;

(d) that is generally made available to third parties by the Disclosing Party
without restriction on disclosure; or

(e) that the Receiving Party can demonstrate by competent evidence was
independently developed by the Receiving Party without use of or reference to
the Confidential Information.

ARTICLE XI

CERTAIN MATTERS PENDING CLOSING

The Borrower covenants and agrees with the Lender that on and after the date
hereof until the Closing Date, the Loan Parties will perform or cause to be
performed the obligations set forth below.

SECTION 11.1 Certain Conduct Pending Closing. None of the Loan Parties, nor any
of their respective Subsidiaries, will solicit, initiate, entertain or permit,
or enter into any discussions in respect of, any issues, offerings, placements
or arrangements of any debt securities or commercial bank or other credit
facilities (including refinancings and renewals of debt) competing with the
Commitment and the Loan to be provided under this Agreement.

[Signature Page Follows]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

RECRO PHARMA LLC

as the Borrower

By:

/s/ Randall Mack

Name: Randall Mack Title: President

ORBIMED ROYALTY OPPORTUNITIES II, LP

as the Lender

By OrbiMed Advisors LLC

its investment manager

By:

/s/ Samuel D. Isaly

Name: Samuel D. Isaly Title: Managing Member

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROMISSORY NOTE

 

$50,000,000 [—], 2015

FOR VALUE RECEIVED, RECRO GAINESVILLE LLC, a Massachusetts limited liability
company (the “Borrower”), hereby promises to pay to the order of ORBIMED ROYALTY
OPPORTUNITIES II, LP, a Delaware limited partnership (together with its
Affiliates, successors, transferees and assignees, the “Lender”), on the
Maturity Date the principal sum of FIFTY MILLION DOLLARS ($50,000,000) or, if
less, the aggregate unpaid principal amount of the Loan made by the Lender
pursuant to the Credit Agreement, dated as of March 7, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between the Borrower and the Lender. Unless otherwise
defined herein or the context otherwise requires, terms used in this Note have
the meanings provided in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity upon demand, until paid in full,
at the rates per annum and on the dates specified in the Credit Agreement, as
well as any other amounts that may be due to the Lender upon maturity (whether
by acceleration or otherwise) under or in respect of this Note.

Payments of both principal and interest are to be made in U.S. Dollars in same
day or immediately available funds to the account designated by the Lender
pursuant to the Credit Agreement.

This Note is referred to in, and evidences Indebtedness incurred under, the
Credit Agreement, to which reference is made for a description of the security
and guarantee for this Note and for a statement of the terms and conditions on
which the Borrower is permitted and required to make prepayments and repayments
of the unpaid principal amount of the Indebtedness evidenced by this Note and on
which such Indebtedness may be declared to be immediately due and payable. Any
prepaid principal of this Note may not be reborrowed.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[ Signature Page Follows ]



--------------------------------------------------------------------------------

RECRO GAINESVILLE LLC By:

 

Name: Title:

[ Signature Page to Promissory Note ]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOAN REQUEST

[DATE]

OrbiMed Royalty Opportunities II, LP

c/o OrbiMed Advisors LLC

601 Lexington Avenue, 54th Floor

New York, NY 10022

Attention: Tadd Wessel and Matthew Rizzo

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of March 7,
2015 (as amended, restated, supplemented or otherwise modified from time to time
and in effect on the date hereof, the “Credit Agreement”), by and between RECRO
PHARMA LLC, a Delaware limited liability company (the “Borrower”), and ORBIMED
ROYALTY OPPORTUNITIES II, LP, a Delaware limited partnership (together with its
Affiliates, successors, transferees and assignees, the “Lender”).

Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Credit Agreement.

Pursuant to the provisions of Section 2.2 of the Credit Agreement, the Borrower
hereby requests a Loan in the original principal amount of $50,000,000 to be
made on                  , 201     (the “Proposed Disbursement Date”), which
Loan shall be evidenced by that certain Promissory Note dated as of [—], 2015 in
the aggregate original principal amount of $50,000,000.00 by Borrower in favor
of Lender.

The undersigned hereby represent(s) and warrant(s) to the Lender that:

(a) the proceeds of the proposed Loan are to be used for the purposes set forth
in Section 7.7 of the Credit Agreement;

(b) bank account details and wire transfer instructions for disbursement of the
proceeds of the proposed Loan are set forth on Schedule A hereto;

(c) no Default has occurred and is continuing or would result from the proposed
Loan;

(d) all conditions required to be satisfied, as set forth in Article V of the
Credit Agreement, as applicable, as of the Proposed Disbursement Date for the
making of the Loan requested hereby have been, and are, fully satisfied; and

(e) the representations and warranties contained in Article VI of the Credit
Agreement and in the other Loan Documents are true and correct in all respects
(in the case of any representation or warranty qualified by materiality or
Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect), before and after giving effect to the making of the proposed Loan and
to the application of the proceeds thereof, as though made on and as of the date
hereof.



--------------------------------------------------------------------------------

The officer signing below is an Authorized Officer of the undersigned and is
authorized to request the Loan contemplated hereby and issue this Loan Request
on behalf of the undersigned.

[ Signature Page Follows ]

 

2



--------------------------------------------------------------------------------

Very truly yours, RECRO PHARMA LLC, as the Borrower By:

 

Name: Title:

[ Signature Page to Loan Request ]



--------------------------------------------------------------------------------

Schedule A

Disbursement / Wire Instructions

[ Schedules to Loan Request ]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

[RECRO PHARMA LLC] / [RECRO GAINESVILLE LLC]

COMPUTATION DATE:                  , 20    

This Compliance Certificate (this “Certificate”) is delivered pursuant to
[Section 5.7][Section 7.1(d)] of the Credit Agreement, dated as of March 7, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between (i) (A) prior to consummation of the Merger, Recro
Pharma LLC, a Delaware limited liability company (“Recro LLC”) and (B) from and
after consummation of the Merger, Recro Gainesville LLC, a Massachusetts limited
liability company (the “Surviving Entity”, and together with Recro LLC, the
“Borrower”), and (ii) ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”). Unless otherwise defined herein or the context
otherwise requires, terms used in this Certificate have the meanings provided in
the Credit Agreement.

This Certificate relates to the [calendar month][Fiscal Quarter][Fiscal Year]
commencing on                  , 20     and ending on                  , 20    
(such latter date being the “Computation Date”).

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of the Borrower. By executing this Certificate, the undersigned hereby
certifies to the Lender that as of the Computation Date:

(a) [Attached hereto as Annex I are (i) unaudited reports of the Liquidity of
the Borrower at the end of such calendar month and (ii) beginning with the
calendar month of April 2015, unaudited reports of the Liquidity of Recro and
its Subsidiaries on a consolidated basis for the corresponding calendar month in
the preceding Fiscal Year, in comparative form.]1

[Attached hereto as Annex I are an unaudited consolidated and consolidating
balance sheet of Recro and its Subsidiaries as of the end of such Fiscal
Quarter, consolidated and consolidating statements of income and cash flow of
Recro and its Subsidiaries for such Fiscal Quarter (including separate carve out
financials for the Borrower and its Subsidiaries) and the Revenue Base for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter and including in comparative
form the figures for the corresponding Fiscal Quarter in, and the year to date
portion of, the immediately preceding Fiscal Year, and including (in each case)
in comparative form the figures for the corresponding Fiscal Quarter in, and the
year to date portion of, the immediately preceding Fiscal Year, certified as
complete and correct by the chief financial or accounting Authorized Officer of
the Borrower (subject to normal year-end audit adjustments).]2

 

1  INCLUDE FOR MONTHLY FINANCIAL DELIVERABLES.

2  INCLUDE FOR QUARTERLY FINANCIAL DELIVERABLES.



--------------------------------------------------------------------------------

[Attached hereto as Annex I are (i) a copy of the consolidated and consolidating
balance sheet of Recro and its Subsidiaries, and the related consolidated and
consolidating statements of income and cash flow of Recro and its Subsidiaries
for such Fiscal Year (including separate carve out financials for the Borrower
and its Subsidiaries), setting forth in comparative form the figures for the
immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by independent public accountants acceptable to the Lender, which
shall include a calculation of the financial covenants set forth in Section 8.4
of the Credit Agreement and stating that, in performing the examination
necessary to deliver the audited financial statements of the Borrower, no
knowledge was obtained of any Event of Default, and (ii) the Revenue Base for
the Fiscal Quarter then ending and such Fiscal Year and including in comparative
form the figures for the corresponding Fiscal Quarter in the immediately
preceding Fiscal Year and the immediately preceding Fiscal Year.]3

(b) The financial statements delivered with this Certificate in accordance with
Section 7.1(a), (b) and (c) of the Credit Agreement fairly present in all
material respects the financial condition of Recro and its Subsidiaries (subject
to the absence of footnotes and to normal year-end audit adjustments in the case
of unaudited financial statements).

(c) [Attached hereto as Annex II is/are (i) a list of the applications for the
registration of any Intellectual Property Collateral (as defined in the Security
Agreement) filed with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof by any Grantor (as defined in the Security
Agreement) or any of its agents, employees, designees or licensees subsequent to
the date of the most recent Compliance Certificate submitted by the undersigned
pursuant to Section 7.1(d) of the Credit Agreement, and (ii) executed [Patent
Security Agreement], [Trademark Security Agreement], and/or [Copyright Security
Agreement], in the form(s) attached to the Security Agreement, relating to an
interest in any Intellectual Property obtained by any Grantor or a Grantor
filing (or any of its agents, employees, designees or licensees filing on behalf
of a Grantor) an application for the registration of any Intellectual Property
Collateral subsequent to the date of the most recent Compliance Certificate
submitted by the undersigned pursuant to Section 7.1(d) of the Credit Agreement
and any other document reasonably required to evidence the Lender’s interest in
any part of such item of Intellectual Property in connection with the
obligations of the Borrower under Sections 4.5(c) and 4.5(e) of the Security
Agreement.]4

(d) As of the Computation Date, the Loan Parties are in compliance in all
respects with the financial covenants set forth in Section 8.4 of the Credit
Agreement. Set forth on Attachment 1 hereto are calculations showing compliance
with such financial covenants as of the Computation Date.

 

3  INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES.

4  INCLUDE FOR QUARTERLY FINANCIAL DELIVERABLES. ALSO REQUIRED 45 DAYS AFTER THE
END OF EACH FISCAL YEAR.



--------------------------------------------------------------------------------

(e) No Default has occurred and is continuing [except as set forth on Attachment
[2] hereto, which includes a description of the nature and period of existence
of such Default and what action the applicable Loan Parties have taken, are
taking, or propose to take with respect thereto].

(f) Subsequent to the date of the most recent Compliance Certificate submitted
by the undersigned pursuant to Section 7.1(d) of the Credit Agreement, none of
the Loan Parties has formed or acquired any new Subsidiary [except as set forth
on Attachment [2] hereto, in which case such new Subsidiary has complied with
the requirements of Section 7.8 of the Credit Agreement].

(g) Subsequent to the date of the most recent Compliance Certificate submitted
by the undersigned pursuant to Section 7.1(d) of the Credit Agreement, none of
the Loan Parties or any of their respective Subsidiaries has acquired any
ownership interest in any real property [except as set forth on Attachment [2]
hereto, in which case the Borrower has complied with the requirements of
Section 7.8 of the Credit Agreement with respect to such real property].

[ Signature Page Follows ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
and delivered, and the certification and warranties contained herein to be made,
by its chief financial or accounting Authorized Officer as of the date first
above written.

 

[RECRO PHARMA LLC] / [RECRO GAINESVILLE LLC] By:

 

Name:

Title:

[CFO]

[ Signature Page to Compliance Certificate ]



--------------------------------------------------------------------------------

[Annex I]



--------------------------------------------------------------------------------

[Annex II]



--------------------------------------------------------------------------------

[Attachment 1]



--------------------------------------------------------------------------------

[Attachment 2]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTEE

This GUARANTEE, dated as of March 7, 2015 (as amended, supplemented or otherwise
modified from time to time, this “Guarantee”), is made by RECRO PHARMA, INC., a
Pennsylvania corporation (“Recro” and, together with any additional Persons
named pursuant to Section 5.5, each a “Guarantor” and collectively the
“Guarantors”), in favor of ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware
limited partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Guarantee, Recro Pharma LLC, a
Delaware limited liability company (the “Borrower”), and the Lender are entering
into the Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lender will extend a Commitment to make the Loan to the
Borrower;

WHEREAS, the Guarantors (other than Recro) and the Borrower are all direct and
indirect subsidiaries of Recro (such Guarantors, Recro, and the Borrower, the
“Recro Group”), and the Loan will inure to the benefit of the Recro Group, as a
whole, and to the benefit of each Guarantor;

WHEREAS, (i) in order to induce the Lender to enter into the Credit Agreement
and extend the Commitment and make the Loan to the Borrower, Recro is required
to execute and deliver this Guarantee to the Lender on the date hereof, and
(ii) as a condition precedent to the making of the Loan under the Credit
Agreement on the Closing Date, Newco (as defined below) will be required to
execute and deliver a supplement to this Guarantee to the Lender on the Closing
Date and become a Guarantor hereunder;

WHEREAS, concurrently with the execution of this Guarantee, Recro, the Borrower,
Alkermes Pharma Ireland Limited, a private limited company incorporated in
Ireland (“APIL”), Daravita Limited, a private limited company incorporated in
Ireland (“Daravita”), and Eagle Holdings USA, Inc., a Delaware corporation
(“Eagle Holdings”), are entering into a Purchase and Sale Agreement dated as of
the date hereof (as it may be amended from time to time, the “Acquisition
Agreement”);

WHEREAS, Alkermes Ireland Holdings Limited, a private limited company
incorporated in Ireland, holds 100% of the Capital Securities of Daravita, and
Eagle Holdings holds 100% of the Capital Securities of Alkermes Gainesville LLC,
a Massachusetts limited liability company (“Alkermes Gainesville,” and together
with Daravita, each individually a “Company” and collectively, the “Companies”);

WHEREAS, pursuant to the Acquisition Agreement, APIL will form a new Delaware
limited liability company (“Newco”) which, prior to the closing of the
transactions contemplated by the Acquisition Agreement, will acquire
substantially all of the assets and liabilities of Daravita through a
reorganization (the “Asset and Liability Transfer”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Acquisition Agreement, Recro has agreed to acquire,
through Borrower, 100% of the Capital Securities of (i) Alkermes Gainesville and
(ii) Newco (the “Acquisition”);

WHEREAS, immediately following the Acquisition, Recro will cause Borrower to
merge (the “Merger”) with and into Alkermes Gainesville, with Alkermes
Gainesville being the surviving entity following the Merger and immediately
changing its name to Recro Gainesville LLC (the “Surviving Entity”), and all
references to Borrower in this Guarantee for any period from and after
consummation of the Acquisition and the Merger shall include the Surviving
Entity; and

WHEREAS, as a result of the Merger, Newco will become a wholly-owned subsidiary
of the Borrower and, pursuant to the Credit Agreement, will be required to
execute and deliver a supplement to this Guarantee to the Lender on the Closing
Date and become a Guarantor hereunder;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lender to enter
into the Credit Agreement and extend the Commitment and make the Loan to the
Borrower, each Guarantor hereby agrees, for the benefit of the Lender, as
follows.

ARTICLE I

DEFINITIONS

Section 1.1 Certain Terms. The following terms (whether or not underscored) when
used in this Guarantee, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Acquisition” is defined in the seventh recital.

“Acquisition Agreement” is defined in the fourth recital.

“Alkermes Gainesville” is defined in the fifth recital.

“APIL” is defined in the fourth recital.

“Asset and Liability Transfer” is defined in the sixth recital.

“Borrower” is defined in the first recital, it being understood that (i) the
Borrower shall be the Surviving Entity from and after the Merger and (ii) for
purposes of Article III hereof, all references therein to the Borrower and the
Loan Parties shall include (A) the Companies and (B) Newco (assuming for such
purpose that Newco was formed and the Asset and Liability Transfer occurred
immediately prior to the execution of this Guarantee).

“Company” and “Companies” are defined in the fifth recital.

“Credit Agreement” is defined in the first recital.

 

2



--------------------------------------------------------------------------------

“Daravita” is defined in the fifth recital.

“Eagle Holdings” is defined in the fourth recital.

“Guarantor” and “Guarantors” are defined in the preamble.

“Guarantee” is defined in the preamble.

“Lender” is defined in the preamble.

“Merger” is defined in the eighth recital.

“Newco” is defined in the sixth recital.

“Obligor” is defined in Section 2.1(a).

“Recro” is defined in the preamble.

“Recro Group” is defined in the second recital.

“Surviving Entity” is defined in the eighth recital.

Section 1.2 Credit Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Guarantee, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTEE PROVISIONS

Section 2.1 Guarantee. Each Guarantor jointly and severally, absolutely,
unconditionally and irrevocably:

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, and performance of all Obligations of Recro, the Borrower and their
respective Subsidiaries party to any Loan Document (each, an “Obligor”) now or
hereafter existing, whether for principal, interest (including interest accruing
at the then applicable default rate as provided in Section 3.4 of the Credit
Agreement, whether or not a claim for post-filing or post-petition interest is
allowed under applicable law following the institution of a proceeding under
bankruptcy, insolvency or similar laws), fees, expenses or otherwise (including
all such amounts which would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C.
§362(a), and the operation of Sections 502(b) and 506(b) of the United States
Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)); and

(b) indemnifies and holds harmless the Lender for any and all costs and expenses
(including the reasonable fees and out-of-pocket expenses of counsel to the
Lender)

 

3



--------------------------------------------------------------------------------

incurred by the Lender in enforcing any rights under this Guarantee, except to
the extent such amounts arise or are incurred as a consequence of the Lender’s
own gross negligence or willful misconduct;

provided, that each Guarantor shall only be liable under this Guarantee for the
maximum amount of such liability that can be hereby incurred without rendering
this Guarantee, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guarantee constitutes a guarantee of payment when due and
not of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that the Lender exercise any right, assert any claim or
demand or enforce any remedy whatsoever against such Guarantor or any other
Person before or as a condition to the obligations of such Guarantor becoming
due hereunder.

Section 2.2 Reinstatement, Etc. Each Guarantor agrees that this Guarantee shall
continue to be effective or be reinstated (including on or after the Termination
Date), as the case may be, if at any time any payment (in whole or in part) of
any of the Obligations is invalidated, declared to be fraudulent or
preferential, set aside, rescinded or must otherwise be restored by the Lender,
including upon the occurrence of any Event of Default set forth in
Section 9.1(h) of the Credit Agreement or otherwise, all as though such payment
had not been made.

Section 2.3 Guarantee Absolute, Etc. This Guarantee shall in all respects be a
continuing, absolute, unconditional and irrevocable guarantee of payment, and
shall remain in full force and effect until (unless reinstated pursuant to
Section 2.2 above) the Termination Date has occurred. Each Guarantor guarantees
that the Obligations shall be paid strictly in accordance with the terms of each
Loan Document under which they arise, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Lender with respect thereto. The liability of each Guarantor
under this Guarantee shall be absolute, unconditional and irrevocable
irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of the Lender (i) to assert any claim or demand or to enforce
any right or remedy against such Guarantor or any other Person (including any
other guarantor) under the provisions of any Loan Document or otherwise, or
(ii) to exercise any right or remedy against any other guarantor (including such
Guarantor and any other Guarantor) of, or collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation, or any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Loan Document;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim (other than a defense
of payment or performance),

 

4



--------------------------------------------------------------------------------

recoupment or termination whatsoever by reason of the invalidity, illegality,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;

(e) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Obligations, or any surrender or
non-perfection of any collateral, or any amendment to, or waiver or release of,
or addition to, or consent to or departure from, any other guarantee held by the
Lender securing any of the Obligations; or

(f) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor (including any Guarantor).

Section 2.4 Setoff. Each Guarantor hereby irrevocably authorizes the Lender,
without the requirement that any notice be given to such Guarantor (such notice
being expressly waived by such Guarantor), upon the occurrence and during the
continuance of any Event of Default, to appropriate and apply to the payment of
the Obligations owing to it (whether or not then due), and (as security for such
Obligations) each Guarantor hereby grants to the Lender a continuing security
interest in, any and all balances, credits, deposits, accounts or moneys of such
Guarantor then or thereafter maintained with or on behalf of the Lender. The
Lender agrees to notify such Guarantor after any such set-off and application
made by the Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which the Lender may have.

Section 2.5 Waiver, Etc. Each Guarantor waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Guarantee and any requirement that the Lender protect, secure, perfect or insure
any Lien, or any property subject thereto, or exhaust any right or take any
action against any Obligor or any other Person (including any Guarantor) or
entity or any collateral securing the Obligations, as the case may be.

Section 2.6 Postponement of Subrogation, Etc. Each Guarantor agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under any Loan Document to which it is a party, nor shall such Guarantor seek or
be entitled to seek any contribution or reimbursement from the Borrower or any
other Obligor or Guarantor, in respect of any payment made under any Loan
Document or otherwise, until following the Termination Date. Any amount paid to
such Guarantor on account of any such subrogation rights prior to the
Termination Date shall be held in trust for the benefit of the Lender and shall
immediately be paid and turned over to the Lender in the exact form received by
such Guarantor (duly endorsed in favor of the Lender, if required), to be
credited and applied against the Obligations, whether matured or unmatured, in
accordance with Section 2.7; provided, that if such Guarantor has made payment
to the Lender of all or any part of the Obligations and the Termination Date has
occurred, then, at such Guarantor’s request, the Lender will, at the expense of
such Guarantor, execute and deliver to such Guarantor appropriate documents
(without recourse and without

 

5



--------------------------------------------------------------------------------

representation or warranty) necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, such
Guarantor shall refrain from taking any action or commencing any proceeding
against the Borrower or any other Obligor or Guarantor (or their successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made under this Guarantee to the
Lender.

Section 2.7 Payments; Application. Each Guarantor agrees that all obligations of
such Guarantor hereunder shall be paid solely in U.S. Dollars to the Lender in
immediately available funds, without set-off, counterclaim or other defense and
in accordance with Sections 3.2, 3.3, 4.3 and 4.4 of the Credit Agreement, free
and clear of and without deduction for any Non-Excluded Taxes, such Guarantor
hereby agreeing to comply with and be bound by the provisions of Sections 3.2,
3.3, 4.3 and 4.4 of the Credit Agreement in respect of all payments and
application of such payments made by it hereunder and the provisions of which
Sections are hereby incorporated into and made a part of this Guarantee by this
reference as if set forth herein; provided, that references to the “Borrower” in
such Sections shall be deemed to be references to such Guarantor, and references
to “this Agreement” in such Sections shall be deemed to be references to this
Guarantee.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into the Credit Agreement and make the
Loan thereunder, each Guarantor represents and warrants to the Lender, as of the
date hereof and as of the Closing Date, as set forth below (it being understood
and agreed that (i) the representations and warranties made on the Closing Date
are deemed to be made concurrently with and after giving effect to the
consummation of the Acquisition and the Merger and (ii) references to the
Borrower and the Loan Parties in this Article III include (A) the Companies and
(B) Newco (assuming for such purpose that Newco was formed and the Asset and
Liability Transfer occurred immediately prior to the execution of this
Guarantee)).

Section 3.1 Credit Agreement Representations and Warranties. The representations
and warranties contained in Article VI of the Credit Agreement, insofar as the
representations and warranties contained therein are applicable to such
Guarantor and its properties, are true and correct in all material respects as
of the date hereof and as of the Closing Date (except for representations and
warranties that refer to a specific date, which shall be true and correct in all
material respects as of such date) (it being understood and agreed that (i) the
representations and warranties made on the Closing Date are deemed to be made
concurrently with and after giving effect to the consummation of the Acquisition
and the Merger; and (ii) references to the Borrower and the Loan Parties in
Article VI of the Credit Agreement include (A) the Companies and (B) Newco
(assuming for such purpose that Newco was formed and the Asset and Liability
Transfer occurred immediately prior to the execution of this Guarantee)), each
such representation and warranty set forth in such Article (insofar as
applicable as aforesaid) and all other terms of the Credit Agreement to which
reference is made therein, together with all related definitions and ancillary
provisions, being hereby incorporated into this Guarantee by this reference as
though specifically set forth in this Article.

 

6



--------------------------------------------------------------------------------

Section 3.2 Financial Condition, Etc. Each Guarantor has knowledge of the
Borrower’s and each other Guarantor’s financial condition and affairs and has
adequate means to obtain from each such Person on an ongoing basis information
relating thereto and to each such Person’s ability to pay and perform the
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guarantee is in effect. Each Guarantor
acknowledges and agrees that the Lender shall have no obligation to investigate
the financial condition or affairs of the Borrower or any other Guarantor for
the benefit of such Guarantor nor to advise such Guarantor of any fact
respecting, or any change in, the financial condition or affairs of each such
Person that might become known to the Lender at any time, whether or not the
Lender knows or believes or has reason to know or believe that any such fact or
change is unknown to such Guarantor, or might (or does) materially increase the
risk of such Guarantor as guarantor, or might (or would) affect the willingness
of such Guarantor to continue as a guarantor of the Obligations.

Section 3.3 Best Interests. It is in the best interests, and for the commercial
benefit, of each Guarantor to execute this Guarantee inasmuch as each Guarantor
will, as a result of being an Affiliate of the Borrower, derive substantial
direct and indirect benefits from the Loan made to the Borrower by the Lender
pursuant to the Credit Agreement, and each Guarantor agrees that the Lender is
relying on this representation in agreeing to make the Loan to the Borrower.

ARTICLE IV

COVENANTS, ETC.

Section 4.1 Covenants. Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Articles VII and VIII of the Credit Agreement) which are applicable
to such Guarantor or its properties, each such agreement, covenant and
obligation contained in the Credit Agreement and all other terms of the Credit
Agreement to which reference is made in this Article, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guarantee by this reference as though specifically set forth in this Article.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 Loan Document. This Guarantee is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

Section 5.2 Binding on Successors, Transferees and Assigns; Assignment. This
Guarantee shall remain in full force and effect until the Termination Date has
occurred, shall be binding upon each Guarantor and its successors, transferees
and assigns and shall inure to the

 

7



--------------------------------------------------------------------------------

benefit of and be enforceable by the Lender; provided, that such Guarantor may
not (unless otherwise permitted under the terms of the Credit Agreement) assign
any of its obligations hereunder without the prior written consent of the
Lender. Without limiting the generality of the foregoing, the Lender may assign
or otherwise transfer (in whole or in part) its Commitment, Note or Loan held by
it to any other Person, and such other Person shall thereupon become vested with
all rights and benefits in respect thereof granted to the Lender under each Loan
Document (including this Guarantee) or otherwise.

Section 5.3 Amendments, Etc. No amendment to or waiver of any provision of this
Guarantee, nor consent to any departure by any Guarantor from its obligations
under this Guarantee, shall in any event be effective unless the same shall be
in writing and signed by the Lender and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

Section 5.4 Notices. All notices and other communications provided for hereunder
shall be given or made as set forth in Section 10.2 of the Credit Agreement.

Section 5.5 Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Guarantor” hereunder with the same force and effect as if it were originally a
party to this Guarantee and named as a “Guarantor” hereunder. The execution and
delivery of such supplement shall not require the consent of any other Guarantor
hereunder, and the rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guarantee.

Section 5.6 No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of the Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 5.7 Further Assurances. Each Guarantor agrees, upon the written request
of the Lender, to execute and deliver to the Lender, from time to time, any
additional instruments or documents deemed to be reasonably necessary by the
Lender to cause this Guarantee to be, become or remain valid and effective in
accordance with its terms.

Section 5.8 Section Captions. Section captions used in this Guarantee are for
convenience of reference only and shall not affect the construction of this
Guarantee.

Section 5.9 Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guarantee
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

8



--------------------------------------------------------------------------------

Section 5.10 Governing Law, Entire Agreement, Etc. THIS GUARANTEE AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Guarantee, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
hereto.

Section 5.11 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTEE, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE LENDER OR ANY GUARANTOR IN CONNECTION HEREWITH SHALL BE BROUGHT
AND MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK
IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE LENDER’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
THE LENDER BY ACCEPTANCE OF THIS GUARANTEE AND EACH GUARANTOR IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 10.2 OF THE CREDIT AGREEMENT. THE LENDER BY
ACCEPTANCE OF THIS GUARANTEE AND EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE LENDER BY ACCEPTANCE OF
THIS GUARANTEE OR ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE LENDER BY ACCEPTANCE OF
THIS GUARANTEE AND SUCH GUARANTOR, EACH ON ITS OWN BEHALF, HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTEE.

Section 5.12 Counterparts. This Guarantee may be executed by the parties hereto
in several counterparts, each of which shall be an original and all of which
shall constitute together but one and the same agreement. This Guarantee shall
become effective when counterparts

 

9



--------------------------------------------------------------------------------

hereof executed on behalf of each Guarantor shall have been received by the
Lender. Delivery of an executed counterpart of a signature page to this
Guarantee by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Guarantee.

Section 5.13 Waiver of Jury Trial. THE LENDER BY ACCEPTANCE OF THIS GUARANTEE
AND EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS GUARANTEE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE LENDER OR ANY GUARANTOR
IN CONNECTION HEREWITH. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THE LOAN
DOCUMENTS.

[ Signature Page Follows ]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its Authorized Officer as of the date first above written.

 

RECRO PHARMA, INC. By:

 

Name: Title:

[ Signature Page to Guarantee ]



--------------------------------------------------------------------------------

ANNEX I

to Guarantee

SUPPLEMENT TO

GUARANTEE

This SUPPLEMENT, dated as of                  ,         (this “Supplement”), is
to the Guarantee, dated as of March 7, 2015 (as amended, restated, supplemented,
amended and restated or otherwise modified from time to time, the “Guarantee”),
by the Guarantors (such term, and other terms used in this Supplement, to have
the meanings set forth in Article I of the Guarantee) from time to time party
thereto, in favor of ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 7, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), by and between (i) the Lender and (ii) (A) prior to consummation of
the Merger, Recro Pharma LLC, a Delaware limited liability company (“Recro LLC”)
and (B) from and after consummation of the Merger, Recro Gainesville LLC, a
Massachusetts limited liability company (the “Surviving Entity”, and together
with Recro LLC, the “Borrower”), the Lender has extended a Commitment to make
the Loan to the Borrower;

WHEREAS, pursuant to the provisions of Section 5.5 of the Guarantee, each of the
undersigned is becoming a Guarantor under the Guarantee; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guarantee in order to induce the Lender to continue to extend the Loan under the
Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Lender, as follows.

SECTION 1. Party to Guarantee, Etc. In accordance with the terms of the
Guarantee, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guarantee with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guarantee applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct in all respects (in the case of any representation or warranty
qualified by materiality or Material Adverse Effect) or in all material respects
(in the case of any representation or warranty not qualified by materiality or
Material Adverse Effect) as of the date hereof, unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all respects (in the case of any representation or warranty
qualified by materiality or



--------------------------------------------------------------------------------

Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect. In furtherance of the foregoing, each reference to a “Guarantor” and/or
“Guarantors” in the Guarantee shall be deemed to include each of the
undersigned.

SECTION 2. Representations. Each of the undersigned Guarantors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Guarantee constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms (except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

SECTION 3. Full Force of Guarantee. Except as expressly supplemented hereby, the
Guarantee shall remain in full force and effect in accordance with its terms.

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Guarantee.

SECTION 5. Governing Law, Entire Agreement, Etc. THIS SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Supplement, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter thereof and supersedes any prior agreements, written or oral, with
respect thereto.

SECTION 6. Effective. This Supplement shall become effective when a counterpart
hereof executed by the Guarantor shall have been received by the Lender.
Delivery of an executed counterpart of a signature page to this Supplement by
email (e.g. “pdf” or “tiff”) or telecopy shall be effective as delivery of a
manually executed counterpart of this Supplement.

[ Signature Page Follows ]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY] By:

 

Name: Title: [NAME OF ADDITIONAL SUBSIDIARY] By:

 

Name: Title:

[ Signature Page to Guarantee Supplement ]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of [—], 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Security
Agreement”), is made by RECRO PHARMA LLC, a Delaware limited liability company
(“Recro LLC”) and RECRO PHARMA, INC., a Pennsylvania corporation (“Recro” and,
together with Recro LLC and any other entity that may become a party hereto as
provided herein, each a “Grantor” and, collectively, the “Grantors”) in favor of
ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited partnership (together
with its Affiliates, successors, transferees and assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, dated as of March 7, 2015 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and between the Borrower (as defined below)
and the Lender, the Lender has extended a Commitment to make the Loan to the
Borrower; and

WHEREAS, as a condition precedent to the making of the Loan under the Credit
Agreement, each Grantor is required to execute and deliver this Security
Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of the
Lender, as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Terms. The following terms (whether or not underscored) when
used in this Security Agreement, including its preamble and recitals, shall have
the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Borrower” means (i) prior to consummation of the Merger, Recro LLC and
(ii) from and after consummation of the Merger, the Surviving Entity.

“Collateral” is defined in Section 2.1.

“Collateral Accounts” is defined in Section 4.3(b).

“Computer Hardware and Software Collateral” means (a) all of the Grantors’
computer and other electronic data processing hardware, integrated computer
systems, central processing units, memory units, display terminals, printers,
features, computer elements, card readers, tape drives, hard and soft disk
drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware,
including all operating system software, utilities and application programs in
whatsoever form; (b) all software programs (including both source code, object
code and all related applications and data



--------------------------------------------------------------------------------

files) designed for use on the computers and electronic data processing hardware
described in clause (a) above; (c) all firmware associated therewith; (d) all
documentation (including flow charts, logic diagrams, manuals, guides,
specifications, training materials, charts and pseudo codes) with respect to
such hardware, software and firmware described in the preceding clauses
(a) through (c); and (e) all rights with respect to all of the foregoing,
including copyrights, licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications and any substitutions, replacements,
improvements, error corrections, updates, additions or model conversions of any
of the foregoing.

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Lender, that provides for the Lender to have
“control” (as defined in the UCC) over certain Collateral.

“Copyright Collateral” means all copyrights of the Grantors, whether statutory
or common law, whether registered or unregistered and whether published or
unpublished, now or hereafter in force throughout the world including all of the
Grantors’ rights, titles and interests in and to all copyrights registered in
the United States Copyright Office or anywhere else in the world, including the
copyrights referred to in Item A of Schedule V, and registrations and recordings
thereof and all applications for registration thereof, whether pending or in
preparation, all copyright licenses, including each copyright license referred
to in Item B of Schedule V, the right to sue for past, present and future
infringements of any of the foregoing, all rights corresponding thereto, all
extensions and renewals of any thereof and all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and Proceeds of
suit, which are owned or licensed by the Grantors.

“Credit Agreement” is defined in the first recital.

“Distributions” means all dividends paid on Capital Securities, liquidating
dividends paid on Capital Securities, shares (or other designations) of Capital
Securities resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities constituting
Collateral.

“Excluded Property” means the Meloxicam Assets and Liabilities (as defined in
the Credit Agreement).

“Filing Statements” is defined in Section 3.7(b).

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

“Grantor” and “Grantors” are defined in the preamble.

 

2



--------------------------------------------------------------------------------

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral, the Trade Secrets Collateral, Product Agreements and
Regulatory Authorizations.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor.

“Investment Property” means, collectively, (a) all “investment property” as such
term is defined in Section 9-102(a)(49) of the UCC and (b) whether or not
constituting “investment property” as so defined, all Pledged Notes.

“Lender” is defined in the preamble.

“Patent Collateral” means:

(a) all of the Grantors’ (i) inventions and discoveries, whether patentable or
not, and (ii) letters patent and applications for letters patent throughout the
world, including all patent applications in preparation for filing and each
patent and patent application referred to in Item A of Schedule III;

(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);

(c) all patent licenses, and other agreements providing any Grantor with the
right to use any items of the type referred to in clauses (a) and (b) above,
including each patent license referred to in Item B of Schedule III; and

(d) all Proceeds of, and rights associated with, the foregoing (including
licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits) and the right to sue third parties for past, present or
future infringements of any patent or patent application and for breach or
enforcement of any patent license.

“Permitted Liens” means all Liens permitted by Section 8.3 of the Credit
Agreement.

“Pledged Notes” means all promissory notes listed on Item J of Schedule II (as
such schedule may be amended or supplemented from time to time), all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor.

“Recro” is defined in the preamble.

“Recro LLC” is defined in the preamble.

“Securities Act” is defined in Section 6.2(a).

“Security Agreement” is defined in the preamble.

“Surviving Entity” means Recro Gainesville LLC, a Massachusetts limited
liability company.

 

3



--------------------------------------------------------------------------------

“Trade Secrets Collateral” means all of the Grantors’ common law and statutory
trade secrets and all other confidential, proprietary or useful information, and
all know-how obtained by or used in or contemplated at any time for use in the
business of any Grantor (all of the foregoing being collectively called a “Trade
Secret”), whether or not such Trade Secret has been reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or referring in any way to such Trade Secret, all Trade Secret licenses,
including each Trade Secret license referred to in Schedule VI, and including
the right to sue for and to enjoin and to collect damages for the actual or
threatened misappropriation of any Trade Secret and for the breach or
enforcement of any such Trade Secret license.

“Trademark Collateral” means:

(a) (i) all of the Grantors’ trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule IV, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any office or agency of the
United States of America, or any State thereof or any other country or political
subdivision thereof or otherwise, and all common-law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as the “Trademarks”);

(b) all Trademark licenses for the grant by or to any Grantors of any right to
use any Trademark, including each Trademark license referred to in Item B of
Schedule IV; and

(c) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

(d) the right to sue third parties for past, present and future infringements of
any Trademark Collateral described in clause (a) and, to the extent applicable,
clause (b); and

(e) all Proceeds of, and rights associated with, the foregoing, including any
claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

Section 1.2 Credit Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Security Agreement, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

 

4



--------------------------------------------------------------------------------

Section 1.3 UCC Definitions. When used herein the terms “Account”, “Certificate
of Title”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contract”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Goods”, “Instrument”, “Inventory”,
“Letter-of-Credit Rights”, “Payment Intangibles”, “Proceeds”, “Promissory
Notes”, “Securities Account”, “Security Entitlement”, “Supporting Obligations”
and “Uncertificated Securities” have the meaning provided in Article 8 or
Article 9, as applicable, of the UCC. “Letters of Credit” has the meaning
provided in Section 5-102 of the UCC.

Section 1.4 Interpretation. The provisions of Section 1.5 of the Credit
Agreement are incorporated in, and apply to, this Security Agreement as if set
out in full with any necessary amendments.

ARTICLE II

SECURITY INTEREST

Section 2.1 Grant of Security Interest. Each Grantor hereby grants to the Lender
a continuing security interest in all of such Grantor’s right, title and
interest in and to the following property, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Commercial Tort Claims listed on Item I of Schedule II (as such schedule may
be amended or supplemented from time to time);

(d) Deposit Accounts;

(e) Documents;

(f) General Intangibles;

(g) Goods (including Goods held on consignment with third parties);

(h) Instruments;

(i) Investment Property;

(j) Letter-of-Credit Rights and Letters of Credit;

(k) Supporting Obligations;

(l) all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;

 

5



--------------------------------------------------------------------------------

(m) all Proceeds of the foregoing and, to the extent not otherwise included,
(A) all payments under insurance (whether or not the Lender is the loss payee
thereof) in respect of Collateral and (B) all tort claims; and

(n) all other property and rights of every kind and description and interests
therein.

Notwithstanding the foregoing, the term “Collateral” shall not include:

(i) any General Intangibles or other rights, in each case arising under any
contracts, instruments, licenses or other documents as to which the grant of a
security interest would violate any such contract, instrument, license or other
document or give any other party to such contract, instrument, license or other
document the right to terminate its obligations thereunder;

(ii) trademark applications filed in the United States Patent and Trademark
Office on the basis of such Grantor’s “intent to use” such trademark, unless and
until acceptable evidence of use of the Trademark has been filed with the United
States Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a Lien in
such Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application;

(iii) any asset, the granting of a security interest in which would be void or
illegal under any applicable governmental law, rule or regulation, or pursuant
thereto would result in, or permit the termination of, such asset;

(iv) any asset subject to a Permitted Lien (other than Liens in favor of the
Lender) securing obligations permitted under the Credit Agreement to the extent
that the grant of other Liens on such asset (A) would result in a breach or
violation of, or constitute a default under, the agreement or instrument
governing such Permitted Lien, (B) would result in the loss of use of such asset
or (C) would permit the holder of such Permitted Lien to terminate the Grantor’s
use of such asset; or

(v) the Excluded Property;

provided, that the property described in paragraphs (i), (iii) and (iv) above
shall only be excluded from the term “Collateral” to the extent the conditions
stated in such paragraphs are not rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC or any other applicable law.

Section 2.2 Security for Obligations. This Security Agreement and the Collateral
in which the Lender is granted a security interest hereunder by the Grantors
secure the payment and performance of all of the Obligations.

 

6



--------------------------------------------------------------------------------

Section 2.3 Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a) the Grantors will remain liable under the contracts and agreements included
in the Collateral to the extent set forth therein, and will perform all of their
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed;

(b) the exercise by the Lender of any of its rights hereunder will not release
any Grantor from any of its duties or obligations under any such contracts or
agreements included in the Collateral; and

(c) the Lender will not have any obligation or liability under any contracts or
agreements included in the Collateral by reason of this Security Agreement, nor
will the Lender be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

Section 2.4 Distributions on Capital Securities; Payments on Pledged Notes. In
the event that any (a) Distribution with respect to any Capital Securities or
(b) payment with respect to any Pledged Notes, in each case pledged hereunder,
is permitted to be paid (in accordance with Section 8.6 of the Credit
Agreement), such Distribution or payment may be paid directly to the applicable
Grantor. If any Distribution or payment is made in contravention of Section 8.6
of the Credit Agreement, such Grantor shall hold the same segregated and in
trust for the Lender until paid to the Lender in accordance with Section 4.1.5.

Section 2.5 Security Interest Absolute, Etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Lender and the security interests granted to
the Lender hereunder, and all obligations of the Grantors hereunder, shall, to
the fullest extent permitted by applicable law, in each case, be absolute,
unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document (other
than this Security Agreement);

(b) the failure of the Lender (i) to assert any claim or demand or to enforce
any right or remedy against any of Recro, the Borrower or any of their
respective Subsidiaries or any other Person (including any other Grantor) under
the provisions of any Loan Document or otherwise, or (ii) to exercise any right
or remedy against any other guarantor (including any other Grantor) of, or
Collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligations;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Grantor hereby waives, until
payment of all Obligations, any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise;

 

7



--------------------------------------------------------------------------------

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any Collateral or of any Person that is
(or will become) a Grantor (including the Grantors hereunder), or any surrender
or non-perfection of any Collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by the
Lender securing any of the Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of Recro, the Borrower or any of their
respective Subsidiaries, any surety or any guarantor.

Section 2.6 Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party until
following the Termination Date. No Grantor shall seek or be entitled to seek any
contribution or reimbursement from Recro, the Borrower or any of their
respective Subsidiaries, in respect of any payment made under any Loan Document
or otherwise, until following the Termination Date. Any amount paid to any
Grantor on account of any such subrogation rights prior to the Termination Date
shall be held in trust for the benefit of the Lender and shall immediately be
paid and turned over to the Lender in the exact form received by such Grantor
(duly endorsed in favor of the Lender, if required), to be credited and applied
against the Obligations, whether matured or unmatured, in accordance with
Section 6.1(b); provided that if such Grantor has made payment to the Lender of
all or any part of the Obligations and the Termination Date has occurred, then
at such Grantor’s request, the Lender will, at the expense of such Grantor,
execute and deliver to such Grantor appropriate documents (without recourse and
without representation or warranty) necessary to evidence the transfer by
subrogation to such Grantor of an interest in the Obligations resulting from
such payment. In furtherance of the foregoing, at all times prior to the
Termination Date, such Grantor shall refrain from taking any action or
commencing any proceeding against Recro, the Borrower or any of their respective
Subsidiaries (or their successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Security Agreement to the Lender.

 

8



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into the Credit Agreement and make the
Loan thereunder, the Grantors represent and warrant to the Lender as set forth
below.

Section 3.1 As to Capital Securities of the Subsidiaries, Investment Property.

(a) With respect to any Subsidiary of any Grantor that is

(i) a corporation, business trust, joint stock company or similar Person, all
Capital Securities issued by such Subsidiary (including the Borrower) are duly
authorized and validly issued, fully paid and non-assessable, and represented by
a certificate or certificates; and

(ii) a partnership or limited liability company, no Capital Securities issued by
such Subsidiary (A) are dealt in or traded on securities exchanges or in
securities markets, (B) expressly provides that such Capital Securities is a
security governed by Article 8 of the UCC or (C) is held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Lender is the registered owner or (y) with respect to which the issuer
has agreed in an authenticated record with such Grantor and the Lender to comply
with any instructions of the Lender without the consent of such Grantor.

(b) Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor in a Subsidiary (including the Borrower) on the
Closing Date (or the date such Grantor becomes a party to this Security
Agreement, as applicable) to the Lender, together with duly executed undated
blank stock powers, or other equivalent instruments of transfer acceptable to
the Lender.

(c) With respect to Uncertificated Securities constituting Collateral owned by
any Grantor in a Subsidiary (including the Borrower) on the Closing Date (or the
date such Grantor becomes a party to this Security Agreement, as applicable),
such Grantor has caused the issuer thereof either to (i) register the Lender as
the registered owner of such security or (ii) agree in an authenticated record
with such Grantor and the Lender that such issuer will comply with instructions
with respect to such security originated by the Lender without further consent
of such Grantor.

(d) The percentage of the issued and outstanding Capital Securities of each
Subsidiary (including the Borrower) pledged on the Closing Date by each Grantor
hereunder is as set forth on Schedule I. All shares of such Capital Securities
have been duly and validly issued and are fully paid and nonassessable.

(e) Each of the Intercompany Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

Section 3.2 Grantor Name, Location, Etc. In each case as of the date hereof:

(a) (i) The jurisdiction in which each Grantor is located for purposes of
Sections 9-301 and 9-307 of the UCC and (ii) the address of each Grantor’s
executive office and principal place of business is set forth in Item A of
Schedule II.

(b) The Grantors do not have any trade names other than those set forth in Item
C of Schedule II hereto.

 

9



--------------------------------------------------------------------------------

(c) Except as set forth in Item D of Schedule II, hereto during the twelve
months preceding the date hereof (or preceding the date such Grantor becomes a
party to this Security Agreement, as applicable) no Grantor has been known by
any legal name different from the one set forth on the signature page hereto,
nor has such Grantor been the subject of any merger or other corporate
reorganization.

(d) Each Grantor’s federal taxpayer identification number (or foreign
equivalent) is (and, during the twelve months preceding the date hereof, such
Grantor has not had a federal taxpayer identification number (or equivalent)
different from that) set forth in Item E of Schedule II hereto.

(e) No Grantor is a party to any federal, state or local government contract
except as set forth in Item F of Schedule II hereto.

(f) No Grantor maintains any Deposit Accounts, Securities Accounts or Commodity
Accounts with any Person, in each case, except as set forth on Item G of
Schedule II.

(g) No Grantor is the beneficiary of any Letters of Credit, except as set forth
on Item H of Schedule II.

(h) No Grantor has Commercial Tort Claims except as set forth on Item I of
Schedule II.

(i) The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of each Grantor.

Section 3.3 Ownership, No Liens, Etc. Each Grantor owns its Collateral free and
clear of any Lien, except for any security interest (a) created by this Security
Agreement and (b) Permitted Liens. No effective UCC financing statement or other
filing similar in effect covering all or any part of the Collateral is on file
in any recording office, except those filed in favor of the Lender relating to
this Security Agreement, Permitted Liens or as to which a duly authorized
termination statement relating to such UCC financing statement or other
instrument has been delivered to the Lender on the Closing Date.

Section 3.4 Possession of Inventory, Control, Etc.

(a) Each Grantor has, and agrees that it will maintain, exclusive possession of
its Documents, Instruments, Promissory Notes, Goods, Equipment and Inventory,
other than (i) Equipment and Inventory that is in transit in the ordinary course
of business, (ii) Equipment and Inventory that in the ordinary course of
business is in the possession or control of a warehouseman, bailee agent or
other Person (other than a Person controlled by or under common control with
such Grantor) that has been notified of the security interest created in favor
of the Lender pursuant to this Security Agreement and has authenticated a record
acknowledging that it holds possession of such Collateral for the Lender’s
benefit and waives any Lien held by it against such Collateral, (iii) Inventory
that is in the possession of a consignee in the ordinary course of business and
(iv) Instruments or Promissory Notes that have been delivered to the Lender
pursuant to

 

10



--------------------------------------------------------------------------------

Section 3.5, and (v) Equipment and Inventory at any single location which does
not meet the requirements of subsections (i), (ii), (iii) or (iv) above, but the
value of such Equipment and Inventory is not in an aggregate amount of more than
$100,000 at any one location or $200,000 in the aggregate. In the case of
Equipment or Inventory described in clause (ii) above, no lessor or warehouseman
of any premises or warehouse upon or in which such Equipment or Inventory is
located has (w) issued any warehouse receipt or other receipt in the nature of a
warehouse receipt in respect of any such Equipment or Inventory, (x) issued any
Document for any such Equipment or Inventory, (y) received notification of the
Lender’s interest (other than the security interest granted hereunder) in any
such Equipment or Inventory or (z) any Lien on any such Equipment or Inventory.
Each Grantor shall furnish to the Lender landlord access agreements, in form and
substance satisfactory to the Lender, from each landlord to such Grantor for
each real property lease entered into by such Grantor after the date hereof.

(b) Each Grantor is the sole entitlement holder of its Deposit Accounts and no
other Person (other than the Lender pursuant to this Security Agreement or any
other Person with respect to Permitted Liens) has control or possession of, or
any other interest in, any of its Deposit Accounts or any other securities or
property credited thereto.

Section 3.5 Negotiable Documents, Instruments and Chattel Paper. Each Grantor
has delivered to the Lender possession of all originals of all Documents,
Instruments, Promissory Notes, and tangible Chattel Paper (other than any
Document, Instrument, Promissory Note or tangible Chattel Paper not exceeding
$5,000 in principal amount) owned or held by such Grantor on the Closing Date.

Section 3.6 Intellectual Property Collateral. Except as disclosed on Schedules
III through VI, with respect to any Intellectual Property Collateral:

(a) any Intellectual Property Collateral owned by any Grantor is valid,
subsisting, unexpired and enforceable and has not been abandoned by the Grantor
or adjudged invalid or unenforceable, in whole or in part;

(b) such Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to all Intellectual Property Collateral owned
by such Grantor and to the knowledge of such Grantor, no claim has been made
that the use of such Intellectual Property Collateral by such Grantor does or
may, conflict with, infringe, misappropriate, dilute, misuse or otherwise
violate in any material respect, any of the rights of any third party;

(c) such Grantor has made (and in the case of Grantors other than Recro, or
shall make within 30 days after the Closing Date,) all necessary filings and
recordations to protect its interest in any Intellectual Property Collateral
owned by such Grantor to the extent such filing or recordation is necessary for
the conduct of the business substantially in the manner presently conducted,
including recordations of all of its interests in the Patent Collateral and
Trademark Collateral in the United States Patent and Trademark Office (or
foreign equivalent), and its claims to the Copyright Collateral in the United
States Copyright Office (or foreign equivalent), and, to the extent necessary,
has used proper statutory notice in connection with its use of any material
Patent, Trademark and Copyright in any of the Intellectual Property Collateral;

 

11



--------------------------------------------------------------------------------

(d) such Grantor has taken all reasonable steps to safeguard its Trade Secrets
and to its knowledge (A) none of the Trade Secrets of such Grantor has been
used, divulged, disclosed or appropriated for the benefit of any other Person
other than such Grantor; (B) no employee, independent contractor or agent of
such Grantor has misappropriated any Trade Secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor; and (C) no employee, independent contractor
or agent of such Grantor is in default or breach of any material term of any
employment agreement, non-disclosure agreement, assignment of inventions
agreement or similar agreement or contract relating in any material way to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property Collateral;

(e) to such Grantor’s knowledge, no third party is infringing upon any
Intellectual Property owned or used by such Grantor in any material respect, or
any of its respective licensees in any material respect;

(f) except as set forth on Schedule 3.6(f), no settlement or consents, covenants
not to sue, nonassertion assurances, or releases have been entered into by such
Grantor or to which such Grantor is bound that adversely affects its rights to
own or use any Intellectual Property;

(g) such Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale or transfer of any
Intellectual Property for purposes of granting a security interest or as
Collateral that has not been terminated or released except Permitted Liens;

(h) such Grantor has executed and delivered to the Lender Intellectual Property
Collateral security agreements for all Copyrights, Patents and Trademarks owned
by such Grantor, including all Copyrights, Patents and Trademarks on Schedule
III through VI (as such schedules may be amended or supplemented from time to
time by notice by such Grantor to the Lender);

(i) such Grantor uses commercially reasonable standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all Trademarks and has taken
all commercially reasonable action necessary to insure that all licensees of the
Trademarks owned by such Grantor use such adequate standards of quality;

(j) the consummation of the transactions contemplated by the Credit Agreement
and this Security Agreement will not result in the termination or material
impairment of any of the Intellectual Property Collateral; and

(k) to such Grantor’s knowledge, such Grantor owns or is entitled to use by
license, lease or other agreement, all Patents, Trademarks, Trade Secrets,
Copyrights, mask works, licenses, technology, know-how, processes and rights
with respect to any of the foregoing as necessary to conduct the business and
operations of such Grantor substantially in the manner presently conducted.

 

12



--------------------------------------------------------------------------------

Section 3.7 Validity, Etc.

(a) This Security Agreement creates a valid security interest in the Collateral
securing the payment of the Obligations to the extent such security interest may
be created pursuant to Article 9 of the UCC.

(b) As of the Closing Date, each Grantor has filed or caused to be filed all
UCC-1 financing statements in the filing office for each Grantor’s jurisdiction
of organization listed in Item A of Schedule II (collectively, the “Filing
Statements”) (or has delivered to the Lender the Filing Statements suitable for
timely and proper filing in such offices) and has taken all other actions
necessary to obtain control of the Collateral as provided in Sections 9-104,
9-105, 9-106 and 9-107 of the UCC.

(c) Upon the filing of the Filing Statements with the appropriate agencies
therefor the security interests created under this Security Agreement shall
constitute a perfected security interest in the Collateral described on such
Filing Statements in favor of the Lender to the extent that a security interest
therein may be perfected by filing a financing statement pursuant to the
relevant UCC, prior to all other Liens, except for Permitted Liens (in which
case such security interest shall be second in priority of right only to the
Permitted Liens until the obligations secured by such Permitted Liens have been
satisfied).

Section 3.8 Authorization, Approval, Etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either

(a) for the grant by the Grantors of the security interest granted hereby or for
the execution, delivery and performance of this Security Agreement by the
Grantors;

(b) for the perfection or maintenance of the security interests hereunder
including the first priority nature of such security interest (except with
respect to the Filing Statements or, with respect to Intellectual Property
Collateral, the recordation of any agreements with the United States Patent and
Trademark Office or the United States Copyright Office or, with respect to
foreign Intellectual Property Collateral, the taking of appropriate action under
applicable foreign law and, with respect to after-acquired Intellectual Property
Collateral, any subsequent filings in United States intellectual property
offices) or the exercise by the Lender of its rights and remedies hereunder; or

(c) for the exercise by the Lender of the voting or other rights provided for in
this Security Agreement, except (i) with respect to any securities issued by a
Subsidiary of the Grantors, as may be required in connection with a disposition
of such securities by laws affecting the offering and sale of securities
generally, the remedies in respect of the Collateral pursuant to this Security
Agreement and (ii) any “change of control” or similar filings required by state
licensing agencies.

 

13



--------------------------------------------------------------------------------

Section 3.9 Best Interests. It is in the best interests, and for the commercial
benefit, of each Grantor (other than the Borrower) to execute this Security
Agreement inasmuch as such Grantor will, as a result of being an Affiliate of
the Borrower, derive substantial direct and indirect benefits from the Loan made
to the Borrower by the Lender pursuant to the Credit Agreement, and each Grantor
agrees that the Lender is relying on this representation in agreeing to make
such Loan pursuant to the Credit Agreement to the Borrower.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

Section 4.1 As to Investment Property, Etc.

Section 4.1.1 Capital Securities of Subsidiaries. No Grantor will allow any of
its Subsidiaries (including the Borrower):

(a) that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;

(b) that is a partnership or limited liability company, to (i) issue Capital
Securities that are to be dealt in or traded on securities exchanges or in
securities markets, (ii) expressly provide in its Organic Documents that its
Capital Securities are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Capital Securities in a Securities Account; and

(c) to issue Capital Securities in addition to or in substitution for the
Capital Securities pledged hereunder, except to such Grantor (and such Capital
Securities are immediately pledged and delivered to the Lender pursuant to the
terms of this Security Agreement).

Section 4.1.2 Investment Property (other than Certificated Securities).

(a) With respect to any Deposit Accounts, Securities Accounts, Commodity
Accounts, Commodity Contracts or Security Entitlements constituting Investment
Property owned or held by any Grantor, such Grantor will cause (except for
Excluded Accounts) the intermediary maintaining such Investment Property to
execute a Control Agreement relating to such Investment Property pursuant to
which such intermediary agrees to comply with the Lender’s instructions with
respect to such Investment Property without further consent by such Grantor.

(b) With respect to any Uncertificated Securities (other than Uncertificated
Securities credited to a Securities Account) constituting Investment Property
owned or held by any Grantor, such Grantor will cause the issuer of such
securities to either (i) register the Lender as the registered owner thereof on
the books and records of the issuer

 

14



--------------------------------------------------------------------------------

or (ii) execute a Control Agreement relating to such Investment Property
pursuant to which the issuer agrees to comply with the Lender’s instructions
with respect to such Uncertificated Securities without further consent by such
Grantor. Each party hereto that is such an issuer of any Uncertificated
Securities hereby agrees that such party will comply with instructions with
respect to such Uncertificated Securities originated by the Lender.

Section 4.1.3 Certificated Securities (Stock Powers). Each Grantor agrees that
all Certificated Securities constituting Collateral, including the Capital
Securities delivered by such Grantor pursuant to this Security Agreement, will
be accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Lender.

Section 4.1.4 Continuous Pledge. Each Grantor will (subject to the terms of the
Credit Agreement) (a) deliver to the Lender all Investment Property and all
Payment Intangibles to the extent that such Investment Property or Payment
Intangibles are evidenced by a Document, Instrument, Promissory Note or Chattel
Paper (other than any Document, Instrument, Promissory Note or Chattel Paper not
exceeding $5,000 in the principal amount), and (b) at all times keep pledged to
the Lender pursuant hereto, on a first-priority, perfected basis, security
interest therein and in all interest and principal with respect to such Payment
Intangibles, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral.
Each Grantor agrees that it will, promptly following receipt thereof, deliver to
the Lender possession of all originals of negotiable Documents, Instruments,
Promissory Notes and Chattel Paper that it acquires following the Closing Date
(other than any Document, Instrument, Promissory Note or Chattel Paper not
exceeding $5,000 in the principal amount).

Section 4.1.5 Voting Rights, Dividends, Etc. Each Grantor agrees:

(a) upon receipt of notice of the occurrence and continuance of an Event of
Default from the Lender and without any request therefor by the Lender, so long
as such Event of Default shall continue, to deliver (properly endorsed where
required hereby or requested by the Lender) to the Lender all dividends and
Distributions with respect to Investment Property, all interest, principal,
other cash payments on Payment Intangibles, and all Proceeds of the Collateral,
in each case thereafter received by such Grantor, all of which shall be held by
the Lender as additional Collateral, except for payments made in accordance with
Section 8.6 of the Credit Agreement; and

(b) immediately upon the occurrence and during the continuance of an Event of
Default and so long as the Lender has notified such Grantor of the Lender’s
intention to exercise its voting power under this clause,

(i) with respect to Collateral consisting of general partner interests or
limited liability company interests, to promptly modify its Organic Documents to
admit the Lender as a general partner or member, as applicable;

(ii) that the Lender may exercise (to the exclusion of such Grantor) the voting
power and all other incidental rights of ownership with respect to any

 

15



--------------------------------------------------------------------------------

Investment Property constituting Collateral and such Grantor hereby grants the
Lender an irrevocable proxy, exercisable under such circumstances, to vote such
Investment Property; and

(iii) to promptly deliver to the Lender such additional proxies and other
documents as may be necessary to allow the Lender to exercise such voting power.

All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the Lender,
shall, until delivery to the Lender, be held by such Grantor separate and apart
from its other property in trust for the Lender. The Lender agrees that unless
an Event of Default shall have occurred and be continuing and the Lender shall
have given the notice referred to in clause (b), such Grantor will have the
exclusive voting power with respect to any Investment Property constituting
Collateral and the Lender will, upon the written request of such Grantor,
promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Grantor that would impair
any such Collateral or be inconsistent with or violate any provision of any Loan
Document.

Section 4.2 Change of Name, Etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
as otherwise permitted by the Credit Agreement.

Section 4.3 As to Accounts.

(a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing.

(b) Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice by the Lender to each Grantor, all Proceeds of Collateral
received by such Grantor shall be delivered in kind to the Lender for deposit in
a Deposit Account of such Grantor maintained with the Lender (together with any
other Deposit Accounts or Security Accounts pursuant to which any portion of the
Collateral is deposited with the Lender, the “Collateral Accounts”), and such
Grantor shall not commingle any such Proceeds, and shall hold separate and apart
from all other property, all such Proceeds in express trust for the benefit of
the Lender until delivery thereof is made to the Lender.

(c) Following the delivery of notice pursuant to clause (b)(ii), the Lender
shall have the right to apply any amount in the Collateral Account to the
payment of any Obligations which are then due and payable.

(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Lender and (iii) the Lender shall have the sole right of
withdrawal over such Collateral Account.

 

16



--------------------------------------------------------------------------------

Section 4.4 As to Grantors’ Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under contracts of service
any of the Inventory normally held by such Grantor for such purpose, and use and
consume, in the ordinary course of its business, any raw materials, work in
process or materials normally held by such Grantor for such purpose, (ii) will,
at its own expense, endeavor to collect, as and when due, all amounts due with
respect to any of the Collateral, including the taking of such action with
respect to such collection as the Lender may reasonably request following the
occurrence and during the continuation of an Event of Default or, in the absence
of such request, as such Grantor may deem advisable, and (iii) may grant, in the
ordinary course of business, to any party obligated on any of the Collateral,
any rebate, refund or allowance to which such party may be lawfully entitled,
and may accept, in connection therewith, the return of Goods, the sale or lease
of which shall have given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Obligations, the
Lender may (i) revoke any or all of the rights of each Grantor set forth in
clause (a), (ii) notify any parties obligated on any of the Collateral to make
payment to the Lender of any amounts due or to become due thereunder and
(iii) enforce collection of any of the Collateral by suit or otherwise and
surrender, release, or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder or evidenced thereby.

(c) Upon the request of the Lender following the occurrence and during the
continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Lender of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of an Event
of Default, the Lender may endorse, in the name of such Grantor, any item,
howsoever received by the Lender, representing any payment on or other Proceeds
of any of the Collateral.

Section 4.5 As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

(a) such Grantor will not (i) do or fail to perform any act whereby any of the
Patent Collateral may lapse or become abandoned or dedicated to the public or
unenforceable, (ii) permit any of its licensees to (A) fail to continue to use
any of the Trademark Collateral in order to maintain all of the Trademark
Collateral in full force free from any claim of abandonment for non-use,
(B) fail to maintain the quality of products and services offered under all of
the Trademark Collateral at a level substantially consistent with the quality of
products and services offered under such Trademark as of the date hereof,
(C) fail to employ all of the Trademark Collateral

 

17



--------------------------------------------------------------------------------

registered with any federal or state or foreign authority with an appropriate
notice of such registration, (D) adopt or use any other Trademark which is
confusingly similar or a colorable imitation of any of the Trademark Collateral,
(E) use any of the Trademark Collateral registered with any federal, state or
foreign authority except for the uses for which registration or application for
registration of all of the Trademark Collateral has been made or (F) do or
permit any act or knowingly omit to do any act whereby any of the Trademark
Collateral may become invalid or unenforceable, or (iii) do or permit any act or
knowingly omit to do any act whereby any of the Copyright Collateral or any of
the Trade Secrets Collateral may lapse or become invalid or unenforceable or
placed in the public domain except upon expiration of the end of an unrenewable
term of a registration thereof, unless, in the case of any of the foregoing
requirements in clauses (i), (ii) and (iii), such Grantor reasonably and in good
faith determines that either (x) such Intellectual Property Collateral is of
negligible economic value to such Grantor or (y) the loss of such Intellectual
Property Collateral would not be material to such Grantor;

(b) such Grantor shall promptly notify the Lender if it knows, or has reason to
know, that any application or registration relating to any material item of the
Intellectual Property Collateral may, in the Grantor’s reasonable commercial
judgment, become abandoned or dedicated to the public or placed in the public
domain or invalid or unenforceable, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any foreign counterpart thereof or any
court) regarding such Grantor’s ownership of any of the Intellectual Property
Collateral, its right to register the same or to keep and maintain and enforce
the same;

(c) at the times and with such frequency set forth in Section 4.5(e) below, each
Grantor shall notify the Lender of the filing of an application for the
registration of any Intellectual Property Collateral with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof, by
such Grantor and, upon request of the Lender (subject to the terms of the Credit
Agreement), execute and deliver all agreements, instruments and documents as the
Lender may reasonably request to evidence the Lender’s security interest in such
Intellectual Property Collateral;

(d) such Grantor will take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof (subject to the terms of the Credit
Agreement), to maintain and pursue any material application (and to obtain the
relevant registration) filed with respect to, and to maintain any registration
of, material Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clause (a) or (b) or such Grantor reasonably and
in good faith determines that the failure to take any such step would not have a
material adverse effect on the interests of the Lender in such Intellectual
Property Collateral); and

 

18



--------------------------------------------------------------------------------

(e) such Grantor will within 45 days after the end of each Fiscal Quarter
execute and deliver to the Lender (as applicable) a Patent Security Agreement,
Trademark Security Agreement and/or Copyright Security Agreement, as the case
may be, in the forms of Exhibit A, Exhibit B and Exhibit C hereto following its
obtaining an interest in any such Intellectual Property, and shall execute and
deliver to the Lender any other document reasonably required to evidence the
Lender’s interest in any part of such item of Intellectual Property Collateral
unless such Grantor shall determine in good faith (with the consent of the
Lender) that any Intellectual Property Collateral is of negligible economic
value to such Grantor.

Section 4.6 As to Letter-of-Credit Rights.

(a) Each Grantor, by granting a security interest in its Letter-of-Credit Rights
to the Lender, intends to (and hereby does) collaterally assign to the Lender
its rights (including its contingent rights ) to the Proceeds of all
Letter-of-Credit Rights of which it is or hereafter becomes a beneficiary or
assignee.

(b) Upon the occurrence of an Event of Default, such Grantor will, promptly upon
request by the Lender, (i) notify (and such Grantor hereby authorizes the Lender
to notify) the issuer and each nominated person with respect to each of the
Letters of Credit that the Proceeds thereof have been assigned to the Lender
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Lender and (ii) arrange for the Lender to become the
transferee beneficiary of such Letter of Credit.

Section 4.7 As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the payment in full of the Obligations and termination of all
Commitments, with respect to any Commercial Tort Claim hereafter arising, it
shall deliver to the Lender a supplement in form and substance reasonably
satisfactory to the Lender, together with all supplements to schedules thereto,
identifying such new Commercial Tort Claim.

Section 4.8 Electronic Chattel Paper and Transferable Records. If any Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, with a value in excess of $100,000, such Grantor shall
promptly notify the Lender thereof and, at the request of the Lender, shall take
such action as the Lender may reasonably request to vest in the Lender control
under Section 9-105 of the UCC of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Lender agrees with such Grantor that the Lender will arrange, pursuant to
procedures satisfactory to the Lender and so long as such procedures will not
result in the Lender’s loss of control, for the Grantor to make alterations to
the electronic chattel paper or transferable record permitted under
Section 9-105 of the UCC or, as the case may be, Section 201 of the U.S. Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
U.S. Uniform Electronic Transactions Act for a party in control to allow without
loss of control, unless an Event of Default has occurred and is continuing or
would occur after taking into account any action by such Grantor with respect to
such electronic chattel paper or transferable record.

 

19



--------------------------------------------------------------------------------

Section 4.9 Further Assurances, Etc. Each Grantor agrees that, from time to time
at its own expense, it will, subject to the terms of this Security Agreement,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Lender may reasonably request,
in order to perfect, preserve and protect any security interest granted or
purported to be granted hereby or to enable the Lender to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, such Grantor will

(a) from time to time upon the request of the Lender, promptly deliver to the
Lender such stock powers, instruments and similar documents, reasonably
satisfactory in form and substance to the Lender, with respect to such
Collateral as the Lender may request and will, from time to time upon the
request of the Lender, after the occurrence and during the continuance of any
Event of Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Lender; if any Collateral shall be
evidenced by an Instrument, negotiable Document, Promissory Note or tangible
Chattel Paper, deliver and pledge to the Lender hereunder such Instrument,
negotiable Document, Promissory Note or tangible Chattel Paper (other than any
Instrument, negotiable Document, Promissory Note or tangible Chattel Paper in
principal amount less than $5,000) duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to the Lender;

(b) file (and hereby authorize the Lender to file) such Filing Statements or
continuation statements, or amendments thereto, and such other instruments or
notices (including any assignment of claim form under or pursuant to the federal
assignment of claims statute, 31 U.S.C. § 3726, any successor or amended version
thereof or any regulation promulgated under or pursuant to any version thereof),
as may be necessary or that the Lender may reasonably request in order to
perfect and preserve the security interests and other rights granted or
purported to be granted to the Lender hereby;

(c) at all times keep pledged to the Lender pursuant hereto, on a
first-priority, perfected basis, at the request of the Lender, all Investment
Property constituting Collateral, all dividends and Distributions with respect
thereto, and all interest and principal with respect to Promissory Notes, and
all Proceeds and rights from time to time received by or distributable to such
Grantor in respect of any of the foregoing Collateral;

(d) not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 4.4;

(e) not create any tangible Chattel Paper without placing a legend on such
tangible Chattel Paper reasonably acceptable to the Lender indicating that the
Lender has a security interest in such Chattel Paper (provided that so long as
no Event of Default is continuing, Chattel Paper and records relating to such
Collateral for amounts in each case less than $5,000, need only be marked upon
Lender’s request);

 

20



--------------------------------------------------------------------------------

(f) furnish to the Lender, from time to time at the Lender’s request, statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Lender may request, all in
reasonable detail (provided however, for so long as no Event of Default is
continuing, Lender may not require such additional statements and schedules more
than once per fiscal quarter); and

(g) do all things reasonably requested by the Lender in accordance with this
Security Agreement (including dollar thresholds herein) in order to enable the
Lender to have and maintain control over the Collateral consisting of Investment
Property, Deposit Accounts, Letter-of-Credit-Rights and Electronic Chattel
Paper.

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Lender to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. Each Grantor agrees that a carbon, photographic or other
reproduction of this Security Agreement or any UCC financing statement covering
the Collateral or any part thereof shall be sufficient as a UCC financing
statement where permitted by law. Each Grantor hereby authorizes the Lender to
file financing statements describing as the collateral covered thereby “all of
the debtor’s personal property or assets” or words to that effect,
notwithstanding that such wording may be broader in scope than the Collateral
described in this Security Agreement.

ARTICLE V

THE LENDER

Section 5.1 Lender Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Lender as its attorney-in-fact, with full authority in the place
and stead of such Grantor and in the name of such Grantor or otherwise, from
time to time in the Lender’s discretion, following the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument which the Lender may deem necessary or advisable to accomplish the
purposes of this Security Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse, and collect any drafts or other Instruments, Documents
and Chattel Paper, in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings which the
Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Lender with respect to any
of the Collateral; and

(d) to perform the affirmative obligations of such Grantor hereunder.

 

21



--------------------------------------------------------------------------------

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

Section 5.2 Lender May Perform. If any Grantor fails to perform any agreement
contained herein, the Lender may itself perform, or cause performance of, such
agreement, that the Lender deems necessary for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein to the
extent provided for herein, and the expenses of the Lender incurred in
connection therewith shall be payable by such Grantor pursuant to Section 10.3
of the Credit Agreement.

Section 5.3 Lender Has No Duty. The powers conferred on the Lender hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
on it to exercise any such powers. Except for reasonable care of any Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Lender shall have no duty as to any Collateral or responsibility
for:

(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Investment Property,
whether or not the Lender has or is deemed to have knowledge of such matters; or

(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

Section 5.4 Reasonable Care. The Lender is required to exercise reasonable care
in the custody and preservation of any of the Collateral in its possession;
provided that the Lender shall be deemed to have exercised reasonable care in
the custody and preservation of any of the Collateral, if it takes such action
for that purpose as each Grantor reasonably requests in writing at times other
than upon the occurrence and during the continuance of any Event of Default, but
failure of the Lender to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.

ARTICLE VI

REMEDIES

Section 6.1 Certain Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of the Lender on default under the UCC (whether or not the
UCC applies to the affected Collateral) and also may

(i) take possession of any Collateral not already in its possession without
demand and without legal process;

 

22



--------------------------------------------------------------------------------

(ii) require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Lender forthwith, assemble all or part of
the Collateral as directed by the Lender and make it available to the Lender at
a place to be designated by the Lender that is reasonably convenient to both
parties,

(iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process; and

(iv) without notice except as specified below, lease, license, sell or otherwise
dispose of the Collateral or any part thereof in one or more parcels at any
public or private sale, at any of the Lender’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Lender may
deem commercially reasonable. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ prior notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Lender
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Lender may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

(b) All cash Proceeds received by the Lender in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Lender against all or any part of the Obligations as set
forth in Section 4.4(b) of the Credit Agreement.

(c) The Lender may:

(i) transfer all or any part of the Collateral into the name of the Lender or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder;

(ii) notify the parties obligated on any of the Collateral to make payment to
the Lender of any amount due or to become due thereunder;

(iii) withdraw, or cause or direct the withdrawal, of all funds with respect to
the Collateral Account;

(iv) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

(v) endorse any checks, drafts, or other writings in any Grantor’s name to allow
collection of the Collateral;

(vi) take control of any Proceeds of the Collateral; and

(vii) execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

 

23



--------------------------------------------------------------------------------

Section 6.2 Securities Laws. If the Lender shall determine to exercise its right
to sell all or any of the Collateral that are Capital Securities pursuant to
Section 6.1(a)(iv), each Grantor agrees that, upon request of the Lender, such
Grantor will, at its own expense:

(a) execute and deliver, and cause (or, with respect to any issuer which is not
a Subsidiary of such Grantor, use its best efforts to cause) each issuer of the
Collateral contemplated to be sold and the directors and officers thereof to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts and things, as may be necessary or, in the opinion of
the Lender, advisable to register such Collateral under the provisions of the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the opinion of the Lender, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto;

(b) use its best efforts to exempt the Collateral under the state securities or
“Blue Sky” laws and to obtain all necessary governmental approvals for the sale
of the Collateral, as requested by the Lender;

(c) cause (or, with respect to any issuer that is not a Subsidiary of such
Grantor, use its best efforts to cause) each such issuer to make available to
its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act; and

(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Lender by reason of the failure by such
Grantor to perform any of the covenants contained in this Section and
consequently agrees, to the fullest extent permitted by applicable law, that, if
such Grantor shall fail to perform any of such covenants, it shall pay, as
liquidated damages and not as a penalty, an amount equal to the value (as
determined by the Lender) of such Collateral on the date the Lender shall demand
compliance with this Section.

Section 6.3 Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Lender is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to Persons who will represent and agree that

 

24



--------------------------------------------------------------------------------

they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any Governmental Authority
or official, and such Grantor further agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall the Lender be liable nor accountable
to such Grantor for any discount allowed by the reason of the fact that such
Collateral is sold in compliance with any such limitation or restriction.

Section 6.4 Protection of Collateral. The Lender may from time to time, at its
option, perform any act which any Grantor fails to perform after being requested
in writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default) and the
Lender may from time to time take any other action which the Lender deems
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1 Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

Section 7.2 Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Lender; provided that no Grantor may assign any of its obligations hereunder
without the prior consent of the Lender.

Section 7.3 Amendments, Etc. No amendment or modification to or waiver of any
provision of this Security Agreement, nor consent to any departure by any
Grantor from its obligations under this Security Agreement, shall in any event
be effective unless the same shall be in writing and signed by the Lender and
the Grantors and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

Section 7.4 Notices. All notices and other communications provided for hereunder
shall be delivered or made as provided in Section 10.2 of the Credit Agreement.

Section 7.5 Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)). Upon any such Disposition or
termination, the Lender will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Collateral held by the Lender hereunder, and execute and deliver
to the Grantors such documents as the Grantors shall reasonably request to
evidence such termination.

 

25



--------------------------------------------------------------------------------

Section 7.6 Additional Grantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Grantor” hereunder with the same force and effect as if it were originally a
party to this Security Agreement and named as a “Grantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Grantor hereunder, and the rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

Section 7.7 No Waiver, Remedies. In addition to, and not in limitation of
Section 2.4, no failure on the part of the Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 7.8 Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

Section 7.9 Governing Law, Entire Agreement, Etc. THIS SECURITY AGREEMENT AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Security Agreement, along with the other Loan Documents,
constitutes the entire understanding among the parties hereto with respect to
the subject matter thereof and supersedes any prior agreements, written or oral,
with respect thereto

Section 7.10 Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement. This
Security Agreement shall become effective when counterparts hereof executed on
behalf of all of the signatories hereto, shall have been received by the Lender.
Delivery of an executed counterpart of a signature page to this Security
Agreement by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

[Signature Page Follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

Recro Pharma LLC, as Grantor By:

 

Name: Title:

Recro Gainesville LLC,

as Grantor

By:

 

Name: Title:

Recro Pharma, Inc.,

as Grantor

By:

 

Name: Title:

OrbiMed Royalty Opportunities II, LP,

as the Lender

By OrbiMed Advisors LLC,

its investment manager

By:

 

Name: Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

Schedule 3.6(f) Settlement Agreements

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE I

to Security Agreement

 

Name of Grantor:

  

Interest:

        

 

  29   Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE II

to Security Agreement

 

Item A. Location of each Grantor.

 

Name of Grantor:

  

Location for purposes of UCC:

  

 

Item B. Filing locations last five years.

 

Item C. Trade names.

 

Name of Grantor:

  

Trade Names:

  

 

Item D. Merger or other corporate reorganization.

 

Item E. Grantor’s federal taxpayer ID numbers.

 

Name of Grantor:

  

Taxpayer ID numbers:

  

 

Item F. Government Contracts.

 

Item G. Deposit Accounts, Securities Accounts and Commodities Accounts.

 

Name of Grantor:

  

Description of Deposit Accounts, Securities Accounts and Commodities Accounts:

  

 

Item H. Letter of Credit Rights.

 

Item I. Commercial Tort Claims.



--------------------------------------------------------------------------------

Item J. Pledged Notes.

 

Name of Grantor:

  

Description of Pledged Notes:

  



--------------------------------------------------------------------------------

SCHEDULE III

to Security Agreement

 

Item A. Patents

 

Item B. Patent Licenses



--------------------------------------------------------------------------------

SCHEDULE IV

to Security Agreement

 

Item A. Trademarks

 

Item B. Trademark Licenses



--------------------------------------------------------------------------------

SCHEDULE V

to Security Agreement

 

Item A. Copyrights/Mask Works

 

Item B. Copyright/Mask Work Licenses



--------------------------------------------------------------------------------

SCHEDULE VI

to Security Agreement

Trade Secret or Know-How Licenses



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of                  , 20    (this
“Agreement”), is made by [NAME OF GRANTOR], a                     
                    (the “Grantor”), in favor of ORBIMED ROYALTY OPPORTUNITIES
II, LP, a Delaware limited partnership (together with its Affiliates,
successors, transferees and assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 7, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between (i) the Lender and (ii) (A) prior to consummation of
the Merger, Recro Pharma LLC, a Delaware limited liability company (“Recro LLC”)
and (B) from and after consummation of the Merger, Recro Gainesville LLC, a
Massachusetts limited liability company (the “Surviving Entity”, and together
with Recro LLC, the “Borrower”), the Lender has extended a Commitment to make
the Loan to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Grantor and its Affiliates
have executed and delivered a Pledge and Security Agreement in favor of the
Lender, dated as of [—], 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Lender a continuing security interest
in all of the Patent Collateral (as defined below) to secure all of the
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Lender, as follows:

Section 1 Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

Section 2 Grant of Security Interest. The Grantor hereby grants to the Lender,
for its benefit, a continuing security interest in all of the Grantor’s right,
title and interest in and to the following property, whether now or hereafter
existing or acquired by the Grantor (the “Patent Collateral”):

(a) all of its letters patent and applications for letters patent throughout the
world, including each patent and patent application referred to in Item A of
Schedule I attached hereto;



--------------------------------------------------------------------------------

(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);

(c) all patent licenses and other agreements providing the Grantor with the
right to use any items of the type referred to in clauses (a) and (b) above,
including each patent license referred to in Item B of Schedule I attached
hereto; and

(d) all Proceeds of, and rights associated with, the foregoing (including
licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits) and the right to sue third parties for past, present or
future infringements of any patent or patent application and for breach or
enforcement of any patent license.

Section 3 Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Patent Collateral with the United States Patent and Trademark Office. The
security interest granted hereby has been granted in furtherance of, and not in
limitation of, the security interest granted to the Lender for its benefit under
the Security Agreement. The Security Agreement (and all rights and remedies of
the Lender thereunder) shall remain in full force and effect in accordance with
its terms.

Section 4 Release of Liens. Upon (i) the Disposition of Patent Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Patent Collateral (in the case of clause (i)) or (B) all
Patent Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Lender will, at the Grantor’s sole expense, deliver to the
Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Patent Collateral held by the Lender hereunder, and execute and
deliver to the Grantor such documents as the Grantor shall reasonably request to
evidence such termination.

Section 5 Acknowledgment. The Grantor does hereby further acknowledge and affirm
that the rights and remedies of the Lender with respect to the security interest
in the Patent Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which (including the remedies provided
for therein) are incorporated by reference herein as if fully set forth herein.

Section 6 Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

Section 7 Effective. This Agreement shall become effective when a counterpart
hereof executed by the Grantor, shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor hereto has caused this Agreement to be duly
executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF GRANTOR] By:

 

Name: Title:

Signature Page to Patent Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to Patent Security Agreement

 

Item A. Patents

Issued Patents

 

Country

  

Patent No.

  

Issue Date

  

Inventor(s)

  

Title

                       

Pending Patent Applications

 

Country

  

Serial No.

  

Filing Date

  

Inventor(s)

  

Title

                                   

Patent Applications in Preparation

 

Country

  

Docket No.

  

Expected

Filing Date

  

Inventor(s)

  

Title

                                               

 

Item B. Patent Licenses

 

Country or

Territory

  

Licensor

  

Licensee

  

Effective

Date

  

Expiration

Date

  

Subject

Matter

                                                           



--------------------------------------------------------------------------------

EXHIBIT B

to Security Agreement

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of                  , 20     (this
“Agreement”), is made by [NAME OF GRANTOR], a             (the “Grantor”), in
favor of ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited partnership
(together with its Affiliates, successors, transferees and assignees, the
“Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 7, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between (i) the Lender and (ii) (A) prior to consummation of
the Merger, Recro Pharma LLC, a Delaware limited liability company (“Recro LLC”)
and (B) from and after consummation of the Merger, Recro Gainesville LLC, a
Massachusetts limited liability company (the “Surviving Entity”, and together
with Recro LLC, the “Borrower”), the Lender has extended a Commitment to make
the Loan to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Grantor and its Affiliates
have executed and delivered a Pledge and Security Agreement in favor of the
Lender, dated as of [—], 2015 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Lender a continuing security interest
in all of the Trademark Collateral (as defined below) to secure all of the
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Lender, as follows:

Section 1 Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

Section 2 Grant of Security Interest. The Grantor hereby grants to the Lender,
for its benefit, a continuing security interest in all of Grantor’s right, title
and interest in and to the following property, whether now or hereafter existing
or acquired by the Grantor (the “Trademark Collateral”):

(a) (i) all of its trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification



--------------------------------------------------------------------------------

marks, collective marks, logos and other source or business identifiers, and all
goodwill of the business associated therewith, including those referred to in
Item A of Schedule I hereto, whether currently in use or not, all registrations
and recordings thereof and all applications in connection therewith, whether
pending or filed, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any office or agency of the
United States of America or any State thereof, and all common-law rights
relating to the foregoing, and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as the “Trademarks”);

(b) all Trademark licenses for the grant by or to the Grantor of any right to
use any Trademark, including each Trademark license referred to in Item B of
Schedule I hereto;

(c) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

(d) the right to sue third parties for past, present and future infringements of
any Trademark Collateral described in clause (a) and, to the extent applicable,
clause (b); and

(e) all Proceeds of, and rights associated with, the foregoing, including any
claim by the Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

Section 3 Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Trademark Collateral with the United States Patent and Trademark Office.
The security interest granted hereby has been granted in furtherance of, and not
in limitation of, the security interest granted to the Lender for its benefit
under the Security Agreement. The Security Agreement (and all rights and
remedies of the Lender thereunder) shall remain in full force and effect in
accordance with its terms.

Section 4 Release of Liens. Upon (i) the Disposition of Trademark Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Trademark Collateral (in the case of clause (i)) or (B) all
Trademark Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Lender will, at the Grantor’s sole expense, deliver to the
Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Trademark Collateral held by the Lender hereunder, and execute
and deliver to the Grantor such documents as the Grantor shall reasonably
request to evidence such termination.

Section 5 Acknowledgment. The Grantor does hereby further acknowledge and affirm
that the rights and remedies of the Lender with respect to the security interest
in the Trademark Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

 

2



--------------------------------------------------------------------------------

Section 6 Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

Section 7 Effective. This Agreement shall become effective when a counterpart
hereof executed by the Grantor, shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor hereto has caused this Agreement to be duly
executed and delivered by Authorized Officer as of the date first above written.

 

[NAME OF GRANTOR] By:

 

Name: Title:

Signature Page to Trademark Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to Trademark Security Agreement

 

Item A. Trademarks

Registered Trademarks

 

Country

 

Trademark

 

Registration No.

 

Registration Date

                       

Pending Trademark Applications

 

Country

 

Trademark

 

Serial No.

 

Filing Date

                             

Trademark Applications in Preparation

 

Country

 

Trademark

 

Docket No.

 

Expected
Filing Date

 

Products/
Services

                               

 

Item B. Trademark Licenses

 

Country or
Territory

 

Trademark

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

                             



--------------------------------------------------------------------------------

EXHIBIT C

to Security Agreement

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of                  , 20     (this
“Agreement”), is made by [NAME OF GRANTOR], a                     
                     (the “Grantor”), in favor of ORBIMED ROYALTY OPPORTUNITIES
II, LP, a Delaware limited partnership (together with its Affiliates,
successors, transferees and assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 7, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between (i) the Lender and (ii) (A) prior to consummation of
the Merger, Recro Pharma LLC, a Delaware limited liability company (“Recro LLC”)
and (B) from and after consummation of the Merger, Recro Gainesville LLC, a
Massachusetts limited liability company (the “Surviving Entity”, and together
with Recro LLC, the “Borrower”), the Lender has extended a Commitment to make
the Loan to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Grantor and its Affiliates
have executed and delivered a Pledge and Security Agreement in favor of the
Lender, dated as of [—], 2015 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Lender a continuing security interest
in all of the Copyright Collateral (as defined below) to secure all of the
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Lender, as follows:

Section 1 Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

Section 2 Grant of Security Interest. The Grantor hereby grants to the Lender,
for its benefit, a continuing security interest in all of the Grantor’s right,
title and interest in and to the following (the “Copyright Collateral”), whether
now or hereafter existing or acquired by the Grantor: all copyrights of the
Grantor, whether statutory or common law, whether registered or unregistered and
whether published or unpublished, now or hereafter in force throughout the world
including all of the Grantor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world including the copyrights



--------------------------------------------------------------------------------

referred to in Item A of Schedule I hereto, and registrations and recordings
thereof and all applications for registration thereof, whether pending or in
preparation, all copyright licenses, including each copyright license referred
to in Item B of Schedule I hereto, the right to sue for past, present and future
infringements of any of the foregoing, all rights corresponding thereto, all
extensions and renewals of any thereof and all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and Proceeds of
suit.

Section 3 Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Copyright Collateral with the United States Copyright Office. The
security interest granted hereby has been granted in furtherance of, and not in
limitation of, the security interest granted to the Lender for its benefit under
the Security Agreement. The Security Agreement (and all rights and remedies of
the Lender thereunder) shall remain in full force and effect in accordance with
its terms.

Section 4 Release of Liens. Upon (i) the Disposition of Copyright Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Copyright Collateral (in the case of clause (i)) or (B) all
Copyright Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Lender will, at the Grantor’s sole expense, deliver to the
Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Copyright Collateral held by the Lender hereunder, and execute
and deliver to the Grantor such documents as the Grantor shall reasonably
request to evidence such termination.

Section 5 Acknowledgment. The Grantor does hereby further acknowledge and affirm
that the rights and remedies of the Lender with respect to the security interest
in the Copyright Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

Section 6 Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

Section 7 Effective. This Agreement shall become effective when a counterpart
hereof executed by the Grantor, shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Agreement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery or a manually
executed counterpart of this Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor hereto has caused this Agreement to be duly
executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF GRANTOR] By:

 

Name: Title:

Signature Page to Copyright Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to Copyright Security Agreement

 

Item A. Copyrights/Mask Works

Registered Copyrights/Mask Works

 

Country

  Registration No.   Registration Date   Author(s)   Title                      
 

Copyright/Mask Work Pending Registration Applications

 

Country

 

Serial No.

 

Filing Date

 

Author(s)

 

Title

                       

Copyright/Mask Work Registration Applications in Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Author(s)

 

Title

                       

 

Item B. Copyright/Mask Work Licenses

 

Country or
Territory

  Licensor   Licensee   Effective
Date   Expiration
Date                        



--------------------------------------------------------------------------------

ANNEX I

to Security Agreement

SUPPLEMENT TO

PLEDGE AND SECURITY AGREEMENT

This SUPPLEMENT, dated as of                          , 20     (this
“Supplement”), is to the Pledge and Security Agreement, dated as of [—], 2015
(as amended, restated, supplemented, amended and restated or otherwise modified
from time to time, the “Security Agreement”), among the Grantors (such term, and
other terms used in this Supplement, to have the meanings set forth in Article I
of the Security Agreement) from time to time party thereto, in favor of ORBIMED
ROYALTY OPPORTUNITIES II, LP, a Delaware limited partnership (together with its
Affiliates, successors, transferees and assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 7, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between (i) the Lender and (ii) (A) prior to consummation of
the Merger, Recro Pharma LLC, a Delaware limited liability company (“Recro LLC”)
and (B) from and after consummation of the Merger, Recro Gainesville LLC, a
Massachusetts limited liability company (the “Surviving Entity”, and together
with Recro LLC, the “Borrower”), the Lender has extended a Commitment to make
the Loan to the Borrower;

WHEREAS, pursuant to the provisions of Section 7.6 of the Security Agreement,
each of the undersigned is becoming a Grantor under the Security Agreement; and

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Lender to continue to extend the Loan
under the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Lender, as follows.

Section 1 Party to Security Agreement, Etc. In accordance with the terms of the
Security Agreement, by its signature below, each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct in all material respects as of the
date hereof, unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date. In furtherance of the foregoing, each
reference to a “Grantor” and/or “Grantors” in the Security Agreement shall be
deemed to include each of the undersigned.



--------------------------------------------------------------------------------

Section 2 Schedules. Each of the undersigned Grantors hereby authorizes the
Lender to add the information set forth on the Schedules to this Supplement to
the correlative Schedules attached to the Security Agreement.

Section 3 Representations. Each of the undersigned Grantors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Security Agreement constitute
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

Section 4 Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.

Section 5 Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.

Section 6 Governing Law, Entire Agreement, Etc. THIS SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Supplement, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter thereof and supersedes any prior agreements, written or oral, with
respect thereto.

Section 7 Effective. This Supplement shall become effective when a counterpart
hereof executed by the Grantor shall have been received by the Lender. Delivery
of an executed counterpart of a signature page to this Supplement by email (e.g.
“pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Supplement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY] By:

 

Name: Title: [NAME OF ADDITIONAL SUBSIDIARY] By:

 

Name: Title:

Signature Page to Security Agreement Supplement



--------------------------------------------------------------------------------

[COPY SCHEDULES FROM SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT (this “Agreement”) is entered into as of
[            ], 2015 by RECRO GAINESVILLE LLC, a Massachusetts limited liability
company (the “Surviving Entity”), and relates to the Credit Agreement, dated as
of March 7, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among RECRO PHARMA LLC, a Delaware
limited liability company (the “Original Borrower”), and ORBIMED ROYALTY
OPPORTUNITIES II, LP, a Delaware limited partnership (together with its
Affiliates, successors, transferees and assignees, the “Lender”). Except where
the context otherwise requires, any capitalized term used but not defined herein
shall have the meaning given to such term in the Credit Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, Recro Pharma, Inc., a Pennsylvania corporation (“Recro”), the Original
Borrower, Alkermes Pharma Ireland Limited, a private limited company
incorporated in Ireland (“APIL”), Daravita Limited, a private limited company
incorporated in Ireland (“Daravita”), and Eagle Holdings USA, Inc., a Delaware
corporation (“Eagle Holdings”), have entered into a Purchase and Sale Agreement
dated as of March 7, 2015 (as it may be amended from time to time, the
“Acquisition Agreement”);

WHEREAS, prior to the Acquisition (as defined below), Alkermes Ireland Holdings
Limited, a private limited company incorporated in Ireland, held 100% of the
Capital Securities of Daravita, and Eagle Holdings held 100% of the Capital
Securities of Alkermes Gainesville LLC, a Massachusetts limited liability
company (“Alkermes Gainesville”);

WHEREAS, pursuant to the Acquisition Agreement, APIL formed a new Delaware
limited liability company (“Newco”) which, prior to the closing of the
transactions contemplated by the Acquisition Agreement, acquired substantially
all of the assets and liabilities of Daravita through a reorganization;

WHEREAS, pursuant to the Acquisition Agreement, the Original Borrower has
acquired 100% of the Capital Securities of (i) Alkermes Gainesville and
(ii) Newco (the “Acquisition”);

WHEREAS, immediately following the consummation of the Acquisition on the date
hereof, and pursuant to Section 5.24 of the Credit Agreement, a Certificate of
Merger has been filed with the Secretary of the Commonwealth of Massachusetts on
the date hereof whereby the Original Borrower has merged with and into Alkermes
Gainesville (the “Merger”), with Alkermes Gainesville as the surviving entity
and whose name following the Merger is Recro Gainesville LLC (which is the
“Surviving Entity” referred to herein);

WHEREAS, as a result of the Merger, Newco has become a wholly-owned subsidiary
of the Surviving Entity and a Loan Party under the Credit Agreement, and has
executed and delivered to the Lender on the date hereof a supplement to the
Guarantee and a supplement to the Security Agreement (in addition to taking any
other actions as may be required in accordance with Section 7.8 of the Credit
Agreement);



--------------------------------------------------------------------------------

WHEREAS, as a result of the Merger, the Surviving Entity has become the Borrower
and a Loan Party under the Credit Agreement, and pursuant to Section 5.24 of the
Credit Agreement the Surviving Entity is required to enter into this Agreement
on the Closing Date and assume the liabilities and obligations of the Original
Borrower arising under the Loan Documents;

WHEREAS, the Surviving Entity desires to assume the liabilities and obligations
of the Original Borrower arising under the Loan Documents pursuant to the terms
and conditions of this Agreement and the Credit Agreement;

NOW, THEREFORE, the Surviving Entity hereby agree as follows.

1. Credit Agreement. This Agreement is made pursuant to and in accordance with
the Credit Agreement. The Credit Agreement and the other Loan Documents are
hereby incorporated herein by reference.

2. Assumption of Liabilities. By its signature below, the Surviving Entity
hereby: (a) becomes the Borrower under the Credit Agreement with the same force
and effect as if originally named therein as the Borrower, (b) expressly assumes
all the obligations and liabilities of the Original Borrower arising under the
Credit Agreement and the other Loan Documents, and (c) agrees to all of the
terms and provisions of the Credit Agreement and the other Loan Documents to
which the Original Borrower is a party, including, without limitation, all
affirmative and negative covenants contained in Articles VII and VIII of the
Credit Agreement. From and after the date hereof, each reference to (i) the
“Borrower” in the Credit Agreement and the other Loan Documents shall be deemed
to refer to the Surviving Entity and (ii) each reference to a “Loan Party” or
the “Loan Parties” shall be deemed to include the Surviving Entity.

3. Representations and Warranties. The Surviving Entity represents and warrants
to the Lender that (a) this Agreement has been duly authorized, executed and
delivered by the Surviving Entity and constitutes a legal, valid and binding
obligation of the Surviving Entity, enforceable against the Surviving Entity in
accordance with its terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity), (b) no
Default or Event of Default has occurred and is continuing or would result from
the Merger and (c) the Surviving Entity is organized and existing under the laws
of the Commonwealth of Massachusetts.

4. Further Assurances. The Surviving Entity shall execute and deliver such other
documents and take such other actions as the Lender may reasonably request to
confirm the assumption of liabilities and obligations executed hereby.

5. Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

 

2



--------------------------------------------------------------------------------

6. Effect on Loan Documents. Except as expressly supplemented hereby, the Loan
Documents shall remain in full force and effect.

7. Successors and Assigns. This Agreement shall be binding upon the Surviving
Entity and its successors, transferees and assigns and shall inure to the
benefit of and be enforceable by the Lender; provided, that the Surviving Entity
may not (unless otherwise permitted under the terms of the Credit Agreement)
assign any of its obligations hereunder without the prior written consent of the
Lender. Without limiting the generality of the foregoing, the Lender may assign
or otherwise transfer (in whole or in part) its Commitment, Note or Loan held by
it to any other Person under the terms of Section 10.10 of the Credit Agreement,
and such other Person shall thereupon become vested with all rights and benefits
in respect thereof granted to the Lender under each Loan Document (including
this Agreement) or otherwise.

8. Amendment. None of the provisions of this Agreement may be waived, changed or
altered except in a writing signed by the Lender and the Surviving Entity.

9. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

10. Governing Law, Entire Agreement, Etc. THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Agreement, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
hereto.

11. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement. This Agreement shall become
effective when a counterpart hereof executed on behalf of the Surviving Entity
shall have been received by the Lender. Delivery of an executed counterpart of a
signature page to this Agreement by email (e.g. “pdf” or “tiff”) or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Surviving Entity has executed this Agreement as of the
date first above written.

 

SURVIVING ENTITY: RECRO GAINESVILLE LLC By:

 

Name: Title:

[Signature Page to Assumption Agreement]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF MORTGAGE

This Instrument Prepared By and

Upon Recordation Return to:

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Peter Schwartz

RECRO GAINESVILLE LLC,

A MASSACHUSETTS LIMITED LIABILITY COMPANY,

SUCCESSOR BY MERGER TO RECRO PHARMA LLC,

A DELAWARE LIMITED LIABILITY COMPANY

having an office at 1300 Gould Drive, Gainesville, Georgia, as grantor

                                                                  
                       (Grantor)

to

ORBIMED ROYALTY OPPORTUNITIES II, LP,

A DELAWARE LIMITED PARTNERSHIP, TOGETHER WITH ITS AFFILIATES,

SUCCESSORS, TRANSFEREES AND ASSIGNEES, AS LENDER,

having an office at 601 Lexington Avenue, 54th Floor, New York, NY 10022, as
grantee

                                                                  
                                                        (Grantee)

 

 

GEORGIA DEED TO SECURE DEBT, ASSIGNMENT OF

LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING

(Collateral is or may include Fixtures)

 

 

 

Dated:         As of March             , 2015 Location:         1300 Gould
Drive, Gainesville, Georgia County: Hall County

THIS DEED TO SECURE DEBT SECURES OBLIGATIONS WHICH MAY PROVIDE FOR FUTURE
ADVANCES, ADJUSTMENTS IN THE INTEREST RATE AND PAYMENT AMOUNTS AND A BALLOON
PAYMENT. THE MATURITY DATE OF THE OBLIGATIONS SECURED BY THIS DEED TO SECURE
DEBT ARE ON OR BEFORE             , 2020.



--------------------------------------------------------------------------------

GEORGIA DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

THIS GEORGIA DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Deed to Secure Debt”) is made as of this
            day of March, 2015, by Recro Gainesville LLC, a Massachusetts
limited liability company, successor by merger to Recro Pharma LLC, a Delaware
limited liability company, having an address at 1300 Gould Drive, Gainesville,
Georgia, as grantor (“Grantor”), to OrbiMed Royalty Opportunities II, LP, a
Delaware limited partnership, having an address at
c/o                                         , in its capacity as Lender under
the hereinafter defined Credit Agreement, together with its affiliates and
successors, transferees and assigns, as grantee (“Grantee”). All capitalized
terms used but not otherwise defined in this Deed to Secure Debt shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

A. Grantor is the lawful owner and holder of fee simple title in and to that
certain lot, piece or parcel of land as more particularly described in Schedule
A attached hereto and by this reference made a part hereof (the “Land”),
together with the buildings, structures, additions, enlargements, extensions,
modifications, repairs, replacements and improvements now or hereafter erected
or located on the Land (hereinafter, collectively, together with all building
materials and building equipment, the “Improvements”) (the Land and the
Improvements, together with the fixtures and other property, rights, privileges,
and interests encumbered or conveyed hereby hereinafter, collectively, the
“Property”); and

B. Grantor, as Borrower, and Grantee, as Lender, are parties to a Credit
Agreement, dated as of March 7, 2015 (as same may be hereinafter amended,
extended, renewed, modified, restated or supplemented from time to time, the
“Credit Agreement”), providing, inter alia, for a certain Term Loan in the
maximum principal amount of FIFTY MILLION US DOLLARS (US$50,000,000), as
evidenced by the Note; and

C. It is a condition to the obligation of the Lender to extend credit to the
Borrower pursuant to the Credit Agreement, and any and all other loan documents
executed and delivered in connection therewith (as each may be amended, restated
or modified from time to time collectively, the “Loan Documents”), that Grantor
execute and deliver this Deed to Secure Debt.

NOW THEREFORE, in consideration of the making of the financial accommodations
described in the Credit Agreement and the covenants, agreements, representations
and warranties set forth in this Deed to Secure Debt:

PART I - GENERAL PROVISIONS

Article 1 - GRANTS OF SECURITY

Section 1.1 PREMISES CONVEYED. Grantor does hereby GRANT, BARGAIN, SELL AND
CONVEY AND CONFIRM, ASSIGN, TRANSFER AND SET OVER unto Grantee, and its
successors and assigns, in FEE SIMPLE, with POWER OF SALE AND RIGHT OF ENTRY AND
POSSESSION and grant unto Grantee a security interest in and to the following
property, rights, interests and estates now owned, or hereafter acquired by
Grantor (collectively, the “Premises”):

(a) Land. The Land;

 

- 2 -



--------------------------------------------------------------------------------

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Grantor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Deed to Secure Debt;

(c) Improvements. The Improvements;

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Grantor
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e) Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Grantor, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office and manufacturing equipment now owned or hereafter acquired by Grantor
and any and all additions, substitutions and replacements of any of the
foregoing), together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto (collectively, the
“Equipment”). Notwithstanding the foregoing, Equipment shall not include any
property belonging to tenants under leases except to the extent that Grantor
shall have any right or interest therein;

(f) Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Grantor which is so related to the Land and Improvements forming
part of the Premises that it is deemed fixtures or real property under the law
of the State of Georgia, including, without limitation, all building or
construction materials intended for construction, reconstruction, alteration or
repair of or installation on the Premises, construction equipment, appliances,
machinery, plant equipment, fittings, apparatuses, fixtures and other items now
or hereafter attached to, installed in or used in connection with (temporarily
or permanently) any of the Improvements or the Land, including, but not limited
to, engines, devices for the operation of pumps, pipes, plumbing, cleaning, call
and sprinkler systems, fire extinguishing apparatuses and equipment, heating,
steam, ventilating, plumbing, processing, manufacturing, laundry, incinerating,
electrical, air conditioning and air cooling equipment and systems, gas and
electric machinery, appurtenances and equipment, pollution control equipment,
security systems, transportation systems, disposals, dishwashers, refrigerators
and ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Grantor’s interest therein) and all other utilities whether or not
situated in easements, all water tanks, pipes, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, boilers and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof
(collectively, the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall
not include any property which tenants are entitled to remove pursuant to leases
except to the extent that Grantor shall have any right or interest therein;

 

- 3 -



--------------------------------------------------------------------------------

(g) Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever (as defined
in and subject to the provisions of the Uniform Commercial Code as hereinafter
defined), other than Fixtures, which are now or hereafter owned by Grantor and
which are located within or about the Land and the Improvements, together with
all accessories, replacements and substitutions thereto or therefor and the
proceeds thereof (collectively, the “Personal Property”), and the right, title
and interest of Grantor in and to any of the Personal Property which may be
subject to any security interests, as defined in the Uniform Commercial Code, as
adopted and enacted by the state or states where any of the Premises is located
(as the same may be amended, the “Uniform Commercial Code”), superior in lien to
the lien of this Deed to Secure Debt and all proceeds and products of the above;

(h) Leases and Rents. All leases, lettings, licenses, occupancy agreements and
other agreements affecting the use, enjoyment or occupancy of all or any part of
the Land and the Improvements heretofore or hereafter entered into, whether
before or after the filing by or against Grantor of any petition for relief
under 11 U.S.C. §101 et seq., as the same may be extend, renewed, modified,
replaced or amended from time to time (the “Bankruptcy Code”) (collectively, the
“Leases”) and all right, title and interest of Grantor, its successors and
assigns therein and thereunder, including, without limitation, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements whether paid or accruing before or after the
filing by or against Grantor of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases, the right to receive and apply the Rents to the
payment of the Obligations;

(i) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Premises, whether
from the exercise of the right of eminent domain (including but not limited to
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Premises;

(j) Insurance Proceeds. All proceeds in respect of the Premises under any
insurance policies covering the Premises, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Premises;

(k) Tax Certiorari. All refunds, rebates or credits in connection with reduction
in real estate taxes and assessments charged against the Premises as a result of
tax certiorari or any applications or proceedings for reduction;

(l) Rights. The right, in the name and on behalf of Grantor, to appear in and
defend any action or proceeding brought with respect to the Premises and to
commence any action or proceeding to protect the interest of Grantee in the
Premises;

(m) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Grantor therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Grantor thereunder;

 

- 4 -



--------------------------------------------------------------------------------

(n) Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Premises;

(o) Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether cash,
liquidation or other claims or otherwise; and

(p) Other Rights. Any and all other rights of Grantor in and to the items set
forth in Subsections (a) through (o) above.

AND without limiting any of the other provisions of this Deed to Secure Debt, to
the extent permitted by applicable law, Grantor expressly grants to Grantee, as
secured party, a security interest in the portion of the Premises which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Real
Property or not, shall for the purposes of this Deed to Secure Debt be deemed
conclusively to be real estate and conveyed hereby.

Section 1.2 Assignment of Leases and Rents.

(a) This Deed to Secure Debt is intended to and hereby does create an absolute
and present assignment to Grantee of the items of Premises constituting Rents,
and not merely the passing of a security interest; provided, that Grantor shall
have the right and license to collect said Rents under the Leases as the same
shall accrue until terminated during the continuance of an Event of Default as
provided in this Deed to Secure Debt.

(b) This Deed to Secure Debt is intended to be and hereby is an assignment of
leases and the rights and interests arising thereunder, and Grantor hereby
assigns, transfers and sets over to Grantee, as further security for the payment
of the Obligations and other documents evidencing such Rents, all the right,
title and interest of Grantor in, under and by virtue of any and all existing
and future Leases, any and all guarantees of the tenants’ obligations under any
provisions thereof, all security deposits delivered by tenants thereunder,
whether in cash or letter of credit, all rights and claims for damage against
tenants arising out of defaults under the Leases, including rights to
termination fees and compensation with respect to rejected Leases pursuant to
Section 365(a) of the United States Bankruptcy Code or any replacement Section
thereof, and all tenant improvements and fixtures located on the Premises;
provided, however, that Grantor is hereby granted a license to collect Rents
under the Leases until terminated during the continuation of any Event of
Default as provided in this Deed to Secure Debt. Grantor covenants that Grantor
is the sole owner of the entire landlord’s or lessor’s interest in the Leases;
that the Leases have not been and shall not be altered, modified, or amended in
any manner whatsoever save as therein and herein set forth; that the tenant(s)
or lessee(s) named therein are not in default under any of the terms, covenants
or conditions thereof; that no Rent reserved in the Leases has been assigned or
anticipated; and that no Rent for any period subsequent to the date hereof has
been collected in advance of the time when the same became due under the terms
of the Leases. Grantor covenants with Grantee to observe and perform all the
obligations imposed upon the landlord or lessor under the Leases and not to do
or permit to be done anything to impair the security thereof; not to collect any
of the Rent arising or accruing under the Leases or from the Premises in advance
of the time when the same shall become due; not to execute any other assignment
of landlord’s or lessor’s interest in the Leases or assignment of Rents arising
or accruing from the Leases or from the Premises except as hereinafter set
forth; not to enter into any new Leases of the Premises or alter, modify, or
change the terms of the Leases or cancel or terminate the same or accept a
surrender thereof without the prior written consent of Grantee (which consent
shall

 

- 5 -



--------------------------------------------------------------------------------

not be unreasonably withheld, conditioned or delayed); and at Grantee’s request,
to further assign and transfer to Grantee any and all future Leases upon all or
any part of the Premises, and to execute and deliver, at the request of Grantee,
all such further assurances and assignments as Grantee shall from time to time
reasonably require. Grantor will not execute any other assignment of the Leases
or of any interest therein or of any of the Rents payable thereunder. Grantor
will give prompt notice to Grantee of any notice of Grantor’s default received
from any tenant, lessee or any other person and furnish Grantee with complete
copies of said notice. If reasonably requested by Grantee, Grantor will enforce
the Leases and all remedies available to Grantor against the tenant in case of
default under the Leases by any tenant.

(c) Grantor hereby further grants to Grantee the right (i) to enter upon and
take possession of the Premises for the purpose of collecting the said Rents,
(ii) to dispossess by the usual summary proceedings (or any other proceedings of
Grantee’s selection) any tenant defaulting in the payment thereof to Grantee,
(iii) to lease the Premises, or any part thereof, and (iv) to apply said Rents,
after payment of all necessary charges and expenses, on account of said
Obligations. Such assignment and grant shall continue in effect until the
Obligations is paid, the execution of this Deed to Secure Debt constituting and
evidencing the irrevocable consent of Grantor to the entry upon and taking
possession of the Premises by Grantee pursuant to such grant, whether
foreclosure has been instituted or not and without applying for a receiver. So
long as an Event of Default shall not have occurred and be continuing, Grantee
will not exercise any of its rights under Section 1.2, and Grantee shall not
receive and collect the Rents of the Premises accruing under any Lease. Such
license of Grantor to collect and receive said Rents may be revoked by Grantee
upon the occurrence of an Event of Default.

(d) Grantee shall not be liable for any loss sustained by the Grantor resulting
from the failure of Grantee to let the leasable premises or the Premises after
default or from any other act or omission of Grantee in managing the Premises
after default, unless such loss is caused by the gross negligence or willful
misconduct of Grantee as determined by a court of competent jurisdiction in a
final nonappealable order. Grantee shall not be obligated to perform or
discharge, nor does Grantee hereby undertake to perform or discharge, any
obligation, duty or liability under the Leases or under or by reason of this
Deed to Secure Debt, and Grantor shall, and does hereby agree to, indemnify
Grantee for, and to hold Grantee harmless from any and all liabilities, losses
and damages which may or might be incurred under the Leases or under or by
reason of this Deed to Secure Debt and from any and all claims and demands
whatsoever, in each case, prior to the foreclosure of the Deed to Secure Debt
lien created hereby, which may be asserted against Grantee by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants or agreements contained in the Leases, except to the extent
of such loss, liability, or damage as is caused by the gross negligence or
willful misconduct of Grantee as determined by a court of competent jurisdiction
in a final nonappealable order.

(e) Upon the occurrence and during the continuance of an Event of Default, the
right and license to collect Rents granted to Grantor above shall automatically
be revoked and Grantee is authorized at any time, without notice, in its sole
discretion, to enter upon and take possession of the Premises or any part
thereof, and to perform any acts Grantee deems necessary or proper to conserve
the security, including, without limitation, manage and operate the Premises and
the Grantor’s business on the Premises, and take possession of and use all books
of account and financial records of the Grantor and its property managers or
representatives, if any, relating to the Premises. With or without taking
possession or having a receiver appointed, Grantee is entitled to collect and
receive all Rents, including those past due as well as those accruing. Grantor
irrevocably agrees that all such tenants shall be authorized to pay the Rents
directly to Grantee without liability of such tenants for the determination of
the actual existence of any default by Grantor claimed by Grantee. Tenants shall
be expressly relieved of any and all duty, liability and obligation to Grantor
in connection with any and all Rents so paid. Grantee shall be entitled to have
a receiver appointed with or without notice by a court. Said receiver shall be
authorized, without notice, to enter upon and take possession of the Premises
and take any act it deems necessary or proper to

 

- 6 -



--------------------------------------------------------------------------------

conserve the security. With or without taking possession said receiver shall be
entitled to collect the Rents and apply the same as the court may direct.
Grantee or the receiver may also take possession of, and for these purposes use,
any and all personal property used by Grantor in the rental or leasing of the
Premises or any part thereof. The expense (including receiver’s fees, reasonable
counsel fees, costs and agent’s compensation) incurred pursuant to the powers
herein contained shall be secured hereby. Grantee shall (after payment of all
such out of pocket costs and expenses incurred) apply such Rents received by it
to the Deed to Secure Debt and Obligations secured hereunder in such order as
Grantee determines; and Grantor agrees that exercise of such rights and
disposition of such funds shall not constitute a waiver of any foreclosure once
commenced nor preclude the later commencement of foreclosure for breach hereof.
The right to enter and take possession of the Premises, the right to manage and
operate the same, and the right to collect the Rents, in each case whether by a
receiver or otherwise, shall be cumulative to any other right or remedy
hereunder or afforded by law, and may be exercised concurrently therewith or
independently thereof. Grantee shall be liable to account only for such Rents
actually received by Grantee. Grantor hereby specifically authorizes Grantee,
and hereby irrevocably constitutes and appoints Grantee as Grantor’s agent and
attorney-in-fact, in Grantor’s or Grantee’s name, to do any of the foregoing,
said power of attorney being coupled with an interest and not revoked by
insolvency, bankruptcy, death, dissolution or otherwise.

Section 1.3 SECURITY AGREEMENT. This Deed to Secure Debt is made pursuant to
Official Code of Georgia Annotated (“O.C.G.A.”) Section 44-14-60, and is both a
real property Deed to Secure Debt and a “security agreement” within the meaning
of the Uniform Commercial Code. The Premises includes both real and personal
property and all other rights and interests, whether tangible or intangible in
nature, of Grantor in the Premises. By executing and delivering this Deed to
Secure Debt, Grantor hereby grants to Grantee, as security for the Obligations
(hereinafter defined), a security interest in the Fixtures, the Equipment, the
Personal Property and other property constituting the Premises to the full
extent that the Fixtures, the Equipment, the Personal Property and such other
property may be subject to the Uniform Commercial Code (said portion of the
Premises so subject to the Uniform Commercial Code being called the
“Collateral”). Without limiting the foregoing, Grantor hereby grants to Grantee
a security interest in all of its present and future “Equipment” and “General
Intangibles” (as said quoted terms are defined in the Uniform Commercial Code of
the state where the Premises are located), and Grantee shall have, in addition
to all rights and remedies provided herein, and in any other agreements,
commitments and undertakings made by Grantor to Grantee, all of the rights and
remedies of a “Secured Party” under the Georgia Uniform Commercial Code and the
Uniform Commercial Code of the state of Grantor’s creation. If the lien of this
Deed to Secure Debt is subject to a security interest covering any such personal
property, then all of the right, title and interest of Grantor in and to any and
all such property is hereby assigned to Grantee, together with the benefits of
all deposits and payments now or hereafter made thereon by Grantor. During the
continuation of any Event of Default, Grantee, in addition to any other rights
and remedies which it may have, shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Grantee may deem necessary
for the care, protection and preservation of the Collateral. Upon request or
demand of Grantee during the continuation of any Event of Default, Grantor
shall, at its expense, assemble the Collateral and make it available to Grantee
at a convenient place (at the Land if tangible property) reasonably acceptable
to Grantee. Grantor shall pay to Grantee on demand any and all expenses,
including reasonable legal expenses and attorneys’ fees, incurred or paid by
Grantee in protecting its interest in the Collateral and in enforcing its rights
hereunder with respect to the Collateral during the continuation of any Event of
Default. Any notice of sale, disposition or other intended action by Grantee
with respect to the Collateral sent to Grantor in accordance with the provisions
hereof at least ten (10) Business Days prior to such action, shall, except as
otherwise provided by applicable law, constitute reasonable notice to Grantor.
The proceeds of any disposition of the Collateral, or any part thereof, may,
except as otherwise required

 

- 7 -



--------------------------------------------------------------------------------

by applicable law, be applied by Grantee to the payment of the Obligations in
such priority and proportions as required under the Credit Agreement. The
principal place of business of Grantor (Secured Debtor) is as set forth on page
one hereof and the address of Grantee (Secured Party) is as set forth on page
one hereof.

Section 1.4 FIXTURE FILING. Certain of the Premises is or will become “fixtures”
(as that term is defined in the Uniform Commercial Code) on the Land, described
or referred to in this Deed to Secure Debt, and this Deed to Secure Debt, upon
being filed for record in the real estate records of the city or county wherein
such fixtures are situated, shall operate also as a financing statement filed as
a fixture filing in accordance with the applicable provisions of said Uniform
Commercial Code upon such of the Premises that is or may become fixtures. For
this purpose the following information is included: (i) Grantor is the “Debtor”
with the address set forth on the first page hereof; (ii) Grantee is the
“Secured Party” with the address set forth on the first page hereof; (iii) this
document and any security interest granted herein covers goods which are or are
to become fixtures; (iv) the jurisdiction of organization of the Grantor is set
forth on the first page hereof; and (v) Grantor is the record owner of the Land
and the Improvements. Grantor hereby authorizes Grantee to file any financing
statements in connection therewith with the appropriate public office.

Section 1.5 PLEDGES OF MONIES HELD. Grantor hereby pledges to Grantee any and
all monies now or hereafter held by Grantee or on behalf of Grantee, as
additional security for the Obligations until expended or applied as provided in
this Deed to Secure Debt.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Premises unto and to the use
and benefit of Grantee and its successors and assigns forever, in fee simple.

THIS INSTRUMENT IS A DEED passing legal title pursuant to the laws of the State
of Georgia governing deeds to secure debt and establishes a perpetual security
title in the Premises in favor of Grantee. This instrument is also a security
agreement by which Grantor does hereby grant a present and continuing security
interest in and security title to that portion of the Premises constituting
fixtures, goods, intangibles, the leases, rents and all other collateral covered
by the Uniform Commercial Code pursuant to the Georgia Uniform Commercial Code.
To the extent permitted by applicable law, this instrument is also a “fixture
filing” for the purposes of the Uniform Commercial Code. Should the Obligations
be satisfied in full and Grantor performs all the covenants herein contained and
contained in the Credit Agreement and the Loan Documents, then this Deed to
Secure Debt shall be canceled and surrendered, it being intended by the parties
hereto that this instrument shall operate as a deed, and not as a mortgage
creating a lien only; provided, however, that Grantor’s obligation to indemnify
and hold harmless Grantee pursuant to the provisions hereof shall survive any
such payment or release.

Article 2- OBLIGATIONS SECURED

Section 2.1 OBLIGATIONS. This Deed to Secure Debt shall secure all the
Obligations.

Section 2.2 OTHER OBLIGATIONS. This Deed to Secure Debt and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):

(a) the due and punctual payment and performance of all other obligations of
Grantor contained in this Deed to Secure Debt; and

 

- 8 -



--------------------------------------------------------------------------------

(b) the performance of each obligation of Grantor contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Credit Agreement or this Deed to Secure
Debt.

Section 2.3 OBLIGATIONS AND OTHER OBLIGATIONS. Grantor’s obligations for the
payment and performance of the Obligations and the Other Obligations may
sometimes be referred to collectively herein as the “Obligations.”

Article 3 - REPRESENTATIONS AND WARRANTIES OF GRANTOR

Grantor represents and warrants to Grantee as follows:

Section 3.1 TITLE TO PREMISES. The right, title and interest of Grantor
constitutes good, marketable and insurable fee simple title to the Premises,
subject only to those Liens permitted under Section 8.3 of the Credit Agreement
(“Permitted Liens”), including but not limited to those set forth on Exhibit B.
Grantor has full power and lawful authority to encumber the Premises in the
manner and form set forth hereunder. Grantor owns all fixtures and articles of
personal property now or hereafter comprising part of the Premises, subject to
the rights of space tenants in and to any such fixtures, personal property or
installations, including any substitutions or replacements thereof free and
clear of all liens and claims other than the Permitted Liens and the matters set
forth in this Section 3.1; and such fixtures will be kept on or at the Premises
and will not be removed from the Premises by Grantor, except as permitted under
the Loan Documents and except such portions or items of such fixtures that are
consumed or worn out in ordinary usage, all of which shall be promptly replaced
by Grantor, except as otherwise expressly provided in the Loan Documents; and
all covenants and Obligations of Grantor contained herein relating to the
Premises shall be deemed to apply to the Fixtures whether or not expressly
referred to herein. This Deed to Secure Debt is and will remain a valid and
enforceable first lien on the Premises. Grantor will preserve such title, and
will forever warrant and defend the validity and priority of the lien hereof
against the claims of all persons and parties whatsoever, subject to said
exceptions to title.

Section 3.2 DEED TO SECURE DEBT AUTHORIZED. The execution, delivery and
performance by Grantor of this Deed to Secure Debt have been duly authorized by
all necessary action, and do not contravene (i) Grantor’s Organic Documents,
(ii) any court decree or order binding on or affecting Grantor or (iii) any law
or governmental regulation binding on or affecting Grantor; or result in (i) or
require the creation or imposition of any Lien on Grantor’s properties (except
as permitted by this Agreement) or (ii) a default under any Material Agreement.
Grantor is duly organized, validly existing and is in good standing under the
laws of the state of its formation, and has (i) all necessary licenses,
authorizations, registrations, permits and/or approvals that, in each case, are
material to the operation and conduct of its business and (ii) full power and
authority to own its properties and carry on its business as presently conducted
and the execution and delivery by it of this Deed to Secure Debt and the Loan
Documents.

Section 3.3 FLOOD DETERMINATION. The Premises are [not]1 located in an area
identified by the Director of the Federal Emergency Management Agency as a zone
having special flood hazards, described in 12 C.F.R. § 22.2, pursuant to the
terms of the National Flood Insurance Act of 1968, or the Flood Disaster
Protection Act of 1973, as same may have been amended to date.

Section 3.4 PERMITS. Grantor has all Permits, including Environmental Permits,
necessary or required for ownership, operation and conduct of its business on
the Premises or any part thereof. All

 

 

1 

To be confirmed

 

- 9 -



--------------------------------------------------------------------------------

such Permits are validly held and there are no defaults thereunder. The present
use and/or occupancy of the Premises does not conflict with or violate any such
Permit or, or any applicable law, ordinance, statute, rule, order, requirement
or regulation.

Section 3.5 OTHER REPRESENTATIONS. All of the representations and warranties of
Grantor contained in the Credit Agreement are hereby incorporated herein by
reference to the same extent and with the same force as if fully set forth
herein.

Article 4 - GRANTOR COVENANTS

Grantor covenants and agrees that:

Section 4.1 PAYMENT OF THE OBLIGATIONS. Grantor will pay and perform the
Obligations at the time and in the manner provided in the Loan Documents and
this Deed to Secure Debt.

Section 4.2 MAINTENANCE OF PREMISES. Grantor shall maintain or cause the
Premises to be maintained in accordance with Section 7.3 of the Credit
Agreement. The Improvements, the Fixtures, the Equipment and the Personal
Property shall not be removed, demolished or materially altered (except for
normal replacement of the Fixtures, the Equipment or the Personal Property,
tenant finish and refurbishment of the Improvements) without the consent of
Grantee, except as otherwise permitted under the Credit Agreement. Grantor shall
promptly repair, replace or rebuild any part of the Premises which may be
destroyed by any Casualty or become damaged, worn or dilapidated or which may be
affected by any Condemnation, and shall complete and pay for any structure at
any time in the process of construction or repair on the Land. Grantor shall
comply with all applicable laws and Permits applicable to the Premises in
accordance with and to the extent required by the Credit Agreement. Grantor
shall provide Grantee notice of environmental matters affecting the Premises to
the extent and at the times and in the manner specified in Section 7.6 of the
Credit Agreement. Grantor shall not cause or suffer to exist any Release of any
Hazardous Materials at, to or from the Premises that would violate Section 7.6
of the Credit Agreement.

Section 4.3 USE OF PREMISES. Grantor shall not commit or suffer any waste of the
Premises or make any change in the use of the Premises which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Premises, or take any action that might invalidate or allow the
cancellation of any policy of insurance, or do or permit to be done thereon
anything that may in any way materially impair the value of the Premises or the
security of this Deed to Secure Debt. Grantor will not, without the prior
written consent of Grantee, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Land, regardless of the depth thereof or the method of mining
or extraction thereof. Grantor shall not initiate, join in, acquiesce in or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the use which may be made of
the Premises. If under applicable zoning provisions the use of the Premises is
or shall become a nonconforming use, Grantor shall not cause or permit such
nonconforming use to be discontinued or abandoned without the consent of
Grantee. Except as expressly permitted by the Credit Agreement or the Loan
Documents, Grantor shall not change the use of the Premises.

Section 4.4 INSURANCE. Grantor shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Grantor and the Premises as required pursuant to the Credit Agreement and the
Loan Documents. If the Premises, or any part thereof, shall be destroyed or
damaged by fire or other casualty, the provisions of the Credit Agreement shall
govern the disposition of any insurance proceeds related to such loss.

 

- 10 -



--------------------------------------------------------------------------------

Section 4.5 MAINTENANCE OF EXISTENCE. Grantor will, so long as it is owner of
the Premises (or any part thereof or interest therein), maintain its legal
existence in accordance with Section 7.2 of the Credit Agreement.

Section 4.6 CONDEMNATION AWARDS. The provisions of the Credit Agreement in
respect of a Casualty Event shall control any proceedings for the condemnation
of the Premises or any part thereof.

Section 4.7 PAYMENT FOR LABOR AND MATERIALS. (a) Grantor will promptly pay when
due all bills and costs for labor, materials, and specifically fabricated
materials (“Labor and Material Costs”) incurred in connection with the Premises
and never permit to exist beyond the due date thereof in respect of the Premises
or any part thereof any lien or security interest, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of the Premises or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof except for the Permitted Liens. Subject to Grantor’s rights under
Section 4.7(b) below, in the event that Grantor fails in a timely manner to make
payment in full of or discharge such liens Grantee may, but shall not be
obligated to, make payment or discharge such liens, upon notice to Grantor if
practicable in order to preserve the lien of this Deed to Secure Debt or the
collateral value of the Premises and Grantor shall, on demand, reimburse Grantee
for all sums so expended and such amounts shall bear interest at the Default
Rate. Grantee has not consented to any contract or to any work or to the
furnishing of any materials which might be deemed to create a lien or liens
superior to the lien of this instrument whether under any applicable statute or
otherwise, other than Permitted Liens.

(b) After prior written notice to Grantee, Grantor, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Labor and Material Costs, provided that (i) no
Event of Default Period is continuing, (ii) Grantor is permitted to do so under
the provisions of any other mortgage or deed to secure debt affecting the
Premises, (iii) such proceeding shall suspend the collection of the Labor and
Material Costs from Grantor and from the Premises or Grantor shall have paid all
of the Labor and Material Costs under protest, (iv) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Grantor is subject and shall not constitute a default
thereunder, (v) neither the Premises nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost, and
(vi) Grantor shall have furnished the security as may be required in the
proceeding, or as may be reasonably requested by Grantee to insure the payment
of any contested Labor and Material Costs, together with all interest and
penalties thereon. If at any time payment of any Labor and Material Costs shall
become necessary (a) to prevent the sale or forfeiture of the Premises or any
portion thereof because of non-payment, or (b) to protect the lien of this Deed
to Secure Debt, then Grantor shall pay the same in sufficient time to prevent
the sale or forfeiture of the Premises or to protect the lien of this Deed to
Secure Debt, as the case may be.

Section 4.8 PERFORMANCE OF OTHER AGREEMENTS. Grantor shall observe and perform
each and every term, covenant and provision to be observed or performed by
Grantor pursuant to the Credit Agreement, the Loan Documents and any other
agreement or recorded instrument affecting or pertaining to the Premises and any
amendments, modifications or changes thereto.

Section 4.9 TITLE. Grantor is the sole legal and beneficial owner of the fee
simple interest in the Real Property, subject to no Lien or other encumbrance
except Permitted Liens. Except as may be expressly permitted by the Credit
Agreement, without the prior written consent of Grantee, Grantor shall not:
(i) execute any conditional bill of sale, chattel mortgage or other security
instruments covering any furniture, furnishings, fixtures and equipment,
intended to be incorporated in the Premises or the appurtenances thereto, or
covering articles of personal property placed in the Premises or purchase any of
such furniture, furnishings, fixtures and equipment so that ownership of the
same will not vest

 

- 11 -



--------------------------------------------------------------------------------

unconditionally in Grantor, free from encumbrances on delivery to the Premises;
(ii) further mortgage, encumber, alienate, hypothecate, grant a security
interest in or grant any other interest whatsoever in the Premises or any part
thereof, or interest therein. or (iii) amend, modify, refinance, increase in
amount, replace or substitute any deed to secure debt, mortgage, pledge or
encumbrance affecting the Premises or any part thereof or any interest therein.

Section 4.10 ESTOPPEL CERTIFICATES. Grantor, within ten (10) Business Days upon
request in person or by mail, shall furnish to Grantee a written statement, duly
acknowledged, setting forth the amount due on this Deed to Secure Debt, the
terms of payment and the maturity date of the Obligations, the date to which
interest has been paid, whether any offsets or defenses exist against the
Obligations and, if any are alleged to exist, a detailed description of the
nature thereof.

Section 4.11 INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in the Loan Documents are hereby made a part of this Deed
to Secure Debt to the same extent and with the same force as if fully set forth
herein.

Article 5 - OBLIGATIONS AND RELIANCES

Section 5.1 RELATIONSHIP OF GRANTOR AND GRANTEE. The relationship between
Grantor and Grantee is solely that of debtor and creditor, and Grantee has no
fiduciary or other special relationship with Grantor, and no term or condition
of the Credit Agreement, the Loan Documents or this Deed to Secure Debt shall be
construed so as to deem the relationship between Grantor and Grantee to be other
than that of debtor and creditor.

Section 5.2 NO RELIANCE ON GRANTEE. The general partners, members, principals
and (if Grantor is a trust) beneficial owners of Grantor are experienced in the
ownership and operation of properties similar to the Premises, and Grantor and
Grantee are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Premises. Grantor is not relying on
Grantee’s expertise, business acumen or advice in connection with the Premises.

Section 5.3 NO GRANTEE OBLIGATIONS. Notwithstanding the provisions of
Subsections 1.1(h) and (m) or Section 1.2, Grantee is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents. By accepting or
approving anything required to be observed, performed or fulfilled or to be
given to Grantee pursuant to this Deed to Secure Debt or the Credit Agreement,
including, without limitation, any officer’s certificate, balance sheet,
statement of profit and loss or other financial statement, survey, appraisal, or
insurance policy, Grantee shall not be deemed to have warranted, consented to,
or affirmed the sufficiency, the legality or effectiveness of same, and such
acceptance or approval thereof shall not constitute any warranty or affirmation
with respect thereto by Grantee.

Section 5.4 RELIANCE. Grantor recognizes and acknowledges that in accepting the
Credit Agreement and this Deed to Secure Debt, Grantee is expressly and
primarily relying on the truth and accuracy of the warranties and
representations set forth in the Loan Documents without any obligation to
investigate the Premises and notwithstanding any investigation of the Premises
by Grantee; that such reliance existed on the part of Grantee prior to the date
hereof, that the warranties and representations are a material inducement to the
Secured Parties to enter into the financial accommodations described in the
Credit Agreement; and that the Secured Parties would not be willing to provide
such accommodations and cause Grantee to accept this Deed to Secure Debt in the
absence of the warranties and representations as set forth in the Loan
Documents.

 

- 12 -



--------------------------------------------------------------------------------

Article 6 - FURTHER ASSURANCES

Section 6.1 RECORDING OF DEED TO SECURE DEBT, ETC. Grantor forthwith upon the
execution and delivery of this Deed to Secure Debt and thereafter, from time to
time, will cause this Deed to Secure Debt and any of the other documents or
instruments creating a lien or security interest or evidencing the lien hereof
upon the Premises and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Grantee
in, the Premises. Grantor will pay all taxes, charges, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of this Deed to Secure Debt and any other
document or instrument executed in connection herewith, any note, document or
instrument, deed to secure debt or mortgage supplemental hereto, any deed to
secure debt with respect to the Premises and any instrument of further
assurance, and any modification or amendment of the foregoing documents, and all
federal, state, county and municipal taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of this
Deed to Secure Debt, or any deed to secure debt or mortgage supplemental hereto,
any deed to secure debt with respect to the Premises or any instrument of
further assurance, and any modification or amendment of the foregoing documents,
except where prohibited by law so to do.

Section 6.2 FURTHER ACTS, ETC. Grantor will, at the cost of Grantor, and without
expense to Grantee, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, deeds to secure debt, assignments, notices of
assignments, transfers and assurances as Grantee shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Grantee the property and rights hereby deeded, granted,
bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Grantor may be or
may hereafter become bound to convey or assign to Grantee, or for carrying out
the intention or facilitating the performance of the terms of this Deed to
Secure Debt or for filing, registering or recording this Deed to Secure Debt, or
for complying with all requirements of applicable law. Grantor hereby authorizes
Grantee to file one or more financing statements to evidence and perfect the
security interest of Grantee in the Premises, including, without limitation,
financing statements containing the description “all assets of Grantor” or “all
personal property of Grantor” or similar language. Upon the occurrence and
continuance of an Event of Default, Grantor grants to Grantee an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Grantee at law and in
equity, including without limitation such rights and remedies available to
Grantee pursuant to this Section 6.2, and this power, being coupled with an
interest, shall be, irrevocable as long as any part of the Obligations remains
unpaid.

Section 6.3 CHANGES IN TAX, CREDIT AND DOCUMENTARY STAMP LAWS. If any law is
enacted or adopted or amended after the date of this Deed to Secure Debt which
imposes a tax, either directly or indirectly, on the Secured Parties’ or
Grantee’s interest in the Premises, Grantor will pay the tax, with interest and
penalties thereon, if any, within ten (10) days after demand by Grantee. Grantor
will not claim or demand or be entitled to any credit or credits on account of
the Obligations for any part of the Taxes or Other Charges assessed against the
Premises, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Premises, or any part thereof, for real
estate tax purposes by reason of this Deed to Secure Debt or the Obligations. If
at any time the United States of America, any State thereof or any subdivision
of any such State shall require revenue or other stamps to be affixed to the
Credit Agreement, this Deed to Secure Debt, or any of the other Loan Documents
or impose any other tax or charge on the same, Grantor will pay for the same,
with interest and penalties thereon, if any.

 

- 13 -



--------------------------------------------------------------------------------

Section 6.4 SPLITTING OF DEED TO SECURE DEBT. This Deed to Secure Debt and the
Credit Agreement shall, at any time until the Obligations shall be fully paid
and satisfied, at the sole election of Grantee, be split or divided into two or
more trusts and two or more deeds to secure debt, each of which shall cover all
or a portion of the Premises to be more particularly described therein. To that
end, Grantor, upon written request of Grantee, shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered by the then owner
of the Premises, to Grantee and/or its designee or designees substitute trust
agreements, notes and deeds to secure debt in such principal amounts,
aggregating not more than the Obligations, and containing terms, provisions and
clauses similar to those contained herein and in the Credit Agreement, and such
other documents and instruments as may be required by Grantee.

Section 6.5 REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer of
Grantee as to the loss, theft, destruction or mutilation of any Loan Documents
executed by Grantor or any document or instrument executed by Grantor in
connection therewith which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Loan Documents or other
document or instrument, Grantor will issue, in lieu thereof, a replacement Loan
Document or other document or instrument, dated the date of such lost, stolen,
destroyed or mutilated Loan Document or other document or instrument in the same
principal amount and otherwise of like tenor.

Article 7 - DUE ON SALE/ENCUMBRANCE

Section 7.1 GRANTEE RELIANCE. Grantor acknowledges that Grantee, for the benefit
of the Secured Parties, has a valid interest in maintaining the value of the
Premises so as to ensure that, during any Event of Default, Grantee can recover
a portion of the Obligations by a sale of the Premises.

Section 7.2 NO TRANSFER. Grantor shall not permit or suffer any direct or
indirect sale, transfer, lease, pledge, assignment, mortgage, conveyance, grant,
alienation or other disposition of all or a portion of the Premises except as
permitted under the Credit Agreement.

Article 8 - RIGHTS AND REMEDIES UPON DEFAULT

Section 8.1 EVENT OF DEFAULT. For purposes of this Deed to Secure Debt,
references to an “Event of Default” shall mean an “Event of Default” under and
as defined in the Credit Agreement which shall constitute an Event of Default
under this Deed to Secure Debt.

Section 8.2 REMEDIES. Upon the occurrence of and during the continuance of any
Event of Default, Grantor agrees that Grantee may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Grantor and in and to the Premises, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Grantee may determine, in their sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Grantee:

(a) declare the entire unpaid Obligations to be immediately due and payable;

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Deed to Secure Debt under any applicable provision of law, in which case
the Premises or any interest therein may be sold for cash or upon credit in one
or more parcels or in several interests or portions and in any order or manner;

 

- 14 -



--------------------------------------------------------------------------------

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Deed to Secure Debt for the portion of the Obligations then
due and payable, subject to the continuing lien and security interest of this
Deed to Secure Debt for the balance of the Obligations not then due, unimpaired
and without loss of priority;

(d) sell for cash or upon credit the Premises or any part thereof and all
estate, claim, demand, right, title and interest of Grantor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;

(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Credit Agreement, the Loan Documents, this Deed to Secure Debt or any other
document or instrument executed in connection therewith;

(f) recover judgment on the Obligations either before, during or after any
proceedings for the enforcement of this Deed to Secure Debt, the Credit
Agreement, any Loan Document or any other document or instrument executed in
connection therewith;

(g) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Premises, without notice and without regard for the adequacy of the
security for the Obligations and without regard for the solvency of Grantor, any
guarantor, indemnitor or any Person liable for the payment of the Obligations to
which appointment Grantor does hereby consent;

(h) the license granted to Grantor under Section 1.2 hereof shall automatically
be revoked and Grantee may enter into or upon the Premises, either personally or
by its agents, nominees or attorneys and dispossess Grantor and its agents and
servants therefrom, without liability for trespass, damages or otherwise and
exclude Grantor and its agents or servants wholly therefrom, and take possession
of all books, records and accounts relating thereto and Grantor agrees to
surrender possession of the Premises and of such books, records and accounts to
Grantee upon demand, and thereupon Grantee may (i) use, operate, manage,
control, insure, maintain, repair, restore and otherwise deal with all and every
part of the Premises and conduct the business thereat; (ii) complete any
construction on the Premises in such manner and form as Grantee deems advisable;
(iii) make alterations, additions, renewals, replacements and improvements to or
on the Premises; (iv) exercise all rights and powers of Grantor with respect to
the Premises, whether in the name of Grantor or otherwise, including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents of the
Premises and every part thereof; (v) require Grantor to pay monthly in advance
to Grantee, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of such part of the Premises
as may be occupied by Grantor; (vi) require Grantor to vacate and surrender
possession of the Premises to Grantee or to such receiver and, in default
thereof, Grantor may be evicted by summary proceedings or otherwise; and
(vii) apply the receipts from the Premises to the payment of the Obligations, in
such order, priority and proportions as required under the Credit Agreement
after deducting therefrom all expenses (including, to the extent permitted by
applicable law, reasonable attorneys’ fees) incurred in connection with the
aforesaid operations and all amounts necessary to pay the Taxes, Other Charges,
insurance and other expenses in connection with the Premises, as well as just
and reasonable compensation for the services of Grantee, its counsel, agents and
employees; provided, that the foregoing shall not be deemed a waiver of the
provisions of this Deed to Secure Debt prohibiting the sale or other disposition
of the Premises without Grantee’s prior written consent;

(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and the Personal Property, or any part thereof, and to take

 

- 15 -



--------------------------------------------------------------------------------

such other measures as Grantee may deem necessary for the care, protection and
preservation of the Fixtures, the Equipment and the Personal Property, and
(ii) request Grantor at its expense to assemble the Fixtures, the Equipment and
the Personal Property and make the same available to Grantee at a convenient
place acceptable to Grantee. Any notice of sale, disposition or other intended
action by Grantee with respect to the Fixtures, the Equipment and/or the
Personal Property sent to Grantor in accordance with the provisions hereof at
least ten (10) Business Days prior to such action, or as may be sooner required
under applicable law, shall constitute commercially reasonable notice to
Grantor;

(j) apply any sums then deposited or held in escrow or otherwise by or on behalf
of Grantee in accordance with the terms of the Credit Agreement and this Deed to
Secure Debt;

(k) take such steps to protect and enforce its rights in aid of the execution of
any power herein granted, or for any foreclosure hereunder, or for the
enforcement of any other appropriate legal or equitable remedy or otherwise as
Grantee shall elect;

(l) exercise any or all of the remedies available to it under this Deed to
Secure Debt and the Loan Documents; or

(m) pursue such other remedies as Grantee may have under applicable law.

No remedy herein conferred upon or reserved to Grantee is intended to be
exclusive of any other remedy, but every remedy herein provided shall be
cumulative, and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity, or by statute; and every power
and remedy given by this Deed to Secure Debt to Grantee may be exercised from
time to time and as often as may be deemed expedient. No delay or omission by
Grantee to exercise any right or power during the continuation of any Event of
Default shall impair any such right or power or shall be construed to be a
waiver of any event of default or an acquiescence therein. If Grantee shall have
proceeded to enforce any right under this Deed to Secure Debt by foreclosure,
entry or otherwise, and such proceedings shall have been discontinued or
abandoned, or shall have been determined adversely, then, and in such and every
such case, Grantor shall be restored to its former positions and rights
hereunder in respect of the Premises, and all rights, remedies and powers of
Grantee shall continue as though no such proceedings had been taken. If any
additional sum or sums shall become due and owing, by Grantor to Grantee,
pursuant to the provisions hereof, the affidavit of Grantee shall be sufficient
evidence of the fact that such additional sums are secured hereby in the amount
set forth in such affidavit. No waiver of any breach or default hereunder shall
constitute or be construed as a waiver by Grantee of any subsequent breach or
default or of any breach or default of any other provisions of this Deed to
Secure Debt. Any waiver by Grantee must be in writing and will not be construed
as a continuing waiver. Without limiting the generality of the foregoing, any
payment made by Grantee for insurance premiums, taxes, assessments, water rates,
sewer rentals, levies, fees or any other charges affecting the Premises, shall
not constitute a waiver of Grantor’s default in making such payments and shall
not obligate Grantee to make any further payments.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Premises, this Deed to Secure Debt shall continue as a lien and security
interest on the remaining portion of the Premises unimpaired and without loss of
priority.

Section 8.3 APPLICATION OF PROCEEDS. The purchase money, proceeds and avails of
any disposition of the Premises, and or any part thereof, or any other sums
collected by Grantee pursuant to the Credit Agreement, this Deed to Secure Debt
or any other document or instrument executed in connection therewith shall be
applied by Grantee to the payment of the Obligations in such priority and
proportions as provided in the Credit Agreement. Grantee and any receiver of the
Premises or any part thereof shall be liable to account for only those Rents
actually received by it.

 

- 16 -



--------------------------------------------------------------------------------

Section 8.4 RIGHT TO CURE DEFAULTS. During the continuation of any Event of
Default or if Grantor fails to make any payment or to do any act as herein
provided, Grantee may, but without any obligation to do so and without notice to
or demand on Grantor and without releasing Grantor from any obligation
hereunder, make or do the same in such manner and to such extent as Grantee may
deem necessary to protect the security hereof. Grantee is authorized to enter
upon the Premises for such purposes, or appear in, defend, or bring any action
or proceeding to protect its interest in the Premises or to foreclose this Deed
to Secure Debt or collect the Rents, and the cost and expense thereof
(including, to the extent permitted by applicable law, reasonable attorneys’
fees to the extent permitted by law), with interest as provided in this
Section 8.4, shall constitute a portion of the Obligations and shall be due and
payable to Grantee upon demand. All such costs and expenses incurred by Grantee
in remedying such failure to act or such failed payment or in appearing in,
defending, or bringing any such action or proceeding shall bear interest at the
Default Rate, for the period after notice from Grantee that such cost or expense
was incurred to the date of payment to Grantee. All such costs and expenses
incurred by Grantee together with interest thereon calculated at the Default
Rate shall be deemed to constitute a portion of the Obligations and be secured
by this Deed to Secure Debt and the other Security Documents and shall be
immediately due and payable upon demand by Grantee therefor.

Section 8.5 ACTIONS AND PROCEEDINGS. Grantee has the right to appear in and
defend any action or proceeding brought with respect to the Premises and to
bring any action or proceeding, in the name and on behalf of Grantor, which
Grantee, in its discretion, decides should be brought to protect its interest in
the Premises or its rights hereunder. All such costs and expenses incurred by
Grantee in connection with such actions or proceedings, including, without
limitation, reasonable attorneys’ fees and expenses and appellate attorneys’
fees and expenses and otherwise provided for in the Loan Documents, shall be
paid by Grantor on demand and shall be secured by this Deed to Secure Debt.

Section 8.6 RECOVERY OF SUMS REQUIRED TO BE PAID. Grantee shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Obligations as the same become due, without regard to whether or not
the balance of the Obligations shall be due, and without prejudice to the right
of Grantee thereafter to bring an action of foreclosure, or any other action,
for a default or defaults by Grantor existing at the time such earlier action
was commenced. In the event of a sale of the Premises, or any part thereof, and
of the application of the proceeds of sale, as in this Deed to Secure Debt
provided, to the payment of the debt hereby secured, Grantee shall be entitled
to enforce payment of, and to receive all amounts then remaining due and unpaid
upon, the Obligations, and to enforce payment of all other charges, payments and
costs due under this Deed to Secure Debt, and shall be entitled to recover
judgment for any portion of the debt remaining unpaid, with interest at the
applicable Default Rate under the Credit Agreement or supplemental Loan
Documents. In case of the commencement of any case against the Grantor under any
applicable bankruptcy, insolvency, or other similar law now or hereafter in
effect or any proceedings for its reorganization or involving the liquidation of
its assets, Grantee shall be entitled to prove the whole amount of principal and
interest due under the Credit Agreement to the full amount thereof, and all
other payments, charges and costs due under this Deed to Secure Debt and
otherwise provided for in the Credit Agreement, without deducting therefrom any
proceeds obtained from the sale of the whole or any part of the Premises,
provided, however, that in no case shall Grantee receive a greater amount than
such principal and interest and such other payments, charges and costs from the
aggregate amount of the proceeds of the sale of the Premises and the
distribution from the estate of Grantor.

Section 8.7 EXAMINATION OF BOOKS AND RECORDS. Grantee, its agents, accountants
and attorneys shall have the right to examine the records, books, and other
papers of Grantor which reflect upon its financial condition, at the Premises or
at any office regularly maintained by Grantor where the books and records are
located in the manner and to the extent permitted under Section 7.5 of the
Credit Agreement. This Section 8.7 shall apply until this Deed to Secure Debt
shall be terminated pursuant to the terms of the Credit Agreement and without
regard to whether an Event of Default is continuing.

 

- 17 -



--------------------------------------------------------------------------------

Section 8.8 OTHER RIGHTS, ETC. (a) The failure of Grantee to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Deed to Secure Debt. Grantor shall not be relieved of Grantor’s obligations
hereunder by reason of (i) the failure of Grantee to comply with any request of
Grantor or any guarantor or indemnitor with respect to the foreclosure of this
Deed to Secure Debt or enforcement of any of the provisions hereof or of the
Credit Agreement or the other documents and instruments executed in connection
therewith, (ii) the release, regardless of consideration, of the whole or any
part of the Premises, or of any person liable for the Obligations or any portion
thereof, or (iii) any agreement or stipulation by Grantee extending the time of
payment or otherwise modifying or supplementing the terms of the Credit
Agreement, this Deed to Secure Debt or the other documents and instruments
executed in connection therewith.

(b) It is agreed that the risk of loss or damage to the Premises is on Grantor,
and Grantee shall have no liability whatsoever for decline in value of the
Premises, for failure to maintain any policies of insurance, or for failure to
determine whether insurance in force is adequate as to the amount or risks
insured. Possession by Grantee shall not be deemed an election of judicial
relief, if any such possession is requested or obtained, with respect to any
Premises or collateral not in Grantee’s possession.

(c) Grantee may resort for the payment of the Obligations to any other
Collateral held by Grantee in such order and manner as Grantee, in its
discretion, may elect. Grantee may take action to recover the Obligations, or
any portion thereof, or to enforce any covenant hereof without prejudice to the
right of Grantee thereafter to foreclose this Deed to Secure Debt. The rights of
Grantee under this Deed to Secure Debt shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others. No act
of Grantee shall be construed as an election to proceed under any one provision
herein to the exclusion of any other provision. Grantee shall not be limited
exclusively to the rights and remedies herein stated but shall be entitled to
every right and remedy now or hereafter afforded at law or in equity.

(d) All rights of action under the Loan Documents and this Deed to Secure Debt
may be enforced by Grantee without the possession of the Loan Documents and
without the production thereof at any trial or other proceeding relative
thereto.

(e) Upon the occurrence of any Event of Default and the acceleration of the
maturity hereof, if, at any time prior to foreclosure sale, Grantor or any other
person tenders payment of the amount necessary to satisfy the Obligations, the
same shall constitute an evasion of the payment terms hereof and/or of the
Credit Agreement and shall be deemed to be a voluntary prepayment hereunder, in
which case such payment must include the premium and/or fee required under the
prepayment provision, if any, contained herein or in the Credit Agreement. This
provision shall be of no force or effect if at the time that such tender of
payment is made, Grantor has the right under this Deed to Secure Debt or the
Credit Agreement to prepay the Obligations without penalty or premium.

(f) If any payment due hereunder, or under the Loan Documents, is not paid when
due, whether on any stated due date, any accelerated due date or any other date
or at any other time specified under any of the terms hereof or thereof, then,
and in such event, Grantor shall pay interest on the entire outstanding and
unpaid principal balance of the Obligations in accordance with Section 3.1 of
the Credit Agreement. All unpaid and accrued interest shall be secured by this
Deed to Secure Debt as a part of the Obligations. Nothing in this Section 8.8 or
in any other provision of this Deed to Secure Debt shall constitute an extension
of the time of payment of the Obligations. Notwithstanding the appointment of
any receiver, liquidator or trustee of Grantor, or of any of its property, or of
the Premises or any part

 

- 18 -



--------------------------------------------------------------------------------

thereof, Grantee shall be entitled, to the extent not prohibited by law, to
retain possession and control of all property now and hereafter covered by this
Deed to Secure Debt to Grantee in accordance with the terms hereof and
applicable law.

(g) In the event of any sale made under or by virtue of this 14.6 (whether made
by virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale), the entire Obligations, if not previously due and payable, immediately
thereupon shall, anything in the Loan Documents or in this Deed to Secure Debt
to the contrary notwithstanding, become due and payable.

Section 8.9 RIGHT TO RELEASE ANY PORTION OF THE PREMISES. Grantee may release
any portion of the Premises for such consideration as Grantee may require
without, as to the remainder of the Premises, in any way impairing or affecting
the lien or priority of this Deed to Secure Debt, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Grantee for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Grantee
may require without being accountable for so doing to any other lienholder. This
Deed to Secure Debt shall continue as a lien and security interest in the
remaining portion of the Premises.

Section 8.10 VIOLATION OF LAWS. If the Premises is not in full compliance with
all requirements of applicable law, Grantee may impose additional reasonable
requirements upon Grantor in connection herewith including, without limitation,
monetary reserves or financial equivalents.

Section 8.11 RIGHT OF ENTRY. Upon reasonable notice to Grantor, Grantee and its
agents shall have the right to enter and inspect the Premises at all reasonable
times.

Article 9 – INDEMNIFICATION

Section 9.1 GENERAL INDEMNIFICATION. Grantor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including but not limited to, to the extent permitted by applicable
law, reasonable attorneys’ fees and other costs of defense) (collectively, the
“Losses”) imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) ownership of this Deed to Secure Debt, the
Premises or any interest therein or receipt of any Rents; (b) any amendment to,
or restructuring of, the Obligations, the Loan Documents, the Credit Agreement,
this Deed to Secure Debt, or any other document or instrument executed in
connection therewith; (c) any and all lawful action that may be taken by Grantee
in connection with the enforcement of the provisions of this Deed to Secure
Debt, the Loan Documents, the Credit Agreement or any of the other documents or
instruments executed in connection therewith, whether or not suit is filed in
connection with same, or in connection with Grantor, any guarantor or indemnitor
and/or any partner, joint venturer or shareholder thereof becoming a party to a
voluntary or involuntary federal or state bankruptcy, insolvency or similar
proceeding; (d) any accident, injury to or death of persons or loss of or damage
to property occurring in, on or about the Premises or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (e) any use, nonuse or condition in, on or about the Premises or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (f) any failure on the part of Grantor to
perform or be in compliance with any of the terms of this Deed to Secure Debt,
the Credit Agreement or any Loan Documents; (g) performance of any labor or
services or the furnishing of

 

- 19 -



--------------------------------------------------------------------------------

any materials or other property in respect of the Premises or any part thereof;
(h) the failure of any Person to file timely with the Internal Revenue Service
an accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with this Deed to Secure Debt, or to supply a copy thereof in a timely fashion
to the recipient of the proceeds of the transaction in connection with which
this Deed to Secure Debt is made; (i) any failure of the Premises to be in
compliance with any requirements of applicable law; (j) the enforcement by any
Indemnified Party of the provisions of this Article 9; (k) any and all claims
and demands whatsoever which may be asserted against any Indemnified Party by
reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants, or agreements contained in any Lease;
(1) the payment of any commission, charge or brokerage fee to anyone claiming
through Grantor which may be payable in connection with the Premises or the
Obligations; or (m) any misrepresentation made by Grantor in this Deed to Secure
Debt, the Loan Documents, the Credit Agreement or any document or instrument
executed in connection therewith. Any amounts payable to Grantee by reason of
the application of this Section 9.1 shall become immediately due and payable and
shall bear interest at the Default Rate provided in the Credit Agreement from
the date loss or damage is sustained by Grantee until paid. For purposes of this
Article 9, the term “Indemnified Parties” means Grantee, the Secured Parties
under and as defined in the Credit Agreement and any Person who is or will have
been involved in the origination of any of the Obligations, any Person who is or
will have been involved in the assignment, syndication or servicing of any of
the Obligations, any Person in whose name the encumbrance created by this Deed
to Secure Debt is or will have been recorded, Persons and entities who may hold
or acquire or will have held a full or partial interest in any of the
Obligations (including, but not limited to, investors or prospective investors
in any securities, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Obligations secured hereby
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other Person who holds or acquires or will have held a participation or other
full or partial interest in any of the Obligations, whether during the term of
the Obligations or as a part of or following a foreclosure of this Deed to
Secure Debt and including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Grantee’s assets
and business).

Section 9.2 DEED TO SECURE DEBT AND/OR INTANGIBLE TAX. Grantor shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Deed to Secure Debt, or any of the other documents and instruments
executed in connection therewith, but excluding any income, franchise or other
similar taxes.

Section 9.3 DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND  EXPENSES. Upon
written request by any Indemnified Party, Grantor shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by such Indemnified Party,
in the reasonable discretion of such Indemnified Party. Notwithstanding the
foregoing, if the defendants in any such claim or proceeding include both
Grantor and any Indemnified Party and Grantor and such Indemnified Party shall
have reasonably concluded that there are any legal defenses available to it
and/or other Indemnified Parties that are different from or additional to those
available to Grantor, such Indemnified Party shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Party, provided that no
compromise or settlement shall be entered without the consent of Grantor, which
consent shall not be unreasonably withheld. Upon demand, Grantor shall pay or,
in the sole and absolute discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of, to the extent permitted by applicable
law, reasonable fees and disbursements of attorneys,

 

- 20 -



--------------------------------------------------------------------------------

engineers, environmental consultants, laboratories and other professionals in
connection therewith. If any action or proceeding is commenced to which action
or proceeding Grantee is made a party or is a party-in-interest (including, but
not limited to, any bankruptcy proceeding, lien foreclosure action or other
action affecting the title or encumbrances upon the Premises, whether or not
commenced or initiated by Grantor), or in which it becomes necessary to defend
or uphold the lien of this Deed to Secure Debt, Grantor shall, on demand,
reimburse Grantee for all expenses (including, without limitation, reasonable
attorneys’ fees and disbursements and reasonable appellate attorneys’ fees and
disbursements) incurred by Grantee in any such action or proceeding in the
manner set forth in, and in accordance with the terms of Section 10.3 of the
Credit Agreement, and all such expenses shall be secured hereby. In any action
or proceeding to foreclose this Deed to Secure Debt or to recover or collect the
Obligations, the provisions of law relating to the recovering of costs,
disbursements and allowances shall prevail unaffected by this covenant.

Article 10 - WAIVERS

Section 10.1 WAIVER OF STATUTORY RIGHTS. Notwithstanding anything herein
contained to the contrary, Grantor: (i) HEREBY WAIVES TRIAL BY JURY in any
action, suit or counterclaim arising in connection with, out of or otherwise
relating to the Loan Documents, this Deed to Secure Debt or any other document
or instrument now or hereafter executed and delivered in connection therewith or
the Obligations secured by this Deed to Secure Debt, whether now existing or
hereafter arising, and whether sounding in contract, tort or otherwise; and
(ii) hereby agrees and consents that any such claim or cause of action SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, and that Grantee may file an original
counterpart or a copy of this Section 10.1 with any court as written evidence of
THE CONSENT OF GRANTOR TO THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.

Section 10.2 WAIVER OF COUNTERCLAIM. Grantor acknowledges that Grantor’s
obligation to pay the Obligations in accordance with the provisions of the Loan
Documents and this Deed to Secure Debt is and shall at all times continue to be
absolute and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to the Loan Documents,
this Deed to Secure Debt or the obligation of Grantor thereunder to pay the
Obligations or the Obligations of any other person relating to the Loan
Documents or this Deed to Secure Debt, or the Obligations of Grantor under the
Loan Documents or this Deed to Secure Debt, or otherwise with respect to the
Obligations secured hereby. Grantor absolutely, unconditionally and irrevocably
waives any and all right to assert any defense, setoff, counterclaim or cross
claim of any nature whatsoever with respect to the obligation of Grantor to pay
the Obligations in accordance with the provisions of the Loan Documents and this
Deed to Secure Debt, or Obligations of Grantor under the Loan Documents or this
Deed to Secure Debt, or otherwise with respect to the Obligations secured
hereby, or in any action or proceeding brought by Grantee to collect the
Obligations, or any portion thereof, or to enforce, foreclose and realize upon
the lien and security interest created by this Deed to Secure Debt or any other
document or instrument securing repayment of the Obligations, in whole or in
part.

Section 10.3 MARSHALLING AND OTHER MATTERS. To the extent permitted by
applicable law, Grantor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Premises or any part thereof or any interest therein. Further, Grantor hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Deed to Secure Debt on behalf of Grantor, and on
behalf of each and every person acquiring any interest in or title to the
Premises subsequent to the date of this Deed to Secure Debt and on behalf of all
Persons to the extent permitted by applicable law. Grantor acknowledges that
this Deed to Secure Debt is one of a number of

 

- 21 -



--------------------------------------------------------------------------------

other security instruments and documents which secure and evidence the
Obligations in whole or in part, including, without limitation, the Loan
Documents. The lien of this Deed to Secure Debt shall be absolute and
unconditional and shall not in any manner be affected or impaired by any acts or
omissions whatsoever of Grantee and, without limiting the generality of the
foregoing, the lien hereof shall not be impaired by (i) any acceptance by
Grantee of any other security for any portion of the Obligations, (ii) any
failure, neglect or omission on the part of Grantee to realize upon or protect
any portion of the Obligations or any Collateral therefor or (iii) any release
(except as to the property released), sale, pledge, surrender, compromise,
settlement, renewal, extension, indulgence, alteration, changing, modification
or disposition of any portion of the Obligations or of any of the Collateral
therefor. In connection with the foregoing, without affecting the lien of this
Deed to Secure Debt, Grantee may at any time and from time to time, either
before or after expiration of the Term and without notice or consent (m) release
any person liable for payment or performance of any obligation or Obligations
secured by this Deed to Secure Debt or any Loan Documents; (n) make any
agreement extending the time or otherwise altering the terms of payment of all
or any part of the Obligations, or waiving any Obligations, or subordinating,
modifying or otherwise dealing with the lien or charge hereof; (o) exercise or
refrain from exercising or waive any right Grantee may have under this Deed to
Secure Debt or any other Loan Documents; (p) accept additional security of any
kind; or (q) release or otherwise deal with any property, real or personal,
securing the Obligations, including all or any part of the Premises or any other
collateral under the Loan Documents. Grantee may, at its discretion, foreclose,
exercise any power of sale or exercise any other remedy available to Grantee
under any or all of the Loan Documents without first exercising or enforcing any
of its remedies under this Deed to Secure Debt, or may foreclose, exercise any
power of sale, or exercise any other right available under this Deed to Secure
Debt without first exercising or enforcing any of its rights and remedies under
any or all of the Loan Documents. Such exercise of Grantee’s rights and remedies
under any or all of the Loan Documents shall not in any manner impair the
Obligations or lien of the Deed to Secure Debt, and any exercise of the rights
or remedies of Grantee hereunder shall not impair the lien of any of the Loan
Documents or any of Grantee’s rights and remedies thereunder. Grantor
specifically consents and agrees that Grantee may exercise its rights and
remedies hereunder and under the Loan Documents separately or concurrently and
in any order that Grantee may deem appropriate.

Section 10.4 WAIVER OF NOTICE. To the extent permitted by applicable law,
Grantor shall not be entitled to any notices of any nature whatsoever from
Grantee except with respect to matters for which this Deed to Secure Debt or
other Loan Documents specifically and expressly provide for the giving of notice
by Grantee to Grantor and except with respect to matters for which Grantee is
required by applicable law to give notice, and Grantor hereby expressly waives
the right to receive any notice from Grantee with respect to any matter for
which this Deed to Secure Debt or other Loan Documents does not specifically and
expressly provide for the giving of notice by Grantee to Grantor.

Section 10.5 WAIVER OF STATUTE OF LIMITATIONS. To the extent permitted by
applicable law, Grantor hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Obligations or the Other Obligations.

Article 11 - NOTICES

All notices, consents, approvals and requests required or permitted hereunder
shall be in writing, and shall be sent, and shall be deemed effective, as
provided in the Credit Agreement.

Article 12 - APPLICABLE LAW

Section 12.1 GOVERNING LAW. (A) THIS DEED TO SECURE DEBT WAS NEGOTIATED IN THE
STATE OF NEW YORK, AND MADE BY GRANTOR AND

 

- 22 -



--------------------------------------------------------------------------------

ACCEPTED BY GRANTEE IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE
OBLIGATIONS SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS DEED TO SECURE DEBT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO ANY OTHER LOAN DOCUMENT WITH RESPECT TO THE PROPERTY
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS DEED TO SECURE DEBT
AND THE CREDIT AGREEMENT AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR
THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS DEED TO SECURE DEBT, OR THE OTHER LOAN
DOCUMENTS, AND THIS DEED TO SECURE DEBT AND THE CREDIT AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GRANTEE OR GRANTOR ARISING OUT
OF OR RELATING TO THIS DEED TO SECURE DEBT MAY AT GRANTEE’S OPTION BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK,
PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND GRANTOR
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. GRANTOR DOES HEREBY DESIGNATE AND APPOINT:

[TO BE PROVIDED]

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GRANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GRANTOR IN ANY SUCH SUIT, ACTION
OR PROCEEDING IN THE STATE OF NEW YORK. GRANTOR (I) SHALL GIVE PROMPT NOTICE TO
GRANTEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A

 

- 23 -



--------------------------------------------------------------------------------

SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

Section 12.2 USURY LAWS. Nothing in this Deed to Secure Debt or in any other
agreement between Grantor and Grantee shall require Grantor to pay, or Grantee
to accept, interest in an amount which would render this Deed to Secure Debt
usurious or unenforceable, in whole or in part or which would subject Grantee to
any penalty or forfeiture under applicable law. In the event that the payment of
any charges, fees or other sums due hereunder or any such other agreement which
are or could be held to be in the nature of interest and which would subject
Grantee to any penalty or forfeiture under applicable law, then ipso facto the
Obligations of Grantor to make such payment shall be reduced to the highest rate
authorized under applicable law. Should Grantee receive any payment which is or
would be in excess of the highest rate authorized under law, such payment shall
have been, and shall be deemed to have been, made in error and shall
automatically be held by Grantee as additional cash collateral for the
Obligations.

Section 12.3 PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Deed to Secure Debt may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Deed to Secure Debt invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Deed to Secure Debt or any application thereof shall be invalid or
unenforceable, the remainder of this Deed to Secure Debt and any other
application of the term shall not be affected thereby.

Article 13 - DEFINITIONS

Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Deed to Secure Debt may be used
interchangeably in singular or plural form and the word “Grantor” shall mean
“Grantor herein named and any subsequent owner or owners of the Premises or any
part thereof or any interest therein, and their respective heirs, executors,
legal representatives, successor and assigns,” the word “Grantee” shall mean
“Grantee and any subsequent assignee under the Credit Agreement,” the word
“Credit Agreement” shall mean “the Credit Agreement and any other evidence of
the Obligations secured by this Deed to Secure Debt,” the word “Premises” shall
include any portion of the Premises and any interest therein, and the phrases
“attorneys’ fees”, “legal fees” and “counsel fees” shall include, to the extent
permitted by applicable law, any and all attorneys’, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Grantee in
protecting its interest in the Premises, the Leases and the Rents and enforcing
its rights hereunder. If there is more than one Grantor, all their undertakings
hereunder shall be deemed joint and several. All references in this Deed to
Secure Debt to the lien hereof shall be deemed to refer to the security title
hereby conveyed and all security interest and liens created hereby.

Article 14 - MISCELLANEOUS PROVISIONS

Section 14.1 NO ORAL CHANGE. This Deed to Secure Debt, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Grantor or
Grantee, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought. Grantor acknowledges that the Loan Documents executed
and delivered in

 

- 24 -



--------------------------------------------------------------------------------

connection therewith or otherwise in connection with the Obligations secured
hereby set forth the entire agreement and understanding of Grantor and Grantee
with respect to the Obligations secured hereby and that no oral or other
agreements, understandings, representations or warranties exist with respect to
the Obligations secured hereby other than those set forth in the the Loan
Documents.

Section 14.2 SUCCESSORS AND ASSIGNS. This Deed to Secure Debt runs with the
land, and shall be binding upon and inure to the benefit of Grantor and Grantee
and their respective successors and assigns forever.

Section 14.3 INAPPLICABLE PROVISIONS. If any term, covenant or condition of the
Credit Agreement or this Deed to Secure Debt is held to be invalid, illegal or
unenforceable in any respect, the Credit Agreement and this Deed to Secure Debt
shall be construed without such provision.

Section 14.4 HEADINGS, ETC. The headings and captions of various Sections of
this Deed to Secure Debt are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 14.5 NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 14.6 SUBROGATION. If any or all of the proceeds of the Obligations have
been used to extinguish, extend or renew any indebtedness heretofore secured by
the Premises, then, to the extent of the funds so used, Grantee shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Premises heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Grantee and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Obligations, the performance and
discharge of Grantor’s obligations hereunder and under the Credit Agreement and
the performance and discharge of the Other Obligations.

Section 14.7 LIMITATION ON GRANTEE’S RESPONSIBILITY. No provision of this Deed
to Secure Debt shall operate to place any obligation or liability for the
control, care, management or repair of the Premises upon Grantee, nor shall it
operate to make Grantee responsible or liable for any waste committed on the
Premises by the tenants or any other Person, or for any dangerous or defective
condition of the Premises, or for any negligence in the management, upkeep,
repair or control of the Premises resulting in loss or injury or death to any
tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Grantee a “mortgagee in possession.”

Section 14.8 OTHER MORTGAGES; NO ELECTION OF REMEDIES.

(a) The Obligations is now or may hereafter be secured by one or more other
deeds to secure debt, mortgages, deeds of trust and other security agreements
(collectively, as the same may be amended and in effect from time to time, are
herein collectively called the “Other Mortgages”), which cover or will hereafter
cover other properties that are or may be located in various states (the “Other
Collateral”). The Other Mortgages will secure the payment and performance of the
Obligations. During the continuation of any Event of Default, Grantee may
proceed under this Deed to Secure Debt and/or any or all of the Other Mortgages
against either the Premises and/or any or all of the Other Collateral in one or
more parcels and in such manner and order as Grantee shall elect. Grantor hereby
irrevocably waives and releases, to the extent permitted by law, and whether now
or hereafter in force, any right to have the Premises and/or the Other
Collateral marshaled upon any foreclosure of this Deed to Secure Debt or any
Other Mortgages.

 

- 25 -



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, and without limitation as
to any other right or remedy provided to Grantee in this Deed to Secure Debt,
the Other Mortgages or the Credit Agreement, during the continuation of any
Event of Default, (i) Grantee shall have the right to pursue all of its rights
and remedies under this Deed to Secure Debt, the Other Mortgages or the Credit
Agreement, at law and/or in equity, in one proceeding, or separately and
independently in separate proceedings from time to time, as Grantee, in its sole
and absolute discretion, shall determine from time to time, (ii) Grantee shall
not be required to either marshall assets, sell the Premises and/or any Other
Collateral in any particular order of alienation (and may sell the same
simultaneously and together or separately), or be subject to any “one action” or
“election of remedies” law or rule with respect to the Premises and/or any Other
Collateral, (iii) the exercise by Grantee of any remedies against any one item
of Premises and/or any Other Collateral will not impede Grantee from
subsequently or simultaneously exercising remedies against any other item of
Premises and/or Other Collateral, (iv) all liens and other rights, remedies or
privileges provided to Grantee herein shall remain in full force and effect
until Grantee has exhausted all of its remedies against the Premises and all
Premises has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations, and (v) Grantee may resort for the payment of
the Obligations to any security held by Grantee in such order and manner as
Grantee, in its discretion, may elect and Grantee may take action to recover the
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Grantee thereafter to foreclose this Deed to Secure
Debt.

(c) Without notice to or consent of Grantor and without impairment of the lien
and rights created by this Deed to Secure Debt, Grantee may, at any time (in its
sole and absolute discretion, but Grantee shall have no obligation to), execute
and deliver to Grantor a written instrument releasing all or a portion of the
lien of this Deed to Secure Debt as security for any or all of the obligations
of Grantor now existing or hereafter arising under or in respect of the
Obligations, whereupon following the execution and delivery by Grantee to
Grantor of any such written instrument of release, this Deed to Secure Debt
shall no longer secure such obligations of Grantor so released.

Section 14.9 VARIABLE INTEREST RATE. If applicable, under the terms and
provisions of the Loan Documents, the interest rate payable thereunder may be
variable. THE PURPOSE OF THIS PARAGRAPH IS TO PROVIDE RECORD NOTICE OF THE RIGHT
OF GRANTEE, ITS SUCCESSORS AND ASSIGNS, TO INCREASE OR DECREASE THE INTEREST
RATE ON ANY OF THE OBLIGATIONS WHERE THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT OR SUPPLEMENTAL LOAN DOCUMENTS PROVIDE FOR A VARIABLE INTEREST RATE.

Section 14.10 CREDIT AGREEMENT PARAMOUNT. If and to the extent that any of the
provisions of this Deed to Secure Debt conflict or are otherwise inconsistent
with any provisions of the Credit Agreement, the provisions of the Credit
Agreement, shall prevail.

Section 14.11 LIEN PRIORITY. Any agreement hereafter made by Grantor and Grantee
pursuant to this Deed to Secure Debt shall be superior to the rights of the
holder of any intervening lien or encumbrance to the extent allowed by law and
other than the Permitted Liens.

Section 14.12 MAXIMUM PRINCIPAL AMOUNT. Notwithstanding any provision set forth
herein to the contrary, in addition to the amount of principal indebtedness
secured by this Deed to Secure Debt plus all interest payable thereon, this Deed
to Secure Debt shall also secure all amounts expended by Grantee after default
hereunder by Grantor as follows: (1) for the payment of taxes, charges or
assessments which may be imposed by legal requirements upon the Premises; (2) to
maintain the

 

- 26 -



--------------------------------------------------------------------------------

insurance required under this Deed to Secure Debt; (3) for any expenses incurred
in maintaining the Premises to the extent required under this Deed to Secure
Debt or under the Credit Agreement and upholding the lien of this Deed to Secure
Debt, including, but not limited to, the expense of any litigation to prosecute
or defend the rights and lien created by this Deed to Secure Debt; and (4) for
any amount, cost or charge to which Grantee becomes subrogated, upon payment,
whether under recognized principles of law or equity, or under express statutory
authority, which accrued but unpaid interest and the amounts set forth herein
after being expanded shall become a part of the Obligations and be secured by
this Deed to Secure Debt, provided, however, that any payments made from time to
time in reduction of the principal amount of the Obligations under the Loan
Documents shall be applied first in reduction of the Obligations under the Loan
Documents and shall not reduce the sums secured hereby until such time as
Grantee shall have no further Obligations to make loans to Grantor under the
Loan Documents.

Section 14.13 ACCEPTANCE. Acceptance of any payment (other than a monetary
payment in cure of a monetary default) after the occurrence of an Event of
Default shall not be deemed a waiver of or a cure of such Event of Default and
every power and remedy given by this Deed to Secure Debt to Grantee may be
exercised from time to time as often as may be deemed expedient by Grantee.
Nothing in this Deed to Secure Debt or in the Loan Documents shall limit or
diminish the obligation of Grantor to pay the Obligations in the manner and at
the time and place therein respectively expressed.

Section 14.14 COVER PAGE. The information set forth on the cover hereof is
hereby incorporated herein.

Section 14.15 RECEIPT. Grantor acknowledges that it has received a true copy of
this Deed to Secure Debt provided without charge.

Section 14.16 GRANTEE’S CONSENT. If at any time Grantor believes that Grantee
has not acted reasonably in granting or withholding any approval or consent
under the this Deed to Secure Debt or the Loan Documents, as to which approval
or consent either Grantee has expressly agreed to act reasonably, or absent such
agreement, a court of law having jurisdiction over the subject matter would
require Grantee to act reasonably, then Grantor’s sole remedy shall be to seek
injunctive relief or specific performance and no action for monetary damages or
punitive damages shall in any event or under any circumstances be maintained by
Grantor against Grantee.

Article 15 - STATE-SPECIFIC PROVISIONS

Section 15.1 PRINCIPLES OF CONSTRUCTION. In the event of any inconsistencies
between the terms and conditions of this Article 15 and the other terms and
conditions of this Deed to Secure Debt, the terms and conditions of this Article
15 shall control and be binding.

Section 15.2 MAXIMUM PRINCIPAL AMOUNT AND MATURITY DATE. The parties intend that
this Deed to Secure Debt shall secure the payment and performance of Grantor’s
Obligations hereunder in the maximum amount of the unpaid balance of all loan
advances and other financial accommodations (in the aggregate and exclusive of
interest thereon and advances made pursuant hereto for the payment of taxes,
insurance premiums, and for protection of the Premises) which may be outstanding
at any time of FIFTY MILLION US DOLLARS (US$50,000,000) with final payment due
on or before             , 2020.

Section 15.3 FUTURE ADVANCES. Grantor agrees that the Obligations shall include,
and that this Deed to Secure Debt is given to secure, advances that may be made
by Grantee to Grantor and obligations to Grantee that may be incurred by the
Grantor after the execution of this Deed to Secure Debt (“future advances”) and
that this Deed to Secure Debt shall secure all future advances of every kind and

 

- 27 -



--------------------------------------------------------------------------------

whenever occurring; provided however, that the maximum principal amount of
future advances outstanding at any one time shall not exceed FIFTY MILLION US
DOLLARS (US$50,000,000), such maximum amount being stated herein pursuant to and
in accordance with Georgia law and not being a commitment by Grantee to make
future advances. The parties further expressly agree that should all monies
advanced to the Grantor pursuant to the Credit Agreement, the Loan Documents be
totally repaid and the balance owing to the Grantee be reduced to zero at any
time or from time to time, this Deed to Secure Debt shall not become null and
void by operation of law or otherwise, but shall remain in full force and effect
and shall retain its priority position of record until cancelled. Should (i) the
Obligations be indefeasibly paid in full and the payment of the Obligations no
longer be subject to rescission, recovery or repayment upon the bankruptcy,
insolvency, reorganization, moratorium, receivership or similar proceeding
affecting the Grantor, and (ii) the obligation of the Grantee to extend any
financial accommodation to Grantor be terminated in writing by Grantee or the
Credit Agreement or the Loan Documents terminated by Grantee in writing, this
Deed to Secure Debt shall be cancelled and surrendered by Grantee.

Section 15.4 GRANTEE MAY PURCHASE INSURANCE. As used herein, the terms “you” and
“your” shall refer to Grantor, and the terms “we” and “us” shall refer to
Grantee: UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR
AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR
INTERESTS IN YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR
INTERESTS. THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR
ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY
LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE
THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE
INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE
MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO
OBTAIN ON YOUR OWN.

Section 15.5 MECHANIC’S LIEN. No lien provided for by the Statutes of Georgia,
in force at any time while the lien hereof exists, in favor of any person who
furnished labor or materials in the erection or repair of any building now or
hereafter on said land, shall attach to said land or building, except as subject
and subordinate to the lien of this Deed to Secure Debt and any person dealing
with said Premises after the recording of this Deed to Secure Debt is hereby
charged with notice of and consent to this stipulation, and with a waiver of any
lien except as subject and subordinate hereto.

Section 15.6 REDEMPTION WAIVER. Grantor for itself, its successors and assigns,
hereby wholly waives any and all rights of appraisement, sale, redemption,
dower, curtesy and homestead under the laws of the State of Georgia now or
hereafter in effect.

Section 15.7 SALE OF PREMISES. During the continuation of any Event of Default,
Grantee, at its option, may sell the Premises or any part of the Premises at one
or more public sale or sales before the door of the courthouse of the county in
which the Land or any part of the Land is situated, to the highest bidder for
cash, in order to pay the Obligations and all expenses of sale and of all
proceedings in connection therewith, including attorney’s fees actually incurred
at standard hourly rates, after advertising the time, place and terms of sale
once a week for four (4) weeks immediately preceding such sale (but without
regard to the number of days) in a newspaper in which Sheriff’s sales are
advertised in said

 

- 28 -



--------------------------------------------------------------------------------

county. At any such public sale, Grantee may execute and deliver to the
purchaser a conveyance of the Premises or any part of the Premises in fee
simple, with full warranties of title and to this end, Grantor hereby
constitutes and appoints Grantee the agent and attorney-in-fact of Grantor to
make such sale and conveyance, and thereby to divest Grantor of all right, title
and equity that Grantor may have in and to the Premises and to vest the same in
the purchaser or purchasers at such sale or sales, and all the acts and doings
of said agent and attorney-in-fact are hereby ratified and confirmed and any
recitals in said conveyance or conveyances as to facts essential to a valid sale
shall be binding upon Grantor. The aforesaid power of sale and agency hereby
granted are coupled with an interest and are irrevocable by death or otherwise,
are granted as cumulative of the other remedies provided hereby or by law for
collection of the Obligations and shall not be exhausted by one exercise thereof
but may be exercised until full payment of all of the Obligations. Nevertheless,
the Grantor, if so requested by Grantee, shall ratify and confirm any such sale
or sales by executing and delivering to Grantee or to such purchaser or
purchasers all such instruments as may be advisable, in the judgment of Grantee,
for that purpose, and as may be designated in such request.

In any sale or sales made by Grantee under the power herein granted, or upon any
sale or sales under or by virtue of any judicial proceedings: (i) the whole of
the Premises, real, personal and mixed, may be sold in one parcel as an
entirety, or the Premises may be sold in separate parcels as may be determined
by Grantee in its discretion; (ii) all recitals contained in any deed or other
instrument of conveyance, assignment or transfer made and delivered by Grantee
in pursuance of the powers granted and conferred herein, shall be prima facie
evidence of the facts therein set forth; (iii) such sale or sales shall operate
to divest Grantor of all right, title, interest, claim and demand, either at law
or in equity, under statute or otherwise, in and to the Premises and every part
thereof so sold and shall be a perpetual bar, both in law or equity, against
Grantor and any and all persons claiming or to claim from, through or under
Grantor ; and (iv) Grantee may bid for and purchase the Premises or any part
thereof or interest therein and in lieu of paying cash therefor may make payment
therefor by presenting to Grantee the Credit Agreement, the Loan Documents or
the other evidences of Obligations so that there may be endorsed as paid thereon
the net sales price (after deducting therefrom the expenses of the sale and the
costs of the action and any other sums which the Grantee is authorized to deduct
under this Deed to Secure Debt) which is to be applied to payment of Obligations
as herein provided. Each time it shall become necessary to insert an
advertisement of foreclosure, and sale is not had, Grantee shall be entitled to
receive the sum of One Hundred Dollars ($100.00) for services and the amount of
all advertising charges from Grantor, all of which shall be further secured
hereby. Grantee may comply with any applicable state or federal law requirements
in connection with a disposition of the Premises and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Premises. Grantee may sell the Premises without giving any warranties as to the
Premises. Grantee may specifically disclaim any warranties of title or the like.
This procedure will not be considered adversely to affect the commercial
reasonableness of any sale of the Premises. If Grantee sells any of the Premises
upon credit, Grantor will be credited only with payments actually made by the
purchaser, received by Grantee and applied to the indebtedness of the purchaser.
In the event the purchaser fails to pay for the Premises, Grantee may resell the
Premises. Upon the foreclosure and sale of the Premises, or any part thereof,
the proceeds of such sale or sales shall be applied in the manner set forth in
the Credit Agreement and the Loan Documents; provided that in the event the net
proceeds of such sale or sales shall not be sufficient to satisfy in full the
Obligations, Grantor hereby promises and agrees to pay any deficiency thereon on
demand with interest at the Default Rate. Grantee may adjourn from time to time
any sale by it to be made under or by virtue of this Deed to Secure Debt by
public announcement at the time and place appointed for such sale or for such
adjourned sale or sales; and except as otherwise provided by any applicable
provision of law, Grantee, without further notice or publication, may make such
sale at the time and place to which the same shall be fixed by the last
postponement.

 

- 29 -



--------------------------------------------------------------------------------

Section 15.8 COMMERCIAL TRANSACTION. Grantor acknowledges that the transaction
of which this deed is a part is a transaction which does not include either
agricultural real estate or residential real estate and that this is a
“commercial transaction” within the meaning of O.C.G.A. § 44-14-260(1).

Section 15.9 WAIVER. Grantor hereby waives any order or decree of foreclosure,
pursuant to the rights herein granted, on behalf of Grantor, and each and every
person acquiring any interest in or title to the Premises, subsequent to the
date of this Deed to Secure Debt, and on behalf of all other persons to the
extent permitted by applicable law.

In case Grantee shall have proceeded to enforce any right under this Deed to
Secure Debt by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned because of waiver or for any other reason, or
shall have been determined adversely, then, and in such and every such case,
Grantor and Grantee shall severally and respectively be restored to their former
positions and rights hereunder in respect of the Premises, and all rights,
remedies and powers of Grantee shall continue as though no such proceedings had
been taken. No waiver of any breach or default hereunder shall constitute or be
construed as a waiver by Grantee of any subsequent breach or default or of any
breach or default of any other provisions of this Deed to Secure Debt. Any
waiver by Grantee must be in writing and will not be construed as a continuing
waiver.

Section 15.10 ATTORNEY’S FEES. Notwithstanding anything contained in this Deed
to Secure Debt to the contrary, whenever Grantor is required to pay Grantee’s
attorney’s fees under this Deed to Secure Debt, such requirement shall and is
hereby deemed to require Grantor to pay the attorney’s fees of Grantee’s counsel
actually incurred at the standard hourly rates of such counsel and expenses
related thereto. Grantor shall not be liable under any circumstances for any
additional attorneys’ fees or expenses under O.C.G.A. §13-1-11 or otherwise,
and, to the extent Grantee may be permitted to charge or receive additional
attorneys’ fees or expenses under O.C.G.A. §13-1-11, Grantee hereby waives such
right.

BY EXECUTION OF THIS DEED TO SECURE DEBT, GRANTOR EXPRESSLY: (A) ACKNOWLEDGES
THE RIGHT OF GRANTEE TO ACCELERATE THE OBLIGATIONS AND THE POWER OF ATTORNEY
GIVEN HEREIN TO GRANTEE TO SELL THE PREMISES BY NON-JUDICIAL FORECLOSURE UPON
DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER
THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS DEED TO SECURE DEBT (B) WAIVES ANY AND ALL RIGHTS WHICH
GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE UNITED STATES OF AMERICA
(INCLUDING, WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF),
THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON
OF ANY OTHER APPLICABLE LAW, (1) TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE
EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE, EXCEPT
SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS DEED TO SECURE DEBT AND (2) CONCERNING THE APPLICATION,
RIGHTS OR BENEFITS OF ANY STATUTE OF LIMITATION OR ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, APPRAISEMENT, VALUATION, STAY EXTENSION,
HOMESTEAD, EXEMPTION OR REDEMPTION LAWS; (C) ACKNOWLEDGES THAT GRANTOR HAS READ
THIS DEED TO SECURE DEBT AND ANY AND ALL QUESTIONS OF GRANTOR REGARDING THE
LEGAL EFFECT OF THIS DEED TO SECURE DEBT AND ITS PROVISIONS HAVE BEEN EXPLAINED
FULLY TO GRANTOR, AND GRANTOR HAS CONSULTED WITH COUNSEL OF GRANTOR’S CHOICE
PRIOR TO EXECUTING THIS DEED TO SECURE DEBT AND (D) ACKNOWLEDGES THAT

 

- 30 -



--------------------------------------------------------------------------------

ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN
TRANSACTION AND THAT THIS DEED TO SECURE DEBT IS VALID AND ENFORCEABLE BY
GRANTEE AGAINST GRANTOR IN ACCORDANCE WITH ALL THE TERMS AND CONDITIONS HEREOF.

[NO FURTHER TEXT ON THIS PAGE]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THIS GEORGIA DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING has been duly executed by Grantor
to be effective as of the day and year first above written.

 

Signed, sealed and delivered in the presence of:

RECRO GAINESVILLE LLC, a

Massachusetts limited liability company,

 

successor by merger to RECRO PHARMA Unofficial Witness LLC, a Delaware limited
liability company

 

Notary Public By:

 

Name: My Commission Expires: Title:

 

                        (Seal) Affix Notary Seal:



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED LIENS

Each of the following shall constitute a Permitted Lien:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF WARRANT

THIS WARRANT AND THE SECURITIES PURCHASABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS, UNLESS AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.

Recro Pharma, Inc.

WARRANT

dated as of             , 2015

THIS CERTIFIES THAT, for value received, OrbiMed Royalty Opportunities II, LP or
its successors or permitted assigns (such Person and such successors and assigns
each being the “Warrant Holder” with respect to the Warrant held by it), at any
time and from time to time on any Business Day on or prior to 5:00 p.m. (New
York City time) on the Expiration Date (as herein defined), is entitled (a) to
subscribe for the purchase from Recro Pharma, Inc., a Pennsylvania corporation
(the “Company”), [•]1 Shares at a price per Share equal to the Exercise Price
(as herein defined), and (b) to the other rights set forth herein; provided that
the number of Shares issuable upon any exercise of this Warrant and the Exercise
Price shall be adjusted and readjusted from time to time in accordance with
Section 5. By accepting delivery hereof, the Warrant Holder agrees to be bound
by the provisions hereof.

IN FURTHERANCE THEREOF, the Company irrevocably undertakes and agrees for the
benefit of Warrant Holder as follows:

Section 1. Definitions and Construction.

(a) Certain Definitions. As used herein (the following definitions being
applicable in both singular and plural forms):

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.

“Appraised Value” means at any time the fair market value thereof determined in
good faith by the Board of Directors of the Company as of a date which is within
ten (10) days of the date as of which the determination is to be made, subject
to the rights of the Requisite Holders pursuant to Section 5(n).

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

“Closing Price” means, for any trading day with respect to a Share, (a) the last
reported bid price on such day on the Principal Trading Market, as reported by
Bloomberg, or (b) if no bid price is reported for such security by Bloomberg,
the average of the bid prices of any market makers for such security as reported
by OTC Markets Group.

 

 

1  Number equal to 3.0% of Recro’s outstanding common stock (on a fully diluted
basis and after giving effect to any warrants or common stock issued in
connection with the Acquisition Agreement, but excluding any commitment to
purchase shares under the Aspire ATM Agreement (but not any shares actually
issued thereunder)) post exercise.

 

1



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission or any other Federal
agency administering the Securities Act at the time.

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

“Exercise Amount” means for any number of Warrant Shares as to which this
Warrant is being exercised the product of (i) such number of Warrant Shares
times (ii) the Exercise Price.

“Exercise Price” means $[•]2, as adjusted from time to time pursuant to
Section 5.

“Expiration Date” means the earlier of (i) [•]3, 2022, and (ii) the closing of a
Qualified Change of Control.

“Initial Holder” means OrbiMed Royalty Opportunities II, LP.

“Liquid Securities” shall mean a class of securities registered under
Section 12(b) of the Exchange Act, which are (i) listed or quoted for trading on
a Trading Market, and (ii) have a sufficiently liquid market such that the
Warrant Shares that are received by the Warrant Holder upon a Qualified Change
of Control could be sold by the Warrant Holder in their entirety for cash within
10 trading days after the Qualified Change of Control, without a material
adverse impact on the Market Price thereof.

“Market Price” on any day means the unweighted average of the daily Closing
Prices per Share for the 20 consecutive trading days prior to such date;
provided that for purposes of the application of Section 5(b) to a Share
Distribution pursuant to a public offering registered under the Securities Act,
“Market Price” means the Closing Price per Share for the trading day preceding
the effective date of the registration statement with respect to such public
offering (or in the case of an initial public offering, the price per Share in
such offering). If the Closing Price cannot be calculated for a security on a
particular date pursuant to the definition of “Closing Price,” the Closing Price
of such security on such date shall be the Appraised Value.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Principal Trading Market” means the Trading Market on which the Shares are
primarily listed and quoted for trading, which, as of the date of this Warrant,
is the NASDAQ Capital Market.

“Requisite Holders” means at any time holders of Warrant Shares and Warrants
representing at least a majority of the Warrant Shares outstanding or issuable
upon the exercise of all the outstanding Warrants.

“Qualified Change of Control” means any Corporate Reorganization (as defined
below) in which holders of Shares receive as consideration for their Shares in
such transaction (a) cash, (b) Liquid Securities, (c) contingent value rights or
similar instruments that may be satisfied only in cash or Liquid Securities, or
(d) any combination of the foregoing.

“Securities Act” means the Securities Act of 1933, or any successor Federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.

 

 

 

2  An amount equal to the weighted average of the daily Closing Prices per Share
for the 5 consecutive trading days immediately prior to the signing date of the
Credit Agreement.

3  The seven year anniversary of the Closing Date.

 

2



--------------------------------------------------------------------------------

“Shares” means the Company’s currently authorized common stock, $0.01 par value,
and stock of any other class or other consideration into which such currently
authorized capital stock may hereafter have been changed.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext, the NASDAQ Global Select Market, the NASDAQ Global Market, or the
NASDAQ Capital Market on which the Shares are listed or quoted for trading on
the date in question.

“Warrant” means, as the context requires, this warrant and any successor warrant
or warrants issued upon a whole or partial transfer or assignment of any such
Share purchase warrant or of any such successor warrant.

“Warrant Shares” means Shares issued or issuable upon exercise of this Warrant
as set forth in the introduction hereto.

(b) Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with generally accepted accounting
principles. When used herein, the term “financial statements” shall include the
notes and schedules thereto. References to fiscal periods are to fiscal periods
of the Company.

(c) Computation of Time Periods. With respect to the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” Periods of days shall be counted in calendar days unless otherwise
stated.

(d) Construction. Unless the context requires otherwise, references to the
plural include the singular and to the singular include the plural, references
to any gender include any other gender, the part includes the whole, the term
“including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Warrant
refer to this Warrant as a whole and not to any particular provision of this
Warrant. Section, subsection, clause, exhibit and schedule references are to
this Warrant, unless otherwise specified. Any reference to this Warrant includes
any and all permitted alterations, amendments, changes, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable.

(e) Exhibits and Schedules. All of the exhibits and schedules attached hereto
shall be deemed incorporated herein by reference.

(f) No Presumption Against Any Party. Neither this Warrant nor any uncertainty
or ambiguity herein or therein shall be construed or resolved using any
presumption against any party hereto or thereto, whether under any rule of
construction or otherwise. On the contrary, this Warrant has been reviewed by
each of the parties and their counsel and, in the case of any ambiguity or
uncertainty, shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.

Section 2. Exercise of Warrant.

(a) Exercise and Payment. The Warrant Holder may exercise this Warrant in whole
or in part, at any time or from time to time on any Business Day on or prior to
the Expiration Date, by delivering to the Company (1) the Warrant, (2) a duly
executed notice (a “Notice of Exercise”) in the form of Exhibit A and
(3) payment to the Company of the Exercise Price per Warrant Share, at the
election of the Warrant Holder, either (A) by wire transfer of immediately
available funds to the account

 

3



--------------------------------------------------------------------------------

of the Company in an amount equal to the Exercise Amount, (B) by receiving from
the Company the number of Warrant Shares equal to (i) the number of Warrant
Shares as to which this Warrant is being exercised minus (ii) the number of
Warrant Shares having a value, based on the Closing Price on the trading day
immediately prior to the date of such exercise (or if there is no such Closing
Price, then based on the Appraised Value as of such day), equal to the Exercise
Amount, or (C) any combination of the foregoing. The Company acknowledges that
the provisions of clause (B) are intended, in part, to ensure that a full or
partial exchange of this Warrant pursuant to such clause (B) will qualify as a
conversion, within the meaning of paragraph (d)(3)(iii) of Rule 144 under the
Securities Act. At the request of any Holder, the Company will accept reasonable
modifications to the exchange procedures provided for in this Section in order
to accomplish such intent. For all purposes of this Warrant (other than this
Section 2(a)), any reference herein to the exercise of this Warrant shall be
deemed to include a reference to the exchange of this Warrant into Shares in
accordance with the terms of clause (B).

(b) Effectiveness and Delivery. As soon as practicable but not later than five
Business Days after the Company shall have received such Notice of Exercise and
payment, the Company shall execute and deliver or cause to be executed and
delivered, in accordance with such Notice of Exercise, (i) a certificate or
certificates representing the number of Shares specified in such Notice of
Exercise, or (ii) a confirmation of an electronic delivery of such Shares to the
Holder’s account at the Depository Trust Company (“DTC”) or a similar
organization, in each case issued in the name of the Warrant Holder or in such
other name or names of any Person or Persons designated in such Notice of
Exercise. This Warrant shall be deemed to have been exercised and such Share
certificate or certificates shall be deemed to have been issued, and the Warrant
Holder or other Person or Persons designated in such Notice of Exercise shall be
deemed for all purposes to have become a holder of record of Shares, all as of
the date that such Notice of Exercise and payment shall have been received by
the Company.

(c) Surrender of Warrant. The Warrant Holder shall surrender this Warrant to the
Company when it delivers the Notice of Exercise, and in the event of a partial
exercise of the Warrant, the Company shall execute and deliver to the Warrant
Holder, at the time the Company delivers the Share certificate or certificates
issued pursuant to such Notice of Exercise, a new Warrant for the unexercised
portion of the Warrant, but in all other respects identical to this Warrant.

(d) Legend. Each certificate for Warrant Shares issued upon exercise of this
Warrant, unless at the time of exercise such Warrant Shares are registered under
the Securities Act, shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

Any certificate for Warrant Shares issued at any time in exchange or
substitution for any certificate bearing such legend (unless at that time such
Warrant Shares are registered under the Securities Act) shall also bear such
legend unless, in the written opinion of counsel selected by the holder of such
certificate (who may be an employee of such holder), which counsel and opinion
shall be reasonably acceptable to the Company, the Warrant Shares represented
thereby need no longer be subject to restrictions on resale under the Securities
Act.

(e) Fractional Shares. The Company shall not be required to issue fractions of
Shares upon an exercise of the Warrant. If any fraction of a Share would, but
for this restriction, be issuable upon an exercise of the Warrant, in lieu of
delivering such fractional Share, the Company shall pay to the Warrant

 

4



--------------------------------------------------------------------------------

Holder, in cash, an amount equal to the same fraction times the Closing Price on
the trading day immediately prior to the date of such exercise (or if there is
no such Closing Price, then based on the Appraised Value as of such day).

(f) Expenses and Taxes. The Company shall pay all expenses, taxes and owner
charges payable in connection with the preparation, issuance and delivery of
certificates for the Warrant Shares and any new Warrants, except that if the
certificates for the Warrant Shares or the new Warrants are to be registered in
a name or names other than the name of the Warrant Holder, funds sufficient to
pay all transfer taxes payable as a result of such transfer shall be paid by the
Warrant Holder at the time of its delivery of the Notice of Exercise or promptly
upon receipt of a written request by the Company for payment.

(g) Automatic Cashless Exercise. To the extent that there has not been an
exercise by the Warrant Holder pursuant to Section 2(a) hereof, any portion of
the Warrant that remains unexercised shall be exercised automatically in whole
(not in part), upon the Expiration Date. In the event of a Qualified Change of
Control, any portion of the Warrant that remains unexercised shall be exercised
automatically in whole (not in part) upon such Qualified Change of Control.
Payment by the Warrant Holder upon such automatic exercise shall be in the form
of the Warrant Holder receiving from the Company the number of Warrant Shares
equal to (i) the number of Warrant Shares as to which this Warrant is being
automatically exercised minus (ii) the number of Warrant Shares having a value
(A) in the case of a Qualified Change of Control, equal to the consideration
paid for a Warrant Share upon such Qualified Change of Control, or (B) in any
other case, based on the Closing Price on the trading day immediately prior to
the date of such automatic exercise (or if there is no such Closing Price, then
based on the Appraised Value as of such day), equal to the Exercise Amount.

Section 3. Investment Representation; Unregistered Securities.

(a) By accepting the Warrant, the Warrant Holder represents that it is acquiring
the Warrant for its own account for investment purposes and not with the view to
any sale or distribution, that the Warrant Holder will not offer, sell or
otherwise dispose of the Warrant or the Warrant Shares except under
circumstances as will not result in a violation of applicable securities laws,
and that the Warrant Holder is an “accredited investor” as that term is defined
in Rule 501 under the Securities Act.

(b) Warrant Holder understands that the Warrant and the Warrant Shares have not
been, and will not be, registered under the Securities Act or any state
securities law, by reason of their issuance in a transaction exempt from the
registration requirements of the Securities Act and such laws, that the Warrants
and the Warrant Shares must be held indefinitely unless they are subsequently
registered under the Securities Act and such laws or a subsequent disposition
thereof is exempt from registration, that the Warrants and the Warrant Shares
shall bear a legend to such effect, and that appropriate stop transfer
instructions may be issued. Warrant Holder further understands that such
exemption depends upon, among other things, the bona fide nature of Warrant
Holder’s investment intent expressed herein.

Section 4. Validity of Warrant and Issuance of Shares.

(a) The Company represents and warrants that this Warrant has been duly
authorized, is validly issued, and constitutes the valid and binding obligation
of the Company.

(b) The Company further represents and warrants that on the date hereof it is
duly authorized and reserved, and the Company hereby agrees that it will at all
times until the Expiration Date have duly authorized and reserved, such number
of Shares as will be sufficient to permit the exercise in full of the Warrant,
and that all such Shares are and will be duly authorized and, when issued upon
exercise of the Warrant, will be validly issued, fully paid and non-assessable,
and free and clear of all security interests, claims, liens, equities and other
encumbrances.

 

5



--------------------------------------------------------------------------------

Section 5. Antidilution Provisions. The Exercise Price in effect at any time,
and the number of Warrant Shares that may be purchased upon any exercise of the
Warrant, shall be subject to change or adjustment as follows:

(a) Share Reorganization. If the Company shall subdivide its outstanding Shares
into a greater number of Shares, by way of a stock split, stock dividend or
otherwise, or consolidate its outstanding Shares into a smaller number of Shares
(any such event being herein called a “Share Reorganization”), then (i) the
Exercise Price shall be adjusted, effective immediately after the effective date
of such Share Reorganization, to a price determined by multiplying the Exercise
Price in effect immediately prior to such effective date by a fraction, the
numerator of which shall be the number of Shares outstanding on such effective
date before giving effect to such Share Reorganization and the denominator of
which shall be the number of Shares outstanding after giving effect to such
Share Reorganization, and (ii) the number of Shares subject to purchase upon
exercise of this Warrant shall be adjusted, effective at such time, to a number
determined by multiplying the number of Shares subject to purchase immediately
before such Share Reorganization by a fraction, the numerator of which shall be
the number of Shares outstanding after giving effect to such Share
Reorganization and the denominator of which shall be the number of Shares
outstanding immediately before giving effect to such Share Reorganization.

(b) Pro-Rata Distributions in Respect of Shares. If the Company, at any time
while this Warrant is outstanding, distributes to all holders of Shares
(“Pro-Rata Distribution”) for no consideration (i) evidences of its
indebtedness, (ii) any security (other than pursuant to a Share Reorganization
which is governed by Section 5(a)), (iii) rights or warrants to subscribe for or
purchase any security, or (iv) any other asset, including cash (in each case,
“Distributed Property”), then, upon any exercise of this Warrant that occurs
after the record date fixed for determination of shareholder entitled to receive
such distribution, the Warrant Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date without regard to
any limitation on exercise contained therein. The Company will at all times set
aside in escrow and keep available for distribution to such holder upon exercise
of this Warrant a portion of the Distributed Property to satisfy the
distribution to which such Holder is entitled pursuant to this Section 5(b).

(c) Other Issuances.

(i) If the Company shall issue, sell or otherwise distribute any Shares
(including, for the avoidance of doubt, any deemed issuance, sale or
distribution described in paragraphs (ii) and (iii) below), other than pursuant
to a Share Reorganization (which is governed by Section 5(a)) or a Pro-Rata
Distribution (which is governed by Section 5(b) (any such event, including any
event described in paragraphs (ii) and (iii) below, being herein called a “Share
Distribution”), for a consideration per Share less than the Exercise Price then
in effect, then, effective upon such Share Distribution, the Exercise Price
shall be reduced to a price determined by multiplying the Exercise Price by a
fraction, the numerator of which shall be the sum of (A) the number of Shares
outstanding immediately prior to such Share Distribution multiplied by the
Exercise Price, plus (B) the consideration, if any, received by the Company upon
such Share Distribution, and the denominator of which shall be the product of
(1) the total number of Shares outstanding immediately after such Share
Distribution multiplied by (2) the Exercise Price. If any Share Distribution
shall require an adjustment to the Exercise Price pursuant to the foregoing
provisions of this Section 5(c), including by operation of paragraph (ii) or
(iii) below, then, effective at

 

6



--------------------------------------------------------------------------------

the time such adjustment is made, the number of Shares subject to purchase upon
exercise of this Warrant shall be increased to a number determined by
multiplying the number of Shares subject to purchase immediately before such
Share Distribution by a fraction, the numerator of which shall be the Exercise
Price in effect immediately prior to such event and the denominator of which
shall be the Exercise Price as adjusted in accordance with this Section 5(c).
The provisions of this Section 5(c), including by operation of paragraph (ii) or
(iii) below, shall not operate to increase the Exercise Price or reduce the
number of Shares subject to purchase upon exercise of this Warrant.

(ii) If the Company shall issue, sell, distribute (other than a Pro Rata
Distribution) or otherwise grant in any manner (including by assumption) any
rights to subscribe for or to purchase, or any warrants or options for the
purchase of Shares or any securities convertible into or exchangeable for Shares
such rights, warrants or options being herein called “Options” and such
convertible or exchangeable securities being herein called “Convertible
Securities”), whether or not such Options or the rights to convert or exchange
any such Convertible Securities in respect of such Options are immediately
exercisable or exercisable prior to the Expiration Date or thereafter, and the
price per Share for which Shares are issuable upon the exercise of such Options
or upon conversion or exchange of such Convertible Securities in respect of such
Options (determined by dividing (x) the aggregate amount, if any, received or
receivable by the Company as consideration for the granting of such Options,
plus the minimum aggregate amount of additional consideration payable to the
Company upon the exercise of all such Options, plus, in the case of Options to
acquire Convertible Securities, the minimum aggregate amount of additional
consideration, if any, payable upon issuance or sale of such Convertible
Securities and upon the conversion or exchange thereof, by (y) the total maximum
number of Shares issuable upon the exercise of such Options or upon the
conversion or exchange of all such Convertible Securities issuable upon the
exercise of such Options) shall be less than the Exercise Price, then, for
purposes of Section 5(c)(i), the total maximum number of Shares issuable upon
the exercise of such Options or upon conversion or exchange of the total maximum
amount of such Convertible Securities issuable upon the exercise of such Options
shall be deemed to have been issued as of the date of granting of such Options
and thereafter shall be deemed to be outstanding and the Company shall be deemed
to have received as consideration of such price per Share, determined as
provided above, therefor. Except as otherwise provided in paragraph (iv) below,
no additional adjustment of the Exercise Price shall be made upon the actual
exercise of such Options or upon conversion or exchange of such Convertible
Securities.

(iii) If the Company shall issue, sell or otherwise distribute (other than a
Pro-Rata Distribution) (including by assumption) any Convertible Securities,
whether or not the rights to exchange or convert thereunder are immediately
exercisable or exercisable prior to the Expiration Date or thereafter, and the
price per Share for which Shares are issuable upon the conversion or exchange of
such Convertible Securities (determined by dividing (x) the aggregate amount
received or receivable by the Company as consideration for the issuance, sale or
distribution of such Convertible Securities, plus the minimum aggregate amount
of additional consideration, if any, payable to the Company upon the conversion
or exchange thereof, by (y) the maximum number of Shares issuable upon the
conversion or exchange of all such Convertible Securities) shall be less than
the Exercise Price, then, for purposes of Section 5(c)(i), the total maximum
number of Shares issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued as of the date of the issuance,
sale or distribution of such Convertible Securities thereafter shall be deemed
to be outstanding and the Company shall be deemed to have received as
consideration such price per Share, determined as provided above, therefor.
Except as otherwise provided in paragraph (iv) below, no additional adjustment
of the Exercise Price shall be made upon the actual conversion or exchange of
such Convertible Securities.

(iv) If (x) the purchase price provided for in any Option referred to in
Section 5(c)(ii) or the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in Sections
5(c)(ii) or 5(c)(iii) or the rate at which any Convertible Securities

 

7



--------------------------------------------------------------------------------

referred to in Sections 5(c)(ii) or 5(c)(iii) are convertible into or
exchangeable for Shares shall change at any time (other than under or by reason
of provisions designed to protect against dilution upon an event which results
in a related adjustment pursuant to this Section 5), or (y) any of such Options
or Convertible Securities shall have terminated, lapsed or expired, the Exercise
Price then in effect shall forthwith be readjusted (effective only with respect
to any exercise of this Warrant after such readjustment) to the Exercise Price
which would then be in effect had the adjustment made upon the issuance, sale,
distribution or grant of such Options or Convertible Securities been made based
upon such changed purchase price, additional consideration or conversion rate,
as the case may be (in the case of any event referred to in clause (x) of this
paragraph (iv)) or had such adjustment not been made (in the case of any event
referred to in clause (y) of this paragraph (iv)).

(v) If any Shares, Options or Convertible Securities shall be issued, sold or
distributed for cash, the consideration received therefor shall be deemed to be
the amount received by the Company therefore, less any expenses in excess of
reasonable and customary expenses in connection therewith. If any Shares,
Options or Convertible Securities shall be issued, sold or distributed for a
consideration other than cash, the amount of the consideration other than cash
received by the Company shall be deemed to be the fair market value of such
consideration at the time of its receipt by the Company as determined in good
faith by the Board of Directors of the Company, less any expenses in excess of
reasonable and customary expenses incurred in connection therewith. If any
Shares, Options or Convertible Securities shall be issued in connection with any
merger in which the Company is the surviving entity, the amount of consideration
therefore shall be deemed to be the fair market value of such portion of the
assets and business of the non-surviving entity as shall be attributable to such
Shares, Options or Convertible Securities, as the case may be, at the time of
the merger as determined in good faith by the Board of Directors of the Company
(in making such determination the members of its Board of Directors may give
effect to the proposed acquisition and incorporate the prospects of the
performance of the assets and business of the non-surviving corporation over the
12 month period following the acquisition, including any reasonably demonstrate
synergistic or value enhancing factors). If any Options shall be issued in
connection with the issuance and sale of other securities of the Company,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued without consideration.

(vi) Notwithstanding the foregoing, no adjustment will be made under this
Section 5(c) in respect of: (i) the issuance of securities upon the exercise or
conversion of any securities issued by the Company on prior to the date hereof,
(ii) the issuance of Warrant Shares upon exercise of the Warrants, (iii) the
grant of options, warrants, Shares or other common stock equivalents under any
duly authorized employee stock option, restricted stock plan or stock purchase
plan of the Company whether now existing or hereafter approved by the board of
directors of the Company and its shareholders in the future, and the issuance of
Shares in respect thereof, (iv) the issuance of securities in connection with a
Strategic Transaction, or (v) the issuance of securities in a transaction
described in paragraph (a) or (b) of this Section 5 (collectively, “Excluded
Issuances”). For purposes of this paragraph, a “Strategic Transaction” means a
transaction or relationship in which (1) the Company issues Shares of Common
Stock that the Board of Directors of the Company determined in good faith is,
itself or through its Subsidiaries, an operating company in a business
synergistic with the business of the Company (or a shareholder thereof) and
(2) the Company expects to receive benefits in addition to the investment of
funds, but shall not include (x) a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to a Person whose
primary business is investing in securities or (y) issuances to lenders.

(d) Above Market Purchases of Securities. If, at any time after the date hereof,
the Company or any Subsidiary shall repurchase (a “Repurchase”), by self-tender
offer or otherwise, any securities of the Company at an aggregate repurchase
price that exceeds the aggregate Market Price for the securities

 

8



--------------------------------------------------------------------------------

repurchased determined as of the Business Day immediately prior to the earliest
of (i) the date of such Repurchase, (ii) the commencement of an offer to
repurchase or (iii) the public announcement of either (such date being referred
to as the “Determination Date”), then the Exercise Price and the number of
Warrant Shares issuable upon exercise of this Warrant shall be adjusted as
follows:

(A) The Exercise Price shall be reduced to an amount equal to the product of
(A) the Exercise Price in effect immediately prior to such issuance or sale
times (B) a fraction, (I) the numerator of which shall be (x) the product of
(1) the Market Price for the Shares as of the Determination Date times (2) the
number of Shares outstanding immediately following the consummation of the
Repurchase less (y) the Repurchase Premium (as defined below), and (II) the
denominator of which shall be (x) the product of (1) the Market Price for the
Shares as of the Determination Date times (2) the number of Shares outstanding
immediately following the consummation of the Repurchase.

(B) The number of Warrant Shares issuable upon exercise of this Warrant shall be
increased to the number of Shares determined by multiplying (x) the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
distribution times (y) a fraction (1) the numerator of which shall be the
Exercise Price in effect immediately prior to the adjustment in clause (A) of
this Section 5(d) and (2) the denominator of which shall be the Exercise Price
in effect immediately after such adjustment.

The amount by which the aggregate repurchase price for all securities
repurchased in any Repurchase (including for such purposes any fees or other
direct or indirect consideration payable in connection therewith) exceeds the
aggregate Market Price for such securities is referred to as the “Repurchase
Premium.”

(e) Corporate Reorganization. Subject to an automatic cashless exercise in the
event of a Qualified Change of Control pursuant to Section 2(g) hereof, in which
case this Section 5(e) shall be inapplicable, if any (i) capital reorganization;
(ii) reclassification of the capital stock of the Company; (iii) merger,
consolidation or reorganization or other similar transaction or series of
related transactions which results in the voting securities of the Company
outstanding immediately prior thereto representing immediately thereafter
(either by remaining outstanding or by being converted into voting securities of
the surviving or acquiring entity) less than 50% of the combined voting power of
the voting securities of or economic interests in the Company or such surviving
or acquiring entity outstanding immediately after such merger, consolidation or
reorganization; (iv) sale, lease, license, transfer, conveyance or other
disposition of all or substantially all of the assets of the Company; (v) sale
of shares of capital stock of the Company, in a single transaction or series of
related transactions, representing at least 50% of the voting power of the
voting securities of or economic interests in the Company; or (vi) the
acquisition by any “person” (together with his, her or its Affiliates) or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act)
acquires, directly or indirectly, the beneficial ownership (as such term is
defined in Rule 13d-3 promulgated under the Exchange Act) of outstanding shares
of capital stock and/or other equity securities of the Company, in a single
transaction or series of related transactions (including, without limitation,
one or more tender offers or exchange offers), representing at least 50% of the
voting power of or economic interests in the then outstanding shares of capital
stock of the corporation (each of (i)-(vi) above a “Corporate Reorganization”)
shall be effected, then the Company shall use its best efforts to ensure that
lawful and adequate provision shall be made whereby each Warrant Holder shall
thereafter continue to have the right to purchase and receive upon the basis and
upon the terms and conditions herein specified and in lieu of the Warrant Shares
issuable upon exercise of the Warrants held by such Warrant Holder, shares of
stock in the surviving or acquiring entity (“Acquirer”), as the case may be,
such that the aggregate value of the Warrant Holder’s warrants to purchase such
number of shares, where the value of each new warrant to purchase one share in
the Acquirer is determined in accordance with the Black-Scholes Option Pricing
formula set forth in Appendix (A) hereto, is equivalent

 

9



--------------------------------------------------------------------------------

to the aggregate value of the Warrants held by such Warrant Holder, where the
value of each Warrant to purchase one share in the Company is determined in
accordance with the Black-Scholes Option Pricing formula set forth Appendix
(B) hereto. Furthermore, the new warrants to purchase shares in the Acquirer
referred to herein shall have the same expiration date as the Warrants, and
shall have a strike price, KAcq, that is calculated in accordance with Appendix
(A) hereto. For the avoidance of doubt, if the surviving or acquiring entity, as
the case may be, is a member of a consolidated group for financial reporting
purposes, the “Acquirer” shall be deemed to be the parent of such consolidated
group for purposes of this Section 5(e) and Appendix (A) hereto.

Moreover, appropriate provision shall be made with respect to the rights and
interests of each Warrant Holder to the end that the provisions hereof
(including, without limitation, provision for adjustment of the Warrant Price)
shall thereafter be applicable, as nearly equivalent as may be practicable in
relation to any shares of stock thereafter deliverable upon the exercise
thereof. The Company shall not effect any such Corporate Reorganization unless
prior to or simultaneously with the consummation thereof the successor
corporation resulting from such consolidation or merger, or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume by written instrument, reasonably deemed by the Board of
Directors of the Company and the Requisite Holders to be satisfactory in form
and substance, the obligation to deliver to the holder of the Warrants, at the
last address of such holder appearing on the books of the Company, such shares
of stock, as, in accordance with the foregoing provisions, such holder may be
entitled to purchase, and the other obligations under these Warrants. The
provisions of this Section 5(e) shall similarly apply to successive Corporate
Reorganizations. If the Company, in spite of using its best efforts, is unable
to cause these Warrants to continue in full force and effect until the
Expiration Date in connection with any Corporate Reorganization, then the
Company shall pay the Warrant Holders an amount per Warrant to purchase one
share in the Company that is calculated in accordance with the Black-Scholes
Option Pricing formula set forth in Appendix (B) hereto. Such payment shall be
made in cash in the event that the Corporate Reorganization results in the
shareholders of the Company receiving cash from the Acquirer at the closing of
the transaction, and shall be made in shares of the Company (with the value of
each share in the Company is determined according to SCorp in Appendix
(B) hereto) in the event that the Corporate Reorganization results in the
shareholders of the Company receiving shares in the Acquirer or other entity at
the closing of the transaction. In the event that the shareholders of the
Company receive both cash and shares at the closing of the transaction, such
payment to the Warrant Holders shall be also be made in both cash and shares in
the same proportion as the consideration received by the shareholders.

(f) Adjustment Rules.

(i) Any adjustments pursuant to this Section 5 shall be made successively
whenever any event referred to herein shall occur, except that, notwithstanding
any other provision of this Section 5, no adjustment shall be made to the number
of Warrant Shares to be delivered to the Warrant Holder (or to the Exercise
Price) if such adjustment represents less than 1% of the number of Warrant
Shares previously required to be so delivered, but any lesser adjustment shall
be carried forward and shall be made at the time and together with the next
subsequent adjustment which together with any adjustments so carried forward
shall amount to 1% or more of the number of Warrant Shares to be so delivered.

(ii) No adjustments shall be made pursuant to this Section 5 in respect of the
issuance of Warrant Shares upon exercise of the Warrant;

(iii) If the Company shall take a record of the holders of its Shares for any
purpose referred to in this Section 5, then (x) such record date shall be deemed
to be the date of the issuance, sale, distribution or grant in question and
(y) if the Company shall legally abandon such action prior to effecting such
action, no adjustment shall be made pursuant to this Section 5 in respect of
such action.

 

10



--------------------------------------------------------------------------------

(iv) In computing adjustments under this Section 5, (A) fractional interests in
Shares shall be taken into account to the nearest one-thousandth of a Share, and
(B) calculations of the Exercise Price shall be carried to the nearest
one-thousandth of one cent.

(v) Notwithstanding anything herein to the contrary, no adjustment pursuant to
this Section 5 shall cause the aggregate Exercise Price for all of the Warrant
Shares to increase to more than $100.00.

(g) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 5, the Company shall take any action which may be necessary,
including obtaining regulatory approvals or exemptions, in order that the
Company may thereafter validly and legally issue as fully paid and nonassessable
all Shares which the Warrant Holder is entitled to receive upon exercise of the
Warrant.

(h) Notice of Adjustment. Not less than 10 days prior to the record date or
effective date, as the case may be, of any action which requires or might
require an adjustment or readjustment pursuant to this Section 5, the Company
shall give notice to the Warrant Holder of such event, describing such event in
reasonable detail and specifying the record date or effective date, as the case
may be, and, if determinable, the required adjustment and computation thereof.
If the required adjustment is not determinable as the time of such notice, the
Company shall give notice to the Warrant Holder of such adjustment and
computation as soon as reasonably practicable after such adjustment becomes
determinable. In connection with any such adjustment or readjustment, at its
sole cost and expense, the Company will also cause independent certified public
accountants of recognized national standing (which may be the regular auditors
of the Company) selected by the Company to verify its computations and, in
connection with the preparation of the Company’s quarterly financial statements
prepare a report setting forth such adjustment or readjustment and showing in
reasonable detail the method of calculation thereof and the facts upon which
such adjustment or readjustment is based, including a statement of (i) the
consideration received or to be received by the Company for any Share
Distribution issued or sold or deemed to have been issued, (ii) the number of
Shares outstanding or deemed to be outstanding, and (iii) the Exercise Price in
effect immediately prior to such issue or sale and as adjusted and readjusted
(if required by this Section 5) on account thereof. The Company will forthwith
mail a copy of each such report to the Warrant Holder and will, upon the written
request at any time of the Warrant Holder, furnish to such holder a like report
setting forth the Exercise Price at the time in effect and showing in reasonable
detail how it was calculated. The Company will also keep copies of all such
reports at its office and will cause the same to be available for inspection at
such office during normal business hours by the Warrant Holder or any
prospective purchaser of this Warrant designated by the Warrant Holder.

(i) Subsequent Warrants. Irrespective of any adjustments in the Exercise Price
or the number of Warrant Shares issuable upon exercise of this Warrant, any
successor or replacement warrants issued theretofore or thereafter may continue
to express the same Exercise Price per Share and number and kind of Warrant
Shares as are stated in this Warrant.

(j) Disputes. Any dispute which arises between the Warrant Holder and the
Company with respect to the calculation of the adjusted Exercise Price or
Warrant Shares issuable upon exercise shall be determined by the independent
auditors of the Company, and such determination shall be binding upon the
Company and the holders of the Warrants and the Warrant Shares if made in good
faith and without manifest error.

 

11



--------------------------------------------------------------------------------

(k) Other Actions Affecting Shares.

(i) Equitable Equivalent. In case any event shall occur as to which the
provisions of this Section 5 set forth above hereof are not strictly applicable
but the failure to make any adjustment would not, in the opinion of the Warrant
Holder, fairly protect the purchase rights represented by this Warrant in
accordance with the essential intent and principles of this Section 5, then, in
each such case, at the request of the Warrant Holder, the Company shall appoint
a firm of independent investment bankers of recognized national standing (which
shall be completely independent of the Company and shall be satisfactory to the
holder or the Requisite Holders), which shall give their opinion upon the
adjustment, if any, on a basis consistent with the essential intent and
principles established in this Section 5, necessary to preserve, without
dilution, the purchase rights represented by this Warrant. Upon receipt of such
opinion, the Company will promptly mail a copy thereof to the holder of this
Warrant and shall make the adjustments described therein.

(ii) No Avoidance. The Company shall not, by amendment of its certificate of
incorporation or by-laws or through any consolidation, merger, reorganization,
transfer of assets, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against dilution or other impairment as if the holder was a shareholder
of the Company entitled to the benefit of fiduciary duties afforded to
shareholders under Pennsylvania law.

(l) Calculation of Consideration Received. The consideration for the issue or
sale of any Share Distribution shall, irrespective of the accounting treatment
of such consideration:

(i) insofar as it consists of cash, be computed at the amount of cash actually
received by the Company without reduction for any expenses paid or incurred by
the Company or any commissions or compensations paid or concessions or discounts
allowed to underwriters, dealers or others performing similar services in
connection with such issue or sale;

(ii) insofar as it consists of property (including securities) other than cash
actually received by the Company, be computed at the Appraised Value thereof at
the time of such issue or sale; and

(iii) insofar as it consists neither of cash nor of other property, be computed
as having no value.

(m) Adjustment of Par Value. If for any reason (including the operation of the
adjustment provisions set forth in this Warrant), the Exercise Price on any date
of exercise of this Warrant shall not be lawful and adequate consideration for
the issuance of the relevant Warrant Shares, then the Company shall take such
steps as are necessary (including the amendment of its certificate of
incorporation so as to reduce the par value of the Shares) to cause such
Exercise Price to be adequate and lawful consideration on the date the payment
thereof is due, but if the Company shall fail to take such steps, then the
Company acknowledges that the Warrant Holder shall have been damaged by the
Company in an amount equal to an amount, which, when added to the total Exercise
Price for the relevant Warrant Shares, would equal lawful and adequate
consideration for the issuance of such Warrant Shares, and the Company
irrevocably agrees that if the Warrant Holder shall then forgive the right to
recover such damages from the Company, such forgiveness shall constitute, and
Company shall accept such forgiveness as, additional lawful consideration for
the issuance of the relevant Warrant Shares.

 

12



--------------------------------------------------------------------------------

(n) Appraisal.

(i) If the Requisite Holders shall, for any reason whatsoever, disagree with the
Company’s determination of the Appraised Value of a Share, then such holders
shall by notice to the Company (an “Appraisal Notice”) given within sixty
(60) days after the Company notifies the holders of such determination, elect to
dispute such determination, and such dispute shall be resolved as set forth in
clause (ii) of this Section.

(ii) The Company shall within ten (10) days after an Appraisal Notice shall have
been given, engage an independent investment bank of national repute (the
“Appraiser”) selected by the Requisite Holders and retained pursuant to an
engagement letter between the Company and the Appraiser with respect to such
valuation in form and substance reasonably acceptable to Requisite Holders, to
make an independent determination of the Appraised Value of a Share; such value
shall be determined without deduction for (a) liquidity considerations,
(b) minority shareholder status, or (c) any liquidation or other preference or
any right of redemption in favor of any other equity securities of the Company.
The costs of engagement of such investment bank for any such determination of
Appraised Value shall be paid by the Company.

(o) Trading Market Limitation.

(i) Notwithstanding any other provisions in this Warrant to the contrary, unless
and until the Shareholder Approval is received, no adjustment pursuant to this
Section 5 shall require the Company to issue more than [                ]4
Shares upon exercise of the Warrant (“Warrant Share Cap”); provided that the
Warrant Share Cap shall be adjusted in connection with any Share Reorganization
in the same manner as the number of Warrant Shares is adjusted pursuant to
Section 5(a).

(ii) As a condition precedent to the Company consummating any transaction that,
but for the application of Section 5(o)(i), would have resulted in an adjustment
which would have required the Company to issue Shares upon exercise of the
Warrant in excess of the Warrant Share Cap, the Company shall obtain shareholder
approval and take such other actions as reasonably necessary (collectively, the
“Shareholder Approval”) to permit the issuance of Shares in excess of the
Warrant Share Cap.

Section 6. Transfer of Warrant. The Warrant Holder upon transfer of the Warrant
must deliver to the Company a duly executed Warrant Assignment in the form of
Exhibit B and upon surrender of this Warrant to the Company, the Company shall
execute and deliver a new Warrant with appropriate changes to reflect such
Assignment, in the name or names of the assignee or assignees specified in the
Warrant Assignment or other instrument of assignment and, if the Warrant
Holder’s entire interest is not being transferred or assigned, in the name of
the Warrant Holder, and upon the Company’s execution and delivery of such new
Warrant, this Warrant shall promptly be cancelled; and provided that any
assignee shall have all of the rights of an Initial Holder hereunder. The
Warrant Holder shall pay any transfer tax imposed in connection with such
assignment (if any). Any transfer or exchange of this Warrant shall be without
charge to the Warrant Holder (except as provided above with respect to transfer
taxes, if any) and any new Warrant issued shall be dated the date hereof.

Section 7. Assistance in Disposition of Warrant or Warrant Shares.
Notwithstanding any other provision herein, in the event that it becomes
unlawful for the Warrant Holder to continue to hold the Warrant, in whole or in
part, or some or all of the Shares held by it, or restrictions are imposed on
any the Warrant Holder by any statute, regulation or governmental authority
which, in the judgment of the Warrant Holder, make it unduly burdensome to
continue to hold the Warrant or such Shares, the Warrant

 

 

4 

Number shall equal 15% of the outstanding Shares on the issue date of this
Warrant.

 

13



--------------------------------------------------------------------------------

Holder may sell or otherwise dispose of the Warrant (subject to the restrictions
on transfer provided in Section 6) or its Shares, and the Company agrees to
provide reasonable assistance to the Warrant Holder in disposing of the Warrant
and such Shares in a prompt and orderly manner and, at the request of the
Warrant Holder, to provide (and authorize the Warrant Holder to provide)
financial and other information concerning the Company to any prospective
purchaser of the Warrant or Shares owned by the Warrant Holder.

Section 8 Identity of Transfer Agent. The Transfer Agent for the Common Stock is
Broadridge Corporate Issuer Solutions, Inc. Upon the appointment of any
subsequent transfer agent for the Shares, the Company will mail to the Warrant
Holder a statement setting forth the name and address of such transfer agent.

Section 9. Covenants. The Company agrees that:

(a) Information. So long as this Warrant remains outstanding or any Initial
Holder holds any Warrant Shares, the Company will deliver to the Warrant Holder
(or Initial Holder):

(i) as soon as available and in any event within 90 days after the end of each
fiscal year, an audited consolidated and consolidating balance sheet of the
Company and its consolidated subsidiaries as of the end of such fiscal year and
the related consolidated statements of income and cash flows for such fiscal
year, prepared in conformity with generally accepted accounting principles in
the United States applied on a consistent basis, except as otherwise noted
therein, and setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and reported on without
qualification by public accountants of nationally recognized standing;

(ii) as soon as available but not later than 30 days after the end of each month
which is not a fiscal quarter end and 45 days after the end of each month which
is a fiscal quarter end, a consolidated and consolidating balance sheet of the
Company as of the end of such month, and the related consolidated and
consolidating statements of income and cash flows for such month and for the
portion of the fiscal year ended at the end of such month, prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis, except as otherwise noted therein, and setting
forth, in each case, in comparative form the figures for the corresponding month
and the corresponding portion of the previous fiscal year, together with a
comparison of results to the Company’s projections for such fiscal year;

(iii) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and to the extent the Company is required by law or pursuant to
the terms of any outstanding indebtedness of the Company to prepare such
reports, any annual reports, quarterly reports and other periodic reports
pursuant to Section 13 or 15(d) of the Exchange Act actually prepared by the
Company as soon as available; and

(iv) promptly, upon the issuance thereof, all statements and notices sent to the
Company’s shareholders.

The information requirements set forth in Sections 9(a)(i)-(iv) shall be deemed
to be satisfied upon filing of such information via EDGAR with the Commission.

(b) Securities Filings; Rules 144 & 144A. The Company will (i) file any reports
required to be filed by it under the Securities Act, the Exchange Act or the
rules and regulations adopted by the Commission thereunder, (ii) use its
commercially reasonable efforts to cooperate with the Warrant Holder and each
holder of Warrant Shares in supplying such information concerning the Company as
may be

 

14



--------------------------------------------------------------------------------

necessary for the Warrant Holder or holder of Warrant Shares to complete and
file any information reporting forms currently or hereafter required by the
Commission as a condition to the availability of an exemption from the
Securities Act for the sale of any Warrants or Warrant Shares, (iii) take such
further action as the Warrant Holder may reasonably request to the extent
required from time to time to enable the Warrant Holder to sell Warrant Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 or 144A under the Securities Act, as such Rules
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission, and (iv) upon the request of the Warrant Holder,
deliver to the Warrant Holder a written statement as to whether it has complied
with such reporting requirements; provided that this subsection (b) shall not
require the Company to make any filing under the Securities Act or Exchange Act
which the Company is not otherwise obligated to make.

(c) Obtaining of Governmental Approvals and Stock Exchange Listings. The Company
will, at its own expense, (i) obtain and keep effective any and all permits,
consents and approvals of governmental agencies and authorities which may from
time to time be required of the Company in order to satisfy its obligations
hereunder, and (ii) take all action which may be necessary so that the Warrant
Shares, immediately upon their issuance upon the exercise of the Warrants, will
be listed on Trading Market, if any, on which the Shares are then listed.

(d) Structural Dilution. So long as this Warrant remains outstanding, the
Company shall not permit any of its Subsidiaries to issue, sell, distribute or
otherwise grant in any manner (including by assumption) any rights to subscribe
for or to purchase, or any warrants or options for the purchase of any equity
securities of such Subsidiary or any securities convertible into or exchangeable
for such equity securities (or any rights to subscribe for or to purchase, or
any warrants or options for the purchase of any such convertible or exchangeable
securities), whether or not immediately exercisable or exercisable prior to the
Expiration Date or thereafter.

(e) Notices Of Corporate Action. In the event of:

(i) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any distribution, or any right to subscribe for, purchase or
otherwise acquire any Shares or any other securities or property, or to receive
any other right, or

(ii) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, any consolidation or
merger involving the Company and any other Person or any transfer of all or
substantially all the assets of the Company to any other Person, or any
Corporate Reorganization, or

(iii) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, or

(iv) any issuance of any Shares, Convertible Security or Option by the Company,

the Company will mail to the Warrant Holder a notice specifying (i) the date or
expected date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right, (ii) the date or expected date on which any such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, (iii) the
time, if any such time is to be fixed, as of which the holders of record of
Shares (or other securities under Section 5(d)) shall be entitled to exchange
their Shares (or other securities under Section 5(d)) for the securities or
other property deliverable upon such

 

15



--------------------------------------------------------------------------------

reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up and a description in reasonable
detail of the transaction and (iv) the date of such issuance, together with a
description of the security so issued and the consideration received by the
Company therefor. Such notice shall be mailed at least ten (10) days prior to
the date therein specified.

Section 10. Lost, Mutilated or Missing Warrants. Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of any Warrant, and, in the case of loss, theft or destruction, upon
receipt of indemnification satisfactory to the Company (in the case of an
Initial Holder its unsecured, unbonded agreement of indemnity or affidavit of
loss shall be sufficient) or, in the case of mutilation, upon surrender and
cancellation of the mutilated Warrant, the Company shall execute and deliver a
new Warrant of like tenor and representing the right to purchase the same
aggregate number of Warrant Shares.

Section 11. Waivers; Amendments. Any provision of this Warrant may be amended or
waived with (but only with) the written consent of the Company and the Requisite
Holders; provided that no such amendment or waiver shall, without the written
consent of the Company and the Warrant Holder, (a) change the number of Warrant
Shares issuable upon exercise of the Warrant or the Exercise Price, (b) shorten
the Expiration Date, or (c) amend, modify or waive the provisions of this
Section or the definition of “Requisite Holders.” Any amendment or waiver
effected in compliance with this Section shall be binding upon the Company and
the Warrant Holder. The Company shall give prompt notice to the Warrant Holder
of any amendment or waiver effected in compliance with this Section. No failure
or delay of the Company or the Warrant Holder in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereon or the exercise of any other right or power. No notice or demand on the
Company in any case shall entitle the Company to any other or future notice or
demand in similar or other circumstances. The rights and remedies of the Company
and the Warrant Holder hereunder are cumulative and not exclusive of any rights
or remedies which it would otherwise have.

Section 12. Miscellaneous.

(a) Shareholder Rights. The Warrant shall not entitle any Warrant Holder, prior
to the exercise of the Warrant, to any voting rights as a shareholder of the
Company.

(b) Expenses. The Company shall pay all reasonable out-of-pocket expenses of the
Warrant Holder, including reasonable fees and disbursements of counsel, in
connection with the preparation of the Warrant, any waiver or consent hereunder
or any amendment or modification hereof (regardless of whether the same becomes
effective). The Company shall not be required to pay any expenses of the Warrant
Holder under any other circumstance including those arising solely in connection
with a transfer of the Warrant.

(c) Successors and Assigns. All the provisions of this Warrant by or for the
benefit of the Company or the Warrant Holder shall bind and inure to the benefit
of their respective successors and assigns.

(d) Severability. In case any one or more of the provisions contained in this
Warrant shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

16



--------------------------------------------------------------------------------

(e) Notices. Any notice or other communication hereunder shall be in writing and
shall be sufficient if sent by first-class mail or courier, postage prepaid, and
addressed as follows: (a) if to the Company, addressed to the Company at its
address for notices as set forth below its signature hereon or any other address
as the Company may hereafter notify to the Warrant Holder and(b) if to the
Warrant Holder, addressed to such address as the Warrant Holder may hereafter
from time to time notify to the Company for the purposes of notice hereunder.

(f) Equitable Remedies. Without limiting the rights of the Company and the
Warrant Holder to pursue all other legal and equitable rights available to such
party for the other parties’ failure to perform its obligations hereunder, the
Company and the Warrant Holder each hereto acknowledge and agree that the remedy
at law for any failure to perform any obligations hereunder would be inadequate
and that each shall be entitled to specific performance, injunctive relief or
other equitable remedies in the event of any such failure.

(g) Continued Effect. Rights and benefits conferred on the holders of Warrant
Shares pursuant to the provisions hereof shall continue to inure to the benefit
of, and shall be enforceable by, such holders, notwithstanding the surrender of
the Warrant to, and its cancellation by, the Company upon the full or partial
exercise or repurchase hereof.

(h) Confidentiality. The Warrant Holder agrees to keep confidential any
proprietary information relating to the Company delivered by the Company
hereunder; provided that nothing herein shall prevent the Warrant Holder from
disclosing such information: (i) to any holder of Warrants or Warrant Shares,
(ii) to any Affiliate of any holder of Warrants or Warrant Shares or any actual
or potential transferee of the rights or obligations hereunder that agrees to be
bound by this Section 12(h), (iii) upon order, subpoena, or other process of any
court or administrative agency or otherwise required by law, (iv) upon the
request or demand of any regulatory agency or authority having jurisdiction over
such party, (v) which has been publicly disclosed, (vi) which has been obtained
from any Person that is not a party hereto or an affiliate of any such party and
which was not disclosed to the Warrant Holder in violation of a confidentiality
obligation to the Company known to the Warrant Holder, (vii) as may be required
in connection with the exercise of any remedy, or the resolution of any dispute
hereunder (provided that the Warrant Holder uses commercially reasonable efforts
to prevent further dissemination of the information), or (viii) to the legal
counsel or certified public accountants for any holder of Warrants or Warrant
Shares.

(i) Governing Law. THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW.

(j) Section Headings. The section headings used herein are for convenience of
reference only and shall not be construed in any way to affect the
interpretation of any provisions of the Warrant.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized signatory as of the day and year first above written.

 

RECRO PHARMA, INC., a Pennsylvania

corporation

By

 

Name: Title: Address for Notices:

Telephone:

Facsimile:

 

1



--------------------------------------------------------------------------------

Exhibit A to Warrant

Form of Notice of Exercise

            ,20    

To: [                    ]

Reference is made to the Warrant dated                     . Terms defined
therein are used herein as therein defined.

The undersigned, pursuant to the provisions set forth in the Warrant, hereby
irrevocably elects and agrees to purchase                 Shares, and makes
payment herewith in full therefor at the Exercise Price of $        in the
following form:             .

 

[If the number of Shares as to which the Warrant is being exercised is less than
all of the Shares purchasable thereunder, the undersigned hereby requests that a
new Warrant representing the remaining balance of the Shares be registered in
the name of                     , whose address is:
                                        .]

The undersigned hereby represents that it is exercising the Warrant for its own
account or the account of an Affiliate for investment purposes and not with the
view to any sale or distribution and that the Warrant Holder will not offer,
sell or otherwise dispose of the Warrant or any underlying Warrant Shares in
violation of applicable securities laws.

 

[NAME OF WARRANT HOLDER] By

 

Name: Title: [ADDRESS OF WARRANT HOLDER]



--------------------------------------------------------------------------------

Exhibit B to Warrant

Form of Warrant Assignment

Reference is made to the Warrant dated                     , issued by
[                    ]. Terms defined therein are used herein as therein
defined.

FOR VALUE RECEIVED                     (the “Assignor”) hereby sells, assigns
and transfers all of the rights of the Assignor as set forth in such Warrant,
with respect to the number of Warrant Shares covered thereby as set forth below,
to the Assignee(s) as set forth below:

Number of Warrant Shares

 

Name(s) of Assignee(s)

  

Address(es)

  

Number of Warrant

Shares

All notices to be given by the Company to the Assignor as Warrant Holder shall
be sent to the Assignee(s) at the above listed address(es), and, if the number
of Shares being hereby assigned is less than all of the Shares covered by the
Warrant held by the Assignor, then also to the Assignor.

In accordance with Section 7 of the Warrant, the Assignor requests that the
Company execute and deliver a new Warrant or Warrants in the name or names of
the assignee or assignees, as is appropriate, or, if the number of Shares being
hereby assigned is less than all of the Shares covered by the Warrant held by
the Assignor, new Warrants in the name or names of the assignee or the
assignees, as is appropriate, and in the name of the Assignor.

The undersigned represents that the Assignee has represented to the Assignor
that the Assignee is acquiring the Warrant for its own account or the account of
an Affiliate for investment purposes and not with the view to any sale or
distribution, and that the Assignee will not offer, sell or otherwise dispose of
the Warrant or the Warrant Shares except under circumstances as will not result
in a violation of applicable securities laws.

Dated:             , 20    

 

[NAME OF ASSIGNOR] By  

 

Name: Title: [ADDRESS OF ASSIGNOR]



--------------------------------------------------------------------------------

APPENDIX A

Black Scholes Option Pricing formula to be used when calculating the value of
each new warrant to purchase one share in the Acquirer shall be:

CAcq = SAcqe-l(TAcq-tAcq)N(d1) – KAcqe-r(TAcq-tAcq)N(d2), where

CAcq = value of each warrant to purchase one share in the Acquirer

SAcq = price of Acquirer’s stock as determined by reference to the average of
the closing prices on the securities exchange over the 20-day period ending
three trading days prior to the closing of the Corporate Reorganization
described in Section 5(d) if the Acquirer’s stock is then traded on such
exchange or system, or the average of the closing bid or sale prices (whichever
is applicable) in the over-the-counter market over the 20-day period ending
three trading days prior to the closing of the Corporate Reorganization if the
Acquirer’s stock is then actively traded in the over-the-counter market, or the
then most recently completed financing if the Acquirer’s stock is not then
traded on a securities exchange or system or in the over-the-counter market.

TAcq = expiration date of new warrants to purchase shares in the Acquirer =
TCorp

tAcq = date of issue of new warrants to purchase shares in the Acquirer

TAcq-tAcq = time until warrant expiration, expressed in years

s = volatility = annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Acquirer’s stock price on the securities
exchange over a 20-day trading period, determined by the Warrant Holders, that
is within the 100-day trading period ending on the trading day immediately after
the public announcement of the Corporate Reorganization described in
Section 5(d) if the Acquirer’s stock is then traded on such exchange or system,
or the annualized standard deviation of daily-log returns (using a 262-day
annualization factor) of the closing bid or sale prices (whichever is
applicable) in the over-the-counter market over a 20-day trading period,
determined by the Warrant Holder, that is within the 100-day trading period
ending on the trading day immediately after the public announcement of the
Corporate Reorganization if the Acquirer’s stock is then actively traded in the
over-the-counter market, or 0.6 (or 60%) if the Acquirer’s stock is not then
traded on a securities exchange or system or in the over-the-counter market.

N = cumulative normal distribution function

d1 = (ln(SAcq/KAcq) + (r-l+s2/2)(TAcq-tAcq)) ÷ (sÖ(TAcq-tAcq))

ln = natural logarithm

l = dividend rate of the Acquirer for the most recent 12-month period at the
time of closing of the Corporate Reorganization.

KAcq = strike price of new warrants to purchase shares in the Acquirer = KCorp *
(SAcq / SCorp)

r = annual yield, as reported by Bloomberg at time tAcq, of the United States
Treasury security measuring the nearest time TAcq

d2 = d1- sÖ(TAcq-tAcq)



--------------------------------------------------------------------------------

APPENDIX B

Black Scholes Option Pricing formula to be used when calculating the value of
each Warrant to purchase one share in the Company shall be:

CCorp = SCorpe-l(TCorp-tCorp)N(d1) – KCorpe-r(TCorp-tCorp)N(d2), where

CCorp = value of each Warrant to purchase one share in the Company

SCorp = price of Company stock as determined by reference to the average of the
closing prices on the securities exchange over the 20-day period ending three
trading days prior to the closing of the Corporate Reorganization described in
Section 5(d) if the Company’s stock is then traded on such exchange or system,
or the average of the closing bid or sale prices (whichever is applicable) in
the over-the-counter market over the 20-day period ending three trading days
prior to the closing of the Corporate Reorganization if the Company’s stock is
then actively traded in the over-the-counter market, or the then most recently
completed financing if the Company’s stock is not then traded on a securities
exchange or system or in the over-the-counter market.

TCorp = expiration date of Warrants to purchase shares in the Company

tCorp = date of public announcement of transaction

TCorp-tCorp = time until Warrant expiration, expressed in years

s = volatility = the annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Company’s stock price on the securities
exchange over a 20-day trading period, determined by the Warrant Holders, that
is within the 100-day trading period ending on the trading day immediately after
the public announcement of the Corporate Reorganization described in
Section 5(d) if the Company’s stock is then traded on such exchange or system,
or the annualized standard deviation of daily-log returns (using a 262-day
annualization factor) of the closing bid or sale prices (whichever is
applicable) in the over-the-counter market over a 20-day trading period,
determined by the Warrant Holder, that is within the 100-day trading period
ending on the trading day immediately after the public announcement of the
Corporate Reorganization if the Company’s stock is then actively traded in the
over-the-counter market, or 0.6 (or 60%) if the Company’s stock is not then
traded on a securities exchange or system or in the over-the-counter market.

N = cumulative normal distribution function

d1 = (ln(SCorp/KCorp) + (r-l+s2/2)(TCorp-tCorp)) ÷ (sÖ(TCorp-tCorp))

ln = natural logarithm

l = dividend rate of the Company for the most recent 12-month period at the time
of closing of the Corporate Reorganization.

KCorp = strike price of warrant

r = annual yield, as reported by Bloomberg at time tCorp, of the United States
Treasury security measuring the nearest time TCorp

d2 = d1- sÖ(TCorp-tCorp)



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PERFECTION CERTIFICATE FOR RECRO PHARMA, INC.

PERFECTION CERTIFICATE

[            ], 2015

The undersigned, the [title of officer] of Recro Pharma, Inc., a Pennsylvania
corporation (the “Company”), hereby certifies, with reference to (i) the Credit
Agreement, dated as of March 7, 2015 (the “Credit Agreement”), between Recro
Pharma LLC, as Borrower, and OrbiMed Royalty Opportunities II, LP, as Lender (in
such capacity, the “Lender”) and (ii) the Pledge and Security Agreement to be
entered into on the Closing Date (as defined in the Credit Agreement) by the
Company, among others, and the Lender, and after giving effect to the
Acquisition and the Merger (as each such term is defined in the Credit
Agreement), to the Lender as follows:

1. Name. The exact legal name of the Company as that name appears on its
Articles of Incorporation is as follows: Recro Pharma, Inc.

2. Other Identifying Factors.

(a) The following is the mailing address of the Company:

490 Lapp Road, Malvern, PA 19355

(b) If different from its mailing address, the Company’s place of business or,
if more than one, its chief executive office is located at the following
address:

 

Address

  

County

  

State

None      

(c) The following is the type of organization of the Company: Corporation

(d) The following is the jurisdiction of the Company’s organization:
Pennsylvania

(e) The following is the Company’s state issued organizational identification
number [state “None” if the state does not issue such a number]: 3769102

(f) The following the Company’s federal employer tax identification number:
26-1523233

3. Other Names, Etc.

(a) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years: None

(b) Attached hereto as Schedule 3 is the information required in §2 for any
other business or organization to which the Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years: None



--------------------------------------------------------------------------------

4. Other Current Locations.

(a) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods: None

 

Address

  

County

  

State

(b) The following are all other places of business of the Company in the United
States of America: None

 

Address

  

County

  

State

(c) The following are all other locations in the United States of America where
any of the Collateral consisting of inventory or equipment is located: None

 

Address

  

County

  

State

(d) The following are the names and addresses of all persons or entities other
than the Company, such as lessees, consignees, warehousemen or purchasers of
chattel paper, which have possession or are intended to have possession of any
of the Collateral consisting of instruments, chattel paper, inventory or
equipment: None

 

Name

  

Mailing Address

  

County

  

State

5. Prior Locations. 

(a) Set forth below is the information required by §4(a) or (b) with respect to
each location or place of business previously maintained by the Company at any
time during the past five years in a state in which the Company has previously
maintained a location or place of business at any time during the past four
months:

 

Address

  

County

  

State

55 Valley Stream Parkway

Malvern, PA 19355

   Chester    PA



--------------------------------------------------------------------------------

(b) Set forth below is the information required by §4(c) or (d) with respect to
each other location at which, or other person or entity with which, any of the
Collateral consisting of inventory or equipment has been previously held at any
time during the past twelve months:

None

 

Name

  

Address

  

County

  

State

6. Fixtures. Attached hereto as Schedule 6 is the information required by UCC
§9-502(b) or former UCC §9-402(5) of each state in which any of the Collateral
consisting of fixtures are or are to be located and the name and address of each
real estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded.

7. Intellectual Property.

Attached hereto as Schedule 7 is a complete list of all United States and
foreign patents, copyrights, trademarks, trade names and service marks
registered or for which applications are pending in the name of the Company.

8. Securities; Instruments. Attached hereto as Schedule 8 is a complete list of
all stocks, bonds, debentures, notes and other securities and investment
property owned by the Company (provide name of issuer, a description of security
and value).

9. Motor Vehicles. The following is a complete list of all motor vehicles owned
by the Company (describe each vehicle by make, model and year and indicate for
each the state in which registered and the state in which based): None

 

Vehicle

  

State of Registration

  

State in Which Based

10. Other Titled Collateral. The following is a complete list of aircraft and
boats and all other inventory, equipment and other goods of the Company which
are subject to any certificate of title or other registration statute of the
United States, any state or any other jurisdiction (provide description of
covered goods and indicate registration system and jurisdiction): None

 

Goods

  

Registration System

  

Jurisdiction



--------------------------------------------------------------------------------

11. Bank Accounts. The following is a complete list of all bank accounts
(including securities and commodities accounts) maintained by the Company
(provide name and address of depository bank, type of account and account
number):

 

Depository Bank

   Bank Address   

Type of Account

  

Acct. No.

PNC Bank, National Association   

Hamilton Street branch

1200 West Main Street

Morristown, PA 19401

610-292-2071

   Checking    [***] PNC Bank, National Association   

Hamilton Street branch

1200 West Main Street

Morristown, PA 19401

610-292-2071

   Sweep    [***] State Street Bank and Trust Company   

State Street Global Services

Wealth Manager Services

Attn: Melissa Johns

1200 Crown Colony Drive

CC1/2

Quincy, MA 02169

617-537-3181

   Cash Equivalents    [***]

12. Unusual Transactions. Except for those purchases, acquisitions and other
transactions described on Schedule 3 or on Schedule 12 attached hereto, all of
the Collateral has been originated by the Company in the ordinary course of the
Company’s business or consists of goods which have been acquired by the Company
in the ordinary course from a person in the business of selling goods of that
kind.

13. Commercial Tort Claims. Attached hereto as Schedule 13 is a brief written
description of each and every commercial tort claim which the Company holds.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate as of the date first written above.

 

RECRO PHARMA, INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE 3

NONE



--------------------------------------------------------------------------------

SCHEDULE 6

NONE



--------------------------------------------------------------------------------

SCHEDULE 7

INTELLECTUAL PROPERTY

PATENTS AND PATENT APPLICATIONS

 

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-2-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-3-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-4-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-5-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-6-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-7-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-8-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-9-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-10-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-11-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-12-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-13-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-14-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-15-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-16-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-17-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-18-



--------------------------------------------------------------------------------

Patent Number if
Applicable

  

Country

  

Application
Number

  

Patent

Expiration Date

  

Owner

prior to

Acquisition

and Merger

  

Owner

after

Acquisition

and Merger

  

License
Agreement

(if applicable)

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-19-



--------------------------------------------------------------------------------

TRADEMARKS

 

Trademark

  

Country

  

Registration Number/
Application Number

  

Owner

  

License Agreement (if
applicable)

RECRO PHARMA    US    86471197    Recro Pharma, Inc.    N/A INADEX    US   
86457271    Recro Pharma, Inc.    N/A RELIXED    US    86457272    Recro Pharma,
Inc.    N/A XEDANX    US    86457274    Recro Pharma, Inc.    N/A

 

-20-



--------------------------------------------------------------------------------

SCHEDULE 8

Prior to consummation of the Acquisition and the Merger, the Company owns 100%
of the limited liability company interests of Recro Pharma LLC, a Delaware
limited liability company.

From and after consummation of the Acquisition and the Merger, the Company will
own 100% of the limited liability company interests of Recro Gainesville LLC, a
Massachusetts limited liability company, and Recro Gainesville LLC will own 100%
of the limited liability company interests of Newco (as defined in the Credit
Agreement).

The Company also maintains the following money market account with State Street
Bank and Trust Company with a current balance of approximately [***]:

 

State Street Bank and Trust Company

State Street Global Services

Wealth Manager Services

Attn: Melissa Johns

1200 Crown Colony Drive

CC1/2

Quincy, MA 02169

617-537-3181

Cash Equivalents [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 12

NONE



--------------------------------------------------------------------------------

SCHEDULE 13

NONE



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF PERFECTION CERTIFICATE FOR RECRO PHARMA LLC

PERFECTION CERTIFICATE

March 7, 2015

The undersigned, the [title of officer] of Recro Pharma LLC, a Delaware limited
liability company (the “Company”), hereby certifies, with reference to (i) the
Credit Agreement, dated as of March 7, 2015 (the “Credit Agreement”), between
the Company, as Borrower, and OrbiMed Royalty Opportunities II, LP, as Lender
(in such capacity, the “Lender”) and (ii) the Pledge and Security Agreement to
be entered into on the Closing Date (as defined in the Credit Agreement) by the
Company, among others, and the Lender, and after giving effect to the
Acquisition and the Merger (as each such term is defined in the Credit
Agreement), to the Lender as follows:

1. Name. The exact legal name of the Company as that name appears on its
Articles of Incorporation is as follows: Recro Pharma LLC

2. Other Identifying Factors.

(a) The following is the mailing address of the Company:

490 Lapp Road, Malvern, PA 19355

(b) If different from its mailing address, the Company’s place of business or,
if more than one, its chief executive office is located at the following
address:

 

Address

  

County

  

State

None

     

(c) The following is the type of organization of the Company: limited liability
company

(d) The following is the jurisdiction of the Company’s organization: Delaware

(e) The following is the Company’s state issued organizational identification
number [state “None” if the state does not issue such a number]: 5704044

(f) The following the Company’s federal employer tax identification number: [Not
yet obtained]

3. Other Names, Etc.

(a) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years: None

(b) Attached hereto as Schedule 3 is the information required in §2 for any
other business or organization to which the Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years: None



--------------------------------------------------------------------------------

4. Other Current Locations.

(a) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods: None

 

Address

  

County

  

State

     

(b) The following are all other places of business of the Company in the United
States of America: None

 

Address

  

County

  

State

     

(c) The following are all other locations in the United States of America where
any of the Collateral consisting of inventory or equipment is located: None

 

Address

  

County

  

State

     

(d) The following are the names and addresses of all persons or entities other
than the Company, such as lessees, consignees, warehousemen or purchasers of
chattel paper, which have possession or are intended to have possession of any
of the Collateral consisting of instruments, chattel paper, inventory or
equipment: None

 

Name

  

Mailing Address

  

County

  

State

        

5. Prior Locations. 

(a) Set forth below is the information required by §4(a) or (b) with respect to
each location or place of business previously maintained by the Company at any
time during the past five years in a state in which the Company has previously
maintained a location or place of business at any time during the past four
months: None

 

Address

  

County

  

State

     



--------------------------------------------------------------------------------

(b) Set forth below is the information required by §4(c) or (d) with respect to
each other location at which, or other person or entity with which, any of the
Collateral consisting of inventory or equipment has been previously held at any
time during the past twelve months:

None

 

Name

  

Address

  

County

  

State

        

6. Fixtures. Attached hereto as Schedule 6 is the information required by UCC
§9-502(b) or former UCC §9-402(5) of each state in which any of the Collateral
consisting of fixtures are or are to be located and the name and address of each
real estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded.

7. Intellectual Property.

Attached hereto as Schedule 7 is a complete list of all United States and
foreign patents, copyrights, trademarks, trade names and service marks
registered or for which applications are pending in the name of the Company.

8. Securities; Instruments. Attached hereto as Schedule 8 is a complete list of
all stocks, bonds, debentures, notes and other securities and investment
property owned by the Company (provide name of issuer, a description of security
and value).

9. Motor Vehicles. The following is a complete list of all motor vehicles owned
by the Company (describe each vehicle by make, model and year and indicate for
each the state in which registered and the state in which based): None

 

Vehicle

  

State of Registration

  

State in Which Based

     

10. Other Titled Collateral. The following is a complete list of aircraft and
boats and all other inventory, equipment and other goods of the Company which
are subject to any certificate of title or other registration statute of the
United States, any state or any other jurisdiction (provide description of
covered goods and indicate registration system and jurisdiction): None

 

Goods

  

Registration System

  

Jurisdiction

     



--------------------------------------------------------------------------------

11. Bank Accounts. The following is a complete list of all bank accounts
(including securities and commodities accounts) maintained by the Company
(provide name and address of depository bank, type of account and account
number): None

12. Unusual Transactions. Except for those purchases, acquisitions and other
transactions described on Schedule 3 or on Schedule 12 attached hereto, all of
the Collateral has been originated by the Company in the ordinary course of the
Company’s business or consists of goods which have been acquired by the Company
in the ordinary course from a person in the business of selling goods of that
kind.

13. Commercial Tort Claims. Attached hereto as Schedule 13 is a brief written
description of each and every commercial tort claim which the Company holds.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate as of the date first written above.

 

RECRO PHARMA LLC By:

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 3

NONE



--------------------------------------------------------------------------------

SCHEDULE 6

NONE



--------------------------------------------------------------------------------

SCHEDULE 7

INTELLECTUAL PROPERTY

NONE



--------------------------------------------------------------------------------

SCHEDULE 8

NONE



--------------------------------------------------------------------------------

SCHEDULE 12

The following transactions will be consummated on the Closing Date:

 

  •   The Acquisition

 

  •   The Merger



--------------------------------------------------------------------------------

SCHEDULE 13

NONE



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

PERFECTION CERTIFICATE FOR SURVIVING ENTITY

[            ], 2015

The undersigned, the [title of officer] of Recro Gainesville LLC, a
Massachusetts limited liability company (the “Company”), hereby certifies, with
reference to (i) the Credit Agreement, dated as of March 7, 2015 (the “Credit
Agreement”), between Recro Pharma LLC, as Borrower, and OrbiMed Royalty
Opportunities II, LP, as Lender (in such capacity, the “Lender”) and (ii) the
Pledge and Security Agreement dated as of [            ], 2015, by the Company,
among others, and the Lender, and after giving effect to the Acquisition and the
Merger (as each such term is defined in the Credit Agreement), to the Lender as
follows:

1. Name. The exact legal name of the Company as that name appears on its
Certificate of Organization, as amended, is as follows:

Recro Gainesville LLC

2. Other Identifying Factors.

(a) The following is the mailing address of the Company:

490 Lapp Road, Malvern, PA 19355

(b) If different from its mailing address, the Company’s place of business or,
if more than one, its chief executive office is located at the following
address:

 

Address

  

County

  

State

1300 Gould Drive

Gainesville, GA 30504

   Hall    GA

(c) The following is the type of organization of the Company:

Limited liability company

(d) The following is the jurisdiction of the Company’s organization:

Massachusetts

(e) The following is the Company’s state issued organizational identification
number: 001060184

(f) The following the Company’s federal employer tax identification number:

[04-2903487]1

 

 

1  To be confirmed whether will be this number after Acquisition and Merger.



--------------------------------------------------------------------------------

3. Other Names, Etc.

(a) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:

 

  •   Alkermes Gainesville LLC

 

  •   Recro Pharma LLC

 

  •   Elan Holdings, LLC

 

  •   Elan Holdings, Inc.

(b) Attached hereto as Schedule 3 is the information required in §2 for any
other business or organization to which the Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years:

4. Other Current Locations.

(a) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods: None

 

Address

  

County

  

State

                       

b) The following are all other places of business of the Company in the United
States of America: None

 

Address

  

County

  

State

                 

(c) The following are all other locations in the United States of America where
any of the Collateral consisting of inventory or equipment is located: None

 

Address

  

County

  

State

     



--------------------------------------------------------------------------------

(d) The following are the names and addresses of all persons or entities other
than the Company, such as lessees, consignees, warehousemen or purchasers of
chattel paper, which have possession or are intended to have possession of any
of the Collateral consisting of instruments, chattel paper, inventory or
equipment:

 

Name

  

Mailing Address

  

County

  

State

Adams Data

Management

  

[1846 Montreal Road

Tucker, GA 30084]

   DeKalb    GA

Access Information Management

  

[795 Georgia Avenue

Gainesville, GA]

   Hall    GA

5. Prior Locations. 

(a) Set forth below is the information required by §4(a) or (b) with respect to
each location or place of business previously maintained by the Company at any
time during the past five years in a state in which the Company has previously
maintained a location or place of business at any time during the past four
months:

 

Address

  

County

  

State

852 Winter Street

Waltham, MA 02451

   Middlesex    MA

825 Winter Street

Waltham, MA 02451

  

Middlesex

  

MA

c/o National Registered Agents, Inc.,

303 Congress Street

Boston, MA 02210

  

Suffolk

  

MA

(b) Set forth below is the information required by §4(c) or (d) with respect to
each other location at which, or other person or entity with which, any of the
Collateral consisting of inventory or equipment has been previously held at any
time during the past twelve months:

 

Name

  

Address

  

County

  

State

                                   



--------------------------------------------------------------------------------

6. Fixtures. Attached hereto as Schedule 6 is the information required by UCC
§9-502(b) or former UCC §9-402(5) of each state in which any of the Collateral
consisting of fixtures are or are to be located and the name and address of each
real estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded.

7. Intellectual Property.

Attached hereto as Schedule 7 is a complete list of all United States and
foreign patents, copyrights, trademarks, trade names and service marks
registered or for which applications are pending in the name of the Company.

8. Securities; Instruments. Attached hereto as Schedule 8 is a complete list of
all stocks, bonds, debentures, notes and other securities and investment
property owned by the Company (provide name of issuer, a description of security
and value).

9. Motor Vehicles. The following is a complete list of all motor vehicles owned
by the Company (describe each vehicle by make, model and year and indicate for
each the state in which registered and the state in which based):

 

Vehicle

        State of
Registration      State in Which Based  

2004

   Chevrolet Astro Van      [     ]       GA   

2007

   Kawasaki KAF620E7F      [     ]       GA   

2006

   Ford F550 Medium Truck      [     ]       GA   

2007

   Ford F-150 XL      [     ]       GA   

10. Other Titled Collateral. The following is a complete list of aircraft and
boats and all other inventory, equipment and other goods of the Company which
are subject to any certificate of title or other registration statute of the
United States, any state or any other jurisdiction (provide description of
covered goods and indicate registration system and jurisdiction): None

 

Goods

  

Registration System

  

Jurisdiction

     

11. Bank Accounts. The following is a complete list of all bank accounts
(including securities and commodities accounts) maintained by the Company
(provide name and address of depository bank, type of account and account
number):

 

Depository Bank

  

Bank Address

  

Type of Account

  

Acct. No.

Bank of America

  

200 Meeting Street

Charleston, SC 29401

   Operating Acct   

[***]

Bank of America

  

200 Meeting Street

Charleston, SC 29401

  

Controlled

Disbursements Acct

  

[***]

Bank of America

  

200 Meeting Street

Charleston, SC 29401

   Payroll Acct   

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

12. Unusual Transactions. Except for those purchases, acquisitions and other
transactions described on Schedule 3 or on Schedule 12 attached hereto, all of
the Collateral has been originated by the Company in the ordinary course of the
Company’s business or consists of goods which have been acquired by the Company
in the ordinary course from a person in the business of selling goods of that
kind.

13. Commercial Tort Claims. Attached hereto as Schedule 13 is a brief written
description of each and every commercial tort claim which the Company holds.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate as of the date first written above.

 

RECRO GAINESVILLE LLC

By:

 

  Name:

  Title:



--------------------------------------------------------------------------------

SCHEDULE 3

Name: Alkermes Gainesville LLC

Mailing Address: 852 Winter Street, Waltham, MA 02541

Type of Organization: Limited Liability Company

Organizational ID: 001060184

Federal Employer Tax ID: 04-2903487

Name: Recro Pharma LLC

Mailing Address: 490 Lapp Road, Malvern, PA 19355

Type of Organization: Limited Liability Company

Organizational ID: 5704044

Federal Employer Tax ID: [To Be Obtained]

Name: Elan Holdings, LLC

Mailing Address: c/o National Registered Agents, Inc., 303 Congress Street,
Boston, MA 02210

Type of Organization: Limited Liability Company

Organizational ID: 001060184

Federal Employer Tax ID: 04-2903487

Name: Elan Holdings, Inc.

Mailing Address: c/o National Registered Agents, Inc., 303 Congress Street

Boston, MA 02210

Type of Organization: Corporation

Organizational ID: 001060184

Federal Employer Tax ID: 04-2903487



--------------------------------------------------------------------------------

SCHEDULE 6

[To Be Reviewed After Survey]

Tract I:

All that tract or parcel of land lying and being in Land Lot 16 and 17 of the
8th Land District, Hall County, Georgia, consisting of a total of 133.85 acres
and being all of Tract I consisting of a 123.40 acres, Tract II consisting of
4.49 acres and Tract III consisting of 5.96 acres all as described on a survey
for Elan Pharmaceutical Research Corp. by Farley-Collins & Associates,
registered surveyor, dated October 21, 1976, and last revised on February 25,
1982, recorded in Plat Book 85, page 205-205, Hall County, Georgia Plat Records.
Reference to said plat and the record thereof is hereby made for a more complete
description of said property.

Tract II:

All that tract or parcel of land lying and being in Land Lot 17 of the 8th Land
District, Hall County, Georgia, consisting of 16,251 acres and being more
particularly described according to a survey for Elan Pharmaceutical Research
Corp. by Henry Bailey, registered surveyor, dated February 24, 1982, recorded in
Plat Book 85, page 206, Half County, Georgia Plat Records. Reference to said
plat end the record thereof is hereby made for a more complete description of
said property.

Tract III:

All that tract or parcel of land lying and being in Land Lot 15 of the 8th Land
District, Hall County, Georgia, consisting of .44 acres and being more
particularly described according to a survey for O.E. Floyd by B. Lamar Floyd &
Associates, registered surveyors, dated September 14, 1979, and being more
particularly described according to said plat as follows:

Beginning at a point located at the intersection of the north side of the right
of way of McEver Road Extension with the northwest side of the right of way of
Gould Road; thence along the right of way of the said McEver Road Extension
north 86 degrees 38 minutes 32 seconds west 79.92 feet to an Iron pin; thence
continuing along said right of way north 02 degrees 58 minutes 48 seconds west
80.68 feet to a rock located on the northern boundary of Land Lot 15; thence
along the northern boundary of said Land Lot 15 north 60 degrees 11 minutes 27
seconds east 275.86 feet to a point located on the northwest side of the right
of way of Gould Road; thence along the right of way of the said Gould Road south
34 degrees 56 minutes 32 seconds west 271.29 feet to a point located at the
Intersection of the north side of the right of way of McEver Road Extension with
the northwest side of the right of way of Gould Road, the point of beginning.



--------------------------------------------------------------------------------

Less and except:

All that tract or parcel of land lying and being in Land Lot 16 of the 8th Land
District of Hall County, Georgia and being described as follows:

Beginning at the corner common to Land Lots 5, 6, 15 and 16; thence running
along the Land Lot line lying between Land Lot 5 and Land Lot 16 North 29
degrees 56 minutes West 70.00 feet to a point; thence running South 59 degrees
22 minutes West 351.25 feet, more or less, to a point on the easterly right of
way of Gould Road; thence running along said right of way South 18 degrees 00
minutes East 71.48 feet, more or less, to an iron pin located at the Land Lot
fine lying between Land Lot 15 and Land Lot 16; thence leaving said right of way
and running along the Land Lot line lying between Land Lot 15 and Land Lot 16
North 59 degrees 22 minutes East 363.96 feet to the corner common to Land Lots
5, 6, 15 and 16, which corner is the point of beginning.

Further Less and except:

All that tract or parcel of land lying and being in Land Lot 16, 8th Land
District; Hall County, Georgia, containing 1.312 acres, and being more
particularly described in Right of Way Deed from Elan Pharma (MA), Inc. n/k/a
Elan Holdings, Inc. to Department of Transportation, dated February 13, 2002,
recorded in Deed Book 4165, page 645, Hall County, Georgia Deed Record

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 7

None



--------------------------------------------------------------------------------

SCHEDULE 8

Prior to consummation of the Acquisition and the Merger, none.

From and after consummation of the Acquisition and the Merger, the Company will
own 100% of the limited liability company interests in Newco (as defined in the
Credit Agreement).



--------------------------------------------------------------------------------

SCHEDULE 12

The following transactions will be consummated on the Closing Date:

 

  •   The Acquisition

 

  •   The Merger



--------------------------------------------------------------------------------

SCHEDULE 13

None



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

PERFECTION CERTIFICATE FOR NEWCO

[            ], 2015

The undersigned, the [title of officer] of [Newco LLC], a Delaware limited
liability company (the “Company”), hereby certifies, with reference to (i) the
Credit Agreement, dated as of March 7, 2015 (the “Credit Agreement”), between
Recro Pharma LLC, as Borrower, and OrbiMed Royalty Opportunities II, LP, as
Lender (in such capacity, the “Lender”) and (ii) the Pledge and Security
Agreement dated as of [            ], 2015, by the Company, among others, and
the Lender, and after giving effect to the Acquisition and the Merger (as each
such term is defined in the Credit Agreement), to the Lender as follows:

1. Name. The exact legal name of the Company as that name appears on its
Certificate of Organization, as amended, is as follows:

[To Follow]

2. Other Identifying Factors.

(a) The following is the mailing address of the Company:

 

  •   490 Lapp Road, Malvern, PA 19355

(b) If different from its mailing address, the Company’s place of business or,
if more than one, its chief executive office is located at the following
address:

 

Address

  

County

  

State

None            

(c) The following is the type of organization of the Company:

Limited liability company

(d) The following is the jurisdiction of the Company’s organization:

Delaware

(e) The following is the Company’s state issued organizational identification
number:

[To Follow]

(f) The following the Company’s federal employer tax identification number:

[To Follow]



--------------------------------------------------------------------------------

3. Other Names, Etc.

(a) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:

 

  •   Alkermes Science One Limited

 

  •   Daravita Limited

(b) Attached hereto as Schedule 3 is the information required in §2 for any
other business or organization to which the Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years:

4. Other Current Locations.

(a) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods: None

 

Address

  

County

  

State

                

(b) The following are all other places of business of the Company in the United
States of America: None

 

Address

  

County

  

State

                 

(c) The following are all other locations in the United States of America where
any of the Collateral consisting of inventory or equipment is located: None

 

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

(d) The following are the names and addresses of all persons or entities other
than the Company, such as lessees, consignees, warehousemen or purchasers of
chattel paper, which have possession or are intended to have possession of any
of the Collateral consisting of instruments, chattel paper, inventory or
equipment: None

 

Name

  

Mailing Address

  

County

  

State

                                   

5. Prior Locations.

(a) Set forth below is the information required by §4(a) or (b) with respect to
each location or place of business previously maintained by the Company at any
time during the past five years in a state in which the Company has previously
maintained a location or place of business at any time during the past four
months:

 

Address

  

County

  

State

Connaught House

1 Burlington Rd

Dublin 4

   N/A    N/A

Ireland

           

(b) Set forth below is the information required by §4(c) or (d) with respect to
each other location at which, or other person or entity with which, any of the
Collateral consisting of inventory or equipment has been previously held at any
time during the past twelve months:

None

 

Name

  

Address

  

County

  

State

                                   

6. Fixtures. Attached hereto as Schedule 6 is the information required by UCC
§9-502(b) or former UCC §9-402(5) of each state in which any of the Collateral
consisting of fixtures are or are to be located and the name and address of each
real estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded.



--------------------------------------------------------------------------------

7. Intellectual Property.

Attached hereto as Schedule 7 is a complete list of all United States and
foreign patents, copyrights, trademarks, trade names and service marks
registered or for which applications are pending in the name of the Company.

8. Securities; Instruments. Attached hereto as Schedule 8 is a complete list of
all stocks, bonds, debentures, notes and other securities and investment
property owned by the Company (provide name of issuer, a description of security
and value).

9. Motor Vehicles. The following is a complete list of all motor vehicles owned
by the Company (describe each vehicle by make, model and year and indicate for
each the state in which registered and the state in which based): None

 

Vehicle

  

State of Registration

  

State in Which Based

     

10. Other Titled Collateral. The following is a complete list of aircraft and
boats and all other inventory, equipment and other goods of the Company which
are subject to any certificate of title or other registration statute of the
United States, any state or any other jurisdiction (provide description of
covered goods and indicate registration system and jurisdiction): None

 

Goods

  

Registration System

  

Jurisdiction

     

11. Bank Accounts. The following is a complete list of all bank accounts
(including securities and commodities accounts) maintained by the Company
(provide name and address of depository bank, type of account and account
number):

None

 

Depository Bank

  

Bank Address

  

Type of Account

  

Acct. No.

        

12. Unusual Transactions. Except for those purchases, acquisitions and other
transactions described on Schedule 3 or on Schedule 12 attached hereto, all of
the Collateral has been originated by the Company in the ordinary course of the
Company’s business or consists of goods which have been acquired by the Company
in the ordinary course from a person in the business of selling goods of that
kind.



--------------------------------------------------------------------------------

13. Commercial Tort Claims. Attached hereto as Schedule 13 is a brief written
description of each and every commercial tort claim which the Company holds.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate as of the date first written above.

 

[NEWCO] LLC By:

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE 3

Name: Daravita Limited

Mailing Address: Connaught House, 1 Burlington Road, Dublin 4

Type of Organization: Private Limited Company

Organizational ID: 513920

Federal Employer Tax ID: N/A

Name: Alkermes Science One Limited

Mailing Address: Connaught House, 1 Burlington Road, Dublin 4

Type of Organization: Private Limited Company

Organizational ID: 513920

Federal Employer Tax ID: N/A



--------------------------------------------------------------------------------

SCHEDULE 6

None



--------------------------------------------------------------------------------

SCHEDULE 7

Patents and Patent Application

Patents Directly Related to the Asset and Liability Transfer

Transferred Patents

 

Patent

Number if

Applicable

  

Country

  

Application

Number

  

Patent

Expiration Date

  

Owner prior to
Acquisition and
Merger

  

Owner after
Acquisition
and Merger

[***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application

Number

  

Patent

Expiration Date

  

Owner prior to
Acquisition and
Merger

  

Owner after
Acquisition
and Merger

[***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-2-



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application

Number

  

Patent

Expiration Date

  

Owner prior to
Acquisition and
Merger

  

Owner after
Acquisition
and Merger

[***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-3-



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application

Number

  

Patent

Expiration Date

  

Owner prior to
Acquisition and
Merger

  

Owner after
Acquisition
and Merger

[***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-4-



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application

Number

  

Patent

Expiration Date

  

Owner prior to
Acquisition and
Merger

  

Owner after
Acquisition
and Merger

[***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-5-



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application

Number

  

Patent

Expiration Date

  

Owner prior to
Acquisition and
Merger

  

Owner after
Acquisition
and Merger

[***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-6-



--------------------------------------------------------------------------------

Licensed Patents

The following are each licensed from Alkermes Pharma Ireland Limited by way of
the Intellectual Property Transfer and License Agreement, dated as of May 8,
2014, as amended, between Alkermes Pharma Ireland Limited (“APIL”) and Daravita
Limited (“Daravita”). Each of the applications or patents listed in this
schedule are owned by APIL or related affiliate as of the date hereof and after
consummation of the Acquisition and Merger.

 

Patent

Number if

Applicable

  

Country

  

Application
Number

  

Patent

Expiration

Date

  

Owner

prior to

and after
Acquisition

and Merger

  

Licensee

prior to
Acquisition

and Merger

  

Licensee

after

Acquisition

and Merger

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-7-



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application
Number

  

Patent

Expiration

Date

  

Owner

prior to

and after
Acquisition

and Merger

  

Licensee

prior to
Acquisition

and Merger

  

Licensee

after

Acquisition

and Merger

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-8-



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application
Number

  

Patent

Expiration

Date

  

Owner

prior to

and after
Acquisition

and Merger

  

Licensee

prior to
Acquisition

and Merger

  

Licensee

after

Acquisition

and Merger

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-9-



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application
Number

  

Patent

Expiration

Date

  

Owner

prior to

and after
Acquisition

and Merger

  

Licensee

prior to
Acquisition

and Merger

  

Licensee

after

Acquisition

and Merger

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-10-



--------------------------------------------------------------------------------

Patent

Number if

Applicable

  

Country

  

Application
Number

  

Patent

Expiration

Date

  

Owner

prior to

and after
Acquisition

and Merger

  

Licensee

prior to
Acquisition

and Merger

  

Licensee

after

Acquisition

and Merger

[***]    [***]    [***]    [***]    [***]    [***]    [***]

Trademarks and Trademark Applications

Transferred Trademarks

 

Trademark

  

Country

  

Registration

Number/

Application

Number

  

Owner prior to

Acquisition and

Merger

  

Owner after

Acquisition

and Merger

VERELAN    US    1551582/73760372    ELAN PHARMA INTERNATIONAL    NEWCO VERELAN
   Canada    TMA442175/670059    ELAN PHARMA INTERNATIONAL    NEWCO VERELAN   
South Korea    185322/185382    ELAN PHARMA INTERNATIONAL    NEWCO VERELAN   
Taiwan    1367514/97047657    ELAN PHARMA INTERNATIONAL    NEWCO

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-11-



--------------------------------------------------------------------------------

Licensed Trademarks

 

Trademark

  

Country

  

Registration Number/

Application Number

  

Owner prior to and
after Acquisition
and Merger

  

Licensee prior
to Acquisition
and Merger

  

Licensee after
Acquisition
and Merger

  

License
Agreement (if
applicable)

BEADTEK    US    86452063    Alkermes Pharma Ireland Limited    Daravita   
Newco    Intellectual Property Transfer and License Agreement, dated as of May
8, 2014, and as amended between Alkermes Pharma Ireland Limited & Daravita
Limited NANOCRYSTAL    US    2492925/75425869    Elan Pharma International
Limited    Daravita    Newco    Intellectual Property Transfer and License
Agreement, dated as of May 8, 2014, and as amended between Alkermes Pharma
Ireland Limited & Daravita Limited NANOCRYSTAL    US    2386089/75425872    Elan
Pharma International Limited    Daravita    Newco    Intellectual Property
Transfer and License Agreement, dated as of May 8, 2014, and as amended, between
Alkermes Pharma Ireland Limited & Daravita Limited

 

-12-



--------------------------------------------------------------------------------

Trademark

  

Country

  

Registration Number/

Application Number

  

Owner prior to and
after Acquisition
and Merger

  

Licensee prior
to Acquisition
and Merger

  

Licensee after
Acquisition
and Merger

  

License
Agreement (if
applicable)

NANOCRYSTAL    Canada    TMA504715/732238    Alkermes Pharma Ireland Limited   
Daravita    Newco    Intellectual Property Transfer and License Agreement, dated
as of May 8, 2014, and as amended, between Alkermes Pharma Ireland Limited &
Daravita Limited NANOCRYSTAL    European Union    000885073/000885079   
Alkermes Pharma Ireland Limited    Daravita    Newco    Intellectual Property
Transfer and License Agreement, dated as of May 8, 2014, and as amended, between
Alkermes Pharma Ireland Limited & Daravita Limited

 

-13-



--------------------------------------------------------------------------------

Trademark

  

Country

  

Registration Number/

Application Number

  

Owner prior to and
after Acquisition
and Merger

  

Licensee prior
to Acquisition
and Merger

  

Licensee after
Acquisition
and Merger

  

License
Agreement (if
applicable)

NANOCRYSTAL    Japan    4398178/6382298    Alkermes Pharma Ireland Limited   
Daravita    Newco    Intellectual Property Transfer and License Agreement, dated
as of May 8, 2014, and as amended, between Alkermes Pharma Ireland Limited &
Daravita Limited NANOCRYSTAL    Japan    4374459/H10-071844    Alkermes Pharma
Ireland Limited    Daravita    Newco    Intellectual Property Transfer and
License Agreement, dated as of May 8, 2014, and as amended , between Alkermes
Pharma Ireland Limited & Daravita Limited

 

-14-



--------------------------------------------------------------------------------

Trademark

  

Country

  

Registration Number/

Application Number

  

Owner prior to and
after Acquisition
and Merger

  

Licensee prior
to Acquisition
and Merger

  

Licensee after
Acquisition
and Merger

  

License
Agreement (if
applicable)

NANOCRYSTAL    Japan    4428472/105670199    Alkermes Pharma Ireland Limited   
Daravita    Newco    Intellectual Property Transfer and License Agreement, dated
as of May 8, 2014, and as amended, between Alkermes Pharma Ireland Limited &
Daravita Limited SODAS    US    2794607/78127040    Alkermes Pharma Ireland
Limited    Daravita    Newco    Intellectual Property Transfer and License
Agreement, dated as of May 8, 2014, and as amended, between Alkermes Pharma
Ireland Limited & Daravita Limited

 

-15-



--------------------------------------------------------------------------------

Trademark

  

Country

  

Registration Number/

Application Number

  

Owner prior to and
after Acquisition
and Merger

  

Licensee prior
to Acquisition
and Merger

  

Licensee after
Acquisition
and Merger

  

License
Agreement (if
applicable)

SODAS    Argentina    1724388/2058068    Alkermes Pharma Ireland Limited   
Daravita    Newco    Intellectual Property Transfer and License Agreement, dated
as of May 8, 2014, and as amended, between Alkermes Pharma Ireland Limited &
Daravita Limited SODAS    Canada    TMA531496/1006507    Alkermes Pharma Ireland
Limited    Daravita    Newco    Intellectual Property Transfer and License
Agreement, dated as of May 8, 2014, and as amended, between Alkermes Pharma
Ireland Limited & Daravita Limited SODAS    European Union   
0002012953/0002012953    Alkermes Pharma Ireland Limited    Daravita    Newco   
Intellectual Property Transfer and License Agreement, dated as of May 8, 2014,
and as amended, between Alkermes Pharma Ireland Limited & Daravita Limited

 

-16-



--------------------------------------------------------------------------------

Trademark

  

Country

  

Registration Number/

Application Number

  

Owner prior to and
after Acquisition
and Merger

  

Licensee prior
to Acquisition
and Merger

  

Licensee after
Acquisition
and Merger

  

License
Agreement (if
applicable)

SODAS    Ireland    125699/329087    Alkermes Pharma Ireland Limited    Daravita
   Newco    Intellectual Property Transfer and License Agreement, dated as of
May 8, 2014, between Alkermes Pharma Ireland Limited & Daravita Limited CODAS   
US    3591236/78538974    Elan Pharma International Limited    Daravita    Newco
   Intellectual Property Transfer and License Agreement, dated as of May 8,
2014, and as amended, between Alkermes Pharma Ireland Limited & Daravita Limited

 

-17-



--------------------------------------------------------------------------------

SCHEDULE 8

None



--------------------------------------------------------------------------------

SCHEDULE 12

The following transactions will be consummated prior to the Closing Date:

 

  •   The Asset and Liability Transfer

The following transactions will be consummated on the Closing Date:

 

  •   The Acquisition

 

  •   The Merger



--------------------------------------------------------------------------------

SCHEDULE 13

 

  •   [Daravita received a notice of certification pursuant to
Section 505(j)(2)(B)(iv) of the Federal Food, Drug and Cosmetic Act and
Section 314.95 of the Food and Drug Administration Regulations, dated August 12,
2014, from Actavis Laboratories FL, Inc. with respect to U.S. Patent
No. 6,902,742 and U.S. Patent No. 6,228,398 owned by Daravita and the New Drug
Application for Zohydro ER held by Zogenix, Inc. On September 3, 2014, Daravita
filed suit in the United States District Court for the District of Delaware
against Actavis Laboratories FL, Inc. and certain of its affiliates with respect
to this matter: Daravita Limited V. Actavis Laboratories FL Inc. Case
No. 1:14-cv-01118-GMS]

 

  •   [Daravita received a notice of certification pursuant to
Section 505(j)(2)(B)(ii) of the Federal Food, Drug and Cosmetic Act, dated
September 26, 2014, from Alvogen Pine Brook, Inc. with respect to U.S. Patent
No. 6,902,742 and U.S. Patent No. 6,228,398 owned by Daravita and the New Drug
Application for Zohydro ER held by Zogenix, Inc. On November 7, 2014, Daravita
filed suit in the United States District Court for the District of Delaware
against Alvogen Pine Brook, Inc. with respect to this matter: Daravita Limited
V. Alvogen Pine Brook, Inc. Case No. 1:14-cv-01364-GMS]



--------------------------------------------------------------------------------

EXHIBIT M

FORMS OF TAX CERTIFICATES

EXHIBIT M-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 7, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between RECRO PHARMA LLC, a Delaware limited liability
company (the “Borrower”), and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware
limited partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

Pursuant to the provisions of Section 4.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower, and (2) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT M-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 7, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between RECRO PHARMA LLC, a Delaware limited liability
company (the “Borrower”), and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware
limited partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

Pursuant to the provisions of Section 4.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

  Name:   Title:

Date:              , 20[    ]

 

-2-



--------------------------------------------------------------------------------

EXHIBIT M-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 7, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between RECRO PHARMA LLC, a Delaware limited liability
company (the “Borrower”), and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware
limited partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

Pursuant to the provisions of Section 4.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

  Name:   Title:

Date:              , 20[    ]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT M-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 7, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between RECRO PHARMA LLC, a Delaware limited liability
company (the “Borrower”), and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware
limited partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

Pursuant to the provisions of Section 4.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Borrower with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower, and (2) the undersigned shall have at all times
furnished the Borrower with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

  Name:   Title:

Date:              , 20[    ]

 

-4-